               EXHIBIT 2

                         Part 14




Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 1 of 195
        LexisNexis{)
User Name: T8PVBDU
Date and Time: Monday, October 22,2018 12:09:00 PM EDT
Job Number: 75986830


Documents (50)

 1. Baptista's Bakery to become part of Snyder's-Lance
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 2. Baptista's Bakery to become part of Snyder's-Lance
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 3. Briefing.com: Hourly In Play (R) - 07:01 ET
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

 4. Briefing.com: Hourly In Play (R) - 08:00 ET
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

 5. Briefing.com: Hourly In Play (R) - 09:05 ET
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:


             Lt'xisNexis' I About LexisNexis I Privacy Policy I Terms   & Conditions I Cop~t © 20Uth~>U~~10§'


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 2 of 195
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

6. Briefing.com: Hourly In Play (R) - 10:00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

7. Briefing.com: Hourly In Play (R) - 11 :00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

8. Briefing.com: Hourly In Play (R) - 12:00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

9. Briefing.com: Hourly In Play (R) - 13:00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

10. Briefing.com: Hourly In Play (R) - 14:00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

11. Briefing.com: Hourly In Play (R) - 15:00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:

             LexisNe)(i~'1 About LexisNexis   I Privacy Policy I Terms & Conditions I CODyllght ©   2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 3 of 195
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

12. Briefing.com: Hourly In Play (R) - 16:01 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

13. Briefing.com: Hourly In Play (R) - 17:01 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

14. Briefing.com: Hourly In Play (R) - 18:00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

15. Briefing.com: Hourly In Play (R) - 19:00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

16. Briefing.com: Hourly In Play (R) - 20:00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

17. Briefing.com: Hourly In Play (R) - 21 :00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors


        . ' LexisNexis' I About LexisNexis I Privacy Poligy I Terms_& Conditions I QQQyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 4 of 195
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

18. Briefing.com: Hourly In Play (R) - 22:00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

19. Briefing.com: Hourly In Play (R) - 23:00 ET
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

20. LNCE: Hot Stocks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

21. Press Release: Snyder's-Lance Inc. Signs Definitive Agreement to Sell Private Brands to Shearer's Foods,
   LLC
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

22. Snack foods prove tasty for PE, strategic acquirers
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

23. Snyder's-Lance Inc. Signs Definitive Agreement to Acquire Baptista's Bakery Inc.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp

         Qt' LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I QQQyright © 2018 LexisNexis
    Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 5 of 195
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31,2018

24. Snyder's-Lance Inc. Signs Definitive Agreement to Sell Private Brands to Shearer's Foods, LLC;- Allows
   Snyder's-Lance to focus its attention to branded sales growth
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

25. Snyder's-Lance to buy bakery, sell private brands
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

26. Snyder's-Lance To Sell Private Brands For $430 Min; To Buy Baptista's Bakery
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

27. Obama Legal Analysis via Twitter - May 01 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

28. A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
   City;FOCUS ON FRESH;Conference news
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018




            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I QQQyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 6 of 195
29. A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
   City.(FOCUS ON FRESH)(Conference news)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

30. JD Supra Legal News via Twitter - Apr 30 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

31. Civil Procedure via Twitter - Apr 302014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21 , 2012 to Dec 31, 2018

32. Intellectual Property via Twitter - Apr 302014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

33. JD Supra via Twitter - Apr 30 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21 , 2012 to Dec 31 , 2018

34. Media Law via Twitter - Apr 302014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by

         fit' LexisNexis' I About lexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis
     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 7 of 195
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

35. Obama Legal Analysis via Twitter - Apr 30 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

36. Science Tech Law via Twitter - Apr 302014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

37. JD Supra Legal News via Twitter - Apr 282014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

38. Intellectual Property via Twitter - Apr 282014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

39. Media Law via Twitter - Apr 282014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

40. Obama Legal Analysis via Twitter - Apr 28 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:


         w' LexisN('xis' I   About L.exisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 8 of 195
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

41. Science Tech Law via Twitter - Apr 28 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

42. Press Release: Snyder's-Lance, Inc. to Release First Quarter 2014 Results on Thursday, May 8, Before
   Market Opens. Will Host Conference Call and Webcast at 9:00 am Eastern on Thursday, May 8.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

43. Snyder's-Lance, Inc. to Release First Quarter 2014 Results on Thursday, May 8, Before Market Opens. Will
   Host Conference Call and Webcast at 9:00 am Eastern on Thursday, May 8.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

44. Pretzels twist way into new snack potential
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31, 2018

45. Pretzels twist way into new snack potential
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

46. Press Release: Snyder's of Hanover Invites Consumers to Join the National Pretzel Day Celebration
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp

             Lt'xisNexis' I About LexisNexis I Privacli Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 9 of 195
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

47. Snyder's of Hanover Invites Consumers to Join the National Pretzel Day Celebration
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

48. Spoon University launches 'Taste Talks'
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

49. SLIM PICKINGS
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

50. Unique S'mores Tide you Over till Camping Season
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018




            LexisNexis', About LexisNexis , Privacy Policy, Terms & Conditions' Copyrigtlt © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 10 of 195
                      Baptista's Bakery to become part of Snyder's-Lance
                                                            FinancialWire
                                                      May 7,2014 Wednesday


Copyright 2014 Investrend Communications, Inc. All Rights Reserved




Length: 237 words

Body


7 May 2014 - US snack foods maker Snyder's-Lance Inc (NASDAQ:LNCE) said today it had inked a definitive
accord to purchase a 100% stake in domestic baked snacks manufacturer Baptista's Bakery Inc, without specifying
a price.

The deal, which includes the target's production facility in Franklin, Wisconsin, is seen to be finalised in the second
quarter of 2014, pending receipt of regulatory go-ahead.

The takeover of Baptista's Bakery, which boasts leadership in baked snack foods and "better for you" snacks and
has been the manufacturer of the buyer's rapidly growing Snack Factory Pretzel Crisps brand, serves Snyder's-
Lance's plan to zero in on its branded portfolio, the company said.

In line with the strategy, as part of which Snyder's-Lance aims to channel more resources into growth segments
such as "better for you," nutritional and premium snacks, the company announced today also a deal to divest its
Private Brands business together with two production plants to Shearer's Foods LLC for USD430m (EUR30B.7m).

As a result of the acquisition, Snyder's-Lance will expand its 'better for you' range and have the capacity necessary
for its Snyder's of Hanover pretzels, the buyer said.

The deal will benefit Baptista's, on the back of the combination of its innovation with the buyer's marketing, sales
and distribution capabilities, founder and CEO, Nan Gardetto, said.


(Distributed by M2 Communications (www.m2.com))


Load-Date: May 7,2014


   End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 11 of 195
                      Baptista's Bakery to become part of Snyder's-Lance
                                                     Internet Business News
                                                    May 7, 2014 Wednesday


Copyright 2014 Normans Media Limited All Rights Reserved




Length: 229 words

Body


7 May 2014 - US snack foods maker Snyder's-Lance Inc (NASDAQ:LNCE) said today it had inked a definitive
accord to purchase a 100% stake in domestic baked snacks manufacturer Baptista's Bakery Inc, without specifying
a price.

The deal, which includes the target's production facility in Franklin, Wisconsin, is seen to be finalised in the second
quarter of 2014, pending receipt of regulatory go-ahead.

The takeover of Baptista's Bakery, which boasts leadership in baked snack foods and "better for you" snacks and
has been the manufacturer of the buyer's rapidly growing Snack Factory Pretzel Crisps brand, serves Snyder's-
Lance's plan to zero in on its branded portfolio, the company said.

In line with the strategy, as part of which Snyder's-Lance aims to channel more resources into growth segments
such as "better for you," nutritional and premium snacks, the company announced today also a deal to divest its
Private Brands business together with two production plants to Shearer's Foods LLC for USD430m (EUR30B.7m).

As a result of the acquisition, Snyder's-Lance will expand its 'better for you' range and have the capacity necessary
for its Snyder's of Hanover pretzels, the buyer said.

The deal will benefit Baptista's, on the back of the combination of its innovation with the buyer's marketing, sales
and distribution capabilities, founder and CEO, Nan Gardetto, said.


Load-Date: May 7,2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 12 of 195
                                                                                                              ~Jj)
                                                                                         ~~
                                                          It
                                                            ,/            _                   r




                                                          ,;?i ft~ -;(j~ ~ I<~-L,C
                                                           /1      ._r~              ~   ,-          .


                                                               <1"-                                Ll'~~
                                 Briefing.com: Hourly In Play (R) - 07:01 ET
                                                                 Briefing.com
                                                 May 7, 2014 Wednesday 7:20 AM EST


Copyright 2014 Comtex News Network, Inc.
All Rights Reserved
Copyright 2014 Briefing.com. Inc. All rights reserved.




This content is provided to LexisNexis by Comtex News Network. Inc.

Length: 26247 words

... per share, $0.03 better than the Capital IQ Consensus Estimate of $0.59; revenues rose 19.9% year/year to
$2.42 bin vs the $2.43 bin consensus.
Co issues downside guidance for Q2, sees EPS of $0.62, excluding non-recurring items, vs. $0.63 Capital IQ
Consensus Estimate; sees Q2 revs of $2.50-2.53 bin vs. $2.55 bin Capital IQ Consensus Estimate. Co issues
guidance for FY14, sees EPS of at least $2.54, excluding non-recurring items, vs. $2.53 Capital IQ Consensus
Estimate; reaffirms FY14 revs of at least $10.3 bin vs. $10.4 bin CapitallQ Consensus Estimate. GAAP operating
margin for the quarter was 19.0%. Non-GAAP operating margin was 20.8%, higher than the Company's target
range of 19-20%. Reconciliations of non-GAAP financial measures to GAAP operating results and diluted EPS are
included at the end of this release.
06:18
LNCE Snyder's-Lance to sell Private Brands to Sheare's Foods for $430 min; signs definitve agreement to acquire
Baptista's Bakery (25.97 )

Co announced a definitive agreement has been signed to sell Private Brands along with two manufacturing facilities
in the U.S. and Canada to Shearer's Foods. The agreed upon sales price is $430 min. Consistent with the Snyder's-
Lance Strategic Plan, this transaction will allow Snyder's-Lance to focus entirely on its branded products by placing
more resources to work on growth categories such as "better for you," nutritional and premium snacks. Separately,
the co announced a definitive agreement has been signed to acquire Baptista's Bakery. They are the manufacturer
of co's fast growing Snack Factory Pretzel Crisps brand and have unique capabilities consistent with the
innovation plans of Snyder's-Lance.
06:17
VSI Vitamin Shoppe beats by $0.02, beats on revs; reaffirms FY14 outlook (44.98)
Reports Q1 (Mar) earnings of $0.70 per share, excluding non-recurring items, $0.02 better than the Capital IQ
Consensus Estimate of $0.68; revenues rose 10.3% year/year to $307.8 min vs the $302.71 min consensus.
Sales growth in the quarter was driven by: 1) a 2.3% increase in comparable retail store sales, 2) growth from non-
comp stores, including Super Supplements, and 3) a 17.0% increase in e-commerce sales. Super Supplements
contributed -2 percentage points to e-commerce growth. Total comparable sales were 3.6%, including e-commerce
comp sales.
Management expects the following for 2014: Retail store comparable sales growth of low to mid-single digits, and
total comps including e-commerce, of mid-single digits; -60 new stores Depreciation & amortization of -$31 million;
Slight EBIT margin decline.



        Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 13 of 195
                                     Briefing.com: Hourly In Play (R) - 07:01 ET

06:15
SUSS Susser misses by $0.11, beats on revs (79.04 )
Reports Q1 (Mar) loss of $0.09 per share, $0.11 worse than the Capital IQ Consensus Estimate of $0.02; revenues
rose 10.6% year/year to $1.66 bin vs the $1.59 bin consensus.
Same-store merchandise sales up 1.9%, vs. 4.2% a year agoAdjusted EBITDA totaled $29.0 million, down 8.8
percent from 2013, reflecting the impact of lower retail fuel margins. Consolidated gross profit totaled $159.4 million,
up 8.4 percent from a year ago, due to growth in merchandise and gallons sold. "Looking at our first quarter
performance, we delivered solid same-store merchandise sales growth ...




        Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 14 of 195
                                                     LNCE: Hot Stocks
                                                         Theflyonthewall.com
                                              May 7,2014 Wednesday 6:33 AM EST


Copyright 2014 Comtex News Network, Inc.
All Rights Reserved
Copyright 2014 TheFlyOnTheWall.com




This content is provided to LexisNexis by Comtex News Network, Inc.

Length: 61 words

Body


06:32 EDT Snyder's-Lance to acquire Baptista's Bakery - Snyder's-Lance has signed a definitive agreement to
acquire Baptista's Bakery, manufacturer of Snyder's Snack Factory Pretzel Crisps brand. Under the transaction
terms, Snyder's-Lance will acquire 100% of Baptista's Bakery and its manufacturing facility. Completion of the
transaction is expected to close in Q2. I


Load-Date: May 8, 2014


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 15 of 195
      Press Release: Snyder's-Lance Inc. Signs Definitive Agreement to Sell
                     Private Brands to Shearer's Foods, LLC
                                                  Dow Jones Institutional News
                                              May 7, 2014 Wednesday 9:45 AM GMT


Copyright 2014 Factiva ®. from Dow Jones
All Rights Reserved




                           I
Copyright © 2014. Dow Jones & Company. Inc.



        DOW JONES


Length: 1530 words

Body


Snyder's-Lance Inc. Signs Definitive Agreement to Sell Private Brands to Shearer's Foods, LLC

- Allows Snyder's-Lance to focus its attention to branded sales growth

- Manufacturing facilities in Burlington, Iowa and Ontario, Canada included in the sale

PR Newswire

CHARLOTTE, N.C., May 7,2014

CHARLOTTE, N.C., May 7, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (NASDAQ: LNCE) ("Snyder's-Lance")
today announced a definitive agreement has been signed to sell Private Brands along with two manufacturing
facilities in the U.S. and Canada to Shearer's Foods, LLC ("Shearer's"), a leading provider of private label snacks
headquartered in Massillon, OH. The agreed upon sales price is $430 million. Consistent with the Snyder's-Lance
Strategic Plan, this transaction will allow Snyder's-Lance to focus entirely on its branded products by placing more
resources to work on growth categories such as "better for you," nutritional and premium snacks. These growth
platforms will benefit from incremental product development, innovation, marketing and one of the largest Direct
Store Delivery ("DSD") networks in the United States.

"This transaction is an important step forward for Snyder's-Lance as we dedicate our attention to our branded
portfolio," said Carl E. Lee, Jr., President and Chief Executive Officer. "Over the past several years, we have been
building operational and branded capabilities which provide an exceptional platform for accelerating growth. Private
Brands has performed well over that time and is now in a position where a new, private brands centric owner can
build on this momentum and take it to new levels. Looking forward for Snyder's-Lance, we believe focusing more
completely on our branded products will create better long term shareholder value as we grow organically through
product innovation and the acquisition of additional core brands. We'll continue to leverage our strong national DSD
network, fast growing Direct Sales team, excellent marketing and brand building as well as our strong balance
sheet. I want to especially thank all of our associates who have worked to make our Private Brands successful for




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 16 of 195
  Press Release: Snyder's-Lance Inc. Signs Definitive Agreement to Sell Private Brands to Shearer's Foods, LLC

many years, and wish everyone the greatest of success in the future. The operating philosophies of Shearer's are
very similar to Snyder's-Lance, and we feel we have found a great home with excellent potential for our people."

Completion of the transaction is subject to regulatory approvals and Shearer's obtaining financing for the
transaction as well as customary closing conditions and is expected to close in the second quarter of 2014.

BofA Merrill Lynch acted as transaction advisor to Snyder's-Lance and K&L Gates LLP acted as legal counsel.

Financial Community Meeting and Conference Call

In compliance with applicable regulations, management will discuss this transaction, other transactions and first
quarter 2014 earnings results during the previously scheduled Snyder's-Lance First Quarter Earnings Call, which is
scheduled to begin at 9:00am eastern time on Thursday, May 8,2014. The conference call and accompanying slide
presentation will be webcast live through the Investor Relations section of the Snyder's-Lance website,
www.snyderslance.com . In addition, the slide presentation will be available to download and print approximately 30
minutes before the webcast at             www.snyderslance.com . To participate in the conference call, the dial-in
number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. A continuous telephone replay
of the call will be available between 3:00pm on May 8 and midnight on May 15. The replay telephone number is
(855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 35042167.
Investors may also access a web-based replay of the conference call at           www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), Quitos(TM) and other brand names along with a number of private label and third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. LNCE-E

About Shearer's Foods, LLC

Shearer's Foods, LLC is a customer-centric, values-based organization headquartered in Massillon, Ohio. Shearer's
Foods is a leading national contract manufacturing and private label supplier in the snack industry in North America.
Shearer's Foods has six state-of-the-art, geographically diverse manufacturing facilities in Ohio, Texas, Arkansas,
Oregon, and Virginia, including one of the industry's first Leadership in Energy and Environmental Design platinum
certified facilities in Massillon, Ohio. The Company is known for producing the highest quality snacks in assorted
flavors and sizes, including kettle cooked potato chips, traditional potato chips, tortilla chips, rice crisps, cheese
curls and other extruded snacks, and whole grain chips.

Cautionary Information about Forward Looking Statements

This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include the expected completion of the sale of Snyder's-Lance's Private Brands business and
certain manufacturing locations, the time frame in which the sale will occur, the expected benefits to Snyder's-
Lance and its shareholders from completing the sale, and the expected strategic focus and financial performance of
Snyder's-Lance following completion of the sale. The statements are subject to a number of risks and uncertainties.
Factors that could cause actual results to differ include, among other things, the ability of Shearer's to obtain
finanCing for the transaction or that other conditions to the closing of the deal may not be satisfied, the occurrence
of any event, change or other circumstances that could give rise to the termination of the definitive agreement, the
ability of Snyder's-Lance to execute its strategic plan, and general economic conditions. Therefore, actual results
may differ materially and adversely from those expressed in any forward-looking statements. For information


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 17 of 195
  Press Release: Snyder's-Lance Inc. Signs Definitive Agreement to Sell Private Brands to Shearer's Foods, LLC

regarding other related risks, see the "Risk Factors" section of Snyder's-Lance's most recent Annual Report on
Form 10-K. Except as required by law, Snyder's-Lance undertakes no obligation to update or revise publicly any
forward-looking statement as a result of new information, future developments or otherwise.

This news release also includes projections regarding future revenues, earnings and other results which are based
upon Snyder's-Lance's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions; volatility in the
price or availability of inputs, including raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; failure to successfully integrate acquisitions; loss of
key personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain or information technology systems; improper use of social media; changes in consumer preferences and
tastes or inability to innovate or market our products effectively; reliance on distribution through a Significant number
of independent business owners; protection of our trademarks and other intellectual property rights; impairment in
the carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility and the interests of a few individuals who control a significant portion of our outstanding
shares of common stock may conflict with those of other stockholders, which have been discussed in greater detail
in our most recent Form 1O-K and other reports filed with the Securities and Exchange Commission.

Logo - http://photos.prnewswire.com/prnh/2011 0411 ICL80943LOGO

SOURCE Snyder's-Lance, Inc.

ICONTACT: Mark Carter, Investor Relations Officer (704) 557-8386

!Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

7 May 2014 05:46 ET *Snyder's-Lance Inc. Signs Definitive Agreement To Sell Private Brands To Shearer's Foods,
LLC

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

May 07,201405:46 ET (09:46 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: May 8,2014


  End of Docnment




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 18 of 195
                       Snack foods prove tasty for PE, strategic acquirers
                                                        The Deal Pipeline
                                                      May 7, 2014 Wednesday


Copyright 2014 The Deal, L.L.C. All Rights Reserved

Length: 694 words
Byline: by Richard Collings

Body


The snack food space continues to crackle with activity for deals involving both private label and branded
businesses, with a hunger to buy demonstrated by both private equity firms and strategics acquirers.

On Wednesday, Snyder's-Lance Inc. sold its private label snack food business for $430 million to Shearer's
Foods LLC, while acquiring Baptista's Bakery Inc., the maker of its Snack Factory's Pretzel Crisps brand.
Snyder's-Lance in 2012 had bought Snack Factory LLC from VMG Partners for $340 million in cash.

The Charlotte, N.C.-based snack food player said the announced moves would help it focus on its branded
business. Although no financials were provided concerning Snyder's-Lance's acquisition of Baptista's Bakery, that
bolt-on generates more than $100 million in sales, according to a BB&T Capital Markets analyst report.

The buyer of Snyder's-Lance's private label manufacturing business, Shearer's Foods, is a portfolio company of
private equity firm Wind Point Partners. That firm recently sold Hearthside Food Solutions LLC, yet another private
label snack food and baked goods manufacturer, to Goldman, Sachs & Co. and Vestar Capital Partners.

A number of other snack food labels are up for sale this year. Flagstone Foods, a private label maker of snacks
such as dry trail mixes, is on the auction block, and generates in the neighborhood of $700 million in revenue, a
source confirmed.

Flagstone is a portfolio company of San Francisco-based private equity firm Gryphon Investors LP. It was
previously reported that it hired financial advisers Houlihan Lokey Inc. and Moelis & Co. LLC for the sale process.
The company could fetch a price tag of $1 billion, or about 12 times Ebitda, a Bloomberg report said.

The business was created in 2010 when Gryphon merged two acquisitions - Amport Foods and Ann's House of
Nuts ..

Unlike Snyder's-Lance, however, food conglomerate ConAgra Foods Inc. is focusing on its private labels, a source
said, primarily because of its $6.8 billion acquisition of Ralcorp Holdings Inc. in late 2012. It also wants to pay down
debt for that deal, and so could look to sell its snack food brands. Its snacks business, currently a much smaller
percentage of its total sales, includes brands such as beef jerky business Slim Jim and David sunflower seeds, as
well as H.K. Anderson pretzels, among others.

Meanwhile, snack food businesses active on the auction block include SkinnyPop Popcorn LLC, expected to sell
for a multiple of its revenue, which is north of $50 million.

Also of strategic interest is Krave Pure Foods Inc., the maker of all-natural Krave Jerky meat snacks, which has
$50 million to $75 million in sales, but which is conservatively expected to grow to more than $100 million in one to
two years. The jerky business is a portfolio company of Alliance Consumer Growth.




        Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 19 of 195
                                Snack foods prove tasty for PE, strategic acquirers

Popcorn, Indiana LLC has also said it could consider a sale or initial public offering. That company could generate
close to $100 million in revenue this year, up from $70 million in sales last year, The Deal Pipeline previously
reported.

Other recent deals in the sector include Parsippany, N.J.-based B&G Foods Inc.'s acquisition of Robert's American
Gourmet Food LLC, which does business as Pirate Brands and is known for its Pirate's Booty brand of snacks, from
private equity firm VMG Partners in June 2013. The purchase price for Sea Cliff, N'y.-based Pirate Brands was
$195 million in cash.

Earlier this year, VMG Partners sold a minority stake in Kind LLC, the maker of fruit and nut bars back to founder
Daniel Lubetzky, valuing that company at nearly $730 million or about 3.7 times its 2013 revenue.

ConAgra declined to comment.

Providing financial advice to Snyder's-Lance on the sale of its private label business was a Bank of America
Merrill Lynch team including David Finkelstein, Bob Cusimano, James Lindsay and Ben Phelps. K&L Gates LLP
provided Snyder's-Lance with legal advice on both the sale of the private label business and the acquisition of
Baptista's Bakery. William Blair & Co. LLC was the financial adviser to Baptista's Bakery, while Foley & Lardner
LP was that target's legal adviser.

DEAL SIZE

$ 250-500 Million


Load-Date: May 21,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 20 of 195
Snyder's-Lance Inc. Signs Definitive Agreement to Acquire Baptista's Bakery
                                     Inc.
                                                   India Investment News
                                             May 7, 2014 Wednesday 6:30 AM EST


Copyright 2014 Contify.com All Rights Reserved

Length: 446 words

Body


May 7 -- Snyder's-Lance, Inc. (NASDAQ: LNCE) ("Snyder's-Lance") today announced a definitive agreement has
been signed to acquire Baptista's Bakery, Inc. ("Baptista's"), an industry leader in baked snack foods and "better for
you" snacks consistent with emerging consumer trends. They are the manufacturer of our fast growing Snack
Factory Pretzel Crisps brand and have unique capabilities consistent with the innovation plans of Snyder's-Lance.
This transaction supports efforts by Snyder's-Lance to sharpen its focus on our branded products in growth
categories such as "better for you" and other emerging products which are driven by consumer preferences and
insights.



"Baptista's is a leader in highly differentiated snacks, and we're excited to be working with their talented, creative
team" said Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance. "Baptista's is a company that
has excelled in providing exceptional product quality and innovation while commercializing production in ways that
are effective and unique. The team at Baptista's is strong and dedicated, with many new product ideas which will be
an excellent pairing for our brands. Our culture and values fit well with those of Baptista's which are focused on a
dedication to employees and to the community. We are committed to retaining and growing the Franklin, Wisconsin
facility, which is strategically well positioned within our network. By combining the resources and expertise of
Baptista's with the scale of Snyder's-Lance, we will accelerate our ability to deliver exciting, on-trend snacks and
product innovation while expanding our 'better for you' products and gaining needed capacity for our growing
Snyder's of Hanover pretzels. We welcome the Baptista's team to the Snyder's-Lance family and look forward to
winning together!"

"I am so proud of everyone at Baptista's and am very grateful for the outstanding success we have had these past
15 years," commented Nan Gardetto, CEO and founder of Baptista's. "Our success is a direct result of the
dedicated, talented group of people who make up our employee team. Foremost in my mind, as I entered into
conversations that led to this transaction, was my desire to find an organization that would be equally committed to
our people and our community. Certainly we believe we have found an excellent steward for our business in
Snyder's-Lance. The combination of Baptista's quality and product innovation teamed with the marketing, sales
and distribution capabilities of Snyder's-Lance means our best accomplishments are yet to come. I am personally
excited for our company's future and the success that lies ahead.


Load-Date: May 14, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 21 of 195
   Snyder's-Lance Inc. Signs Definitive Agreement to Sell Private Brands to
    Shearer's Foods, LLC; - Allows Snyder's-Lance to focus its attention to
                            branded sales growth
                                                           PR Newswire
                                            May 7, 2014 Wednesday 5:45 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 1414 words
Dateline: CHARLOTTE, N.C., May 7, 2014

Body


 Snyder's-Lance, Inc. (NASDAQ: LNCE) ("Snyder's-Lance") today announced a definitive agreement has been
signed to sell Private Brands along with two manufacturing facilities in the U.S. and Canada to Shearer's Foods,
LLC ("Shearer's"), a leading provider of private label snacks headquartered in Massillon, OH. The agreed upon
sales price is $430 million. Consistent with the Snyder's-Lance Strategic Plan, this transaction will allow Snyder's-
Lance to focus entirely on its branded products by placing more resources to work on growth categories such as
"better for you," nutritional and premium snacks. These growth platforms will benefit from incremental product
development, innovation, marketing and one of the largest Direct Store Delivery ("DSD") networks in the United
States.

"This transaction is an important step forward for Snyder's-Lance as we dedicate our attention to our branded
portfolio," said Carl E. Lee, Jr., President and Chief Executive Officer. "Over the past several years, we have been
building operational and branded capabilities which provide an exceptional platform for accelerating growth. Private
Brands has performed well over that time and is now in a position where a new, private brands centric owner can
build on this momentum and take it to new levels. Looking forward for Snyder's-Lance, we believe focusing more
completely on our branded products will create better long term shareholder value as we grow organically through
product innovation and the acquisition of additional core brands. We'll continue to leverage our strong national DSD
network, fast growing Direct Sales team, excellent marketing and brand building as well as our strong balance
sheet. I want to especially thank all of our associates who have worked to make our Private Brands successful for
many years, and wish everyone the greatest of success in the future. The operating philosophies of Shearer's are
very similar to Snyder's-Lance, and we feel we have found a great home with excellent potential for our people."

Completion of the transaction is subject to regulatory approvals and Shearer's obtaining financing for the
transaction as well as customary closing conditions and is expected to close in the second quarter of 2014.

BofA Merrill Lynch acted as transaction advisor to Snyder's-Lance and K&L Gates LLP acted as legal counsel.

Financial Community Meeting and Conference Call
In compliance with applicable regulations, management will discuss this transaction, other transactions and first
quarter 2014 earnings results during the previously scheduled Snyder's-Lance First Quarter Earnings Call, which is
scheduled to begin at 9:00am eastern time on Thursday, May 8, 2014. The conference call and accompanying
slide presentation will be webcast live through the Investor Relations section of the Snyder's-Lance
website.http://www.snyderslance.com. In addition, the slide presentation will be available to download and print
approximately 30 minutes before the webcast at                 http://www.snyderslance.com. To participate in the
conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. A
continuous telephone replay of the call will be available between 3:00pm on May 8 and midnight on May 15. The
replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay


       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 22 of 195
     Snyder's-Lance Inc. Signs Definitive Agreement to Sell Private Brands to Shearer's Foods, LLC; - Allows
                            Snyder's-Lance to focus its attention to branded sales g....

access code is 35042167. Investors may also access a web-based replay of the conference call at
http://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of HanoveriBl, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®,
Quitos(TM) and other brand names along with a number of private label and third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-E

About Shearer's Foods, LLC
Shearer's Foods, LLC is a customer-centric, values-based organization headquartered in Massillon, Ohio. Shearer's
Foods is a leading national contract manufacturing and private label supplier in the snack industry in North America.
Shearer's Foods has six state-of-the-art, geographically diverse manufacturing facilities in Ohio, Texas, Arkansas,
Oregon, and Virginia, including one of the industry's first Leadership in Energy and Environmental Design platinum
certified facilities in Massillon, Ohio. The Company is known for producing the highest quality snacks in assorted
flavors and sizes, including kettle cooked potato chips, traditional potato chips, tortilla chips, rice crisps, cheese
curls and other extruded snacks, and whole grain chips.

Cautionary Information about Forward Looking Statements
This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include the expected completion of the sale of Snyder's-Lance's Private Brands business and
certain manufacturing locations, the time frame in which the sale will occur, the expected benefits to Snyder's-
Lance and its shareholders from completing the sale, and the expected strategic focus and financial performance of
Snyder's-Lance following completion of the sale. The statements are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include, among other things, the ability of Shearer's to
obtain financing for the transaction or that other conditions to the closing of the deal may not be satisfied, the
occurrence of any event, change or other circumstances that could give rise to the termination of the definitive
agreement, the ability of Snyder's-Lance to execute its strategic plan, and general economic conditions. Therefore,
actual results may differ materially and adversely from those expressed in any forward-looking statements. For
information regarding other related risks, see the "Risk Factors" section of Snyder's-Lance's most recent Annual
Report on Form 10-K. Except as required by law, Snyder's-Lance undertakes no obligation to update or revise
publicly any forward-looking statement as a result of new information, future developments or otherwise.

This news release also includes projections regarding future revenues, earnings and other results which are based
upon Snyder's-Lance's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions; volatility in the
price or availability of inputs, including raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; failure to successfully integrate acquisitions; loss of
key personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain or information technology systems; improper use of social media; changes in consumer preferences and
tastes or inability to innovate or market our products effectively; reliance on distribution through a significant number
of independent business owners; protection of our trademarks and other intellectual property rights; impairment in
the carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility and the interests of a few individuals who control a significant portion of our outstanding




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 23 of 195
     Snyder's-Lance Inc. Signs Definitive Agreement to Sell Private Brands to Shearer's Foods, LLC; - Allows
                           Snyder's-Lance to focus its attention to branded sales g ....

shares of common stock may conflict with those of other stockholders, which have been discussed in greater detail
in our most recent Form 1O-K and other reports filed with the Securities and Exchange Commission.

Logo -http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, Investor Relations Officer (704) 557-8386


Load-Date: May 8, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 24 of 195
                        Snyder's-Lance to buy bakery, sell private brands
                                                     Charlotte Business Journal
                                                       May 7,2014 Wednesday


Copyright 2014 American City Business Journal, Inc. All Rights Reserved




                              JOURN
Length: 265 words
Byline: Steve Cranford




Snyder's-Lance Inc. has announced agreements to buy one of its suppliers and sell its private-brands division.

The Charlotte-based company (NASDAQ:LNCE) is buying Baptista's Bakery Inc. of Franklin, Wis., which makes its
Snack Factory Pretzel Crisps brand, for an undisclosed price.

Snyder's-Lance has a deal to sell its private brands and two manufacturing facilities in the U.S. and Canada to
Shearer's Foods of Massillon, Ohio, for $430 million.

The company says the Baptista's Bakery acquisition will sharpen its focus on growth categories such as healthy
snacks and other emerging products.

"By combining the resources and expertise of Baptista's with the scale of Snyder's-Lance, we will accelerate our
ability to deliver exciting, on-trend snacks and product innovation while expanding our 'better for you' products and
gaining needed capacity for our growing Snyder's of Hanover pretzels," says Carl Lee Jr., president and chief
executive.

By selling the private brands to Shearer's Foods, the company expects to invest in nutritional and premium snacks,
which are seeing rapid growth.

"We believe focusing more completely on our branded products will create better long-term shareholder value as
we grow organically through product innovation and the acquisition of additional core brands," Lee says.

Completion of the transactions will require regulatory approvals. Both deals are expected to close in the second
quarter.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com!subscribe or call 1-866-853-3661.


Load-Date: May 7,2014


   End of Duwment




        Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 25 of 195
     Snyder.s-Lance To Sell Private Brands For $430 Min; To Buy Baptista's
                                    Bakery
                                              RTT News (United States)
                                              May 7,2014 Wednesday


Copyright 2014 RTI News All Rights Reserved

Length: 232 words

Body


(RTTNews) - Snyder's-Lance Inc. (LNCE) announced Wednesday that it agreed to sell Private Brands along with
two manufacturing facilities in the U.S. and Canada to Shearer's Foods, LLC , a provider of private label snacks
headquartered in Massillon, OH. The agreed upon sales price is $430 million.

Consistent with the Snyder's-Lance Strategic Plan, this transaction will allow Snyder's-Lance to focus entirely on its
branded products by placing more resources to work on growth categories such as "better for you," nutritional and
premium snacks, the company said.

Completion of the transaction is subject to regulatory approvals and Shearer's obtaining financing for the
transaction as well as customary closing conditions and is expected to close in the second quarter of 2014.

In a separate press release, Snyder's-Lance said that it agreed to acquire Baptista's Bakery Inc., an industry leader
in baked snack foods and "better for you" snacks consistent with emerging consumer trends. They are the
manufacturer of Snack Factory Pretzel Crisps brand and have unique capabilities consistent with the plans of
Snyder's-Lance.

Completion of the transaction is subject to regulatory approvals as well as customary closing conditions and is
expected to close in the second quarter of this year.

For comments and feedback: contact editorial@rttnews.com

Copyright(c) 2014 RTTNews.com. All Rights Reserved


Load-Date: May 7, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 26 of 195
                         Obama Legal Analysis via Twitter - May 01 2014
                                                 Obama Legal Analysis via Twitter
                                                 May 2,2014 Friday 12:29 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 3248 words

Bod


LegalAnalysis- How to Comply with your Export and Anti-Corruption Obligations Without Offending Your ...
http://t.co/AswS6GQOxY I by @Baker_DonelsonFri, 02 May 2014 12:21 :030000


LegalAnalysis- Congressman Cummings Returns To Scrutiny Of Independent Foreclosure Reviews
http://t.co/6Tdhw6iYIH I by @BuckleySandler #FinanceFri, 02 May 2014 12:00:030000


LegalAnalysis- Know the law: Background checks continue to trip up employers            http://t.co/5iXTNwJekW     I
by @BondLawFirmFri, 02 May 2014 11 :49:080000


LegalAnalysis- Supreme Court Set To Rule On Waiver Of Article III Rights               http://t.co/Yy038Sutvv   I by
@burrforman #FinanceFri, 02 May 2014 11 :39:03 0000


LegalAnalysis- Federal Circuit Decides 'a Patient' is Not Restricted to a Single Patient
http://t.co/tpA5ZETwNN I by @CarlsonCaspers #TechFri, 02 May 2014 11 :28:090000


LegalAnalysis- FINRA Shuffles Comments On Its 'CARDS' Proposal                      http://t.co/mOAWgbIGWd      I by
@cfjblaw#SecuritiesFri, 02 May 201411:18:030000


LegalAnalysis- New Texas Supreme Court Case Helps/Hurts At-Will Status                 http://t.co/Zg8pty8Rpc   I by
@cozen_oconnor#WorkplaceFri, 02 May 201411 :07:090000


LegalAnalysis- Employee Identity Theft - Responses and Obligations                        http://t.co/K5vHD8n1p2
#WorkplaceFri, 02 May 201410:57:020000


LegalAnalysis- SEC Names Recidivist, Claimed Country Music Fund Raiser, In Fraud Order
http://t.co/yZhiiHNJ7W I by @DorseyWhitney#SecuritiesFri, 02 May 201410:46:080000


LegalAnalysis- Litigation Alert: Supreme Court Relaxes Standard for Fee Shifting in Patent Cases

http://t.co/iCf9SqqKSJ I by @fenwickwestFri, 02 May 201410:36:020000


LegalAnalysis- Supreme Court Rulings Will Make Fee Awards More Likely In Trademark Cases As Well As
Patent...     http://t.co/A405Uh3eUc I by @foleyhoagFri, 02 May 201410:25:080000


LegalAnalysis- Is Telecommuting As A Reasonable Accommodation Under The ADA The New Norm?
http://t.co/b4iG3NFsDs I by @fordharrisonlawFri, 02 May 201410:15:030000



       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 27 of 195
                                Obama Legal Analysis via Twitter - May 01 2014



LegalAnalysis- Provisional Patent Applications - Proceed with Caution             http://t.co/QkN6QH9y6L   I by
@BrooksKushmanFri, 02 May 201410:04:090000


LegalAnalysis- Doing Business in Latin America and The Caribbean: Guatemala           http://t.co/lzvYMzuFWY    I
by @MeritasLawFirms #FinanceFri, 02 May 201409:54:020000


LegalAnalysis- Borrowers File Petition for Writ of Certiorari Related to Permanent Loan ...
http://t.co/j92mqw9LJw I by @goodwinprocter#FinanceFri, 02 May 2014 09:43:08 0000


LegalAnalysis- Obama Administration Announces Voluminous Guidance Regarding Sexual Violence
http://t.co/7NjHzQU4IK I by @FRLaborEmpLaw #WorkplaceFri, 02 May 201409:33:020000


LegalAnalysis- Gimme A U-N-I-O-N!          http://t.co/bkqIN96te5 I by @GrayReedLawFri, 02 May 201409:22:08
0000


LegalAnalysis- Weak Patent Case? Think Twice Before Filing, In Light of Two 'Exceptional' SCOTUS Decisions
  http://t.co/qT2KHPv84jFri, 02 May 2014 09:12:02 0000


LegalAnalysis- A CTO's Views On How To Combat Hackers Cybercriminals              http://t.co/LoqOw1JwmY I by
@HodgsonRuss #Media #LawFri, 02 May 2014 09:01 :100000


LegalAnalysis- Recent Illinois Foreclosure Decisions Favor Lenders               http://t.co/NSnq5QDZ23    I   by
@Holland_Knight #FinanceFri, 02 May 201408:51 :020000


LegalAnalysis- ECHA provides further guidance on substance identity to ensure compliant dossiers
http://t.co/6u5DI1U3T41 by @KLGatesFri, 02 May 2014 08:40:08 0000


LegalAnalysis- "Study Reveals US Courts of Appeal Are Less Receptive to Reviewing Class ...
http://t.co/KdVi46YPOJ I by @SkaddenArps #Media #LawFri, 02 May 2014 08:30:03 0000


LegalAnalysis- Another SONY Judge Finds the U.S. Sentencing Guidelines Wanting          http://t.co/BeRI86L 1oh
I by @CrimelnTheSuite #SecuritiesFri,
                                  02 May 2014 08:19:08 0000


LegalAnalysis- GB: Gambling Commission publishes final set of responses to licensing conditions consultation
  http://t.co/2waqU8foCa I by @DLA_PiperFri, 02 May 2014 07:58:08 0000


LegalAnalysis- Cybersecurity - Growing Technological Threats Raise New Issues for Investors and the ...
http://t.co/XeBFVeEnsf I by @LabatonSucharow#TechFri, 02 May 201407:48:030000


LegalAnalysis- An Introduction to Non-Profit Entities in the DIFC                http://t.colW72nOnyLNW    I   by
@lathamwatkinsFri, 02 May 2014 07:37:09 0000


LegalAnalysis- Two Recent Supreme Court Decisions On Awarding Attorney Fees May Impact 'Patent Trolls'
Debate      http://t.co/qizrz7CdWgFri, 02 May 2014 07:16:09 0000


LegalAnalysis- Top Three Tips for Hiring Employees           http://t.co/ZpY4a2rjXF #WorkplaceFri, 02 May 2014
06:55:04 0000


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 28 of 195
                                Obama Legal Analysis via Twitter - May 01 2014



LegalAnalysis- Enforcing Oral Contracts: The Presumption is Against You                 http://t.co/NMZOG10XwT
#WorkplaceFri, 02 May 2014 06:45:02 0000

LegalAnalysis- Lack of Intent Must Be Proved for All Times After Learning of a Patent
http://t.co/IKFMTOb4cx I by @McDermottLawFri, 02 May 201406:34:090000

LegalAnalysis- Software Sector Leads First Quarter Venture Funding to Thirteen Year High; Biotech Sector. ..
http://t.co/Sb5E57nBfx I by @MBHB #TechFri, 02 May 201406:24:020000


LegalAnalysis- Two Supreme Court Decisions May Make Frivolous Patent Cases A Bad Bet
http://t.co/1dFcJuk4fO I by @McNeesLawFri, 02 May 201406:13:080000

LegalAnalysis- Canada: Changes to Federal Permanent Residence Programs Announced
http://t.co/Z90xHDCWBb I by @morganlewislaw #WorkplaceFri, 02 May 2014 06:03:02 0000


LegalAnalysis- Hearing on Proposed JOBS Act Related Bills                 http://t.co/r9eEfah08B   I by   @MoFoLLP
#FinanceFri, 02 May 201405:52:030000

LegalAnalysis- President Obama Delivers Transportation Authorization "GROW AMERICA" Act to Congress
http://t.co/maUqjTcGTx I by @NossamanLaw#FinanceFri, 02 May 2014 05:42:03 0000


LegalAnalysis- Southern District Of New York Judge Conditionally Certifies Another Unpaid ...
http://t.co/ceBfqzSi4B I by @OgletreeDeakins #WorkplaceFri, 02 May 201405:31 :090000

LegalAnalysis- Prepaid Payment Products Regulations Coming into Force                 http://t.co/Tcdesp6Zs2     I by
@Osler_Law #FinanceFri, 02 May 201405:21 :020000


LegalAnalysis- Generic Top Level Domains - Current Sunrise Periods Open                 http://t.co/9BdtIl7AkH   I by
@SterneKessler#Media #LawFri, 02 May 201404:49:080000


LegalAnalysis- Administration's Climate Action Plan Breathes New Life Into Oil and Natural Gas Air ...
http://t.co/iOLhQZCneu I by @SpilmanLaw #EnergyFri, 02 May 201404:39:020000


LegalAnalysis- Theft Of Unencrypted Laptops Leads To Two HHS Settlements Totaling Nearly $2 Million
http://t.co/xovKgfT5Sw I by @perkinscoielipFri, 02 May 201404:28:030000


LegalAnalysis- Brownfield land in the UK: lenders' liability           http://t.co/aI09xEZ8NY   I by   @reedsmithllp
#FinanceFri, 02 May 2014 04:18:01 0000


LegalAnalysis- Voter ID Law Strike Down A Victory For Justice                        http://t.co/UIZbOXFG1v      I   by
@GetMeJusticeFri, 02 May 201404:07:090000


LegalAnalysis- Federal Court Dismisses Overtime Claims Brought by Contractor Employee Working in Kuwait
  http://t.co/JZBpoddslq #WorkplaceFri, 02 May 2014 03:57:02 0000


LegalAnalysis- Expert Who Files Patent Applications Not Barred From Receiving Confidential Information - Endo ...
  http://t.co/sIMvexgH7B #TechFri, 02 May 2014 03:46:04 0000


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 29 of 195
                               Obama Legal Analysis via Twitter - May 01 2014



LegalAnalysis- Reminder Regarding Upcoming FATCA Deadline and Implications for Trading Agreements
http://t.co/LoUfJ3fmne #FinanceFri, 02 May 2014 03:36:020000

LegalAnalysis- Cost of Insurance Litigation -- District Court Says Stick to Enumerated Factors
http://t.co/f7iT9bwoI51 by @Sutherland_LawFri, 02 May 2014 03:25:09 0000


LegalAnalysis- Florida Supreme Court Affirms Disqualification of Counsel for Class Action of...
http://t.co/k6IxfNZWzJ I by @SedgwickLLP#WorkplaceFri, 02 May 201403:15:020000

LegalAnalysis- Startups seeking crowdfunding: Avoiding patent pitfalls               http://t.co/oBqW7jntdi    I   by
@DLA_Piper #FinanceFri, 02 May 2014 03:04:09 0000


LegalAnalysis- "European Court Rejects UK's Financial Transaction Tax Challenge"         http://t.co/Xg4frrvKAZ     I
by @SkaddenArpsFri, 02 May 201402:54:020000


LegalAnalysis- Messages Stored on Personal Electronic Devices in Personal Accounts Are Not Public Records
  http://t.co/eOBVggVzQL I by @BBKlawFri, 02 May 2014 02:43:03 0000


LegalAnalysis- High Octane Fuel for Curbing Abusive Patent Litigation              http://t.co/FlmgsLPPWY      I by
@BGLLPFri, 02 May 2014 02:33:02 0000


LegalAnalysis- Supreme Court Sets New Standard for Attorney Fee Recovery in Patent Cases
http://t.co/KAk045aL5j I by @morganlewislawFri, 02 May 2014 02:22:06 0000

LegalAnalysis- Federal Circuit Rules No Per Se Prohibition Against Injunctions For FRAND-Encumbered Standard
Essential Patents      http://t.co/xaZqI6c2zzFri, 02 May 2014 02:12:02 0000


LegalAnalysis- Fugitive Swiss Banker Returns to U.S. and Enters Guilty Plea        http://t.co/BLYDUv8SsR I by
@BakerHostetlerFri, 02 May 201402:01 :060000

LegalAnalysis- 'Heartbeat' Abortion Law Struck Down           http://t.co/PaOP9EC5iv I by @robertsirianniFri, 02
May 2014 01:51:02 0000

LegalAnalysis- Supreme Court Upholds EPA Interstate Pollution Rule                 http://t.co/qDgmgg3J60      I by
@ballardspahrllp #EnergyFri, 02 May 2014 01 :40:150000


LegalAnalysis- South Carolina Ruling Could Change the Way Banks Negotiate Loan Settlements
http://t.co/q04RsGG9eu I by @adamsandreese #FinanceFri, 02 May 2014 01 :30:130000

LegalAnalysis- CMS Issues Updated Guidance on Fine Imposition and the Collection Process for ...
http://t.co/z6HkSBWoSu I by @beneschlaw #Health #LawFri, 02 May 2014 01 :10:020000


LegalAnalysis- Select Management Seeks Redress From Title Credit Over Use Of "Loan Max" Mark
http://t.co/DVyWhdUGiD I by @WCSRtweet #Media #LawFri, 02 May 2014 00:59:09 0000


LegalAnalysis- First SEC Whistle blower Receives Additional $150,000 Payout           http://t.co/jviy05yE4A   I by
@WeComply4U #SecuritiesFri, 02 May 2014 00:49:02 0000


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 30 of 195
                                   Obama Legal Analysis via Twitter - May 01 2014



LegalAnalysis- CCOs On The Hook: FinCEN Seeking Fine Against Moneygram CCO
http://t.co/hedtQ9QKAh I by @mikevolkov20 #FinanceFri, 02 May 201400:17:040000


LegalAnalysis- Supreme Court Reinstates Cross-State Air Pollution Rule              http://t.coIWHkWcPWhST     I by
@McNeesLaw #EnergyFri, 02 May 2014 00:07:02 0000


LegalAnalysis- Supreme Court Grants Certiorari on Notice of Rescission Under TILA
http://t.co/iT7SFv409M I by @goodwinprocter #FinanceThu, 01 May 2014 23:46:02 0000


LegalAnalysis- Quirky Question #228, E-Cigarettes: To Vape or Not to Vape at the Workplace'
http://t.co/GsIBDoUD4n I by @DorseyWhitney #WorkplaceThu, 01 May 2014 23:35:040000


LegalAnalysis- Is a quiet (silent) trust illusory?     http://t.co/IFwwkXUkv2Thu, 01 May 2014 23:25:03 0000


LegalAnalysis- "Intellectual Property and Global Business Strategies: Observations From the High-Tech ...
http://t.co/chvwqHxUFm I by @SkaddenArpsThu, 01 May 2014 23:14:09 0000


LegalAnalysis- How a Retirement Plan Financial Advisor Can Survive In The World Today
http://t.co/hu9kEGuBr41 by @rosenbaumlaw #WorkplaceThu, 01 May 2014 23:04:02 0000


LegalAnalysis- European Commission Takes Action to Limit Injunctions for SEPs            http://t.co/N1EVKIKBL3   I
by @OrrickThu, 01 May 2014 22:53:21 0000


LegalAnalysis- Mexico Projects Part IV: Secondary Legislation Proposal and Shearman Sterling ...
http://t.co/czyRjXnqSw I by @ShearmanGreen #EnergyThu, 01 May 2014 22:43:13 0000


LegalAnalysis- Construction Aggregate Production Rebounds in California; Gold Production Declines
http://t.co/mN72QLzHBB I by @stoelrives #EnergyThu, 01 May 2014 22:33:08 0000


LegalAnalysis- European Commission limits Ability to seek Injunctions relating to Standard Essential Patents
http://t.co/rWzRBEKkU7 I by @KLGatesThu, 01 May 2014 22:23:020000


LegalAnalysis- Business Bankruptcy: Executive Summary - Need to Know Bankruptcy Concepts
http://t.coIWHuSeUVI5a I by @SLKLAW #FinanceThu, 01 May 2014 22:12:16 0000


LegalAnalysis- Supreme Court to Consider Federal Circuit De Novo Review of Claim Construction in Teva ...
http://t.co/QvUESkrGnZ I by @VenableLLP #TechThu, 01 May 2014 22:02:13 0000


LegalAnalysis- Draft Regulatory Technical Standards on Supplementary Prospectuses Published
http://t.co/ySUAXtsbxv I by @orrick#SecuritiesThu, 01 May 2014 21:52:10 0000


LegalAnalysis- New York Bankruptcy Court Strikes Defenses To Federal And State WARN Acts
http://t.co/8SUfWzP6KR I by @OgletreeDeakins #WorkplaceThu, 01 May 2014 21 :42:020000


LegalAnalysis- Conducting Online Research Of Jurors Just Got Less Perilous - Or Did It?
http://t.co/vXCsyVszgZ I by @MAGIApcThu, 01 May 2014 21:31:12 0000




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 31 of 195
                                Obama Legal Analysis via Twitter - May 01 2014

LegalAnalysis- Public-Private Manufacturing Innovation Institutes Announced            http://t.co/tPyG1KOgbj   I by
@FoleyandLardner #TechThu, 01 May 201421 :21 :020000

LegalAnalysis- Important Deadline Approaching Under New York City's Paid Sick Leave Law
http://t.co/EPyhxB4pLB#WorkplaceThu, 01 May 201421:10:050000


LegalAnalysis- Labor, Employment And Employee Benefits Executive Briefing - April 2014
http://t.co/KFNGWVopG2 I by @stinsonleonard #WorkplaceThu, 01 May 2014 21 :00:030000


LegalAnalysis- The FAA's 'Regulations' Pertaining to Unmanned Aircraft Systems          http://t.co/wZnOHAysku     I
by @KLGates #TechThu, 01 May 2014 20:49:02 0000

LegalAnalysis- FinCEN Announces Enforcement Action Over MSB's Currency Transaction Reporting
http://t.co/PpDgnHINKV I by @BuckleySandler #FinanceThu, 01 May 2014 20:3B:03 0000


LegalAnalysis- For-profit education company sued by CFPB seeks dismissal of complaint
http://t.co/6yrtMzb3NW I by @ballardspahrllp #FinanceThu, 01 May 2014 20:2B:02 0000

LegalAnalysis- New York City Human Rights Law Expanded To Protect Unpaid Interns
http://t.co/MhmgL3w3B41 by @OgletreeDeakinsThu, 01 May 2014 20:17:06 0000


LegalAnalysis- The Second Circuit Clarifies the Presumption against Extraterritoriality in European Community ...
  http://t.co/UGmkz9sI76 I by @VenableLLPThu, 01 May 2014 20:07:02 0000


LegalAnalysis- Social Media Policies - ALJ Disregards Guidance From NLRB General Counsel
http://t.co/DHBNg9myF61 by @Akerman_Law#Media #LawThu, 01 May 2014 19:56:0B 0000

LegalAnalysis- The Life Sciences Report - Spring 2014          http://t.co/EIPBLejJUD I by @wilsonsonsini #Health
#LawThu, 01 May 201419:46:020000

LegalAnalysis- Antitrust-Related Recent Developments: U.S. Supreme Court Declines to Revive Refusal to ...
http://t.co/NdKkVhzk6Q I by @akin_gump #TechThu, 01 May 201419:35:090000


LegalAnalysis- [VIDEO] Maximizing Outcomes in Upcoming Asia Restructurings - Executive Summary
http://t.co/pgCP6CszHO I by @Iathamwatkins #FinanceThu, 01 May 201419:25:030000

LegalAnalysis- New Draft UAE Anti-Counterfeit Law What It Means For Retailers             http://t.co/Qvss7Vogrz   I
by @DLA_PiperThu, 01 May 201419:14:090000

LegalAnalysis- GB: Gambling Protections and Controls document published                http://t.co/ljsBhYaFUp   I by
@DLA_PiperThu, 01 May 201419:04:020000


LegalAnalysis- Weil Appointment Confirmed: 'I love it when a plan comes together'        http://t.co/1 kxzoHquNu   I
by @DLA_Piper#WorkplaceThu, 01 May 2014 1B:53:04 0000


LegalAnalysis- FPPC To Consider Expanding Grounds for Not Listing Source of Income on SEI 700 Form
http://t.coIYEzSdHjLFb I by @BBKlawThu, 01 May 2014 1B:43:02 0000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 32 of 195
                                Obama Legal Analysis via Twitter - May 01 2014

LegalAnalysis- The Wind Bloweth Where It Listeth - And the Supreme Court Says EPA Therefore Has ...
http://t.co/eqY2szEFyv I by @foleyhoag #EnergyThu, 01 May 201418:32:020000


LegalAnalysis- Copyright Office Fees            http://t.co/yH7MScBLg4 I by @McDermottLawThu, 01 May 2014
18:21 :07 0000


LegalAnalysis- CME Launches Exchange Action Database                    http://t.co/A2PnvhX3FU I by @kattenlaw
#FinanceThu, 01 May 201418:11:030000


LegalAnalysis- CFPB Proposes to Extend Temporary Exemption under Remittance Transfer Rule
http://t.co/ywNkb2arqll by @goodwinprocterThu, 01 May 201418:00:050000


LegalAnalysis- Court Rejects Two Common Methods Of Proving Reliance On Class-Wide Basis
http://t.co/bXIWuemoyr I by @cfjblaw#FinanceThu, 01 May 201417:50:030000


LegalAnalysis- Tribal Lenders File Opposition to CFPB's Motion to Enforce Civil Investigative ...
http://t.colTrbZe6V7SP I by @goodwinprocter #FinanceThu, 01 May 2014 17:39:100000

LegalAnalysis- Proposed California Legislation Would Limit and Possibly Punish ...        http://t.co/xndBs4c6cy   I
by @SheppardMullin #Media #LawThu, 01 May 201417:29:030000


LegalAnalysis- Massachusetts Superior Court Holds that a Lateral Transfer Can Constitute an ...
http://t.co/xg7e4ja08z I by @mintzlevin #WorkplaceThu, 01 May 201417:18:100000


LegalAnalysis- What's The Opposite Of Rubber Stamping A Settlement? Meet Judge Kane In SEC v. Van ...
http://t.co/NANWBQ8GJII by @Orrick#SecuritiesThu, 01 May 201416:57:11 0000

LegalAnalysis- Florida Court Permits Bad Faith Claim by a Michigan Citizen Against a Michigan Insurer
http://t.co/m7UI9uswFu I by @cozen_oconnorThu, 01 May 2014 16:47:020000

LegalAnalysis- NY DFS Amends Insurance Regulation 41 To Conform With NRRA                  http://t.co/tbj1 EjpkF5 I
by @cfjblawThu, 01 May 201416:36:120000


LegalAnalysis- UPDATE: Developments in the Ukraine and Impact on Investments               http://t.coNiXeK7vjLr I
by @KLGatesThu, 01 May 201416:26:020000

LegalAnalysis- Supreme Court Takes on the Federal Circuit's "Extravagant" Indefiniteness Standard
http://t.co/8yMFnXGYFk I by @FoleyandLardnerThu, 01 May 201416:15:11 0000

LegalAnalysis- CFPB arbitration study to be completed this year                      http://t.co/sPJMD3XLkv I by
@ballardspahrllp #FinanceThu, 01 May 201416:05:030000


LegalAnalysis- Vorsicht bei fiktiven Bewerbungen zum Beweis von Diskriminierung!
http://t.co/eaLseVMDQK I by @McDermottLaw#WorkplaceThu, 01 May 201415:54:100000


LegalAnalysis- Suit Against Morgan Stanley Dismissed for Lack of Standing             http://t.co/XSdvhjYDhR I by
@orrick#SecuritiesThu, 01 May 201415:44:030000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 33 of 195
                                Obama Legal Analysis via Twitter - May 01 2014

LegalAnalysis- Congressional P3 Caucus Reconvenes to Consider P3 Solutions for Department of...
http://t.co/Tjlprc5wcf I by @NossamanLaw#FinanceThu, 01 May 201415:33:090000


LegalAnalysis- FINRA: 'Fiduciary' Standard Architect?       http://t.coNJkYjXztfr I by @cfjblaw #FinanceThu, 01
May 201415:02:030000


LegalAnalysis- Banking Agencies Issue Revised CRA Exam Procedures                   http://t.co/Gi7QqniYhS   I by
@BuckleySandler#FinanceThu, 01 May 201414:51 :060000


LegalAnalysis- CFPB Releases Report on Student Loan Complaints                      http://t.co/tJh5cKyD20   I   by
@goodwinprocter#FinanceThu, 01 May 201414:41 :020000


LegalAnalysis- First Circuit Holds that Variable 'Per Diem' Payments May be Part of an Employee's ...
http://t.co/woXT3u8tKs I by @FoleyHoag #WorkplaceThu, 01 May 201414:30:150000


LegalAnalysis- Kein Mitbestimmungsrecht des Betriebsrats bei Abmahnungen            http://t.co/QB8wCkf6B7 I by
@McDermottLaw #WorkplaceThu, 01 May 201413:48:060000


LegalAnalysis- CSAPR Reinstated, But Some Upwind States May Be Able to Bring As-Applied Challenges
http://t.co/S7jSnMdph61 by @McDermottLaw#EnergyThu, 01 May 201413:38:030000


LegalAnalysis- Patent Trolls Beware -- Supreme Court Issues Decisions in Octane Fitness and Highmark
http://t.co/GxrQ4zwmVk I by @MBHBThu, 01 May 201413:27:060000


LegalAnalysis- Does the Employment Relationship Convert to At-Will Upon Expiration of an Employment
Agreement's Term? Failure to... http://t.co/hv02JE4n6aThu, 01 May 201413:17:030000


LegalAnalysis- Supreme Court Unanimously Overrules the Federal Circuit's Fee-Shifting Framework in Patent
Cases       http://t.colWuIRzXkQOk I by @MoFoLLPThu, 01 May 201413:06:090000


LegalAnalysis- Doctor Doctor Give Me the News, Is My Employee Fit for Duty After FMLA Leave?
http://t.co/9EB3veIWDV I by @mikedelikatThu, 01 May 201412:56:030000


LegalAnalysis- Top 5 Things You Should Know About Online Direct (P2P) Lending Law And Regulations ...
http://t.co/qg3fOslnig I by @pepper_law #SecuritiesThu, 01 May 2014 12:45: 10 0000


LegalAnalysis- Senator Grassley Seeks to Form Whistleblower Caucus                      http://t.co/w4mObei6PN
#WorkplaceThu, 01 May 201412:35:030000


LegalAnalysis- Trademark Review - The Miners, Boi Na Braza and Pretzel Crisps (April 2014)
http://t.co/eG3p84POTT I by @KnobbeMartensThu, 01 May 201412:24:090000


Load-Date: May 2,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 34 of 195
 A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference
 rises to the top in the Mile-High City; FOCUS ON FRESH; Conference news
                                                    Grocery Headquarters

                                                        May 1, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 MacFadden Communications Group LLC

Section: Pg. 79(12); Vol. 80; No.5; ISSN: 1094-1088
Length: 8705 words
Byline: Hatt, Elizabeth Louise

Body

   [ILLUSTRATION OMITTED]
     [ILLUSTRATION OMITTED]
     [ILLUSTRATION OMITTED]
    Historically, Denver has more of an association with cattle trade and the beef industry than it does
cheese and cupcakes, but for three days this spring it will serve as home for all that the bakery, dairy
case and deli counter have to offer. That is because the International Dairy Deli Bakery Association
(IDDBA) will be hosting its annual seminar and expo, 2014 Dairy-Deli-Bake, in the Mile-High City from June
1-3.
    The growth in consumer desire for fresh foods--flavors and concepts--is not letting up. More retailers
are investing in redesigning and expanding their fresh departments and in-store foodservice to meet the
demand, sharing all that manufacturers have to offer. The show will be overflowing with industry-changing
innovations and products. Manufacturers and bakers, dairy farmers and cheesemongers, marketers and
distributors--everyone will be putting their best foot forward. Here is a sampling of what will be
featured at the show.
     [ILLUSTRATION OMITTED]
    Bemis Curwood
    BOOTH #1215
    www.bemis.com
    BEMIS CURWOOD OFFERS refrigerated meal systems to meet the rising demand for healthier, high-quality
meals with extended shelf life.

Micvac Refrigerated Ready Meals utilize a safe, efficient, single, in-package pasteurization cooking
process. Meals processed using this method retain their natural vitamins and nutrition and stay fresh for
weeks in the display case or refrigerator, say company officials; and each meal features a patented valve
that whistles when done. Officials add that the refrigerated ready meal market has forecasted growth of
10% by 2016.
   [ILLUSTRATION OMITTED]
   CSM Bakery Products
   BOOTH #1227
   www.csmbakeryproducts.com
   CSM BAKERY PRODUCTS has created the latest rage in cakes by combining its cake and icing to craft cake
truffles by Brill. New to the category, Brill's Cake Truffles are described by company officials as
"decadent spheres of deliciously moist cake bits and indulgent frosting, covered with a ganache-style
coating." The latest varieties are filled with its Henry & Henry fillings. Now, both cake truffle
varieties are offered in a convenient retail four-pack that comes labeled with eye-catching graphics that
convey the flavor.
   Traditional Baking
   BOOTH #1415
               www.traditionalbaking.com



       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 35 of 195
   A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City; FOCUS ON FRESH; Conference news

   TRADITIONAL BAKING PRODUCES high-quality cookies under its Traditional Baking and Bakers Batch brands
and under store brands, as well as providing contract baking. The product line includes up to 50 varieties
of cookies that can be packaged to fit the needs of retailers, wholesalers, institutional customers and
in-store bakeries. This versatility also enables the company to create tailored programs to fit the unique
needs of individual retailers and distributors.
    [ILLUSTRATION OMITTED]
   Robbie Flexibles
   BOOTH U422
               www.robbieflexibles.com
   THE PACKAGING COMPANY ROBBIE FLEXIBLES will be showcasing new packaging designs for in-store bakeries.
The designs were developed with specific color imagery and keywords to help create an emotional connection
with consumers. The eye-pleasing pouches hold a wide variety of items like cookies, scones, breads and
more, say company officials.
    [ILLUSTRATION OMITTED]
   Dutch Farms
   BOOTH #1443
               www.dutchfarms.com
   DUTCH FARMS IS A MIDWEST-BASED DAIRY BRAND and distribution company. Family-owned and operated for 27
years, Dutch Farms delivers quality dairy items nationwide that can be found in nearly every category of
the dairy department at a value price, say company officials. Cheese, eggs and dairy products will be
featured at IDDBA.
   Hidden Villa Ranch
   BOOTH U461
               www.hiddenvilla.com
   HIDDEN VILLA RANCH'S FULL LINE OF SPECIALTY EGGS can help create variety in the egg case and meet
consumer demand. The line includes cage-free, organic, non-GMO, pasture-raised and nutrient-fortified eggs
in a wide variety of retail packaging. They are available under the brands The Country Hen, NestFresh and
Horizon Organic Eggs, as well as private label. In addition, the company offers a full line of liquid egg
products and liquid egg whites in both retail and bulk packaging.
    [ILLUSTRATION OMITTED]
    [ILLUSTRATION OMITTED]
   Old World Provisions
   BOOTH #1462
               www.oldworldprovisions.com
   OLD WORLD PROVISIONS OF NEW YORK has been producing high-quality deli- and cooked-sausage products for
more than 30 years and throughout four generations. The company offers private label and custom products
for retailers across North America and the Caribbean. Old World prides itself on producing quality and
safe foods that customers are proud to put their name on, say company officials.
    [ILLUSTRATION OMITTED]
   Gardner Pie Co.
   BOOTH #1512
                www.gardnerpie.com
   FAMILY-OWNED AND OPERATED SINCE 1945, the Gardner Pie Co. is a manufacturer of chef-ready Cream Pies,
Savory Garden Vegetable Pies and Natural Juice Fruit Pies, available in 6-, 8-, 9- and 10-inch sizes. The
products are designed for use in in-store bakeries, farm stands and the foodservice channels.
    [ILLUSTRATION OMITTED]
   Bongards' Creameries
   BOOTH #1563
                www.bongards.com
   BONGARDS' CREAMERIES IS A COOPERATIVE owned by Minnesota farmers who have been providing quality cheese
products since 1908. The offerings include a wide variety of 1-pound natural prints, 3-pound processed,
sliced American, 2-pound melting cheese and 8-ounce shreds. Along with fine quality products, the
cooperative's officials say they offer private label programs and competitive pricing.
    [ILLUSTRATION OMITTED]
   Reser's Fine Foods
   BOOTH #1627
              www.resers.com
    RESER'S IS KNOWN FOR ITS EXTENSIVE LINE of American Classics deli salads, but attendees will be able to
taste some of the company's newest flavors, including BBQ Baked Beans and Loaded Baked Potato Salad.
Retailers looking to increase sales behind the deli case glass will want to check out Reser's Stonemill
Ki tchens artisan salads, including Low Fat Greek Yogurt Potato Salad and Curry Ginger Couscous. Also




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 36 of 195
   A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City; FOCUS ON FRESH; Conference news

featured will be two new side dish kits: Reser's Special Request Spicy Mac & Cheese Kit and Loaded Mashed
Potato Kit.
    [ILLUSTRATION OMITTED]
   Bake'n Joy
   BOOTH #1659
               www.bakenjoy.com
   BAKE 'N JOY HAS SUPER MUFFINS. The baked-goods company is featuring its 100% Whole Grain 4. 25-ounce
PanFree Super fruit & Nut Muffin and Hearty Oat Apple Raisin Nut Muffin. The muffins feature 100% whole
grains (28-34 grams per muffin), antioxidants, omega-3s and are a good source of fiber, say company
officials. The company will also be spotlighting its line-up of Boston Coffee Cakes packaged in eye-
catching retail boxes.
    [ILLUSTRATION OMITTED]
   Lindar Corp.
   BOOTH #1809
               www.lindarcorp.com
   FROM BAKERY CONTAINERS to produce clamshells to deli packaging, Lindar Corp.'s plastic containers are
crystal clear and durable, providing both product protection and merchandising capabilities, say company
officials. With a continuouSly expanding line of stock packaging available, the company also offers custom
options, including a built-in freshness seal, unique product holding features, custom labeling and tamper-
evident opportunities.
    [ILLUSTRATION OMITTED]
   Asturi Fine Foods
   BOOTH #1817
               www.asturifoods.com
   Asturi Fine Foods' Asturi FocacciBites Mediterranean Bread Snacks come in three flavors: Olive Oil &
Sea Salt, Tomato & Oregano and Garlic & Parsley, all available in a 4.23-ounce package. The savory bread
snacks are all natural and baked with unbleached wheat flour, say company officials.
    [ILLUSTRATION OMITTED]
   John Morrell Food Group
   BOOTH #1832
                www.johnrmorrellfoodgroup.com
   JOHN MORRELL FOOD GROUP OFFERS A FULL LINE of deli meat solutions. The company's brands include
Kretschmar premium deli meats and cheeses, Eckrich, Healthy Ones, Margherita, CB Old Country Store and
Nathan's Famous.
    [ILLUSTRATION OMITTED]
   Vintage Italia Pasta Chips
   BOOTH #1841
                www.pastachips.com
   VINTAGE ITALIA PASTA CHIPS, by Keen Marketing & Manufacturing, are made from real semolina flour, oven
baked and topped with authentic Italian herbs, spices and cheeses. They contain 60% less fat than pita
chips and are perfect for dipping or snacking alone, say company officials. The five flavors available are
Alfredo, Marinara, Spicy Tomato Herb, Sea Salt and Garlic Olive Oil, in 5-ounce peggable, resealable
pouches as well as 1- and 2-ounce packages.
    [ILLUSTRATION OMITTED]
   House Foods America
   BOOTH #1851
                www.house-foods.com
   SPECIALIZING IN TOFU SINCE 1983, House Foods America provides a range of high-quality fresh tofu
products. The line of tofu is available in both conventional and organic varieties, and ranges from soft
to super firm textures. Its Tofu Shirataki noodle substitute has been pegged as the perfect pasta
alternative, say company officials. They add that House Foods uses only U.S.-grown soybeans and all its
tofu products are Non-GMO Project Verified, certified gluten-free and Kosher.
    [ILLUSTRATION OMITTED]
   TMI (Twin Marquis)
   BOOTH #1864
                www.twinmarquis.com
   TMI IS CELEBRATING 25 YEARS OF MANUFACTURING authentic Asian cuisine. The company sells three brands:
Twin Marquis (noodles and wrappers), Chef One (appetizers and dim sum) and Tang's Natural (all-natural
appetizers) . The products to be featured will include Chef One Potstickers and Twin Marquis Yakisoba
Noodle. TMI values convenience by creating these pre-cooked items, which can be prepared various ways




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 37 of 195
   A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City; FOCUS ON FRESH; Conference news

within minutes, say officials, adding that they prioritize food safety and quality assurance and the
company is FSSC 22000 certified.
   [ILLUSTRATION OMITTED)
   Medina Foods
   BOOTH #1865
               www.goldrushjerky.com
   MEDINA FOODS, HOME OF GOLDRUSH brand beef smokies and jerky, offers an all-beef stick in bulk 2.5-pound
packaging. Prospector's Choice Smokie Beef Stick is a 10-inch stick that deli managers have the option to
sell loose by the pound or repacked with the ends and pieces of their cheeses, right out of their deli
case. The company also offers bulk 15-ounce packaging for its beef jerky to sellout of the deli
case.
    [ILLUSTRATION OMITTED)
   Polynova Nissen
   BOOTH #1911
               www.polynovanissen.com
   FOR ALMOST 40 YEARS POLYNOVA NISSEN has been supplying high-quality products and services in the
plastic and polyethylene industry, say company officials. The company's assortment of products in the
bakery, supermarket and restaurant industry includes everything from pastry bags, bun rack covers, aprons,
gloves and hairnets to specialty products and bags.
    [ILLUSTRATION OMITTED)
   Stefano Foods
   BOOTH #1918
               www.stefanofoods.com
   STEFANO FOODS, MAKER OF READY-TO-HEAT ITEMS, added a new product to its growing line of snacks and
appetizers. Garlic Knots are made with Stefano's Pizza Dough for a moist chewy texture and then coated
with garlic spread, say company officials. Sold in a clear plastic bag closed with a tape tie, each ready-
to-heat package contains eight fully baked knots in an 8-inch round foil pan. They can be merchandised
refrigerated in the deli or pizza section for 14 days.
    [ILLUSTRATION OMITTED)
   Lantmannen Unibake USA
   BOOTH #1921
               www.UnibakeUSA.com
   LANTMANNEN UNIBAKE USA has four new croissants available, each with a unique combination of fillings:
Raspberry and White Chocolate; White and Dark Chocolate; Strawberry and Vanilla; Dark Chocolate and
Cherry. Schulstad Croissants offer great quality with minimal labor requirements--just thaw for 30 minutes
and bake, say company officials. They add that Schulstad' s pastries are recognized worldwide for their
authentic, light and crispy texture.
    [ILLUSTRATION OMITTED)
   Virginia Diner
   BOOTH #1950
               www.vadiner.com
   VIRGINIA DINER CAN HELP RETAILERS complete their tailgating and back-to-school promotions with products
from its line of collegiate licensed Salted and Butter Toffee Virginia Peanuts. The Game Day Snacks are
available for many major universities. The shippers are easy to assemble and come ready to display, with
42 units per shipper, 35 shippers per pallet. The company can create a custom configuration for each
region or store location.
    [ILLUSTRATION OMITTED)
   MIWE Backcombi
   BOOTH #1966
               www.miwe.com
   The MIWE backcombi offers a complete baking station, combining convection baking and hearth baking,
possibly with a proof box underneath. The backcombi includes the MIWE econo convection oven with the condo
electric deck oven to create a full range of baking. The econo holds five full sheet pans, has four
multiple fan speeds and built in steam system. The condo has separate top and bottom heat controls and an
independent steam system for each deck. There are various configurations available.
    [ILLUSTRATION OMITTED)
   Richardson Oilseed Limited
   BOOTH #2012
                www.richardson.ca




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 38 of 195
   A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City; FOCUS ON FRESH; Conference news

   RICHARDSON OILSEED'S BREAD PAN RELEASE is formulated with canola oil, a vegetable oil with high heat
stability properties, and does not contain soy lecithin or mineral oil. The product washes off with just
hot water and is easily pumped and sprayed.
   Blossom Fine Foods
   BOOTH #2151
                www.blossomfinefoods.com
   BLOSSOM FINE FOODS OFFERS GLUTEN-FREE artisan ready-to-serve desserts nationwide. Made with wholesome
natural ingredients, including cage-free eggs, Blossom Fine Foods' desserts deliver exceptional quality
and value. Attendees can sample the company's top-sellers: Vegan Chocolate Cake, Flourless Chocolate
Torte, Triple Berry Streusel Cheesecake and Marble Cheesecake Brownies. All of the company's desserts are
certified gluten-free and made in a dedicated gluten-free facility.
    [ILLUSTRATION OMITTED]
   Weber Packaging Solutions
   BOOTH #2152
                www.weberpackaging.com
   WEBER'S QUA DRACO LOR LABEL PRINTER Utilizes the latest inkj et technology to print 1600 by l600-dpi,
full-color labels at print speeds up to l2-inches per second. The tabletop unit employs an 8.75-inch-wide
print head that disperses more than 700 million drops of ink per second from its 70,000 ink nozzles to
produce color images. The printer supports both roll-to-roll label production and roll-to-cut by utilizing
a built-in vertical knife cutter. The QuadraColor's printing operations are controlled from a l5.6-inch
touchscreen computer that utilizes pre-installed software to ease label formatting and printing.
    [ILLUSTRATION OMITTED]
    DecoPac
   BOOTH #2227
                www.decopac.com
   DECOPAC IS AN EDIBLE CAKE DECORATION SUPPLIER, offering a variety of edible products for any occasion.
In 2014, the company extended its Fondant DecoShapes Dots and Gum Paste bow program to include trend-
forward patterns. Using the pre-cut convenience, decorators of all skill levels can quickly transform
simple cakes into ready-to-purchase upscale treats, say company officials, adding that these additions are
helping bakeries create high-impact cakes in less time.
    [ILLUSTRATION OMITTED]
   The Artisan Cheese Exchange
   BOOTH #2241
                www.cheese-exchange.com
   CREATED BY FURTHER AGING SELECT VATS OF THE FAWN, The Artisan Cheese Exchange has created a new
variety--The Stag. Handcrafted for The Artisan Cheese Exchange by Wisconsin Master Cheesemaker Kerry
Henning, it is bandaged-wrapped and shelf-cured in wooden boxes, developing bits of crystalline crunch
that add rich texture. The Stag took first place in the Aged Cheddar (12-24 months) category at the 2013
American Cheese Society Competition. It is available in 22-pound daisy wheels.
    [ILLUSTRATION OMITTED]
   Wausome Foods
    BOOTH #2241
                www.wausorne.com
    WAUSOME WAFERS ARE CRISPY, SAVORY CRISPS made solely from 100% Wisconsin Cheese. Brian Gunning, founder
of Wausome Foods, started baking cheese crisps as a bachelor pad snack and later as an alternative to
conventional cheese crackers for his kids' lunchboxes. He has since found a way to package the treats in a
triangular box that protects the fragile wafers and also tells the story of the Wisconsin dairies from
which the cheese is sourced. Wausome Wafers make great snacks, but they can also be served as a cheesy,
crunchy garnish for salads and soups, say company officials.
    [ILLUSTRATION OMITTED]
    Miller Baking Co.
    BOOTH #2256
                www.pretzilla.com
    SINCE 1923, MILLER BAKING CO. has been handcrafting old world recipes. Most recently the company took a
12th-century invention--the pretzel--and reinvented it into a bun called Pretzilla. By crafting the soft
pretzel buns to be light and airy while retaining its pretzel taste, Pretzilla is a fresh take on
traditional heavy pretzel buns, say company officials. It is available in burger buns, sausage buns, mini
buns and bites.
    Lauterbach Group
    BOOTH #2263
                www.lauterbachgroup.com




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 39 of 195
   A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City; FOCUS ON FRESH; Conference news

    LAUTERBACH GROUP IS A LABELING, marking and packaging manufacturer that functions as a food producer.
Silver LEED Certified and aligned with good manufacturing practices, the company's food-safe materials,
inks and adhesives ensure that labels or inserts can be directly applied to any food product. Lauterbach's
capabilities allow for innovative label solutions that will help increase productivity and efficiency
within its customer's own processes, say company officials.
    [ILLUSTRATION OMITTED]
    USA Foodspray
    BOOTH #2317
                www.atempofoodpack.com
    USA FOODS PRAY WILL BE UNVEILING its line of aerosol products. For bakeries, the products include
standard items, such as pan release and cake pan release, and more unique lines like pastry glaze and egg
wash substitute. For deli and foodservice use, the range includes olive oil, balsamic vinegar, salad
dressings, pizza enhancers and more. The company is well-established throughout the European bakery and
foodservice industries as a supplier of high-quality aerosols and paper products, say company officials.
    [ILLUSTRATION OMITTED]
    Placon
    BOOTH #2349
                www.placon.com
    PLACON WILL BE PRESENTING ITS NEW thermoformed PET packaging with up to 100% post-consumer content--
more than 14 products in all. The ultra-clear product lines are made from curbside-collected, post-
consumer PET bottles and thermoforms diverted from landfills. Developed for deli and bakery application,
the packaging has maximum versatility and even higher product visibility than competitive products on the
market, say company officials. Also on display will be the company's newest models and sizes of its eco-
friendly Fresh 'n Clear Catering Bowl and Tray Collection.
    [ILLUSTRATION OMITTED]
    Crystal Farms
    BOOTH #2352
                www.crystalfarmscheese.com
    CRYSTAL FARMS IS ANNOUNCING TWO NEW PRODUCT LINES: Cracker Cuts and Thins. Crystal Farms Cracker Cuts
corne with a ready-to-serve tray and are available in Mild Cheddar, Marble Jack and Pepper Jack. Thins is a
line of thinly sliced natural cheeses that bring the same flavor, but with fewer calories. Thins are
available in Swiss, Provolone, Sharp Cheddar, Marble Jack and Pepper Jack.
    [ILLUSTRATION OMITTED]
    Alpha Foods Co.
    BOOTH #2356
                www.alphafoodsco.com
    ALPHA FOODS' VILLAGEO'S TAKE AND BAKE PIZZAS are made with pre-proofed raised edge dough, 100% real
Wisconsin cheeses, Italian seasoned pizza sauce and a variety of pizza toppings. They corne packaged in
aluminum baking trays within colorful pizza boxes. The bake-and-serve pizzas are available with bake-to-
rise raised edge dough, partially baked pizzeria-style crust and classic pizzeria-style thin crust.
     [ILLUSTRATION OMITTED]
    Aladdin Label
    BOOTH #2361
                www.aladdinlabel.com
    ALADDIN LABEL DELIVERS A FULL SPECTRUM of label products, including more than 760 stock items, custom
labels, digital label short runs, RFID-enabled, promotional and variable printing. The digital label short
runs are laser cut, providing a tool-free method for cutting labels any shape imaginable without plates or
tooling charges, say company officials. Three of Aladdin's full-service manufacturing facilities are
located in Ohio, Wisconsin and Arizona; the Wisconsin facility is inspected by AlB International according
to the Consolidated Standards for Food Contact Packaging Manufacturing Facilities.
     [ILLUSTRATION OMITTED]
    Best Maid Cookie Co.
    BOOTH #2365
                www.bestmaid.com
    BEST MAID COOKIE CO. has been making cookies for more than 70 years using wholesome ingredients and
fine chocolate, without additives or preservatives. Retailers can choose from pre-portioned cookie dough
or convenient pre-baked cookies, ready-to-serve or sell. Best Maid also offers a variety of pre-cut
holiday themed cookies available in pre-baked and dough, as well as a line of gourmet brownies and bars.
     [ILLUSTRATION OMITTED]
    Urban Bruce
    BOOTH #2415




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 40 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                     City; FOCUS ON FRESH; Conference news

               www.brucepac.com
   URBAN BRUCE, A BRAND OF BRUCE PAC MEAT PRODUCT DESIGNERS, will feature all natural, ethnic and organic
meats, including inspiring great grab-and-go concepts, to meet the consumer demand for local, natural and
clean foods. Officials say innovative flavors, singular focus and fresh concepts are changing portable
options and they invite attendees to taste the company's natural, savory cooked meats. The family-owned
company has provided quality meats since 1949, relying on sustainable practices and thoughtful care to
meet customer needs.
    [ILLUSTRATION OMITTED]
   J. Skinner Baking
   BOOTH #2846
               www.skinnerbaking.com
   THE J. SKINNER BRAND IS COMMITTED to the craft of baking and providing consumers with the ultimate
eating experience, say company officials. They add that their commitment has made them a category leader
and helped make the in-store bakery a go-to destination for shoppers. The company's new Triple Flavor-fest
Ring marries three proprietary fillings--heavenly cheese, remarkable raspberry and harvest apple. The
combo is developed to boost impulse sales.
    [ILLUSTRATION OMITTED]
   Grecian Delight Foods
   BOOTH #2865
               www.greciandelight.com
   GRECIAN DELIGHT FOODS IS SHOWCASING its Opaa! brand Greek yogurt dips. These all-natural, Greek yogurt-
based dips do not contain mayo, cream cheese or sour cream. Available in a variety of flavor choices, they
are versatile enough to be used in numerous recipes, such as sandwiches, pizza and pasta, or they can be
used as a dip with veggies and crackers. Attendees can sample all eight flavors at the company's
booth.
    [ILLUSTRATION OMITTED]
   Toufayan Bakeries
   BOOTH #3160
               www.toufayan.com
   WITH 85 YEARS OF EXPERIENCE MAKING FRESH PITAS, Toufayan Bakeries has created a crunchy, all-natural
line of pita chips. Available in five varieties, including Sea Salt, Za' atar, Feta and Olive, Sugar and
Cinnamon and Multi Grain CHITA, the chips have a unique shape made specifically for dipping. The company
will have the chips available to sample at the show.
    [ILLUSTRATION OMITTED]
   Ilpra America
   BOOTH #3164
               www.rtgpkg.com
   ILPRA AMERICA IS A GLOBAL food packaging equipment manufacturer that offers small-medium-high output
Modified Atmosphere Packaging--tray sealing, thermoforming and filling--equipment for food manufacturers
and co-packers throughout North America. The company will be showcasing the latest tabletop unit (FoodPack
BASIC) tray sealer; attendees can check out all of its shelf-life extending package offerings.
   Hain Pure Protein Corp.
   BOOTH #3262
               www.freebirdchicken.com
   HAIN PURE PROTEIN CORP. produces natural, antibiotic-free, vegetarian-fed, humanely raised poultry
under the FreeBird Chicken and Plainville Farms Turkey brands for major retailers, specialty and natural
food stores, as well as foodservice operators nationwide. The company is a one-stop solution for ABF
poultry in fresh meat deli, prepared foods and frozen categories, say company officials.
    [ILLUSTRATION OMITTED]
   Uncle Wally's
   BOOTH #3463
                www.unclewaltys.com
   UNDER LICENSE WITH GENERAL MILLS, Uncle Wally's has introduced Fiber One wraps in three varieties:
Traditional White, Garden Vegetable and Honey Wheat. Each serving contains seven grams of dietary fiber,
80-calories and provides 28% of the daily value of fiber; the product's shelf life is 35 days fresh or
from thaw. After its success in the Northeast, Uncle Wally's will be expanding distribution through Frozen
Direct or Commercial Bakery DSD programs, say company officials.
    [ILLUSTRATION OMITTED]
   Colorado Ranchers Dairy Products
   BOOTH #3553
               www.quesocampesino.com




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 41 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                     City; FOCUS ON FRESH; Conference news

   COLORADO RANCHERS DAIRY PRODUCTS began in 1994 in Brush, Colo. The company now offers authentic Mexican
cheeses, such as Fresco, Cotij a, Asadero, Quesadilla, Oaxaca, Panela and Cremas, all of which are high-
quality and made from 100% whole milk, say company officials. They add that Queso Campesino does well in
both the Mexican carnicerias, as well as large retailers and can help retailers grow their Hispanic
offerings.
    [ILLUSTRATION OMITTED]

   Snack Factory Pretzel Crisps
   BOOTH #3558
               www.pretzelcrisps.com

   SNACK FACTORY PRETZEL CRISPS has added two flavors--Honey Mustard and Onion; and Sea Salt and Cracked
Pepper, to its Deli Style line of Pretzel Crisps. Company officials describe the options as versatile and
perfect for dipping, topping and pairing. The second introduction is a bite-size version of two flavors,
Snack Factory Pretzel Crisps Original and Cheddar Minis. Made with high-quality, all-natural ingredients,
Snack Factory Pretzel Crisps are 110 calories per serving and contain no saturated fat, trans fat,
cholesterol, preservatives, artificial flavors or colors, say officials.
    [ILLUSTRATION OMITTED]
   Embassy Flavours
   BOOTH #3560
               www.embassyflavours.com
   EMBASSY FLAVOURS SPECIALIZES IN baking ingredients and flavor design, taking an approach that combines
the expertise of certified flavorists and bakery specialists under one roof. Among the company's services
are a full range of flavors and bakery ingredients; bakery mix and concentrate formats; functional bakery
ingredients; flavor formulation capabilities; baking product design and development; and bakery industry
specialization. One of the company's signature products is Gluten Free Focaccia Mix, part of its gluten-
free product line that can be baked or frozen and has a seven-day shelf life.
    [ILLUSTRATION OMITTED]
   Bear Pond Farm
   BOOTH #3565
               www.bearpondfarm.com
   BEAR POND FARM'S REFRIGERATED PESTO SAUCES are made with organic herbs and non-GMO, gluten-free
ingredients. The line contains six varieties and a Tuscan Bruschetta. The sauces can be sold in the deli
or fresh pasta case from frozen with a 45-day chilled shelf life. According to company officials, they are
proven performers at top specialty and mainstream chains nationwide and the company offers marketing
support programs.
    [ILLUSTRATION OMITTED]
   Norseland
   BOOTH #3642
                www.norseland.com
   NORSELAND'S JARLSBERG CHEESE INTRODUCES a growth opportunity for the Specialty Deli Cheese Department:
Jarlsberg Minis is a 100% all-natural cheese snack individually dipped in wax and wrapped in cellophane.
It was crafted to replicate the famous Jarlsberg wheel--America's number one specialty cheese brand, say
company officials--and meet consumers' needs for gourmet snacking on the go. They are packaged for retail
with five cheese minis per bag.
   Del Monte Fresh Produce N.A.
   BOOTH #3652
               www.freshdelmonte.com
   DEL MONTE FRESH PRODUCE N. A. introduces four Nature Made salad bowls designed for consumers' busy
lifestyles. The salad bowls are fresh, hearty and made with premium quality, delicious ingredients, say
company officials. Each salad is an all-in-one meal that contains dressing, a fork and a mint; it is a
great addition to any and every channel's fresh on-the-go line, add officials. Also new is Del Monte Fresh
Produce's Nature Made Snack Packs made for on-the-go customers who are looking for easy-to-eat, nutritious
healthy bites; they come with several ingredient options.
    [ILLUSTRATION OMITTED]
    [ILLUSTRATION OMITTED]
   Bakery Crafts
   BOOTH #3728
                www.bakerycrafts.com




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 42 of 195
   A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City; FOCUS ON FRESH; Conference news

   BAKERY CRAFTS MANUFACTURES HIGH-QUALITY, unique cake and cupcake decorations, including cake-decorating
kits, cupcake rings, edibles, candles, bench equipment and more. For more than 60 years, Bakery Crafts has
been dedicated to providing quality, top-of-the-line products to its customers, say company officials.
    [ILLUSTRATION OMITTED]
   The Blanc Industries Signage & Display Group
   BOOTH #3952 & #3953
               www.blancind.com
   THE BLANC INDUSTRIES SIGNAGE & DISPLAY GROUP designs and manufactures perishable and grocery retail
point-of-sale signage and displays. Blanc Industries specializes in customized shelf-management systems,
product inserts, case signage, case dividers, pricing systems, sign frames, sign holders, promotional
boards, menu boards, wire racks and displays, shelf strips and danglers, as well as the latest in grocery
technology: The Fresh Food 411 Interactive Kiosk. Blanc Industries has a merchandise solution for every
budget and decor, say company officials.
    [ILLUSTRATION OMITTED]
   Sonoco ThermoSafe
   BOOTH #4064
               www.thermosafe.com
   SONOCO THERMOSAFE, A SONOCO PRODUCTS COMPANY, is a global provider of temperature-controlled packaging
for the safe and efficient transport of meats, confectionery products, baked goods, beverages, dairy
products and other temperature-sensi ti ve products. The company's shipping solutions mitigate risk for
customers and ensure products reach their destination with the quality intended, say company officials.
    [ILLUSTRATION OMITTED]
   DNI Group
   BOOTH #4162
               www.dnigroup.com
   DNI GROUP PROVIDES JAPANESE-INSPIRED frozen seafood and appetizers that are easy-to-implement in the
supermarket deli, say company officials. The company's brands include Tezukuri, Crane Bay, Maneki and
Passport Cuisine, with offerings including value-added shrimp, Shrimp Tempura, Sashimi Grade Atlantic
Salmon, Soft-Shell Crab, Grilled Eel and Yellow-fin Tuna. The line of appetizers includes Gyoza
 (Potstickers), Shumai and Spring Rolls, and its newest addition, a Gluten Free Shrimp Tempura.
    [ILLUSTRATION OMITTED]
   Summer Fresh Salads
   BOOTH #4415
                www.summerfresh.com
   SUMMER FRESH SALADS I S OFFERING an extens i ve line of healthful ready-to-serve prepackaged salads.
Available in 7-, 10.5- and 28-ounce sizes, the varieties include bean, grain, vegetable, pasta and potato
flavors. The easy-to-stack, tamper- and leak-proof salad bowls are custom-made with eye-catching green
lids to help maintain product appearance and fresh taste, say company officials. Consumers can serve
directly from the microwave-safe bowls and recycle or reuse them.
    [ILLUSTRATION OMITTED]
   Lawrence Foods
   BOOTH #4418
                www.lawrencefoods.com
   FAMILY OWNED SINCE 1890, Lawrence Foods provides customized ingredient solutions to its in-store and
retail bakery customers. Retailers can experience a number of its products at the show: DecoCremes
SureShade Icings for color that will not bleed or fade; DecoCremes Flavored Buttercremes that feature on-
trend flavors and consistent performance; Ultra Dip-N-Dry Icings that deliver color,            flavor and
performance; and Orchard Fresh Fruit Fillings and Cobbler Kits. The company is commited to its customers'
success, say officials.
   TH Foods/Crunchmaster
   BOOTH #4514
                www.crunchmaster.com
   CRUNCHMASTER CRACKERS AND POPPED CHIPS are gluten-free, made from 100% whole grain and a selection of
the products are non-GMO. According to company officials, they are best with dips, such as hummus, or as a
standalone snack.
    [ILLUSTRATION OMITTED]
   Daffy Farms
   BOOTH #4515
                www.daffyfarms.com
   DAFFY FARMS MAKES CARAMEL PRODUCTS for bakery, grocery and foodservice businesses. Its Traditional
Dipping Caramel is ideal for retailers creating caramel apples, say company officials; it is the same




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 43 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                     City; FOCUS ON FRESH; Conference news

caramel recipe that has been used on Daffy Apples for more than 60 years. The easy-to-dip caramel never
hardens and has a unique shine and flavor. New to the company's offerings are its All Natural Caramel
products, including a Dipping or Baker's formula in a full range of sizes, made with non-GMO corn syrup,
fresh cream and butter.
   Dairy Farmers of America (DFA)
   BOOTH #4648
               www.dfamilk.com
   DAIRY FARMERS OF AMERICA (DFA) is a national dairy marketing cooperative that serves and is owned by
nearly 13,000 members on nearly 8,000 farms in 48 states. DFA is one of the country's most diverse
manufacturers of dairy products, food components and ingredients. The co-op has 33 plants throughout the
country, including Turlock, Calif., where it produces its California Gold mozzarella and provolone cheese
for domestic and export.
   Carl Buddig & Co.
   BOOTH #4653
               www.buddig.com
    [ILLUSTRATION OMITTED]
   CARL BUDDIG & CO. AND OLD WISCONSIN BRANDS offer a variety of convenient products that have a proven
track record to drive retail sales year-round, say company officials. The company will be showcasing new
products, merchandising display vehicles, highlights of the Fall/Winter sales and marketing plans, plus
the company's private label and co-manufacturing capabilities. Attendees can experience the company's
Buddig Luncheon Meats and Old Wisconsin Snack Bites, Snack Sticks and Summer Sausages.
    [ILLUSTRATION OMITTED]
   Kontos Foods
   BOOTH #4657
               www.Kontos.com
   KONTOS FOODS OFFERS 50 VARIETIES of hand-stretched ethnic flatbreads. These include PocketLess Pita,
Gyro, Grilled Panini, Chipotle Pan Plano, Tandoori Nan and Wraps, as well as its new Greek Lifestyle
Flatbread. The offerings are certified kosher, 100% vegetarian and contain zero trans fats. Kontos Foods
other product offerings include Fillo dough and Fillo products, such as Baklava, Mediterranean Nut Rolls,
Spanakopita and Tyropita, for retail and foodservice. Additionally, the company distributes Mediterranean
Specialty Food Products--Greek yogurt, Feta cheese, Tzatziki sauce, gyro meats, stuffed grape leaves,
Kalamata olives, orzo and hummus, among others.
    [ILLUSTRATION OMITTED]
   Mrs. Grissom's Salads
   BOOTH #4716
               www.mrsgrissoms.com
   MRS. GRISSOM'S SALADS has provided cheese and protein salads since 1955. Known for its Pimento cheese,
this year the company is launching Mrs. Grissom's Select. This new brand provides cheese and protein
spreads that are gluten-free, contain real cheese and no high fructose corn syrup. The Select line
includes Pimento cheese, Smoked Gouda, Jarlsburg, Cheddar and Bacon, Rotisserie Chicken Salad and other
varieties aimed at bringing new users into the salad category. All products are sold in reusable
containers, and microwavable cups for hot items like Buffalo Chicken Cheese Dip.
    [ILLUSTRATION OMITTED]
   Backerhaus Veit
   BOOTH #4962
                www.backerhausveit.com
   AT backerhaus VEIT, bread, rolls and soft pretzels are a passion. As a flexible small batch Craft
Artisan manufacturer the company is able to support large private label runs, LTO' s and incremental
seasonal opportunities. With a focus on quality, the company does not use artificial flavors or colors and
banned ADA use more than 10 years ago. Backerhaus Veit's product offerings include pre-sliced Gourmet Buns
and Pretzel Sausage Buns, as well as authentic soft pretzels.
    [ILLUSTRATION OMITTED]
   Rational USA
   BOOTH #5009
                www.rational-online.us
   RATIONAL COMBI-STEAMERS have sold more than 600,000 units worldwide. The new SelfCookingCenter allows
food preparers to fry, roast, grill, broil, steam, poach, bake and more, in a single self-cleaning piece
of equipment. Whether retailers are serving 20 or 2,000 customers, the seven "touch of the button" cooking
modes make it easy to prepare a variety of foods. Additionally, this year, Rational has earned the ENERGY
STAR, which will help provide sustainability in commercial foodservice operations.
    [ILLUSTRATION OMITTED]




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 44 of 195
   A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City; FOCUS ON FRESH; Conference news

  L&M Bakery
  BOOTH #5212
                www.LMBakery.com
   SINCE 1948 THE FRUIT SQUARE PEOPLE/L&M BAKERY has baked thaw-and-sell pound cakes, nut breads and fruit
squares for independent and chain markets throughout New England and the Mid Atlantic. Small enough to be
responsive and large enough to fill retailers' needs, L&M Bakery has a recipe and a pack size to grow any
retail bakery business, say company officials.
    [ILLUSTRATION OMITTED]
   Sealed Air/Cryovac
   BOOTH #5217
                www.cryovac.com
   SEALED AIR'S CRYOVAC GRIP & TEAR BAGS simplify product handling while improving safety for deli
operations, say company officials. The bags feature an easy-open tab that makes contents accessible
through a quick pull, preventing deli staff from needing knives or tools that present injury or cross-
contamination risks. The Grip & Tear packaging accommodates a range of product sizes and formats with
enhanced visual appeal for merchandising. Recently, the company introduced the Grip & Tear Small Tab easy-
open design, which maximizes material efficiency and is ideal for consumer portions, such as cheese,
salami and sausage, add officials.
    [ILLUSTRATION OMITTED]
    Daymon Worldwide
   BOOTH #5262
                www.daymon.com
    FOUNDED IN 1970, Dayrnon Worldwide handles more than 1,700 brands and approximately 165,000 individual
SKUs globally. Through its industry expertise in private brand building, global sourcing, experiential
consumer marketing and innovative retail-driven services, the company currently collaborates with more
than 100 major retailers and nearly 6,000 manufacturers in 50 countries across six continents, say company
officials. The company has more than 35,000 associates worldwide.
    [ILLUSTRATION OMITTED]
   Tortuga Rum Cake Co.
    BOOTH #5363
                www.tortugarumcakes.com
   TORTUGA RUM CAKE CO.'S CAKE SHIPPER DISPLAYS are free-standing shipper displays that hold 60 4-ounce or
30 16-ounce Tortuga Caribbean Rum Cakes. Made from a generations old island family recipe, each cake is
hand glazed with Tortuga Gold Rum and vacuum-sealed to lock in freshness. Baked in the Caribbean, these
authentic rum cakes have a shelf life of 12 months.
    [ILLUSTRATION OMITTED]
   The Run-A-Ton Group
    BOOTH #5366
                www.runaton.com
   THE RUN-A-TON GROUP IS A PROVIDER of natural and conventional baked goods for the supermarket and in-
store bakery. Its brands include Wholly Wholesome, a natural baked goods company producing pies, cookies,
cakes, pie shells, pie crusts and gluten-free options; Apple Valley Inn, traditional baked recipes,
including sculpted cakes, pies, breads and pie shells; and the Buttery Baker, staple thaw-and-sell items,
such as pound cakes; Unique Belgique, global products like Liege Waffles and Galettes. Additionally,
product attributes include zero grams of trans fat, kosher, organic and gluten-free; the company offers
custom formulations for private label and branded.
   Chuckanut Bay Foods
   BOOTH #5418
               www.chuckanutbay.com
   Chuckanut Bay Foods manufactures all-natural and kosher frozen cheesecakes, tiramisu and fruitcakes;
gluten-free and no sugar-added cheesecake options are also available. The cakes are made for retail grab-
and-go, as well as foodservice and catering, available for distribution across the continental U. S.,
Canada, Mexico and overseas. Chuckanut Bay is an SQF-Level 2 Audited facility and an approved supplier of
the U.S. Armed Forces.
    [ILLUSTRATION OMITTED]
   Thermo Pac
   BOOTH #5419
               www.thermopacllc.com
   THERMO PAC WANTS RETAILERS who are looking for a shelf stable co-packer to consider the company's
convenient gusseted, corner-spouted pouch. They can be used for nut butters, guacamole, salsa con queso,
spinach dip, nacho cheese and French onion and ranch dips. Thermo Pac processes thin to thick viscosity




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 45 of 195
   A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City; FOCUS ON FRESH; Conference news

liquids. Cheese and tomato-based sauces are packed using hot fill; nut butters are packed in a separate,
isolated processing area with dedicated equipment in spouted pouches sized four to 16 ounces.
    [ILLUSTRATION OMITTED]
    Alvarado Street Bakery
    BOOTH #5452
                www.alvaradostreetbakery.com
    ALVARADO STREET BAKERY, a cooperatively owned solar-powered bakery in Northern California, has been
baking certified organic sprouted whole grain breads for more than 30 years. All of the bakery's breads
are Certified Organic by Quality Assurance International, certified kosher Pareve and baked using all non-
GMO ingredients, assuring customers of the highest possible standards, say company officials.
    [ILLUSTRATION OMITTED]
    Original Bagel Co.
    BOOTH #5456
                www.originalbagel.com
    ORIGINAL BAGEL CO.'S BAGELS are available in bulk for the in-store bakery packaged in a "stay fresh"
pillow pack, or for retail in six-packs under the Original Bagel brand or private label. There are 28
flavors and the packaging is made for the in-store bakery or the freezer case. Additions to the company's
offerings are all-natural bagels for consumers interested in a healthier lifestyle and flagels.
    [ILLUSTRATION OMITTED]
    Partners, A Tasteful Choice Co.
                www.freeforallkitchen.com
    BOOTH #5519
    PARTNERS, A TASTEFUL CHOICE CO., has launched a gluten-free line of crackers, Free for All Kitchen.
Made without rice, corn or soy, these gluten-free crackers are all natural, non-GMO and certified kosher.
Made with cassava flour and five ancient grains, the crackers are available in Olive Oil and Sea Salt;
Roasted Garlic and Rosemary; and Olive Oil and Herb. The packaging sizes include 5.5-ounce deli trays, 5-
ounce snack cartons, 3/4-ounce snack bags and 3/4-ounce clear packs.
    [ILLUSTRATION OMITTED]
    Nicholl Food Packaging
    BOOTH #5552
                www.nfpfoil.com
    NICHOLL FOOD PACKAGING'S NEW CS441980 FOOD TRAY has built-in handles designed to provide added value
and convenience for the consumer to transport meals from the retail shelf to the kitchen table. The tray
can be film lid sealed for MAP applications and used in all types of consumer heating or freezer
environments, such as conventional ovens, microwave, BBQs, broilers or toaster ovens. The rectangular
configuration of the tray can improve retail shelf space utilization.
    [ILLUSTRATION OMITTED]
    Applied Decisions USA
    BOOTH #5559
                www.adusainc.com
    APPLIED DECISIONS USA'S (ADUSA) Omni-Channel Fresh-Foods systems are designed to help increase sales
and improve customer satisfaction, while also helping retailers work more efficiently, say company
officials. The systems include self-ordering kiosks, web and mobile ordering, order-taking tablets,
order/queue management and electronic ticket dispensing for all fresh foods departments.
     [ILLUSTRATION OMITTED]
    Farm Ridge Foods
    BOOTH #5621
                www.farmridgefoods.com
    FARM RIDGE FOODS INTRODUCES its UnTyPickle Pickles. What the company calls a stroke of artisanal
genius, UnTyPickle Pickles are made with a combination of specially selected herbs,             spices and
ingredients. The company caters to customers with a wide variety of unique pickles and pickle products;
retailers will not find a fresher, finer-quality, crisper pickle, say company officials.
     [ILLUSTRATION OMITTED]
    JTM Foods
    BOOTH #5753
                www.jjsbakery.net
    JTM FOODS' TID-BITS MINI SNACK PIES are made with real fruit, and are the first product line from JJ's
Bakery to be made with a whole grain crust, say company officials. These better-for-you snack pies are
available in apple and cherry, with more flavors to corne. Each pie is 2-ounces and individually wrapped
within a carton of six.
     [ILLUSTRATION OMITTED]




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 46 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                     City; FOCUS ON FRESH; Conference news

    Sanders Candy
   BOOTH #5809
                www.sanderscandy.com
    SANDERS' 100-YEAR-OLD BAKERY DIVISION will be presenting its line of "Bumpy Cakes" (the original
buttercream ridged cake) and its candy-nfused Deep Dish Brownies to national retailers. The American-ade
gourmet cakes and brownies are an affordable everyday luxury, perfect for bakery freezers or stack and
sell, say company officials.
    [ILLUSTRATION OMITTED]
    Nextep Systems
    BOOTH #5851
                www.nextepsystems.com
   NEXTEP SYSTEMS PROVIDES foodservice technology solutions for grocery deli operators who want to
streamline the ordering process. The Deli 1-2-3 self order system is designed to increase check averages
while giving shoppers more time to browse the aisles. Company officials say the Deli 1-2-3 solutions
increase deli sales by 10%-plus and optional integrated online and mobile ordering solutions give
increased sales opportunities.
    [ILLUSTRATION OMITTED]
    Fresca Mexican Foods
    BOOTH #5854
                www.frescamex.com
    FRESCA MEXICAN FOODS offers fresh baked tortillas that do not contain preservatives or other artificial
ingredients. The company uses a proprietary freezing process that captures and retains freshness, creating
what Fresca officials describe as exceptionally pliable tortillas with a just baked aroma and taste.
    Twin Oaks Farms
    BOOTH #5916
                www.twinoaksfarms.com
    TWIN OAKS FARMS GOES OUT OF ITS WAY to source the highest quality fish fillets, say company officials.
Its U.S. Farm Raised Catfish, Pangasius and Tilapia are lightly breaded to give customers a restaurant-
quality, hand-breaded flavor without the prep work. Officials add that the company eliminates out-of-stock
conditions, cross-contamination and shrink.
    [ILLUSTRATION OMITTED]
    Maple Leaf Farms
    BOOTH #5918
                www.mapleleaffarms.com
    MAPLE LEAF FARMS' FULLY COOKED duck products can bring something new and exciting to the deli or
prepared foods section. Duck is a lean, red meat substitute for beef, pork or chicken in recipes, and the
company's duck confit, pulled duck meat or roast half duck products can put a creative twist on
sandwiches, pasta or salads, say company officials. Maple Leaf Farms ducks are raised by local,
independent family farmers.
    [ILLUSTRATION OMITTED]
    Carlson AirFlo
    BOOTH #5951
                www.carlson-airflo.com
    FOR MORE THAN 25 YEARS, Carlson AirFlo has created customized merChandising solutions designed to urge
impulse buying. Benefits of the company's product displays include increased sales, inventory management,
cross merChandising, category management, high-impact presentations and highlighting specialty products,
say company officials. The company's newest products are: 2-Step and 3-Step Deli Wedges; Premier Pull-Out
Bakery Bins; Cheese Wheels; POD Displays; AirBar Self Facing System; and Peg Hook Systems for Suspended
Merchandising.
     [ILLUSTRATION OMITTED]
    Van Holten's
    BOOTH #5962
                www.vanholtenpickles.com
    KNOWN FOR DEVELOPING the original Pickle-In-A-Pouch, Van Holten's offers bold tasting, better-for-you,
convenient snacks. Created for on-the-go snacking, the company's pickles come packed in a stand-up pouch
with a two-year shelf life. Van Holten's offerings also include Big Papa Dill Pickle popcorn that combines
the dill flavor of its pickles with popcorn. They come in a peggable package, packed in a l2-count
case.
     [ILLUSTRATION OMITTED]
    Dart Container Corp.
    BOOTH #5966




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 47 of 195
   A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City; FOCUS ON FRESH; Conference news

               www.dart.biz
   FOR MORE THAN 50 YEARS, Dart Container Corp. has been providing the market with single-use packaging
items. The company's 4, ODD-plus product line-up includes cups, lids, dinnerware, hinged trays, portion
containers, bowls, cutlery and straws from foam-, plastic-, paper- and sugar cane-based materials. One of
Dart's newest lines is ClearPac SafeSeal, tamper-resistant and -evident containers that are hinged, leak
resistant and made of PET. Available in sizes ranging from 8- to 64-ounces, they come with flat and dome
lid options.
    [ILLUSTRATION OMITTED]
   Ultra Green Packaging
   BOOTH #6014
               www.ultragreenhome.com
   ULTRA GREEN PACKAGING IS INTRODUCING a round pizza box that consumers can bake in. Usage possibilities
for the TreeSaver Pizza Box/Pan include take-n-bake, delivery, deli takeout and for serving. The box is
made from renewable natural resources, such as bamboo or wheat straw; has a patented Crispy Crust dimple
designed to keep pizza fresher longer; a round shape; and is home oven-safe up to 375[degrees]F,
commercial oven safe up to 425[degrees]F and microwave and freezer safe; and available with either fiber
or clear recycled PET lids.
   The Roswell Food Group
   BOOTH #6037
               www.gritchips.com
    [ILLUSTRATION OMITTED]
   OFFICIALS FOR THE ROSWELL FOOD GROUP have a mission to develop and bring to market the most exciting,
freshest tasting snacks, sundries and food products. The Roswell Food Group's flagship brand is Jeff
Foxworthy's Southern Creations, the makers of Jeff Foxworthy's Grit Chips and Hummus & Dips. The Grit
Chips come in four flavors--Original, Cheddar Cheese, Jalapeno Cheddar and Sweet Heat--and the Hummus &
Dips are available in Black Eyed Pea Hummus, Hot Chili Pepper Hummus, BBQ Hummus and Smoky Greens 'N Bacon
Dip.
   Finlandia Cheese
   BOOTH #6049
                www.finlandiacheese.com
   FINLANDIA CHEESE OFFERS a full line of deli-ready cheeses including 12 service deli varieties and 12
convenient pre-sliced self-service varieties. Each cheese has been made to the highest quality standards
established by generations of Finlandia master cheese-makers over 100 years ago, say company officials;
each variety is crafted with the passion, purity and premium full flavor. Finlandia's Total Deli Cheese
Solution is designed to be completely turnkey for retailers.
    [ILLUSTRATION OMITTED]
   Clear Lam Packaging
   BOOTH #6052
                www.clearlam.com
   CLEAR LAM'S PRIMAPAK PACKAGE is a flexible, stackable and reclosable "pop-up box." It is produced from
custom rollstock on vertical form-fill-seal (VFFS) machinery. Designed as a replacement for rigid cans,
bottles, trays, jars and select flexible packaging, the PrimaPak package is lightweight, stackable and
merchandises on six sides. As a result, the PrimaPak technology improves the package cube up to 30% or
more, maximizes manufacturing efficiencies, and improves warehousing space and transportation demands, say
company officials. Each benefit offers multiple opportunities to achieve measurable cost savings and
sustainability improvements throughout the supply chain.




Load-Date: June 11, 2014



  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 48 of 195
  A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference
 rises to the top in the Mile-High City.(FOCUS ON FRESH)(Conference news)
                                                 Grocery Headquarters
                                                      May1,2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 Winsight LLC

Section: Pg. 79; Vol. 80; No.5; ISSN: 1094-1088
Length: 7730 words
Byline: Hatt, Elizabeth Louise

Body


Historically, Denver has more of an association with cattle trade and the beef industry than it does cheese and
cupcakes, but for three days this spring it will serve as home for all that the bakery, dairy case and deli counter
have to offer. That is because the International Dairy Deli Bakery Association (IDDBA) will be hosting its annual
seminar and expo, 2014 Dairy-Deli-Bake, in the Mile-High City from June 1-3.

The growth in consumer desire for fresh foods--f1avors and concepts--is not letting up. More retailers are investing
in redesigning and expanding their fresh departments and in-store foodservice to meet the demand, sharing all that
manufacturers have to offer. The show will be overflowing with industry-changing innovations and products.
Manufacturers and bakers, dairy farmers and cheesemongers, marketers and distributors--everyone will be putting
their best foot forward. Here is a sampling of what will be featured at the show.

Bemis Curwood

BOOTH #1215

www.bemis.com

BEMIS CURWOOD OFFERS refrigerated meal systems to meet the rising demand for healthier, high-quality meals
with extended shelf life. Micvac Refrigerated Ready Meals utilize a safe, efficient, single, in-package pasteurization
cooking process. Meals processed using this method retain their natural vitamins and nutrition and stay fresh for
weeks in the display case or refrigerator, say company officials; and each meal features a patented valve that
whistles when done. Officials add that the refrigerated ready meal market has forecasted growth of 10% by 2016.

CSM Bakery Products

BOOTH #1227

www.csmbakeryproducts.com

CSM BAKERY PRODUCTS has created the latest rage in cakes by combining its cake and icing to craft cake
truffles by Brill. New to the category, Brill's Cake Truffles are described by company officials as "decadent spheres
of deliciously moist cake bits and indulgent frosting, covered with a ganache-style coating." The latest varieties are
filled with its Henry & Henry fillings. Now, both cake truffle varieties are offered in a convenient retail four-pack that
comes labeled with eye-catching graphics that convey the flavor.



        Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 49 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

Traditional Baking

BOOTH #1415

www.traditionalbaking.com

TRADITIONAL BAKING PRODUCES high-quality cookies under its Traditional Baking and Bakers Batch brands
and under store brands, as well as providing contract baking. The product line includes up to 50 varieties of cookies
that can be packaged to fit the needs of retailers, wholesalers, institutional customers and in-store bakeries. This
versatility also enables the company to create tailored programs to fit the unique needs of individual retailers and
distributors.

Robbie Flexibles

BOOTH #1422

www.robbieflexibles.com

THE PACKAGING COMPANY ROBBIE FLEXIBLES will be showcasing new packaging designs for in-store
bakeries. The designs were developed with specific color imagery and keywords to help create an emotional
connection with consumers. The eye-pleasing pouches hold a wide variety of items like cookies, scones, breads
and more, say company officials.

Dutch Farms

BOOTH #1443

www.dutchfarms.com

DUTCH FARMS IS A MIDWEST-BASED DAIRY BRAND and distribution company. Family-owned and operated for
27 years, Dutch Farms delivers quality dairy items nationwide that can be found in nearly every category of the
dairy department at a value price, say company officials. Cheese, eggs and dairy products will be featured at
IDDBA.

Hidden Villa Ranch

BOOTH #1461

www.hiddenvilla.com

HIDDEN VILLA RANCH'S FULL LINE OF SPECIALTY EGGS can help create variety in the egg case and meet
consumer demand. The line includes cage-free, organic, non-GMO, pasture-raised and nutrient-fortified eggs in a
wide variety of retail packaging. They are available under the brands The Country Hen, NestFresh and Horizon
Organic Eggs, as well as private label. In addition, the company offers a full line of liquid egg products and liquid
egg whites in both retail and bulk packaging.

Old World Provisions

BOOTH #1462

www.oldworldprovisions.com

OLD WORLD PROVISIONS OF NEW YORK has been producing high-quality deli- and cooked-sausage products
for more than 30 years and throughout four generations. The company offers private label and custom products for
retailers across North America and the Caribbean. Old World prides itself on producing quality and safe foods that
customers are proud to put their name on, say company officials.



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 50 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

Gardner Pie Co.

BOOTH #1512

www.gardnerpie.com

FAMILY-OWNED AND OPERATED SINCE 1945, the Gardner Pie Co. is a manufacturer of chef-ready Cream Pies,
Savory Garden Vegetable Pies and Natural Juice Fruit Pies, available in 6-, 8-, 9- and 10-inch sizes. The products
are designed for use in in-store bakeries, farm stands and the foodservice channels.

Bongards' Creameries

BOOTH #1563

www.bongards.com

BONGARDS' CREAMERIES IS A COOPERATIVE owned by Minnesota farmers who have been providing quality
cheese products since 1908. The offerings include a wide variety of 1-pound natural prints, 3-pound processed,
sliced American, 2-pound melting cheese and 8-ounce shreds. Along with fine quality products, the cooperative's
officials say they offer private label programs and competitive pricing.

Reser's Fine Foods

BOOTH #1627

www.resers.com

RESER'S IS KNOWN FOR ITS EXTENSIVE LINE of American Classics deli salads, but attendees will be able to
taste some of the company's newest flavors, including BBQ Baked Beans and Loaded Baked Potato Salad.
Retailers looking to increase sales behind the deli case glass will want to check out Reser's Stonemill Kitchens
artisan salads, including Low Fat Greek Yogurt Potato Salad and Curry Ginger Couscous. Also featured will be two
new side dish kits: Reser's Special Request Spicy Mac & Cheese Kit and Loaded Mashed Potato Kit.

Bake'n Joy

BOOTH #1659

www.bakenjoy.com

BAKE'N JOY HAS SUPER MUFFINS. The baked-goods company is featuring its 100% Whole Grain 4.25-ounce
Pan Free Superfruit & Nut Muffin and Hearty Oat Apple Raisin Nut Muffin. The muffins feature 100% whole grains
(28-34 grams per muffin), antioxidants, omega-3s and are a good source of fiber, say company officials. The
company will also be spotlighting its line-up of Boston Coffee Cakes packaged in eye-catching retail boxes.

Lindar Corp.

BOOTH #1809

www.lindarcorp.com

FROM BAKERY CONTAINERS to produce clamshells to deli packaging, Lindar Corp.'s plastic containers are
crystal clear and durable, providing both product protection and merchandising capabilities, say company officials.
With a continuously expanding line of stock packaging available, the company also offers custom options, including
a built-in freshness seal, unique product holding features, custom labeling and tamper-evident opportunities.

Asturi Fine Foods



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 51 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

BOOTH #1817

www.asturifoods.com

Asturi Fine Foods' Asturi FocacciBites Mediterranean Bread Snacks come in three flavors: Olive Oil & Sea Salt,
Tomato & Oregano and Garlic & Parsley, all available in a 4.23-ounce package. The savory bread snacks are all
natural and baked with unbleached wheat flour, say company officials.

John Morrell Food Group

BOOTH #1832

www.johnrmorrellfoodgroup.com

JOHN MORRELL FOOD GROUP OFFERS A FULL LINE of deli meat solutions. The company's brands include
Kretschmar premium deli meats and cheeses, Eckrich, Healthy Ones, Margherita, CB Old Country Store and
Nathan's Famous.

Vintage Italia Pasta Chips

BOOTH #1841

www.pastachips.com

VINTAGE ITALIA PASTA CHIPS, by Keen Marketing & Manufacturing, are made from real semolina flour, oven
baked and topped with authentic Italian herbs, spices and cheeses. They contain 60% less fat than pita chips and
are perfect for dipping or snacking alone, say company officials. The five flavors available are Alfredo, Marinara,
Spicy Tomato Herb, Sea Salt and Garlic Olive Oil, in 5-ounce peggable, resealable pouches as well as 1- and 2-
ounce packages.

House Foods America

BOOTH #1851

www.house-foods.com

SPECIALIZING IN TOFU SINCE 1983, House Foods America provides a range of high-quality fresh tofu products.
The line of tofu is available in both conventional and organic varieties, and ranges from soft to super firm textures.
Its Tofu Shirataki noodle substitute has been pegged as the perfect pasta alternative, say company officials. They
add that House Foods uses only U.S.-grown soybeans and all its tofu products are Non-GMO Project Verified,
certified gluten-free and Kosher.

TMI (Twin Marquis)

BOOTH #1864

www.twinmarquis.com

TMI IS CELEBRATING 25 YEARS OF MANUFACTURING authentic Asian CUISine. The company sells three
brands: Twin Marquis (noodles and wrappers), Chef One (appetizers and dim sum) and Tang's Natural (all-natural
appetizers). The products to be featured will include Chef One Potstickers and Twin Marquis Yakisoba Noodle. TMI
values convenience by creating these pre-cooked items, which can be prepared various ways within minutes, say
officials, adding that they prioritize food safety and quality assurance and the company is FSSC 22000 certified.

Medina Foods




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 52 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

BOOTH #1865

www.goldrushjerky.com

MEDINA FOODS, HOME OF GOLDRUSH brand beef smokies and jerky, offers an all-beef stick in bulk 2.5-pound
packaging. Prospector's Choice Smokie Beef Stick is a lO-inch stick that deli managers have the option to sell
loose by the pound or repacked with the ends and pieces of their cheeses, right out of their deli case. The company
also offers bulk 15-ounce packaging for its beef jerky to sell out of the deli case.

Polynova Nissen

BOOTH #1911

www.polynovanissen.com

FOR ALMOST 40 YEARS POLYNOVA NISSEN has been supplying high-quality products and services in the
plastic and polyethylene industry, say company officials. The company's assortment of products in the bakery,
supermarket and restaurant industry includes everything from pastry bags, bun rack covers, aprons, gloves and
hairnets to specialty products and bags.

Stefano Foods

BOOTH #1918

www.stefanofoods.com

STEFANO FOODS, MAKER OF READY-TO-HEAT ITEMS, added a new product to its growing line of snacks and
appetizers. Garlic Knots are made with Stefano's Pizza Dough for a moist chewy texture and then coated with garlic
spread, say company officials. Sold in a clear plastic bag closed with a tape tie, each ready-to-heat package
contains eight fully baked knots in an 8-inch round foil pan. They can be merchandised refrigerated in the deli or
pizza section for 14 days.

Lantmannen Unibake USA

BOOTH #1921

www.UnibakeUSA.com

LANTMANNEN UNIBAKE USA has four new croissants available, each with a unique combination of fillings:
Raspberry and White Chocolate; White and Dark Chocolate; Strawberry and Vanilla; Dark Chocolate and Cherry.
Schulstad Croissants offer great quality with minimal labor requirements--just thaw for 30 minutes and bake, say
company officials. They add that Schulstad's pastries are recognized worldwide for their authentic, light and crispy
texture.

Virginia Diner

BOOTH #1950

www.vadiner.com

VIRGINIA DINER CAN HELP RETAILERS complete their tailgating and back-to-school promotions with products
from its line of collegiate licensed Salted and Butter Toffee Virginia Peanuts. The Game Day Snacks are available
for many major universities. The shippers are easy to assemble and come ready to display, with 42 units per
shipper, 35 shippers per pallet. The company can create a custom configuration for each region or store location.

MIWE Backcombi



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 53 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

BOOTH #1966

www.miwe.com

The MIWE backcombi offers a complete baking station, combining convection baking and hearth baking, possibly
with a proof box underneath. The backcombi includes the MIWE econo convection oven with the condo electric
deck oven to create a full range of baking. The econo holds five full sheet pans, has four multiple fan speeds and
built in steam system. The condo has separate top and bottom heat controls and an independent steam system for
each deck. There are various configurations available.

Richardson Oilseed Limited

BOOTH #2012

www.richardson.ca

RICHARDSON OILSEED'S BREAD PAN RELEASE is formulated with canola oil, a vegetable oil with high heat
stability properties, and does not contain soy lecithin or mineral oil. The product washes off with just hot water and
is easily pumped and sprayed.

Blossom Fine Foods

BOOTH #2151

www.blossomfinefoods.com

BLOSSOM FINE FOODS OFFERS GLUTEN-FREE artisan ready-to-serve desserts nationwide. Made with
wholesome natural ingredients, including cage-free eggs, Blossom Fine Foods' desserts deliver exceptional quality
and value. Attendees can sample the company's top-sellers: Vegan Chocolate Cake, Flourless Chocolate Torte,
Triple Berry Streusel Cheesecake and Marble Cheesecake Brownies. All of the company's desserts are certified
gluten-free and made in a dedicated gluten-free facility.

Weber Packaging Solutions

BOOTH #2152

www.weberpackaging.com

WEBER'S QUADRACOLOR LABEL PRINTER Utilizes the latest inkjet technology to print 1600 by 1600-dpi, full-
color labels at print speeds up to 12-inches per second. The tabletop unit employs an 8.75-inch-wide print head that
disperses more than 700 million drops of ink per second from its 70,000 ink nozzles to produce color images. The
printer supports both roll-to-roll label production and roll-to-cut by utilizing a built-in vertical knife cutter. The
QuadraColor's printing operations are controlled from a 15.6-inch touchscreen computer that utilizes pre-installed
software to ease label formatting and printing.

DecoPac

BOOTH #2227

www.decopac.com

DECOPAC IS AN EDIBLE CAKE DECORATION SUPPLIER, offering a variety of edible products for any occasion.
In 2014, the company extended its Fondant DecoShapes Dots and Gum Paste bow program to include trend-
forward patterns. Using the pre-cut convenience, decorators of all skill levels can quickly transform simple cakes
into ready-to-purchase upscale treats, say company officials, adding that these additions are helping bakeries
create high-impact cakes in less time.


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 54 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

The Artisan Cheese Exchange

BOOTH #2241

www.cheese-exchange.com

CREATED BY FURTHER AGING SELECT VATS OF THE FAWN, The Artisan Cheese Exchange has created a
new variety--The Stag. Handcrafted for The Artisan Cheese Exchange by Wisconsin Master Cheesemaker Kerry
Henning, it is bandaged-wrapped and shelf-cured in wooden boxes, developing bits of crystalline crunch that add
rich texture. The Stag took first place in the Aged Cheddar (12-24 months) category at the 2013 American Cheese
Society Competition. It is available in 22-pound daisy wheels.

Wausome Foods

BOOTH #2241

www.wausome.com

WAUSOME WAFERS ARE CRISPY, SAVORY CRISPS made solely from 100% Wisconsin Cheese. Brian
Gunning, founder of Wausome Foods, started baking cheese crisps as a bachelor pad snack and later as an
alternative to conventional cheese crackers for his kids' lunchboxes. He has since found a way to package the
treats in a triangular box that protects the fragile wafers and also tells the story of the Wisconsin dairies from which
the cheese is sourced. Wausome Wafers make great snacks, but they can also be served as a cheesy, crunchy
garnish for salads and soups, say company officials.

Miller Baking Co.

BOOTH #2256

www.pretzilla.com

SINCE 1923, MILLER BAKING CO. has been handcrafting old world recipes. Most recently the company took a
12th-century invention--the pretzel--and reinvented it into a bun called Pretzilla. By crafting the soft pretzel buns to
be light and airy while retaining its pretzel taste, Pretzilla is a fresh take on traditional heavy pretzel buns, say
company officials. It is available in burger buns, sausage buns, mini buns and bites.

Lauterbach Group

BOOTH #2263

www.lauterbachgroup.com

LAUTERBACH GROUP IS A LABELING, marking and packaging manufacturer that functions as a food producer.
Silver LEED Certified and aligned with good manufacturing practices, the company's food-safe materials, inks and
adhesives ensure that labels or inserts can be directly applied to any food product. Lauterbach's capabilities allow
for innovative label solutions that will help increase productivity and efficiency within its customer's own processes,
say company officials.

USA Foodspray

BOOTH #2317

www.atempofoodpack.com

USA FOODSPRAY WILL BE UNVEILING its line of aerosol products. For bakeries, the products include standard
items, such as pan release and cake pan release, and more unique lines like pastry glaze and egg wash substitute.


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 55 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

For deli and foodservice use, the range includes olive oil, balsamic vinegar, salad dressings, pizza enhancers and
more. The company is well-established throughout the European bakery and foodservice industries as a supplier of
high-quality aerosols and paper products, say company officials.

Placon

BOOTH #2349

www.placon.com

PLACON WILL BE PRESENTING ITS NEW thermoformed PET packaging with up to 100% post-consumer
content--more than 14 products in all. The ultra-clear product lines are made from curbside-collected, post-
consumer PET bottles and thermoforms diverted from landfills. Developed for deli and bakery application, the
packaging has maximum versatility and even higher product visibility than competitive products on the market, say
company officials. Also on display will be the company's newest models and sizes of its eco-friendly Fresh 'n Clear
Catering Bowl and Tray Collection.

Crystal Farms

BOOTH #2352

www.crystalfarmscheese.com

CRYSTAL FARMS IS ANNOUNCING TWO NEW PRODUCT LINES: Cracker Cuts and Thins. Crystal Farms
Cracker Cuts come with a ready-to-serve tray and are available in Mild Cheddar, Marble Jack and Pepper Jack.
Thins is a line of thinly sliced natural cheeses that bring the same flavor, but with fewer calories. Thins are available
in Swiss, Provolone, Sharp Cheddar, Marble Jack and Pepper Jack.

Alpha Foods Co.

BOOTH #2356

www.alphafoodsco.com

ALPHA FOODS' VILLAGEO'S TAKE AND BAKE PIZZAS are made with pre-proofed raised edge dough, 100% real
Wisconsin cheeses, Italian seasoned pizza sauce and a variety of pizza toppings. They come packaged in
aluminum baking trays within colorful pizza boxes. The bake-and-serve pizzas are available with bake-to-rise raised
edge dough, partially baked pizzeria-style crust and classic pizzeria-style thin crust.

Aladdin Label

BOOTH #2361

www.aladdinlabel.com

ALADDIN LABEL DELIVERS A FULL SPECTRUM of label products, including more than 760 stock items, custom
labels, digital label short runs, RFID-enabled, promotional and variable printing. The digital label short runs are laser
cut, providing a tool-free method for cutting labels any shape imaginable without plates or tooling charges, say
company officials. Three of Aladdin's full-service manufacturing facilities are located in Ohio, Wisconsin and
Arizona; the Wisconsin facility is inspected by AlB International according to the Consolidated Standards for Food
Contact Packaging Manufacturing Facilities.

Best Maid Cookie Co.

BOOTH #2365




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 56 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

www.bestmaid.com

BEST MAID COOKIE CO. has been making cookies for more than 70 years using wholesome ingredients and fine
chocolate, without additives or preservatives. Retailers can choose from pre-portioned cookie dough or convenient
pre-baked cookies, ready-to-serve or sell. Best Maid also offers a variety of pre-cut holiday themed cookies
available in pre-baked and dough, as well as a line of gourmet brownies and bars.

Urban Bruce

BOOTH #2415

www.brucepac.com

URBAN BRUCE, A BRAND OF BRUCEPAC MEAT PRODUCT DESIGNERS, will feature all natural, ethnic and
organic meats, including inspiring great grab-and-go concepts, to meet the consumer demand for local, natural and
clean foods. Officials say innovative flavors, singular focus and fresh concepts are changing portable options and
they invite attendees to taste the company's natural, savory cooked meats. The family-owned company has
provided quality meats since 1949, relying on sustainable practices and thoughtful care to meet customer needs.

J. Skinner Baking

BOOTH #2846

www.skinnerbaking.com

THE J. SKINNER BRAND IS COMMITTED to the craft of baking and providing consumers with the ultimate eating
experience, say company officials. They add that their commitment has made them a category leader and helped
make the in-store bakery a go-to destination for shoppers. The company's new Triple Flavor-fest Ring marries three
proprietary fillings--heavenly cheese, remarkable raspberry and harvest apple. The combo is developed to boost
impulse sales.

Grecian Delight Foods

BOOTH #2865

www.greciandelight.com

GRECIAN DELIGHT FOODS IS SHOWCASING its Opaa! brand Greek yogurt dips. These all-natural, Greek
yogurt-based dips do not contain mayo, cream cheese or sour cream. Available in a variety of flavor choices, they
are versatile enough to be used in numerous recipes, such as sandwiches, pizza and pasta, or they can be used as
a dip with veggies and crackers. Attendees can sample all eight flavors at the company's booth.

Toufayan Bakeries

BOOTH #3160

www.toufayan.com

WITH 85 YEARS OF EXPERIENCE MAKING FRESH PITAS, Toufayan Bakeries has created a crunchy, all-natural
line of pita chips. Available in five varieties, including Sea Salt, Za'atar, Feta and Olive, Sugar and Cinnamon and
Multi Grain CHITA, the chips have a unique shape made specifically for dipping. The company will have the chips
available to sample at the show.

IIpra America

BOOTH #3164



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 57 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

www.rtgpkg.com

ILPRA AMERICA IS A GLOBAL food packaging equipment manufacturer that offers small-medium-high output
Modified Atmosphere Packaging--tray sealing, thermoforming and filling--equipment for food manufacturers and co-
packers throughout North America. The company will be showcasing the latest tabletop unit (Food Pack BASIC) tray
sealer; attendees can check out all of its shelf-life extending package offerings.

Hain Pure Protein Corp.

BOOTH #3262

www.freebirdchicken.com

HAIN PURE PROTEIN CORP. produces natural, antibiotic-free, vegetarian-fed, humanely raised poultry under the
FreeBird Chicken and Plainville Farms Turkey brands for major retailers, specialty and natural food stores, as well
as foodservice operators nationwide. The company is a one-stop solution for ABF poultry in fresh meat deli,
prepared foods and frozen categories, say company officials.

Uncle Wally's

BOOTH #3463

www.unclewaltys.com

UNDER LICENSE WITH GENERAL MILLS, Uncle Wally's has introduced Fiber One wraps in three varieties:
Traditional White, Garden Vegetable and Honey Wheat. Each serving contains seven grams of dietary fiber, 80-
calories and provides 28% of the daily value of fiber; the product's shelf life is 35 days fresh or from thaw. After its
success in the Northeast, Uncle Wally's will be expanding distribution through Frozen Direct or Commercial Bakery
DSD programs, say company officials.

Colorado Ranchers Dairy Products

BOOTH #3553

www.quesocampesino.com

COLORADO RANCHERS DAIRY PRODUCTS began in 1994 in Brush, Colo. The company now offers authentic
Mexican cheeses, such as Fresco, Cotija, Asadero, Quesadilla, Oaxaca, Panela and Cremas, all of which are high-
quality and made from 100% whole milk, say company officials. They add that Queso Campesino does well in both
the Mexican carnicerias, as well as large retailers and can help retailers grow their Hispanic offerings.

Snack Factory Pretzel Crisps

BOOTH #3558

www.pretzelcrisps.com

SNACK FACTORY PRETZEL CRISPS has added two flavors--Honey Mustard and Onion; and Sea Salt and
Cracked Pepper, to its Deli Style line of Pretzel Crisps. Company officials describe the options as versatile and
perfect for dipping, topping and pairing. The second introduction is a bite-size version of two flavors, Snack Factory
Pretzel Crisps Original and Cheddar Minis. Made with high-quality, all-natural ingredients, Snack Factory Pretzel
Crisps are 110 calories per serving and contain no saturated fat, trans fat, cholesterol, preservatives, artificial
flavors or colors, say officials.

Embassy Flavours




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 58 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

BOOTH #3560

www.embassyflavours.com

EMBASSY FLAVOURS SPECIALIZES IN baking ingredients and flavor design, taking an approach that combines
the expertise of certified flavorists and bakery specialists under one roof. Among the company's services are a full
range of flavors and bakery ingredients; bakery mix and concentrate formats; functional bakery ingredients; flavor
formulation capabilities; baking product design and development; and bakery industry specialization. One of the
company's signature products is Gluten Free Focaccia Mix, part of its gluten-free product line that can be baked or
frozen and has a seven-day shelf life.

Bear Pond Farm

BOOTH #3565

www.bearpondfarm.com

BEAR POND FARM'S REFRIGERATED PESTO SAUCES are made with organic herbs and non-GMO, gluten-free
ingredients. The line contains six varieties and a Tuscan Bruschetta. The sauces can be sold in the deli or fresh
pasta case from frozen with a 45-day chilled shelf life. According to company officials, they are proven performers
at top specialty and mainstream chains nationwide and the company offers marketing support programs.

Norseland

BOOTH #3642

www.norseland.com

NORSELAND'S JARLSBERG CHEESE INTRODUCES a growth opportunity for the Specialty Deli Cheese
Department: Jarlsberg Minis is a 100% all-natural cheese snack individually dipped in wax and wrapped in
cellophane. It was crafted to replicate the famous Jarlsberg wheel--America's number one specialty cheese brand,
say company officials--and meet consumers' needs for gourmet snacking on the go. They are packaged for retail
with five cheese minis per bag.

Del Monte Fresh Produce NA

BOOTH #3652

www.freshdelmonte.com

DEL MONTE FRESH PRODUCE NA introduces four Nature Made salad bowls designed for consumers' busy
lifestyles. The salad bowls are fresh, hearty and made with premium quality, delicious ingredients, say company
officials. Each salad is an all-in-one meal that contains dressing, a fork and a mint; it is a great addition to any and
every channel's fresh on-the-go line, add officials. Also new is Del Monte Fresh Produce's Nature Made Snack
Packs made for on-the-go customers who are looking for easy-to-eat, nutritious healthy bites; they come with
several ingredient options.

Bakery Crafts

BOOTH #3728

www.bakerycrafts.com

BAKERY CRAFTS MANUFACTURES HIGH-QUALITY, unique cake and cupcake decorations, including cake-
decorating kits, cupcake rings, edibles, candles, bench equipment and more. For more than 60 years, Bakery Crafts
has been dedicated to providing quality, top-of-the-line products to its customers, say company officials.


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 59 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

The Blanc Industries Signage & Display Group

BOOTH #3952 & #3953

www.blancind.com

THE BLANC INDUSTRIES SIGNAGE & DISPLAY GROUP designs and manufactures perishable and grocery retail
point-of-sale signage and displays. Blanc Industries specializes in customized shelf-management systems, product
inserts, case signage, case dividers, pricing systems, sign frames, sign holders, promotional boards, menu boards,
wire racks and displays, shelf strips and danglers, as well as the latest in grocery technology: The Fresh Food 411
Interactive Kiosk. Blanc Industries has a merchandise solution for every budget and decor, say company officials.

Sonoco ThermoSafe

BOOTH #4064

www.thermosafe.com

SONOCO THERMOSAFE, A SONOCO PRODUCTS COMPANY, is a global provider of temperature-controlled
packaging for the safe and efficient transport of meats, confectionery products, baked goods, beverages, dairy
products and other temperature-sensitive products. The company's shipping solutions mitigate risk for customers
and ensure products reach their destination with the quality intended, say company officials.

DNI Group

BOOTH #4162

www.dnigroup.com

DNI GROUP PROVIDES JAPANESE-INSPIRED frozen seafood and appetizers that are easy-to-implement in the
supermarket deli, say company officials. The company's brands include Tezukuri, Crane Bay, Maneki and Passport
Cuisine, with offerings including value-added shrimp, Shrimp Tempura, Sashimi Grade Atlantic Salmon, Soft-Shell
Crab, Grilled Eel and Yellow-fin Tuna. The line of appetizers includes Gyoza (Potstickers), Shumai and Spring
Rolls, and its newest addition, a Gluten Free Shrimp Tempura.

Summer Fresh Salads

BOOTH #4415

www.summerfresh.com

SUMMER FRESH SALADS IS OFFERING an extensive line of healthful ready-to-serve prepackaged salads.
Available in 7-, 10.5- and 28-ounce sizes, the varieties include bean, grain, vegetable, pasta and potato flavors. The
easy-to-stack, tamper- and leak-proof salad bowls are custom-made with eye-catching green lids to help maintain
product appearance and fresh taste, say company officials. Consumers can serve directly from the microwave-safe
bowls and recycle or reuse them.

Lawrence Foods

BOOTH #4418

www.lawrencefoods.com

FAMILY OWNED SINCE 1890, Lawrence Foods provides customized ingredient solutions to its in-store and retail
bakery customers. Retailers can experience a number of its products at the show: DecoCremes SureShade Icings
for color that will not bleed or fade; DecoCremes Flavored Buttercremes that feature on-trend flavors and consistent



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 60 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

performance; Ultra Dip-N-Dry Icings that deliver color, flavor and performance; and Orchard Fresh Fruit Fillings and
Cobbler Kits. The company is commited to its customers' success, say officials.

TH Foods/Crunchmaster

BOOTH #4514

www.crunchmaster.com

CRUNCHMASTER CRACKERS AND POPPED CHIPS are gluten-free, made from 100% whole grain and a
selection of the products are non-GMO. According to company officials, they are best with dips, such as hummus,
or as a standalone snack.

Daffy Farms

BOOTH #4515

www.daffyfarms.com

DAFFY FARMS MAKES CARAMEL PRODUCTS for bakery, grocery and foodservice businesses. Its Traditional
Dipping Caramel is ideal for retailers creating caramel apples, say company officials; it is the same caramel recipe
that has been used on Daffy Apples for more than 60 years. The easy-to-dip caramel never hardens and has a
unique shine and flavor. New to the company's offerings are its All Natural Caramel products, including a Dipping or
Baker's formula in a full range of sizes, made with non-GMO corn syrup, fresh cream and butter.

Dairy Farmers of America (DFA)

BOOTH #4648

www.dfamilk.com

DAIRY FARMERS OF AMERICA (DFA) is a national dairy marketing cooperative that serves and is owned by
nearly 13,000 members on nearly 8,000 farms in 48 states. DFA is one of the country's most diverse manufacturers
of dairy products, food components and ingredients. The co-op has 33 plants throughout the country, including
Turlock, Calif., where it produces its California Gold mozzarella and provolone cheese for domestic and export.

Carl Buddig & Co.

BOOTH #4653

www.buddig.com

CARL BUDDIG & CO. AND OLD WISCONSIN BRANDS offer a variety of convenient products that have a proven
track record to drive retail sales year-round, say company officials. The company will be showcasing new products,
merchandising display vehicles, highlights of the FalllWinter sales and marketing plans, plus the company's private
label and co-manufacturing capabilities. Attendees can experience the company's Buddig Luncheon Meats and Old
Wisconsin Snack Bites, Snack Sticks and Summer Sausages.

Kontos Foods

BOOTH #4657

www.Kontos.com

KONTOS FOODS OFFERS 50 VARIETIES of hand-stretched ethnic flatbreads. These include PocketLess Pita,
Gyro, Grilled Panini, Chipotle Pan Plano, Tandoori Nan and Wraps, as well as its new Greek Lifestyle Flatbread.



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 61 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

The offerings are certified kosher, 100% vegetarian and contain zero trans fats. Kontos Foods other product
offerings include Fillo dough and Fillo products, such as Baklava, Mediterranean Nut Rolls, Spanakopita and
Tyropita, for retail and foodservice. Additionally, the company distributes Mediterranean Specialty Food Products--
Greek yogurt, Feta cheese, Tzatziki sauce, gyro meats, stuffed grape leaves, Kalamata olives, orzo and hummus,
among others.

Mrs. Grissom's Salads

BOOTH #4716

www.mrsgrissoms.com

MRS. GRISSOM'S SALADS has provided cheese and protein salads since 1955. Known for its Pimento cheese,
this year the company is launching Mrs. Grissom's Select. This new brand provides cheese and protein spreads
that are gluten-free, contain real cheese and no high fructose corn syrup. The Select line includes Pimento cheese,
Smoked Gouda, Jarlsburg, Cheddar and Bacon, Rotisserie Chicken Salad and other varieties aimed at bringing
new users into the salad category. All products are sold in reusable containers, and microwavable cups for hot
items like Buffalo Chicken Cheese Dip.

Backerhaus Veit

BOOTH #4962

www.backerhausveit.com

AT backerhaus VEIT, bread, rolls and soft pretzels are a passion. As a flexible small batch Craft Artisan
manufacturer the company is able to support large private label runs, LTO's and incremental seasonal
opportunities. With a focus on quality, the company does not use artificial flavors or colors and banned ADA use
more than 10 years ago. Backerhaus Veit's product offerings include pre-sliced Gourmet Buns and Pretzel Sausage
Buns, as well as authentic soft pretzels.

Rational USA

BOOTH #5009

www.rational-online.us

RATIONAL COMBI-STEAMERS have sold more than 600,000 units worldwide. The new SelfCookingCenter allows
food preparers to fry, roast, grill, broil, steam, poach, bake and more, in a single self-cleaning piece of equipment.
Whether retailers are serving 20 or 2,000 customers, the seven "touch of the button" cooking modes make it easy
to prepare a variety of foods. Additionally, this year, Rational has earned the ENERGY STAR, which will help
provide sustainability in commercial foodservice operations.

L&M Bakery

BOOTH #5212

www.LMBakery.com

SINCE 1948 THE FRUIT SQUARE PEOPLE/L&M BAKERY has baked thaw-and-sell pound cakes, nut breads and
fruit squares for independent and chain markets throughout New England and the Mid Atlantic. Small enough to be
responsive and large enough to fill retailers' needs, L&M Bakery has a recipe and a pack size to grow any retail
bakery business, say company officials.

Sealed Air/Cryovac



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 62 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

BOOTH #5217

www.cryovac.com

SEALED AIR'S CRYOVAC GRIP & TEAR BAGS simplify product handling while improving safety for deli
operations, say company officials. The bags feature an easy-open tab that makes contents accessible through a
quick pull, preventing deli staff from needing knives or tools that present injury or cross-contamination risks. The
Grip & Tear packaging accommodates a range of product sizes and formats with enhanced visual appeal for
merchandising. Recently, the company introduced the Grip & Tear Small Tab easy-open design, which maximizes
material efficiency and is ideal for consumer portions, such as cheese, salami and sausage, add officials.

Daymon Worldwide

BOOTH #5262

www.daymon.com

FOUNDED IN 1970, Daymon Worldwide handles more than 1,700 brands and approximately 165,000 individual
SKUs globally. Through its industry expertise in private brand building, global sourcing, experiential consumer
marketing and innovative retail-driven services, the company currently collaborates with more than 100 major
retailers and nearly 6,000 manufacturers in 50 countries across six continents, say company officials. The company
has more than 35,000 associates worldwide.

Tortuga Rum Cake Co.

BOOTH #5363

www.tortugarumcakes.com

TORTUGA RUM CAKE CO.'S CAKE SHIPPER DISPLAYS are free-standing shipper displays that hold 60 4-ounce
or 30 16-ounce Tortuga Caribbean Rum Cakes. Made from a generations old island family recipe, each cake is
hand glazed with Tortuga Gold Rum and vacuum-sealed to lock in freshness. Baked in the Caribbean, these
authentic rum cakes have a shelf life of 12 months.

The Run-A-Ton Group

BOOTH #5366

www.runaton.com

THE RUN-A-TON GROUP IS A PROVIDER of natural and conventional baked goods for the supermarket and in-
store bakery. Its brands include Wholly Wholesome, a natural baked goods company producing pies, cookies,
cakes, pie shells, pie crusts and gluten-free options; Apple Valley Inn, traditional baked recipes, including sculpted
cakes, pies, breads and pie shells; and the Buttery Baker, staple thaw-and-sell items, such as pound cakes; Unique
Belgique, global products like Liege Waffles and Galettes. Additionally, product attributes include zero grams of
trans fat, kosher, organic and gluten-free; the company offers custom formulations for private label and branded.

Chuckanut Bay Foods

BOOTH #5418

www.chuckanutbay.com

Chuckanut Bay Foods manufactures all-natural and kosher frozen cheesecakes, tiramisu and fruitcakes; gluten-free
and no sugar-added cheesecake options are also available. The cakes are made for retail grab-and-go, as well as




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 63 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

foodservice and catering, available for distribution across the continental U.S., Canada, Mexico and overseas.
Chuckanut Bay is an SQF-Level 2 Audited facility and an approved supplier of the U.S. Armed Forces.

Thermo Pac

BOOTH #5419

www.thermopacllc.com

THERMO PAC WANTS RETAILERS who are looking for a shelf stable co-packer to consider the company's
convenient gusseted, corner-spouted pouch. They can be used for nut butters, guacamole, salsa can queso,
spinach dip, nacho cheese and French onion and ranch dips. Thermo Pac processes thin to thick viscosity liquids.
Cheese and tomato-based sauces are packed using hot fill; nut butters are packed in a separate, isolated
processing area with dedicated equipment in spouted pouches sized four to 16 ounces.

Alvarado Street Bakery

BOOTH #5452

www.alvaradostreetbakery.com

ALVARADO STREET BAKERY, a cooperatively owned solar-powered bakery in Northern California, has been
baking certified organic sprouted whole grain breads for more than 30 years. All of the bakery's breads are Certified
Organic by Quality Assurance International, certified kosher Pareve and baked using all non-GMO ingredients,
assuring customers of the highest possible standards, say company officials.

Original Bagel Co.

BOOTH #5456

www.originalbagel.com

ORIGINAL BAGEL CO.'S BAGELS are available in bulk for the in-store bakery packaged in a "stay fresh" pillow
pack, or for retail in six-packs under the Original Bagel brand or private label. There are 28 flavors and the
packaging is made for the in-store bakery or the freezer case. Additions to the company's offerings are all-natural
bagels for consumers interested in a healthier lifestyle and flagels.

Partners, A Tasteful Choice Co.

www.freeforallkitchen.com

BOOTH #5519

PARTNERS, A TASTEFUL CHOICE CO., has launched a gluten-free line of crackers, Free for All Kitchen. Made
without rice, corn or soy, these gluten-free crackers are all natural, non-GMO and certified kosher. Made with
cassava flour and five ancient grains, the crackers are available in Olive Oil and Sea Salt; Roasted Garlic and
Rosemary; and Olive Oil and Herb. The packaging sizes include 5.5-ounce deli trays, 5-ounce snack cartons, 3/4-
ounce snack bags and 3/4-ounce clear packs.

Nicholl Food Packaging

BOOTH #5552

www.nfpfoil.com




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 64 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

NICHOLL FOOD PACKAGING'S NEW CS441980 FOOD TRAY has built-in handles designed to provide added
value and convenience for the consumer to transport meals from the retail shelf to the kitchen table. The tray can
be film lid sealed for MAP applications and used in all types of consumer heating or freezer environments, such as
conventional ovens, microwave, BBQs, broilers or toaster ovens. The rectangular configuration of the tray can
improve retail shelf space utilization.

Applied Decisions USA

BOOTH #5559

www.adusainc.com

APPLIED DECISIONS USA'S (ADUSA) Omni-Channel Fresh-Foods systems are designed to help increase sales
and improve customer satisfaction, while also helping retailers work more efficiently, say company officials. The
systems include self-ordering kiosks, web and mobile ordering, order-taking tablets, order/queue management and
electronic ticket dispensing for all fresh foods departments.

Farm Ridge Foods

BOOTH #5621

www.farmridgefoods.com

FARM RIDGE FOODS INTRODUCES its UnTyPickle Pickles. What the company calls a stroke of artisanal genius,
UnTyPickle Pickles are made with a combination of specially selected herbs, spices and ingredients. The company
caters to customers with a wide variety of unique pickles and pickle products; retailers will not find a fresher, finer-
quality, crisper pickle, say company officials.

JTM Foods

BOOTH #5753

www.jjsbakery.net

JTM FOODS' TID-BITS MINI SNACK PIES are made with real fruit, and are the first product line from JJ's Bakery
to be made with a whole grain crust, say company officials. These better-for-you snack pies are available in apple
and cherry, with more flavors to come. Each pie is 2-ounces and individually wrapped within a carton of six.

Sanders Candy

BOOTH #5809

www.sanderscandy.com

SANDERS' 100-YEAR-OLD BAKERY DIVISION will be presenting its line of "Bumpy Cakes" (the original
buttercream ridged cake) and its candy-nfused Deep Dish Brownies to national retailers. The American-ade
gourmet cakes and brownies are an affordable everyday luxury, perfect for bakery freezers or stack and sell, say
company officials.

Nextep Systems

BOOTH #5851

www.nextepsystems.com




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 65 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH}(Conference news)

NEXTEP SYSTEMS PROVIDES foodservice technology solutions for grocery deli operators who want to streamline
the ordering process. The Deli 1-2-3 self order system is designed to increase check averages while giving
shoppers more time to browse the aisles. Company officials say the Deli 1-2-3 solutions increase deli sales by 10%-
plus and optional integrated online and mobile ordering solutions give increased sales opportunities.

Fresca Mexican Foods

BOOTH #5854

www.frescamex.com

FRESCA MEXICAN FOODS offers fresh baked tortillas that do not contain preservatives or other artificial
ingredients. The company uses a proprietary freezing process that captures and retains freshness, creating what
Fresca officials describe as exceptionally pliable tortillas with a just baked aroma and taste.

Twin Oaks Farms

BOOTH #5916

www.twinoaksfarms.com

TWIN OAKS FARMS GOES OUT OF ITS WAY to source the highest quality fish fillets, say company officials. Its
U.S. Farm Raised Catfish, Pangasius and Tilapia are lightly breaded to give customers a restaurant-quality, hand-
breaded flavor without the prep work. Officials add that the company eliminates out-of-stock conditions, cross-
contamination and shrink.

Maple Leaf Farms

BOOTH #5918

www.mapleleaffarms.com

MAPLE LEAF FARMS' FULLY COOKED duck products can bring something new and exciting to the deli or
prepared foods section. Duck is a lean, red meat substitute for beef, pork or chicken in recipes, and the company's
duck confit, pulled duck meat or roast half duck products can put a creative twist on sandwiches, pasta or salads,
say company officials. Maple Leaf Farms ducks are raised by local, independent family farmers.

Carlson AirFlo

BOOTH #5951

www.carlson-airflo.com

FOR MORE THAN 25 YEARS, Carlson AirFlo has created customized merchandising solutions designed to urge
impulse buying. Benefits of the company's product displays include increased sales, inventory management, cross
merchandising, category management, high-impact presentations and highlighting specialty products, say company
officials. The company's newest products are: 2-Step and 3-Step Deli Wedges; Premier Pull-Out Bakery Bins;
Cheese Wheels; POD Displays; AirBar Self Facing System; and Peg Hook Systems for Suspended Merchandising.

Van Holten's

BOOTH #5962

www.vanholtenpickles.com




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 66 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

KNOWN FOR DEVELOPING the original Pickle-In-A-Pouch, Van Holten's offers bold tasting, better-for-you,
convenient snacks. Created for on-the-go snacking, the company's pickles come packed in a stand-up pouch with a
two-year shelf life. Van Holten's offerings also include Big Papa Dill Pickle popcorn that combines the dill flavor of
its pickles with popcorn. They come in a peggable package, packed in a 12-count case.

Dart Container Corp.

BOOTH #S966

www.dart.biz

FOR MORE THAN SO YEARS, Dart Container Corp. has been providing the market with single-use packaging
items. The company's 4,OOO-plus product line-up includes cups, lids, dinnerware, hinged trays, portion containers,
bowls, cutlery and straws from foam-, plastic-, paper- and sugar cane-based materials. One of Dart's newest lines
is ClearPac SafeSeal, tamper-resistant and -evident containers that are hinged, leak resistant and made of PET.
Available in sizes ranging from 8- to 64-ounces, they come with flat and dome lid options.

Ultra Green Packaging

BOOTH #6014

www.ultragreenhome.com

ULTRA GREEN PACKAGING IS INTRODUCING a round pizza box that consumers can bake in. Usage
possibilities for the TreeSaver Pizza Box/Pan include take-n-bake, delivery, deli takeout and for serving. The box is
made from renewable natural resources, such as bamboo or wheat straw; has a patented Crispy Crust dimple
designed to keep pizza fresher longer; a round shape; and is home oven-safe up to 37S[degrees]F, commercial
oven safe up to 42S[degrees]F and microwave and freezer safe; and available with either fiber or clear recycled
PET lids.

The Roswell Food Group

BOOTH #6037

www.gritchips.com

OFFICIALS FOR THE ROSWELL FOOD GROUP have a mission to develop and bring to market the most exciting,
freshest tasting snacks, sundries and food products. The Roswell Food Group's flagship brand is Jeff Foxworthy's
Southern Creations, the makers of Jeff Foxworthy's Grit Chips and Hummus & Dips. The Grit Chips come in four
f1avors--Original, Cheddar Cheese, Jalapeno Cheddar and Sweet Heat--and the Hummus & Dips are available in
Black Eyed Pea Hummus, Hot Chili Pepper Hummus, BBQ Hummus and Smoky Greens 'N Bacon Dip.

Finlandia Cheese

BOOTH #6049

www.finlandiacheese.com

FINLANDIA CHEESE OFFERS a full line of deli-ready cheeses including 12 service deli varieties and 12
convenient pre-sliced self-service varieties. Each cheese has been made to the highest quality standards
established by generations of Finlandia master cheese-makers over 100 years ago, say company officials; each
variety is crafted with the passion, purity and premium full flavor. Finlandia's Total Deli Cheese Solution is designed
to be completely turnkey for retailers.

Clear Lam Packaging



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 67 of 195
    A slice of Dairy-Deli-Bake: the IDDBA's annual Dairy-Deli-Bake Conference rises to the top in the Mile-High
                                    City.(FOCUS ON FRESH)(Conference news)

BOOTH #6052

www.clearlam.com

CLEAR LAM'S PRIMAPAK PACKAGE is a flexible, stackable and reclosable "pop-up box." It is produced from
custom rollstock on vertical form-fill-seal (VFFS) machinery. Designed as a replacement for rigid cans, bottles,
trays, jars and select flexible packaging, the PrimaPak package is lightweight, stackable and merchandises on six
sides. As a result, the PrimaPak technology improves the package cube up to 30% or more, maximizes
manufacturing efficiencies, and improves warehousing space and transportation demands, say company officials.
Each benefit offers multiple opportunities to achieve measurable cost savings and sustainability improvements
throughout the supply chain.


Load-Date: August 14, 2018


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 68 of 195
                          JD Supra Legal News via Twitter - Apr 302014
                                                 JD Supra Legal News via Twitter
                                             May 1, 2014 Thursday 12:30 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 5687 words

Body


LegaLAlerts- New York Department of Financial Services Takes Action Against Auto Lender for UDAAP ...
http://t.co/siAkGznfS3 I by @goodwinprocterThu, 01 May 2014 12:23:020000

Legal_Alerts- Delaware Court Holds Clickwrap Agreements Enforceable                             http://t.co/errDovXaq5   I by
@kattenlawThu, 01 May 201412:17:020000


Legal_Alerts- Tow Truck Companies and Employees Are Subject to Regulation in the One City or County Where
Their "Principal. ..

http://t.co/SxHFui8wYjThu, 01 May 2014 12:11 :030000


Legal_Alerts- SEC Issues No-Action Letter Regarding Treatment of Certain Unregistered MA Broker-Dealers
http://t.co/kfd2tUhqxJ I by @Jackson_WalkerThu, 01 May 201412:05:030000


Legal_Alerts- Ukraine Crisis Update: US and EU Expand Sanction Lists; US Imposes Export Restrictions
http://t.co/bQeqE4MOu41 by @lathamwatkinsThu, 01 May 201411 :59:020000


Legal_Alerts- Latest Round of US and EU sanctions on Russia and the Russian Government Reaction
http://t.co/CuqRlirp6K I by @dechertllpThu, 01 May 2014 11 :53:080000


Legal_Alerts- Crisis in the Crimea: Sanctions Update                   http://t.co/G5a06nw2t3   I by @reedsmithllpThu,    01
May 2014 11 :47:020000


LegaLAlerts- New York Federal Court Dismisses Superstorm Sandy Bad-Faith Claim as Redundant
http://t.co/974KWtKAua I by @SedgwickLLPThu, 01 May 2014 11 :41 :03 0000


LegaLAlerts- Guarantors Remain Liable Under Renewed Promissory Note, Even Absent Notice or Consent,
Where...     http://t.co/zZFebtEVNy I by @rogerstowersThu, 01 May 2014 11 :35:020000


LegaLAlerts- Update on Maxwell v Highway Hauliers - High Court Appeal                      http://t.co/6BH68RNRBY I by
@DLA_PiperThu, 01 May 2014 11 :29:020000

Legal_Alerts- RT @@Cyber_Watch: A Compilation of Enforcement and Non-Enforcement Actions - 04/30/14
http://t.co/dwfB96BrYVThu, 01 May 2014 11 :23:030000




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 69 of 195
                                 JD Supra Legal News via Twitter - Apr 302014

Legal_Alerts- Popular Reads on Healthcare Reform             http://t.co/CQXWPp19IhThu, 01 May 2014 11: 17:02
0000


Legal_Alerts- Privacy Cybersecurity Update - April 2014        http://t.co/h9Q5yaTj6i I by @SkaddenArpsThu, 01
May 2014 11 :11 :OB 0000


Legal_Alerts- New Guidance on Background Checks Issued by the FTC and EEOC                  http://t.coNJbYgyYMjf
I by @McDermottLawThu, 01 May 2014 11 :05:03 0000

Legal_Alerts- California Supreme Court to Determine Whether "Delay For Pay" Settlements in Patent Disputes ...
  http://t.co/OjoGCSG2oB I by @NossamanLawThu, 01 May 2014 10:59:030000


Legal_Alerts- DOJ, Antitrust Division Speaks Out On Non-Reportable Transactions            http://t.co/JuklwqSutB   I
by @pepperJawThu, 01 May 2014 10:53:030000


LegaLAlerts- Continuity of Enterprise is Enough for Successor Parties to be Liable         http://t.co/otntBwrduC   I
by @SheppardMullinThu, 01 May 201410:47:020000


LegaLAlerts- [VIDEO] Maximizing Outcomes in Upcoming Asia Restructurings - Executive Summary
http://t.co/E17fJGQi7F I by @lathamwatkinsThu, 01 May 2014 10:41 :02 0000


LegaLAlerts- Copyright Office Fees              http://t.coIWHEoIBooOp   I by   @McDermottLawThu, 01 May 2014
10:35:02 0000


LegaLAlerts- CFPB Proposes to Extend Temporary Exemption under Remittance Transfer Rule
http://t.co/HuiXPkrkfP I by @goodwinprocterThu, 01 May 2014 10:23:02 0000


LegaLAlerts- Court Rejects Two Common Methods Of Proving Reliance On Class-Wide Basis
http://t.co/6ojOcTHiBt I by @cfjblawThu, 01 May 201410:17:020000


LegaLAlerts- Tribal Lenders File Opposition to CFPB's Motion to Enforce Civil Investigative Demand
http://t.co/n9vBbxHYZ2 I by @goodwinprocterThu, 01 May 201410:11 :020000


Legal_Alerts- What's The Opposite Of Rubber Stamping A Settlement? Meet Judge Kane In SEC v. Van Gilder.
  http://t.co/LGlla5RBTA I by @OrrickThu, 01 May 201410:05:030000


Legal_Alerts- Supreme Court Takes on the Federal Circuit's "Extravagant" Indefiniteness Standard
http://t.coIl7LUWxuGYS I by @FoleyandLardnerThu, 01 May 2014 09:59:02 0000


Legal_Alerts- Suit Against Morgan Stanley Dismissed for Lack of Standing               http://t.co/23AU1z9h44   I by
@orrickThu, 01 May 201409:53:020000


LegaLAlerts- FINRA Board of Governors Invalidates Class Action Waivers in Customer Account Agreements
http://t.co/vq1CV7ZxW31 by @MoFoLLPThu, 01 May 201409:47:070000


Legal_Alerts- Warner Chilcott Co., LLC v. Teva Pharms. USA, Inc.                http://t.co/pDAjsNdNOkThu, 01 May
201409:41:020000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 70 of 195
                                 JD Supra Legal News via Twitter - Apr 30 2014

Legal_Alerts- FINRA: 'Fiduciary' Standard Architect?          http://t.co/EKwoveOPkq   I by @cfjblawThu,   01 May
201409:35:01 0000


LegaLAlerts- First Circuit Holds that Variable 'Per Diem' Payments May be Part of an Employee's Regular Rate ...
  http://t.co/RoOJp7HoDf I by @FoleyHoagThu, 01 May 2014 09:29:02 0000


Legal_Alerts- Banking Agencies Issue Revised CRA Exam Procedures                     http://t.co/IOAV1q7NIN   I   by
@BuckleySandlerThu, 01 May 201409:23:030000

Legal_Alerts- Kein Mitbestimmungsrecht des Betriebsrats bei Abmahnungen              http://t.co/xmDZsoEeZJ   I by
@McDermottLawThu, 01 May 201409:17:020000


Legal_Alerts- Patent Trolls Beware -- Supreme Court Issues Decisions in Octane Fitness and Highmark
http://t.colWmZycXbDQx I by @MBHBThu, 01 May 201409:11 :020000


Legal_Alerts- Supreme Court Unanimously Overrules the Federal Circuit's Fee-Shifting Framework in Patent
Cases       http://t.co/qo2AwNWc4i I by @MoFoLLPThu, 01 May 201409:05:080000


LegaLAlerts- Trademark Review - The Miners, Boi Na Braza and Pretzel Crisps (April 2014)
http://t.colo3isFjUREO I by @KnobbeMartensThu, 01 May 2014 08:59:02 0000

LegaLAlerts- Supreme Court Liberalizes Award of Attorney Fees in Patent Cases            http://t.co/y1WogooPID    I
by @OrrickThu, 01 May 2014 08:53:02 0000


LegaLAlerts- Right to Work and 'Fair Share'         http://t.colTxGOOIKQOB I by @swlawnewsThu, 01 May 2014
08:47:030000

LegaLAlerts- Octane and Highmark - Supreme Court lowers standard for awarding attorneys' fees in patent...
  http://t.co/xOI6fbzQwq I by@DLA_PiperThu, 01 May 201408:41:020000


LegaLAlerts- "Standing Out" -- A Closer Look at the "Exceptional Case" Standard Articulated in Octane Fitness
  http://t.co/XRwPvqrsah I by @MBHBThu, 01 May 201408:35:01 0000


Legal_Alerts- G.D. Searle LLC v. Lupin Pharms, Inc.           http://t.co/8Mt48KZ2VJThu, 01 May 2014 08:29:02
0000

Legal_Alerts- NC Takes a Big Leap: 'Opportunity to Misappropriate' Trade Secrets Enough for a PI
http://t.co/RhZ4DYhTeN I by @WCSRtweetThu, 01 May 201408:23:080000


Legal_Alerts- Supreme Court Unties The Hands Of Courts To Award Attorney's Fees In Patent Cases
http://t.co/kg6YR2YF6T I by @stinsonleonardThu, 01 May 2014 08:17:02 0000


Legal_Alerts- Hearing on New York DFS lawsuit postponed until May 12               http://t.coIWA2WOS6r9K     I by
@baliardspahrllpThu, 01 May 2014 08:11 :020000


LegaLAlerts- U.S. Supreme Court Rules on Attorneys Fees in Two Patent Cases              http://t.co/v220AgTZEi    I
by @BargerWolenThu, 01 May 2014 08:05:02 0000



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 71 of 195
                                 JD Supra Legal News via Twitter - Apr 302014

LegaLAlerts- Freddie Mac Revises Miscellaneous Selling, Servicing Policies         http://t.co/XMGgEKWeyG I by
@BuckleySandlerThu, 01 May 201407:59:020000


LegaLAlerts- Financial Fraud Actions - The New SEC Staple?                         http://t.co/OFOPVdBLxN     I   by
@DorseyWhitneyThu, 01 May 201407:53:020000

Legal_Alerts- Florida Appellate Court Reverses Trial Court Orders Excluding Media From Jury Selection: ...
http://t.co/Z7rDEpAEIG I by @Holland_KnightThu, 01 May 2014 07:47:02 0000

Legal_Alerts- ICANN's New Program Adds Hundreds of Domains, More to Come?               http://t.co/7HBygAiBNc     I
by @CrimelnTheSuiteThu, 01 May 2014 07:41 :OB 0000


Legal_Alerts- Financial Whistleblowing on the Rise in Europe                       http://t.co/U5XI9y7VBT     I   by
@LabatonSucharowThu, 01 May 201407:35:020000


LegaLAlerts- U.S. Supreme Court Rules That the Decision to Award Attorney Fees in Patent Cases Rests
Squarely in...   http://t.co/OuU4VlbNes I by @MBHBThu, 01 May 201407:29:020000

LegaLAlerts- "Supreme Court Relaxes Standards for Attorneys' Fees in Highly Anticipated Decisions"
http://t.co/vvB2KbR4TY I by @SkaddenArpsThu, 01 May 201407:23:020000


Legal_Alerts- UBS Settles RMBS Lawsuit           http://t.co/kOG6ZQOBPD I by @orrickThu, 01 May 201407:17:02
0000


Legal_Alerts- Differentiating Pension Issues: TBPs vs. CPP         http://t.co/dRLCBRs6As I by @Osler_LawThu,
01 May 201407:11 :020000


Legal_Alerts- Graphic User Interfaces (GUls) Now Eligible For Design Patent Protection In China
http://t.co/36tkqz7st21 by @perkinscoielipThu, 01 May 2014 07:05:03 0000

Legal_Alerts- Courts Continue to Apply Presumption of Prudence While Awaiting the USSC's Views
http://t.coNSzfnqK7KjThu, 01 May 2014 06:59:0B 0000


LegaLAlerts- Tea Manufacturer Defeats Damages - Seeking Class Action Plaintiff in an Opinion Steeped in ...
http://t.co/kZuG3hI60q I by @SheppardMullinThu, 01 May 201406:53:020000

LegaLAlerts- Judge McMahon Denies Stay Pending Interlocutory Review - Medien Patent Verwaltung AG v.
Warner Bros....    http://t.co/eC4MX3SvGOThu, 01 May 2014 06:47:02 0000

Legal_Alerts- Supreme Court Relaxes Standard For Determining Whether A Case Is Exceptional In Patent
Litigation While Raising... http://t.co/wD1IiMNXEgThu, 01 May 201406:41 :020000


Legal_Alerts- CFPB Launches Pilot Program for Electronic Mortgage Closing                Process
http://t.co/k3U4pgPPkv I by @goodwinprocterThu, 01 May 2014 06:35:02 0000


LegaLAlerts- A Compilation of Enforcement and Non-Enforcement Actions - 04/30/14
http://t.co/AzSZCt5ZmX I by @FoleyandLardnerThu, 01 May 201406:29:020000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 72 of 195
                                JD Supra Legal News via Twitter - Apr 302014

Legal_Alerts- $22.5 Million Verdict In Copyright Registration Case Vacated Due To Fake Holocaust Memoir
http://t.co/zitbBWluBk I by @foleyhoagThu, 01 May 2014 06:23:02 0000


LegaLAlerts- Loan Originators Overtime: What Should Employers Do?                   http://t.co/M6DA4BNG3s       I by
@dinsmore_shohIThu, 01 May 2014 06:17:0B 0000


Legal_Alerts- Patent Trolls Beware: Supreme Court Strikes Down Federal Circuit in Twin Rulings on Attorney Fee
Awards in Patent...      http://t.co/eXBYS2XoarThu, 01 May 2014 06:11 :020000


Legal_Alerts- Did the Supreme Court Just Save Us From More Patent 'Reform'?             http://t.co/opBNKMU9zk      I
by @theipstoneThu, 01 May 201406:05:020000


Legal_Alerts- RT @LawVideo: [Video] Maximizing Outcomes in Upcoming Asia Restructurings - Executive
Summary        http://t.co/abdriOB05IThu, 01 May 2014 05:59:02 0000


LegaLAlerts- [VIDEO] Maximizing Outcomes in Upcoming Asia Restructurings - Executive Summary
http://t.co/E17fJGQi7F I by @lathamwatkinsThu, 01 May 201405:53:020000


Legal_Alerts- GB: Gambling Protections and Controls document published                  http://t.co/zdI5bbbxfi   I by
@DLA_PiperThu, 01 May 201405:47:020000


Legal_Alerts- Weil Appointment Confirmed: 'I love it when a plan comes together'          http://t.co/zSDvI5JmI1    I
by @DLA_PiperThu, 01 May 201405:41:020000


Legal_Alerts- FPPC To Consider Expanding Grounds for Not Listing Source of Income on SEI 700 Form
http://t.co/im7bmW7s5b I by @BBKlawThu, 01 May 2014 05:35:0B 0000


Legal_Alerts- Financial Regulatory Developments Focus - April 2014 (#5)              http://t.co/eLXXjkCFRY      I by
@ShearmanGreenThu, 01 May 201405:29:020000


Legal_Alerts- Copyright Office Fees            http://t.coIWHEoIBooOp   I by   @McDermottLawThu, 01 May 2014
05:23:03 0000


Legal_Alerts- CME Launches Exchange Action Database             http://t.co/QcgpHAW6fD I by @kattenlawThu, 01
May 201405:17:020000


Legal_Alerts- CFPB Proposes to Extend Temporary Exemption under Remittance Transfer Rule
http://t.co/HuiXPkrkfP I by @goodwinprocterThu, 01 May 201405:11 :01 0000


Legal_Alerts- The Wind Bloweth Where It Listeth - And the Supreme Court Says EPA Therefore Has Discretion
in...    http://t.co/RBZFKOZegd I by @foleyhoagThu, 01 May 2014 05:05:03 0000


LegaLAlerts- Tribal Lenders File Opposition to CFPB's Motion to Enforce Civil Investigative Demand
http://t.co/n9vBbxHYZ21 by @goodwinprocterThu, 01 May 201404:53:070000


Legal_Alerts- Massachusetts Superior Court Holds that a Lateral Transfer Can Constitute an Adverse ...
http://t.co/075IChyt2F I by @mintzlevinThu, 01 May 2014 04:47:02 0000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 73 of 195
                                 JD Supra Legal News via Twitter - Apr 302014

LegaLAlerts- Unruly Passengers Beware: ICAO Delivers Montreal Protocol 2014 to Enhance Enforcement
Measures...    http://t.co/7pJvtSikdX I by @MoFoLLPThu, 01 May 2014 04:41 :02 0000


Legal_Alerts- What's The Opposite Of Rubber Stamping A Settlement? Meet Judge Kane In SEC v. Van Gilder.
  http://t.co/LGlla5RBTA I by @OrrickThu, 01 May 201404:35:03 0000

Legal_Alerts- Justice Department Keeps its Distance From Szymoniak Mortgage Fraud Lawsuit
http://t.co/BRD57BYcBM I by @RobertSiegel1Thu, 01 May 201404:29:020000


Legal_Alerts- Supreme Court Takes on the Federal Circuit's "Extravagant" Indefiniteness Standard
http://t.co/17LUWxuGYS I by @FoleyandLardnerThu, 01 May 201404:17:020000

Legal_Alerts- InterConnect FLASH! No. 38 - Worker Misclassification Disputes Seem to Know Season
http://t.co/nluH9ucq01 I by @beneschlawThu, 01 May 201404:11 :080000

Legal_Alerts- Vorsicht bei fiktiven Bewerbungen zum Beweis von Diskriminierung!          http://t.co/SCTacSex33     I
by @McDermottLawThu, 01 May 2014 04:05:03 0000


Legal_Alerts- Suit Against Morgan Stanley Dismissed for Lack of Standing             http://t.co/23AU1z9h44    I by
@orrickThu, 01 May 2014 03:59:02 0000

Legal_Alerts- Congressional P3 Caucus Reconvenes to Consider P3 Solutions for Department of Defense ...
http://t.co/dBYYxINdc21 by @NossamanLawThu, 01 May 201403:53:020000


Legal_Alerts- FINRA Board of Governors Invalidates Class Action Waivers in Customer Account Agreements
http://t.co/vq1CV7ZxW31 by @MoFoLLPThu, 01 May 201403:47:020000


Legal_Alerts- Warner Chilcott Co., LLC v. Teva Pharms. USA, Inc.             http://t.co/pDAjsNdNOkThu, 01 May
2014 03:41 :02 0000

Legal-Alerts- FINRA: 'Fiduciary' Standard Architect?          http://t.co/EKwoveOPkq   I by   @cfjblawThu, 01 May
201403:35:020000


LegaLAlerts- First Circuit Holds that Variable 'Per Diem' Payments May be Part of an Employee's Regular Rate ...
  http://t.co/RoOJp7HoDf I by @FoleyHoagThu, 01 May 201403:29:080000


Legal_Alerts- Veterans Employment Center Announced             http://t.co/rkZleXK8uRThu, 01 May 2014 03:23:02
0000


Legal-Alerts- Banking Agencies Issue Revised CRA Exam Procedures                     http://t.co/IOAV1 q7NIN   I by
@BuckleySandlerThu, 01 May 201403:17:030000


Legal_Alerts- Justices Set to Rule on Test for Patent Indefiniteness                 http://t.co/jDgQhmH8jx    I   by
@BannerWitcoffThu, 01 May 2014 03:11 :020000


LegaLAlerts- Employee Benefits Developments - April 2014                           http://t.co/9wczQqBn6C      I   by
@HodgsonRussThu, 01 May 2014 03:05:030000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 74 of 195
                                JD Supra Legal News via Twitter - Apr 302014

Legal_Alerts- Kein Mitbestimmungsrecht des Betriebsrats bei Abmahnungen            http://t.co/xmDZsoEeZJ   I by
@McDermottLawThu, 01 May 2014 02:59:03 0000


LegaLAlerts- Patent Trolls Beware -- Supreme Court Issues Decisions in Octane Fitness and Highmark
http://t.colWmZycXbDQx I by @MBHBThu, 01 May 2014 02:53:02 0000


LegaLAlerts- Good to Go - Airwatch Succeeds in Remand Motion of Good Technology Claims
http://t.co/S9TA9yTtpq I by @WCSRtweetThu, 01 May 201402:47:080000


Legal_Alerts- Supreme Court Makes It Easier for District Courts to Sanction Unreasonable Patent Litigants
http://t.co/6xj8POg6Pw I by @akin_gumpThu, 01 May 2014 02:41:17 0000


Legal_Alerts- CSAPR Reinstated, But Some Upwind States May Be Able to Bring As-Applied Challenges
http://t.co/qD1twrIlOD I by @McDermottLawThu, 01 May 201402:36:070000


Legal_Alerts- Supreme Court Strikes Double Blow for Patent Infringement Defendants
http://t.co/vzwdfQZksz I by @Baker_DonelsonThu, 01 May 2014 02:30:03 0000


Legal_Alerts- Supreme Court Unanimously Overrules the Federal Circuit's Fee-Shifting Framework in Patent
Cases       http://t.co/q02AwNWc4i I by @MoFoLLPThu, 01 May 201402:24:020000


Legal_Alerts- Doctor Doctor Give Me the News, Is My Employee Fit for Duty After FMLA Leave?
http://t.co/9QbUi7deN21 by @mikedelikatThu, 01 May 2014 02:18:02 0000


Legal_Alerts- Senator Grassley Seeks to Form Whistleblower Caucus          http://t.co/AuHPS05X5gThu, 01 May
201402:12:020000


Legal_Alerts- Popular Reads on Healthcare Reform             http://t.co/xYipahJCWTThu, 01 May 2014 02:06:02
0000


Legal_Alerts- Trademark Review - The Miners, Boi Na Braza and Pretzel Crisps (April 2014)
http://t.co/03isFjUREO I by @KnobbeMartensThu, 01 May 2014 02:00:03 0000


LegaLAlerts- Supreme Court Liberalizes Award of Attorney Fees in Patent Cases          http://t.co/y1WogooPID   I
by @OrrickThu, 01 May 2014 01:54:17 0000


Legal_Alerts- Right to Work and 'Fair Share'       http://t.co/TxGOOIKQOB I by @swlawnewsThu, 01 May 2014
01 :49:03 0000


Legal_Alerts- Octane and Highmark - Supreme Court lowers standard for awarding attorneys' fees in patent...
  http://t.co/xOI6fbzQwq I by @DLA_PiperThu, 01 May 2014 01 :43:02 0000


Legal_Alerts- "Standing Out" -- A Closer Look at the "Exceptional Case" Standard Articulated in Octane Fitness
  http://t.co/XRwPvqrsah I by @MBHBThu, 01 May 201401 :37:020000


LegaLAlerts- Federation of State Medical Boards Passes Model               Telemedicine   Policy
http://t.co/nZOstWjoKb I by @mintzlevinThu, 01 May 201401 :31 :020000



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 75 of 195
                                 JD Supra Legal News via Twitter - Apr 30 2014

Legal_Alerts- G.D. Searle LLC v. Lupin Pharms, Inc.           http://t.co/8Mt48KZ2VJThu, 01 May 2014 01:25:03
0000

LegaLAlerts- NC Takes a Big Leap: 'Opportunity to Misappropriate' Trade Secrets Enough for a PI
http://t.co/RhZ4DYhTeN I by @WCSRtweetThu, 01 May 2014 01:19:02 0000

Legal_Alerts- Baker Hughes' Policy to Disclose Chemical Components in Well Stimulation Fluids Designed to ...
  http://t.co/302GHOPp471 by@stoelrivesThu, 01 May 2014 01:13:08 0000

Legal_Alerts- Supreme Court Unties The Hands Of Courts To Award Attorney's Fees In Patent Cases
http://t.co/kg6YR2YF6T I by @stinsonleonardThu, 01 May 2014 01 :07:020000

Legal_Alerts- Innovation Health: A joint venture approach to payer-provider integration in Virginia
http://t.co/JIQXD3U9Dv I by @SheppardMullinThu, 01 May 2014 01 :01 :020000

LegaLAlerts- Hearing on New York DFS lawsuit postponed until May 12                http://t.coIWA2WOS6r9K     I by
@baliardspahrllpThu, 01 May 2014 00:55:02 0000


Legal_Alerts- U.S. Supreme Court Rules on Attorneys Fees in Two Patent Cases            http://t.co/v220AgTZEi     I
by @BargerWolenThu, 01 May 201400:49:020000


Legal_Alerts- Freddie Mac Revises Miscellaneous Selling, Servicing Policies        http://t.co/XMGgEKWeyG I by
@BuckleySandlerThu, 01 May 2014 00:43:02 0000


Legal_Alerts- RFEs for Expiring Medical Exams         http://t.co/xeLOWJOoOG I by @buchanannewsThu, 01 May
201400:37:020000

Legal_Alerts- HHS Releases a New Security Risk Assessment Tool                       http://t.co/9f4vOJdk9f   I   by
@cozen_oconnorThu, 01 May 201400:26:020000


Legal_Alerts- SONY Applies Kiobel II and Holds Corporations May Be Liable under the Alien Tort Statute
http://t.co/Ci5Sxj62eP I by @foleyhoagThu, 01 May 2014 00:20:02 0000

Legal_Alerts- Florida Appellate Court Reverses Trial Court Orders Excluding Media From Jury Selection: ...
http://t.colZ7rDEpAEIG I by @Holland_KnightThu, 01 May 2014 00:14:02 0000

Legal_Alerts- Senate Confirms First Department Of Labor Wage And Hour Division Administrator In Decade
http://t.co/5RRWKzumt8 I by @FRLaborEmpLawThu, 01 May 2014 00:08:02 0000


Legal_Alerts- [VIDEO] The MA Word of the Day® from the Book of Jargon® - Global Mergers Acquisitions ...
http://t.co/UWfOpiXR4Z I by @lathamwatkinsThu, 01 May 2014 00:02:02 0000


LegaLAlerts- ICANN's New Program Adds Hundreds of Domains, More to Come?                http://t.coI7HBygAi8Nc     I
by @CrimelnTheSuiteWed, 30 Apr 201423:56:020000


LegaLAlerts- RT @LawVideo: [Video] The MA Word of the Day® from the Book of Jargon® - Global Mergers
Acquisitions...  http://t.co/PThNRaXNNSWed, 30 Apr 201423:50:080000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 76 of 195
                                 JD Supra Legal News via Twitter - Apr 30 2014

Legal_Alerts- Carnegie Mellon v. Marvell: District Court Declines to Liquidate Ongoing Royalties into ...
http://t.co/GzhT20VEYv I by @jeffermangelsWed, 30 Apr 201423:44:030000


LegaLAlerts- Understanding Nonunion Workers' Rights            http://t.co/MMuahozDTi I by @BBKlawWed, 30 Apr
201423:38:030000

Legal_Alerts- SEC Staff Addresses Third-Party Endorsements of Investment Advisers on Social Media Websites
  http://t.co/ofhfbZLp66 I by @KLGatesWed, 30 Apr 2014 23:32:02 0000


Legal_Alerts- Strategies to Battle NPEs: Lessons from the Front Lines                 http://t.co/BSMSJkZNXH    I by
@BondLawFirmWed, 30 Apr 201423:26:030000

LegaLAlerts- Arizona Adjusts Allowable Loan Fees, Finance Charge Structure             http://t.co/eKAY5QzqyN I by
@BuckleySandlerWed, 30 Apr 201423:20:020000


Legal_Alerts- Rating Agency Developments - April 30, 2014            http://t.co/88BpbdV3z0   I by @orrickWed, 30
Apr 201423:14:020000


Legal_Alerts- SEC Eases FINRA Corporate Financing Rule                   http://t.co/KJljZy65Z3Wed, 30 Apr 2014
23:08:08 0000

Legal_Alerts- The U.S. Whistleblower Laws You've Never Heard About                     http://t.coITVbC876uag   I by
@stevekardeIl1Wed, 30 Apr 201423:02:020000


Legal_Alerts- Financial Whistleblowing on the Rise in Europe                           http://t.co/U5XI9y7VBT   I   by
@LabatonSucharowWed, 30 Apr 201422:56:020000


Legal_Alerts- UK: Committees of Advertising Practice launch review of gambling advertising
http://t.co/8IX7sBTxcm I by @DLA_PiperWed, 30 Apr 201422:50:030000

Legal_Alerts- U.S. Supreme Court Eases Rules for Attorneys' Fees Awards in Patent Cases
http://t.co/M937an5C9e I by @AT_LawWed, 30 Apr 201422:44:030000

Legal_Alerts- Quick Take On EME Homer                http://t.co/3kEKCTq1Ny   I by   @leciairryanWed, 30 Apr 2014
22:38:02 0000


Legal_Alerts- U.S. Supreme Court Rules That the Decision to Award Attorney Fees in Patent Cases Rests
Squarely in...    http://t.co/OuU4VlbNes I by @MBHBWed, 30 Apr 2014 22:32:03 0000


LegaLAlerts- Congress Returns from Spring Recess               http://t.co/DZWaV4wkuC     I by @mintzlevinWed,      30
Apr 201422:26:080000


LegaLAlerts- Commissioner Signals Intent To Expand Authority Over Federal Bank Subsidiaries
http://t.co/gTSkR9yqan I by @allenmatkinsWed, 30 Apr 201422:20:030000


Legal_Alerts- South Carolina Legislative Update - April 2014 (#3)       http://t.co/Nrs02sPXSTWed, 30 Apr 2014
22:14:020000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 77 of 195
                                JD Supra Legal News via Twitter - Apr 30 2014

LegaLAlerts- Employment Law Commentary -- Volume 26, Issue 4 -- April 2014              http://t.co/NRlcX7YGhO   I
by @MoFoLLPWed, 30 Apr 201422:08:020000


Legal_Alerts- Federal Minimum Wage Bill In The Forefront of This Year's Election Agenda
http://t.co/g6NbfzDQ391 by @OgletreeDeakinsWed, 30 Apr 201421 :56:020000

Legal_Alerts- "Supreme Court Relaxes Standards for Attorneys' Fees in Highly Anticipated Decisions"
http://t.coIVV82KbR4TY I by @SkaddenArpsWed, 30 Apr 201421 :50:020000


Legal_Alerts- Differentiating Pension Issues: TBPs vs. CPP       http://t.co/dRLC8Rs6As I by @Osler_LawWed,
30 Apr 201421 :38:080000

Legal_Alerts- Graphic User Interfaces (GUls) Now Eligible For Design Patent Protection In China
http://t.co/36tkqz7st21 by @perkinscoielipWed, 30 Apr 2014 21:32:140000

Legal_Alerts- Transfer Tax Bill Defining 'Realty Sold' to Include Proposition 13 Transfers Returns
http://t.co/u8JgtW9gib I by @pilisburylawWed, 30 Apr 201421 :26:080000


LegaLAlerts- Subrogation Alert - Hodges v. Federal-Mogul Corporation               http://t.co/dTLtcmINd3   I by
@nilesbartonlawWed, 30 Apr 201421 :20:080000


LegaLAlerts- Deferred Prosecution Agreements in the UK: The New Frontier for Employers
http://t.coI02gkzoEmi61 by @NAVEXGlobaIWed, 30 Apr 2014 21 :14:070000


LegaLAlerts- United States, European Union and Canada Impose Additional Sanctions Against Russian ...
http://t.co/Fxomusj4EI I by @DrinkerBiddleWed, 30 Apr 2014 21 :08: 12 0000


Legal_Alerts- "In my personal opinion, this is a long overdue and welcome change, which, had it always been
this ... "  http://t.co/eVB1LK6ePgWed, 30 Apr 201421 :02:130000


Legal_Alerts- R-E-S-P-E-C-T Those Rights of Publicity         http://t.co/hz32DzYes3   I by @SterneKesslerWed,
30 Apr 201420:56:020000


Legal_Alerts- New Jersey Federal Judge Partially Dismisses Claims Against RMBS Trustee
http://t.co/FPPff2GoaA I by @orrickWed, 30 Apr 201420:50:020000


LegaLAlerts- Pursuing Or Engaging In Federal Work? New Affirmative Action Regulations May Apply To You
http://t.co/WSjfMA2nSK I by @PolsineIIiWed, 30 Apr 201420:44:030000


LegaLAlerts- Environmental Alert: "Supreme Court Reverses DC Court of Appeals; Finds EPA's Basis for. ..
http://t.co/UGUgC8yifH I by @PorterHedgesWed, 30 Apr 201420:38:030000


Legal_Alerts- Supreme Court Finds Cross-State Air Pollution Rule Did Not Violate the Clean Air Act
http://t.colasloKsFtJt I by @pretiflahertyWed, 30 Apr 201420:32:030000


Legal_Alerts- Courts Continue to Apply Presumption of Prudence While Awaiting the USSC's Views
http://t.coNSzfnqK7KjWed, 30 Apr 201420:26:01 0000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 78 of 195
                                 JD Supra Legal News via Twitter - Apr 302014

Legal_Alerts- Tea Manufacturer Defeats Damages - Seeking Class Action Plaintiff in an Opinion Steeped in ...
http://t.co/kZuG3hI60q I by @SheppardMullinWed, 30 Apr 201420:20:080000

LegaLAlerts- Judge McMahon Denies Stay Pending Interlocutory Review - Medien Patent Verwaltung AG v.
Warner Bros....    http://t.co/eC4MX3SvGOWed, 30 Apr 2014 20:14:02 0000

LegaLAlerts- Prince v ACE: Extra-Territorial Effect Of U.S. Tax Laws?                http://t.co/kFmAqGYVix    I by
@DentonsCanadaWed, 30 Apr 201420:02:080000


Legal_Alerts- Deal Carefully With Bitcoins Until Legislation Catches Up               http://t.co/qoy6KyI99L   I by
@cfjblawWed, 30 Apr 2014 19:56:070000


Legal_Alerts- TSCA Reform: House Subcommittee Discusses Revised Draft of Chemicals in Commerce Act
http://t.co/eTOWWRUQjn I by @lawbcWed, 30 Apr 201419:50:030000


LegaLAlerts- A Plaintiffs' Jury Verdict In A Texas Fracing Case                     http://t.co/7cFOwT463G     I   by
@GrayReedLawWed, 30 Apr 201419:44:020000


LegaLAlerts- The Worldwide Village And The Children We're Raising                   http://t.co/CRS3H2uA8L     I by
@GrayPlantMootyWed, 30 Apr 2014 19:38:080000


LegaLAlerts- CFPB Launches Pilot Program for Electronic Mortgage Closing                  Process
http://t.co/k3U4pgPPkv I by @goodwinprocterWed, 30 Apr 201419:32:020000


LegaLAlerts- Employer Can Seek Second Opinion After Doctor Finds Employee Fit To Return From FMLA Leave
  http://t.co/aY5dMYhjvh I by @FRLaborEmpLawWed, 30 Apr 201419:26:020000

LegaLAlerts- Airline Industry Legal Alert: Ninth Circuit Finds FAA Preempts Safety-Related Wrongful. ..
http://t.co/hLkDnWw5Ar I by @fordharrisonlawWed, 30 Apr 2014 19:20:020000


LegaLAlerts- A Compilation of Enforcement and Non-Enforcement Actions - 04/30/14
http://t.co/AzSZCt5ZmX I by @FoleyandLardnerWed, 30 Apr 201419:14:020000

Legal_Alerts- $22.5 Million Verdict In Copyright Registration Case Vacated Due To Fake Holocaust Memoir
http://t.co/zitb8WluBk I by @foleyhoagWed, 30 Apr 2014 19:08:020000

Legal_Alerts- Loan Originators Overtime: What Should Employers Do?                  http://t.co/M6DA48NG3s     I by
@dinsmore_shohIWed, 30 Apr 2014 19:02:020000


Legal_Alerts- Patent Trolls Beware: Supreme Court Strikes Down Federal Circuit in Twin Rulings on Attorney Fee
Awards in Patent...      http://t.co/eX8YS2XoarWed, 30 Apr 201418:56:140000

LegaLAlerts- Caution: Failure to Conduct a HIPAA Risk Analysis Endangers Your Meaningful Use Incentive ...
  http://t.co/GqfP78zjDz I by @cbslawfirmWed, 30 Apr 2014 18:50:020000


Legal_Alerts- Infrastructure Alert        http://t.co/vxrLOlleEt I by @cozen_oconnorWed, 30 Apr 2014 18:44:03
0000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 79 of 195
                               JD Supra Legal News via Twitter - Apr 302014

Legal_Alerts- Did the Supreme Court Just Save Us From More Patent 'Reform'?            http://t.co/op8NKMU9zk       I
by @theipstoneWed, 30 Apr 201418:38:030000


Legal_Alerts- Federal Circuit Review - StoneEagle, Vederi, and Ancora Technologies (April 2014)
http://t.co/zc7S7qDrr21 by @KnobbeMartensWed, 30 Apr 201418:32:020000

LegaLAlerts- Conflict Minerals - SEC Says File The Reports -   But Don't Confess Blood On Your Hands
http://t.co/gZokkSLaguWed, 30 Apr 2014 18:26:02 0000


LegaLAlerts- "The Potential Impact of ProMedica: Health Care and Beyond"              http://t.co/ykfIXtSn56   I by
@SkaddenArpsWed, 30 Apr 201418:20:030000

Legal_Alerts- Financial Regulatory Developments Focus - April 2014 (#5)             http://t.co/eLXXjkCFRY     I by
@ShearmanGreenWed, 30 Apr 201418:14:140000


Legal_Alerts- Key Points of the New Florida LLC Act        http://t.co/yikN5tZAYP   I by @SLKLAWWed, 30 Apr
201418:09:020000


Legal_Alerts- Brownstein Hyatt Farber Schreck Opens Door to the California Water Market
http://t.co/vcVoXAaXeR I by @BrownsteinHyattWed, 30 Apr 201418:03:020000

Legal_Alerts- Kennedy Cousin Michael Skakel Released on Bail                        http://t.co/IZKOiGg5Zg     I   by
@robertsirianniWed, 30 Apr 201417:57:030000


Legal_Alerts- Justice Department Keeps its Distance From Szymoniak Mortgage Fraud Lawsuit
http://t.co/BRD57BYcBM I by @RobertSiegeI1Wed, 30 Apr 2014 17:51 :030000


Legal_Alerts- More Well Stimulation Bans in Southern California                      http://t.co/dXfvhCefld    I   by
@stoelrivesWed, 30 Apr 201417:45:030000


Legal_Alerts- Timing Considerations When Buying or Building Commercial Property in Calgary
http://t.co/qlnPDaLG3w I by @BennettJonesLawWed, 30 Apr 201417:33:140000


LegaLAlerts- InterConnect FLASH! No. 38 - Worker Misclassification Disputes Seem to Know Season
http://t.co/nluH9ucq01 I by @beneschlawWed, 30 Apr 2014 17:27:030000


LegaLAlerts- Election-Year Advocacy:? Maintaining Your Nonprofit's Clear Message in Cloudy Legal Seas
http://t.co/Fe1EgG9rVn I by @VenableLLPWed, 30 Apr 201417:21 :020000


Legal_Alerts- Justices Set to Rule on Test for Patent Indefiniteness                http://t.co/jDgQhmH8jx     I   by
@BannerWitcoffWed, 30 Apr 201417:15:030000


Legal_Alerts- Background Checks: Ban The (Procrustean) Bed?                     http://t.co/cQOmaqHzZv         I   by
@DLA_PiperWed, 30 Apr 201417:03:030000


LegaLAlerts- Good to Go - Airwatch Succeeds in Remand Motion of Good Technology Claims
http://t.co/S9TA9yTtpq I by @WCSRtweetWed, 30 Apr 2014 16:57:020000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 80 of 195
                                JD Supra Legal News via Twitter - Apr 302014

LegaLAlerts- Supreme Court Makes It Easier for District Courts to Sanction Unreasonable Patent Litigants
http://t.co/6xj8POg6Pw I by @akin_gumpWed, 30 Apr 2014 16:51 :09 0000


Legal_Alerts- Supreme Court Strikes Double Blow for Patent Infringement Defendants
http://t.co/vzwdfQZksz I by @Baker_DonelsonWed, 30 Apr 201416:45:330000

Legal_Alerts- Baker Botts Aids Innovative Climate Solutions Coalition             http://t.co/wm18ajCQ1n   I   by
@bakerbottsWed, 30 Apr 201416:40:250000


Legal_Alerts- Democratic Lawmakers Urge Education Department To Alter School-Sponsored Debit Card Rules
  http://t.co/tk7pcleScf I by @BuckleySandlerWed, 30 Apr 201416:12:020000

Legal_Alerts- RT @Bitcoin_Advisor: State Regulators Circulate Model Consumer Guidance On Virtual Currency
  http://t.co/pQRBVIHCPRWed, 30 Apr 201416:06:030000

LegaLAlerts- RT @Bitcoin_Advisor: Last Week At The FEC: Continued Delay On Bitcoins
http://t.co/aCDHVsKyZrWed, 30 Apr 201416:00:030000


LegaLAlerts- White House Task Force on Sexual Assault Releases First Report; OCR Issues Long-Awaited ...
  http://t.co/2uxtTJaEYN I by @ballardspahrllpWed, 30 Apr 2014 15:48:08 0000


LegaLAlerts- The Construction Advantage - Issue 4          http://t.co/pahSWVrOhP I by @bernsteinshurWed, 30
Apr 201415:42:020000


LegaLAlerts- North Carolina Legislative Report       http://t.co/qOu5akmeLwWed, 30 Apr 201415:30:030000


LegaLAlerts- Imburgia v. DIRECTV: Did a California Court of Appeal Really Say You Can Contract Around
Congress?      http://t.co/00tHukvbI8Wed, 30 Apr 201415:24:080000

Legal_Alerts- RT @Health_Reforms: Health Care Update                http://t.co/NcDbbbtMEWWed, 30 Apr 2014
15:18:090000

Legal_Alerts- RT @Health_Reforms: The Affordable Care Act-Countdown to Compliance for Employers, Week
35: ACA, MentaL..    http://t.co/Ew2x1EQ4xnWed, 30 Apr 201415:12:140000


Legal_Alerts- RT @Health_Reforms: Employee Benefits: Skinny Plans and Other Low-Cost Coverage Strategies
Under the ACA      http://t.co/fZuOR98zeWWed, 30 Apr 201415:06:140000

LegaLAlerts- Understanding Nonunion Workers' Rights          http://t.co/MMuahozDTi I by @BBKlawWed, 30 Apr
201415:00:030000


LegaLAlerts- SEC Staff Addresses Third-Party Endorsements of Investment Advisers on Social Media Websites
  http://t.co/ofhfbZLp661 by @KLGatesWed, 30 Apr 201414:54:030000


Legal_Alerts- Strategies to Battle NPEs: Lessons from the Front Lines            http://t.co/BSMSJkZNXH    I by
@BondLawFirmWed, 30 Apr 201414:48:080000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 81 of 195
                                 JD Supra Legal News via Twitter - Apr 30 2014

Legal_Alerts- Arizona Adjusts Allowable Loan Fees, Finance Charge Structure         http://t.co/eKAY5QzqyN I by
@BuckleySandlerWed, 30 Apr 2014 14:42:080000


Legal_Alerts- Rating Agency Developments - April 30, 2014           http://t.co/88BpbdV3z0   I by @orrickWed,     30
Apr 201414:36:090000

Legal_Alerts- SEC Eases FINRA Corporate Financing Rule                  http://t.co/KJljZy65Z3Wed, 30 Apr 2014
14:30:090000

LegaLAlerts- Supreme Court Upholds EPA's Cross-State Air Pollution Rule            http://t.co/HObmXboEPN I by
@DorseyWhitneyWed, 30 Apr 201414:24:080000


LegaLAlerts- The U.S. Whistleblower Laws You've Never Heard About                   http://t.co/TVbC876uag    I by
@stevekardeIl1Wed, 30 Apr 201414:18:130000

Legal_Alerts- U.S. Supreme Court Eases Rules for Attorneys' Fees Awards in Patent Cases
http://t.co/M937an5C9e I by @AT_LawWed, 30 Apr 201414:13:080000

Legal_Alerts- Commissioner Signals Intent To Expand Authority Over Federal Bank Subsidiaries
http://t.co/gTSkR9yqan I by @allenmatkinsWed, 30 Apr 2014 14:01 :03 0000

Legal_Alerts- Oil Exploration Opportunities Open up in Mexico                     http://t.co/dWUHZ5DkGa      I   by
@DoBusinessMXWed, 30 Apr 201413:55:020000


Legal_Alerts- A Guide to Political and Lobbying Activities       http://t.co/ljx3pKMAQo I by @KLGatesWed, 30
Apr 201413:49:020000


Legal_Alerts- The Next Domino - New York Finally Knocks Down Limits to SuperPACs
http://t.co/Mwf3hz78EtWed, 30 Apr 2014 13:43:08 0000

Legal_Alerts- RT @Health_Reforms: North Carolina Legislative Report           http://LcoIZcLc7nxFAhWed, 30 Apr
2014 13:37:020000

LegaLAlerts- Oregon Court Holds Fee Dispute Does Not Trigger EO Policy              http://t.co/qOFlyXWwo2Wed,
30 Apr 2014 13:31 :030000


Legal_Alerts- Revisiting The Corporate Top-10 FCPA Enforcement Actions               http://t.co/Pkr8NJ5jUq   I by
@mikevolkov20Wed, 30 Apr 201413:25:090000

Legal_Alerts- Liquidated Damages - Carefully Crafted to Avoid Litigation            http://t.coIOPtR3B9gYS    I by
@WilliamsMulienWed, 30 Apr 201413:19:080000

Legal_Alerts- Florida Offers Of Judgment: Trending Toward A Less Onerous "Good Faith" Standard
http://t.co/wT5u2DTv7D I by @cfjblawWed, 30 Apr 201413:13:080000

Legal_Alerts- The United States Designates Seven Russian Individuals and Seventeen Companies under
Executive...    http://t.co/FmgLCb3iCd I by @whitecaseWed, 30 Apr 201413:07:080000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 82 of 195
                                JD Supra Legal News via Twitter - Apr 30 2014

Legal_Alerts- Michigan Federal Court Addresses Personal Jurisdiction Based On Online Sales Through ...
http://t.co/2ReqR1TUeu I by@BuckleySandlerWed, 30 Apr 201413:01:250000


LegaLAlerts- 2014 Public Company MA: a short, practical primer                     http://t.co/6fqYhv7gjx   I   by
@DLA_PiperWed, 30 Apr 201412:55:140000

LegaLAlerts- FTC Continues to Update COPPA FAQs - This Time, Guidance for Schools
http://t.co/CrG8tmSkFu I by @DWTLawWed, 30 Apr 201412:49:080000

Legal_Alerts- New Jersey Federal Judge Partially Dismisses Claims Against RMBS Trustee
http://t.co/FPPff2GoaA I by @orrickWed, 30 Apr 2014 12:31 :020000


Legal_Alerts- Security Breach May Not Be Covered By Your General Liability Policy
http://t.co/WsQYQ3DloJ I by @Akerman_LawWed, 30 Apr 2014 12:25:030000

Legal_Alerts- Telecommuting May Be Reasonable ADA Accommodation for Some Workers, Sixth Circuit Holds
  http://t.co/lsZS7K1u111 by @baliardspahrllpWed, 30 Apr 201412:19:090000


Load-Date: May 1, 2014


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 83 of 195
                                Civil Procedure via Twitter - Apr 30 2014
                                                 Civil Procedure via Twitter
                                             May 1,2014 Thursday 12:42 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 1740 words

Body


CivilProcedure- FPPC To Consider Expanding Grounds for Not Listing Source of Income on SEI 700 Form
http://t.co/vU9B6wNVL 1 I by @BBKlaw #lawThu, 01 May 2014 01 :46: 13 0000

CivilProcedure- The Wind Bloweth Where It Listeth - And the Supreme Court Says EPA Therefore Has ...
http://t.co/OAHH8s0HjB I by @foleyhoag #lawThu, 01 May 2014 01 :43:180000


Civil Procedure- Court Rejects Two Common Methods Of Proving Reliance On Class-Wide Basis
http://t.co/5mT83Km6wN I by @cfjblaw #lawThu, 01 May 201401:41 :200000

Civil Procedure- Tribal Lenders File Opposition to CFPB's Motion to Enforce Civil Investigative Demand
http://t.coN8zjOXgToy I by @goodwinprocter#lawThu, 01 May 201401 :40:190000


CivilProcedure- Unruly Passengers Beware: ICAO Delivers Montreal Protocol 2014 to Enhance Enforcement
Measures ...

http://t.co/71NbcazEvf I by @MoFoLLPThu, 01 May 201401 :38:270000

Civil Procedure- Proposed California Legislation Would Limit and Possibly Punish Non-Disparagement Clauses ...
   http://t.co/w503Y7mDgW I by @SheppardMullinThu, 01 May 2014 01 :37:240000


CivilProcedure- What's The Opposite Of Rubber Stamping A Settlement? Meet Judge Kane In SEC v. Van Gilder.
   http://t.co/2ZcWuC51th I by @Orrick #lawThu, 01 May 2014 01 :35:340000

CivilProcedure- Florida Court Permits Bad Faith Claim by a Michigan Citizen Against a Michigan Insurer
http://t.co/zgewftvxIK I by @cozen_oconnor#lawThu, 01 May 201401 :34:240000

CivilProcedure- Supreme Court Takes on the Federal Circuit's "Extravagant" Indefiniteness Standard
http://t.co/2TPexiSfWf I by @FoleyandLardner#lawThu, 01 May 2014 01 :28:290000


CivilProcedure- Vorsicht bei fiktiven Bewerbungen zum Beweis von Diskriminierung!
http://t.co/xGxBdmKzIV I by @McDermottLaw #lawThu, 01 May 2014 01 :25:41 0000


Civil Procedure- Suit Against Morgan Stanley Dismissed for Lack of Standing        http://t.co/uIJW7Dm7iQ I by
@orrick #lawThu, 01 May 2014 01 :23:36 0000




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 84 of 195
                                    Civil Procedure via Twitter - Apr 302014

CivilProcedure- Warner Chilcott Co., LLC v. Teva Pharms. USA, Inc.             http://t.co/NTXARtNFRO #lawThu, 01
May 2014 01:20:42 0000


Civil Procedure- FINRA Board of Governors Invalidates Class Action Waivers in Customer Account Agreements
   http://t.coN9SHmMH6gk I by @MoFoLLP #lawThu, 01 May 201401 :17:220000

Civil Procedure- Continuity of Enterprise is Enough for Successor Parties to be Liable
http://t.co/xrC9cFOA7g I by @SheppardMullin #lawThu, 01 May 2014 01 :11 :290000


Civil Procedure- Patent Trolls Beware -- Supreme Court Issues Decisions in Octane Fitness and Highmark
http://t.co/elpjs8sgLH I by @MBHBThu, 01 May 2014 01 :02:370000

Civil Procedure- CSAPR Reinstated, But Some Upwind States May Be Able to Bring As-Applied Challenges
http://t.co/g792hIKOZQ I by @McDermottLaw #lawThu, 01 May 2014 00:59:25 0000


Civil Procedure- Supreme Court Unanimously Overrules the Federal Circuit's Fee-Shifting Framework in Patent...
   http://t.co/aAETX4pu9Y I by @MoFoLLP #lawThu, 01 May 2014 00:58:19 0000


CivilProcedure- Doctor Doctor Give Me the News, Is My Employee Fit for Duty After FMLA Leave?
http://t.co/cGqvtsvWdD I by @mikedelikat #lawThu, 01 May 2014 00:56:32 0000


CivilProcedure- Trademark Review - The Miners, Boi Na Braza and Pretzel Crisps (April 2014)
http://t.co/oOxOoXbYXd I by @KnobbeMartens #lawThu, 01 May 2014 00:49:19 0000


CivilProcedure- Supreme Court Liberalizes Award of Attorney Fees in Patent Cases             http://t.co/ngc409d42r
I by @Orrick#lawThu, 01 May 2014 00:47:19 0000

Civil Procedure- Octane and Highmark - Supreme Court lowers standard for awarding attorneys' fees in patent...
   http://t.co/ZOKFCzufd7 I by @DLA_Piper#lawThu, 01 May 2014 00:37:19 0000


Civil Procedure- NC Takes a Big Leap: 'Opportunity to Misappropriate' Trade Secrets Enough for a PI
http://t.co/mRoyEnsp161 by @WCSRtweetThu, 01 May 201400:24:370000

Civil Procedure- "Standing Out" -- A Closer Look at the "Exceptional Case" Standard Articulated in Octane Fitness
   http://t.co/OOOW5PACT6 I by @MBHBThu, 01 May 2014 00:23:35 0000

CivilProcedure- GoO. Searle LLC v. Lupin Pharms, Inc.              http://t.co/jZ1UiYF58b #lawThu, 01 May 2014
00:20:130000


CivilProcedure- Supreme Court Unties The Hands Of Courts To Award Attorney's Fees In Patent Cases
http://t.co/A004CSMUQb I by @stinsonleonardThu, 01 May 2014 00:14:30 0000


CivilProcedure- Hearing on New York DFS lawsuit postponed until May 12                  http://t.co/9MhjCtsBug   I by
@baliardspahrllpThu, 01 May 2014 00:05:36 0000


CivilProcedure- U.S. Supreme Court Rules on Attorneys Fees in Two Patent Cases              http://t.co/fHeRbCyLsR
I by @BargerWolen #lawThu, 01 May 2014 00:02:19 0000


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 85 of 195
                                   Civil Procedure via Twitter - Apr 30 2014

CivilProcedure- SONY Applies Kiobel II and Holds Corporations May Be Liable under the Alien Tort Statute
http://t.co/ALxY9T8yak I by @foleyhoag #lawWed, 30 Apr 201423:50:190000

CivilProcedure- Complaint Filed Against HHS Alleges Medicare LCDs Deprive Beneficiaries of Necessary
Clinical...    http://t.co/9WDNIVdiC81 by @kslawWed, 30 Apr 201423:08:190000

Civil Procedure- Quick Take On EME Homer            http://t.co/yM3EHNcwEw I by @Ieclairryan #lawWed, 30 Apr
201422:26:190000


Civil Procedure- U.S. Supreme Court Rules That the Decision to Award Attorney Fees in Patent Cases Rests ...
   http://t.co/CAqs6yKZQ8 I by @MBHB #lawWed, 30 Apr 2014 22:20:200000

Civil Procedure- Employment Law Commentary -- Volume 26, Issue 4 -- April 2014         http://t.co/N9Tjkiltfl I by
@MoFoLLP #lawWed, 30 Apr 2014 22:17:19 0000

Civil Procedure- California Supreme Court to Determine Whether "Delay For Pay" Settlements in Patent...
http://t.co/oX5dpPfOy9 I by @NossamanLaw #lawWed, 30 Apr 2014 22:11 :080000


Civil Procedure- "Supreme Court Relaxes Standards for Attorneys' Fees in Highly Anticipated Decisions"
http://t.co/vZPJmwXs2m I by @SkaddenArps #lawWed, 30 Apr 2014 21 :56:070000


Civil Procedure- Graphic User Interfaces (GUls) Now Eligible For Design Patent Protection In China
http://t.co/p07Cqn3vCh I by @perkinscoiellp #lawWed, 30 Apr 201421 :51 :21 0000


CivilProcedure- DOJ, Antitrust Division Speaks Out On Non-Reportable             Transactions
http://t.co/atas7FV4Yp I by @peppeUaw #lawWed, 30 Apr 2014 21 :42:250000

Civil Procedure- Subrogation Alert - Hodges v. Federal-Mogul Corporation            http://t.co/1RZqlzuZAj   I by
@nilesbartonlaw #lawWed, 30 Apr 2014 21 :32:080000

CivilProcedure- Environmental Alert: "Supreme Court Reverses DC Court of Appeals; Finds EPA's Basis for. ..
   http://t.co/QFS68Z4vlp I by @PorterHedges #lawWed, 30 Apr 2014 20:38:080000


CivilProcedure- Courts Continue to Apply Presumption of Prudence While Awaiting the USSC's Views
http://t.co/tgvgddbmPE #lawWed, 30 Apr 201420:36:100000


CivilProcedure- Supreme Court Finds Cross-State Air Pollution Rule Did Not Violate the Clean Air Act
http://t.co/xjbyjMrvM5 I by @pretifiaherty #lawWed, 30 Apr 2014 20:35:08 0000

CivilProcedure- New York Federal Court Dismisses Superstorm Sandy Bad-Faith Claim as Redundant
http://t.co/rqcpchWUKp I by @SedgwickLLP #lawWed, 30 Apr 201420:32:240000


Civil Procedure- Judge McMahon Denies Stay Pending Interlocutory Review - Medien Patent Verwaltung AG v.
Warner Bros....      http://t.co/2An2IQTLZyWed, 30 Apr 2014 20:26:180000

Civil Procedure- Tea Manufacturer Defeats Damages - Seeking Class Action Plaintiff in an Opinion ...
http://t.co/gLcJjYq5Gy I by @SheppardMullin #lawWed, 30 Apr 2014 20:23:13 0000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 86 of 195
                                    Civil Procedure via Twitter - Apr 30 2014

Civil Procedure- Update on Maxwell v Highway Hauliers - High Court Appeal            http://t.co/qAHSmr05en I by
@DLA_Piper#lawWed, 30 Apr 201419:35:250000


CivilProcedure- A Plaintiffs' Jury Verdict In A Texas Fracing Case                   http://t.co/4CzyD02LBv     I   by
@GrayReedLawWed, 30 Apr 201419:20:240000


CivilProcedure- Airline Industry Legal Alert: Ninth Circuit Finds FAA Preempts Safety-Related ...
http://t.co/Poks9ySCXo I by @fordharrisonlaw #lawWed, 30 Apr 2014 19:14:080000

CivilProcedure- Loan Originators Overtime: What Should Employers Do?                  http://t.co/p9m1LSHBfr    I by
@dinsmore_shohl #lawWed, 30 Apr 201419:12:170000


CivilProcedure- $22.5 Million Verdict In Copyright Registration Case Vacated Due To Fake Holocaust Memoir
   http://t.co/whUmqC62bC I by @foleyhoag #lawWed, 30 Apr 201419:11 :130000


Civil Procedure- Prince v ACE: Extra-Territorial Effect Of U.S. Tax Laws?             http://t.co/QvIKXeawNf    I by
@DentonsCanadaWed, 30 Apr 201419:03:150000


CivilProcedure- Did the Supreme Court Just Save Us From More Patent 'Reform'?            http://t.co/euEWhXAJgX
I by@theipstone#lawWed, 30 Apr 201418:47:180000

CivilProcedure- Justice Department Keeps its Distance From Szymoniak Mortgage Fraud Lawsuit
http://t.co/foGeOX1ivc I by @RobertSiegeI1Wed, 30 Apr 201417:37:31 0000


CivilProcedure- High Octane Patent Litigation? Supreme Court Relaxes Standards for Awarding ...
http://t.co/2bqFqxJCA91 by @Sutherland_Law#lawWed, 30 Apr 201417:30:140000


Civil Procedure- Federal Circuit Review - StoneEagle, Vederi, and Ancora Technologies (April 2014)
http://t.co/70eH9giSFM I by @KnobbeMartensWed, 30 Apr 201417:19:220000


Civil Procedure- Justices Set to Rule on Test for Patent Indefiniteness                http://t.co/5xJUOZXlit   I   by
@BannerWitcoff #lawWed, 30 Apr 2014 17:07:32 0000


Civil Procedure- Supreme Court Makes It Easier for District Courts to Sanction Unreasonable Patent Litigants
http://t.co/sqsv2Xdvpy I by @akin_gumpWed, 30 Apr 201417:00:090000

Civil Procedure- Supreme Court Strikes Double Blow for Patent Infringement Defendants
http://t.co/3QGPOxOnPO I by @Baker_Donelson #lawWed, 30 Apr 201416:58:260000

CivilProcedure- ED Approves Draft Rules for VAWA Amendments to Clery Act               http://t.co/nFci5TLaJX I by
@WeComply4U #lawWed, 30 Apr 201416:57:080000


CivilProcedure- Strategies to Battle NPEs: Lessons from the Front Lines              http://t.co/6a7iGEQEos     I by
@BondLawFirm #lawWed, 30 Apr 201414:39:030000


Civil Procedure- The U.S. Whistleblower Laws You've Never Heard About                 http://t.co/OIFrwOOtew    I by
@stevekardeIl1Wed, 30 Apr 2014 14:34:270000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 87 of 195
                                   Civil Procedure via Twitter - Apr 30 2014

Civil Procedure- Supreme Court Upholds EPA's Cross-State Air Pollution Rule    http://t.co/zt7qOFQXnR I by
@DorseyWhitney #lawWed, 30 Apr 2014 14:33:020000


Civil Procedure- U.S. Supreme Court Eases Rules for Attorneys' Fees Awards in Patent Cases
http://t.co/FmE3ITfJvR I by @AT_Law#lawWed, 30 Apr 201414:27:080000

CivilProcedure- Reforms to OHADA Commercial Law: Towards a More Attractive Legal Framework for Private
Equity      http://t.co/eq6PSr6ZLS I by @Orrick#lawWed, 30 Apr 201414:13:130000

Civil Procedure- New Jersey Federal Judge Partially Dismisses Claims Against RMBS Trustee
http://t.co/sEg6xm9p1A I by @orrick#lawWed, 30 Apr 201412:46:300000


CivilProcedure- Liquidated Damages - Carefully Crafted to Avoid Litigation     http://t.co/XaqRj2ZgGT   I by
@WiliiamsMulienWed, 30 Apr 201412:25:150000


Load-Date: May 1, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 88 of 195
                           Intellectual Property via Twitter - Apr 302014
                                                 Intellectual Property via Twitter
                                             May 1, 2014 Thursday 12:30 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 851 words

Body


IPLawAlerts- New Draft UAE Anti-Counterfeit Law What It Means For Retailers http://t.co/MQmoCAmX8v                 I by
@DLA_PiperThu, 01 May 2014 01 :53:200000


IPLawAlerts- Copyright Office Fees                       http://t.co/5jTPUfATiT      I by @McDermottLawThu, 01 May 2014
01:40:130000


IPLawAlerts- Supreme Court Takes on the Federal Circuit's "Extravagant" Indefiniteness Standard
http://t.co/CAorsKzw8R I by @FoleyandLardnerThu, 01 May 2014 01 :23:31 0000


IPLawAlerts- Warner Chilcott Co., LLC v. Teva Pharms. USA, Inc.

http://t.co/eI4ZlpAie7Thu, 01 May 2014 01:16:14 0000


IPLawAlerts- Patent Trolls Beware -- Supreme Court Issues Decisions in Octane Fitness and Highmark
http://t.co/KjEvGG1Tzll by @MBHBThu, 01 May 2014 00:58:13 0000

IPLawAlerts- Supreme Court Unanimously Overrules the Federal Circuit's Fee-Shifting Framework in Patent
Cases      http://t.co/J5vLJ6sI1x I by @MoFoLLPThu, 01 May 2014 00:53:38 0000


IPLawAlerts- Trademark Review - The Miners, Boi Na Braza and Pretzel Crisps (April 2014)
http://t.co/mUpRSYLlQr I by @KnobbeMartensThu, 01 May 2014 00:46:17 0000


IPLawAlerts- Octane and Highmark - Supreme Court lowers standard for awarding attorneys' fees in patent...
http://t.co/iI11hgLwu61 by@DLA_PiperThu, 01 May 2014 00:32:25 0000


IPLawAlerts- "Standing Out" -- A Closer Look at the "Exceptional Case" Standard Articulated in Octane Fitness
   http://t.co/OGKLlwOWJ91 by @MBHBThu, 01 May 201400:20:300000

IPLawAlerts- NC Takes a Big Leap: 'Opportunity to Misappropriate' Trade Secrets Enough for a PI
http://t.coNz80qSvxfA I by @WCSRtweetThu, 01 May 201400:17:250000

IPLawAlerts- Supreme Court Unties The Hands Of Courts To Award Attorney's Fees In Patent Cases
http://t.co/fHtpu4POIM I by @stinsonleonardThu, 01 May 201400:09:190000




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 89 of 195
                                  Intellectual Property via Twitter - Apr 30 2014

IPLawAlerts- U.S. Supreme Court Rules on Attorneys Fees in Two Patent Cases            http://t.co/uonjaMJfqh I by
@BargerWolenWed, 30 Apr 201423:56:400000


IPLawAlerts-ICANN's New Program Adds Hundreds of Domains, More to Come?                  http://t.co/SzUuY2Cpar   I
by @CrimelnTheSuiteWed, 30 Apr 2014 23:17:330000


IPLawAlerts- Carnegie Mellon v. Marvell: District Court Declines to Liquidate Ongoing Royalties into ...
http://t.co/Z7mAJmxKj41 by @jeffermangelsWed, 30 Apr 2014 23:11 :190000


IPLawAlerts- U.S. Supreme Court Rules That the Decision to Award Attorney Fees in Patent Cases Rests
Squarely in...    http://t.co/kLQqzPbFZp I by @MBHBWed, 30 Apr 201422:14:230000


IPLawAlerts- California Supreme Court to Determine Whether "Delay For Pay" Settlements in Patent Disputes ...
   http://t.co/Hw40bKGFgB I by @NossamanLawWed, 30 Apr 201422:00:320000

IPLawAlerts- "Supreme Court Relaxes Standards for Attorneys' Fees in Highly Anticipated Decisions"
http://t.co/QNvNbj3fFX I by @SkaddenArpsWed, 30 Apr 201421 :50:350000


IPLawAlerts- Graphic User Interfaces (GUls) Now Eligible For Design Patent Protection In China
http://t.co/ZgSM8SM1W81 by @perkinscoiellpWed, 30 Apr 2014 21:41:23 0000


IPLawAlerts- R-E-S-P-E-C-T Those Rights of Publicity           http://t.co/dm5INwlldw I by @SterneKesslerWed, 30
Apr 2014 20:41: 19 0000


IPLawAlerts- Judge McMahon Denies Stay Pending Interlocutory Review - Medien Patent Verwaltung AG v.
Warner Bros....    http://t.co/wljqs2HGwhWed, 30 Apr 201420:20:490000


IPLawAlerts- Supreme Court Relaxes Standard For Determining Whether A Case Is Exceptional In Patent
Litigation While Raising... http://t.co/jZlcfCLMA4Wed, 30 Apr 201420:17:390000


IPLawAlerts- $22.5 Million Verdict In Copyright Registration Case Vacated Due To Fake Holocaust Memoir
http://t.co/iTKVxnchUf I by @foleyhoagWed, 30 Apr 201419:05:180000


IPLawAlerts- Patent Trolls Beware: Supreme Court Strikes Down Federal Circuit in Twin Rulings on Attorney Fee
Awards in Patent...      http://t.co/LDvlgDYfHcWed, 30 Apr 201418:56:190000

IPLawAlerts- Did the Supreme Court Just Save Us From More Patent 'Reform'?              http://t.co/XOlqANS9Y2    I
by @theipstoneWed, 30 Apr 201418:42:200000


IPLawAlerts- High Octane Patent Litigation? Supreme Court Relaxes Standards for Awarding Attorneys' ...
http://t.co/wBf12eeFca I by @Sutherland_LawWed, 30 Apr 2014 17:24:370000


IPLawAlerts- Federal Circuit Review - StoneEagle, Vederi, and Ancora Technologies (April 2014)
http://t.co/GOmna9FjAz I by @KnobbeMartensWed, 30 Apr 201417:15:150000


IPLawAlerts- Justices Set to Rule on Test for Patent Indefiniteness                  http://t.co/5jiMEOWpch   I by
@BannerWitcoffWed, 30 Apr 201417:03:360000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 90 of 195
                                 Intellectual Property via Twitter - Apr 302014

IPLawAlerts- Good to Go - Airwatch Succeeds in Remand Motion of Good Technology Claims
http://t.co/Kpb1KeQWDII by@WCSRtweetWed, 30 Apr 201417:00:31 0000


IPLawAlerts- Supreme Court Makes It Easier for District Courts to Sanction Unreasonable Patent Litigants
http://t.co/B4TChH9FZe I by @akin_gumpWed, 30 Apr 201416:57:240000

IPLawAlerts- Supreme Court Strikes Double Blow for Patent Infringement Defendants
http://t.co/ivKpfPLPQY I by @Baker_DonelsonWed, 30 Apr 201416:54:130000


IPLawAlerts- Strategies to Battle NPEs: Lessons from the Front Lines                 http://t.co/Tohtj8s5e4 I by
@BondLawFirmWed, 30 Apr 201414:33:240000

IPLawAlerts- U.S. Supreme Court Eases Rules for Attorneys' Fees Awards in Patent Cases
http://t.co/aDkaBhTKGL I by @AT_LawWed, 30 Apr 201414:21:180000


Load-Date: May 1, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 91 of 195
                                     JD Supra via Twitter - Apr 30 2014
                                                    JD Supra via Twitter
                                             May 1, 2014 Thursday 12:31 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 1816 words

Body


JDSupra- Trademark Review - The Miners, Boi Na Braza and Pretzel Crisps http://Lco/3vXQXvrVMJThu, 01 May
201402:41:350000


JDSupra- Popular Reads on Healthcare Reform                  http://t.coIiLlGAoqWzUThu, 01 May 2014 02:36:29 0000


JDSupra- UK: Committees of Advertising Practice launch review of gambling advertising
http://t.co/prGZetQj2VThu, 01 May 2014 02:34: 19 0000


JDSupra- Financial Whistleblowing on the Rise in Europe                     http://t.co/okUyoBa1 UNThu, 01 May 2014
02:32:31 0000


JDSupra- Delaware Court Holds Clickwrap Agreements Enforceable                     http://t.co/odD6zN8VbThu, 01 May
201402:30:470000


JDSupra- Carnegie Mellon v. Marvell: District Court Declines to Liquidate Ongoing Royalties into Final Judgment
  http://t.co/PVgWEiqKSGThu, 01 May 201402:29:490000


JDSupra- Financial Fraud Actions: The New SEC Staple?

http://t.co/MjSOUZvKbwThu, 01 May 2014 02:28:18 0000


JDSupra- ICANN's New Program Adds Hundreds                        of   Domains,   More   to   Come?
http://t.co/Rcax03WcOBThu, 01 May 2014 02:26:57 0000


JDSupra- Miami Projected To Become Technology Hub                          http://t.co/HX2aHk676RThu, 01 May 2014
02:24:180000


JDSupra- Once seen as privacy free-for-alls, Africa the Middle East have transformed their privacy regimes in
recent yrs   http://t.co/NUGUKj03hCThu, 01 May 2014 02:22:52 0000


JDSupra- Senate Confirms First Department Of Labor Wage And Hour Division Administrator In Decade
http://t.co/y1mpxAj3f6Thu, 01 May 201402:19:470000


JDSupra- Supreme Court Unties The Hands Of Courts To Award Attorney Fees In Patent Cases
http://t.co/sq2gLVK51ZThu, 01 May 201402:18:580000




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 92 of 195
                                       JD Supra via Twitter - Apr 302014

JDSupra- "Standing Out" -- A Closer Look at the "Exceptional Case" Standard Articulated in 'Octane Fitness'
http://t.co/n6SGHpcMwxThu, 01 May 2014 02:17:32 0000


JDSupra- SEC Staff Issues Statement on Effect of Court Decision on 'Conflict Minerals' Rule
http://t.co/chA6DkyHxOThu, 01 May 201402:11 :570000

JDSupra- Supreme Court Liberalizes Award of Attorney Fees in Patent Cases            http://t.co/ha4d30NaHtThu,
01 May 2014 02:10:16 0000

JDSupra- Does the Employment Relationship Convert to At-Will Upon Expiration of an Employment Agreement's
Term?      http://t.co/tAuOckqT5hThu, 01 May 2014 02:02:35 0000

JDSupra- Top 5 Things You Should Know About Online Direct (P2P) Lending Law And Regulations Before You
Do Anything Else     http://t.coIT2Tsskk7yLThu, 01 May 201401 :58:000000

JDSupra- Ideas On Engaging Your Compliance Constituency                http://t.co/700gLRdV6YThu, 01 May 2014
01 :57:020000


JDSupra- Supreme Court Unanimously Overrules the Federal Circuit's Fee-Shifting Framework in Patent Cases
  http://t.co/fbWksuMw47Thu, 01 May 2014 01 :56:200000

JDSupra- Doctor Doctor Give Me the News, Is My Employee Fit for Duty After FMLA Leave?
http://t.co/RTFxbeaOdOThu, 01 May 2014 01:53:16 0000


JDSupra- FINRA Board of Governors Invalidates Class Action Waivers in Customer Account Agreements
http://t.co/mvUy3sXP5RThu, 01 May 2014 01 :51 :580000


JDSupra- 1st Circ: Variable 'Per Diem' Payments May be Part of an Employee's Regular Rate of Pay for
Calculating Overtime     http://t.co/cV2fLOenIBThu, 01 May 2014 01 :46:550000

JDSupra- Patent Trolls Beware -- Supreme Court Issues Decisions in Octane Fitness and Highmark
http://t.co/uOJROC6fv3Thu, 01 May 201401 :45:440000

JDSupra- Developments in the Ukraine and Impact on Investments                http://t.co/FIUoUhXYyfThu, 01 May
201401:45:190000


JDSupra- Supreme Court Says EPA Has Discretion in Regulating Wind-Borne Pollution
http://t.co/vv9h7ZZr4bThu, 01 May 201401 :44:180000

JDSupra- 11th Circ Holds that Dodd-Frank Amendments to the Commodity Exchange Act Expand Enforcement
Authority of CFTC     http://t.co/pghHeSbrFOThu, 01 May 201401 :43:040000

JDSupra- Florida Court Permits Bad Faith Claim by a Michigan Citizen Against a Michigan Insurer
http://t.co/5wcL7ee3irThu, 01 May 201401:41:480000

JDSupra- Suit Against Morgan Stanley Dismissed for Lack of Standing           http://t.co/wDxAcczzZvThu, 01 May
201401:40:480000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 93 of 195
                                       JD Supra via Twitter - Apr 30 2014

JDSupra- CFPB Releases Report on Student Loan Complaints                 http://t.co/bTt8KwjvCHhu, 01 May 2014
01 :40:07 0000


JDSupra- Supreme Court Takes on the Federal Circuit's "Extravagant" Indefiniteness Standard
http://t.co/tzZLe1YfISThu, 01 May 2014 01:38:13 0000


JDSupra- CFPB arbitration study to be completed this year                   http://t.co/268jKvpjjHThu, 01 May 2014
01 :37:27 0000


JDSupra- Conflict Minerals - SEC Says File The Reports -          But Don't Confess Blood On Your Hands
http://t.co/cHdT7jPnUdWed, 30 Apr 201423:00:370000

JDSupra- DOJ, Antitrust Division Speaks Out On Non-Reportable Transactions               http://t.co/GIKufN7npfWed,
30 Apr 201422:09:590000


JDSupra- Pursuing Or Engaging In Federal Work? New Affirmative Action Regulations May Apply To You
http://t.co/AkldtI8fhdWed, 30 Apr 201420:57:060000


JDSupra- Illinois Supreme Court Strikes Down Illinois Eavesdropping Act's Two-Party Consent Provision
http://t.co/PABd7tR63jWed, 30 Apr 201420:56:350000

JDSupra- R-E-S-P-E-C-T Those Rights of Publicity              http://t.co/w25heyiAQVWed, 30 Apr 2014 20:39:49
0000


JDSupra- Telecommuting May Be Reasonable ADA Accommodation for Some Workers, Sixth Circuit Holds
http://t.co/HrHHU85npiWed, 30 Apr 201420:38:500000


JDSupra- Crisis in the Crimea: Sanctions Update         http://t.co/6R8aYD03bNWed, 30 Apr 201420:38:270000

JDSupra- Supreme Court Finds Cross-State Air Pollution Rule Did Not Violate the Clean Air Act
http://t.co/pAHOpD7creWed, 30 Apr 201420:37:300000

JDSupra- Courts Continue to Apply Presumption of Prudence While Awaiting U.S. Supreme Court's Views
http://t.co/oFZeI6zkX6Wed, 30 Apr 201420:25:500000


JDSupra- Tea Company Defeats Damages in an                   Opinion    Steeped     in   'Com cast'
http://t.co/tcjRMvACQAWed, 30 Apr 201420:12:41 0000


JDSupra- NY Federal Court Dismisses Superstorm Sandy Bad-Faith Claim as Redundant
http://t.co/bkvPSLYiLrWed, 30 Apr 201420:09:400000


JDSupra- Justices Set to Rule on Test for Patent Indefiniteness        http://t.co/A9CcwLMDKGWed, 30 Apr 2014
19:49:20 0000


JDSupra- House Subcommittee Discusses Revised Draft of Chemicals in Commerce Act
http://t.co/8wT4Vf7893Wed, 30 Apr 201419:45:180000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 94 of 195
                                      JD Supra via Twitter - Apr 302014

JDSupra- Deferred Prosecution Agreements in the UK: The New Frontier for Employers
http://t.co/Xn8VtzyP6yWed, 30 Apr 201419:43:370000


JDSupra- Airline Industry Legal Alert: Ninth Circuit Finds FAA Preempts Safety-Related Wrongful Termination
Claim     http://t.co/8HAFOEgR89Wed, 30 Apr 201419:26:150000


JDSupra- $22.5 Million Verdict In Copyright Registration Case Vacated Due To Fake Holocaust Memoir
http://t.co/hJvci98wpkWed, 30 Apr 2014 19:25:090000


JDSupra- Employer Can Seek Second Opinion After Doctor Finds Employee Fit To Return From FMLA Leave
  http://t.coIDYDOw3JmjeWed, 30 Apr 201419:22:260000


JDSupra- A Plaintiffs' Jury Verdict In A Texas Fracking Case          http://t.co/NwLUng1AOEWed, 30 Apr 2014
19:21 :530000


JDSupra- CFPB Launches Pilot Program for Electronic                Mortgage        Closing     Process
http://t.co/ywjqGW6M17Wed, 30 Apr 201418:56:040000


JDSupra- Justice Scalia Badly Misquoted by Justice Scalia in Supreme Court Dissent
http://t.co/esjNxUOluMWed, 30 Apr 201418:55:190000


JDSupra- Deal Carefully With Bitcoins Until Legislation Catches Up                 http://t.co/hKLid5xuHCWed, 30 Apr
201418:46:360000


JDSupra- Senate Republicans block minimum wage                 increase    bill:   Washington      Post
http://t.co/op5FM9t1cxWed, 30 Apr 2014 18:39:00 0000


JDSupra- Did the Supreme Court Just Save Us From More Patent 'Reform'?                       http://t.co/zK1 NrYwxl6Wed,
30 Apr 201418:34:580000


JDSupra- Ohio Bans Buying Booze With Bitcoin          http://t.collnrxAIIAUJWed, 30 Apr 201418:34:090000


JDSupra- 'Dark Wallet' Is About to Make Bitcoin Money Laundering Easier Than Ever
http://t.co/toJhSVGgoWWed, 30 Apr 201418:32:560000


JDSupra- This is the most secure computer you'll ever own          http://t.co/acaqttD63Z via @vergeWed, 30 Apr
201418:31:590000


JDSupra- More Cities Turning to Virtual Police Dispatching                http://t.co/kz04PKAuzdWed, 30 Apr 2014
18:11:130000


JDSupra- Conflict Minerals - SEC Says File The Reports -        But Don't Confess Blood On Your Hands
http://t.co/oOA2RVKWBCWed, 30 Apr 201417:48:190000


JDSupra- Justice Department Keeps its Distance From Szymoniak Mortgage Fraud Lawsuit
http://t.co/NHI2uGEYDRWed, 30 Apr 201417:30:11 0000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 95 of 195
                                      JD Supra via Twitter - Apr 302014

JDSupra- High-Octane Patent Litigation? SCOTUS Relaxes Standards for Awarding Atty Fees While Increasing
Deference on Appeal     http://t.co/d03ehpyBsOWed, 30 Apr 2014 17:27:400000

JDSupra- Southern Calif. Enacts More Bans on Well Stimulation Treatments             http://t.co/R3341deOTjWed,
30 Apr 201417:26:050000

JDSupra- Professional Personal Branding and the #Selfie               http://t.co/8zI0aHHk5NWed, 30 Apr 2014
17:22:33 0000


JDSupra- Background Checks: Ban The (Procrustean) Bed?                http://t.co/NQX3WlusoVWed, 30 Apr 2014
17:20:100000


JDSupra- Supreme Court Strikes Double Blow for              Patent    Infringement   Defendants
http://t.co/rWoBkguPNVWed, 30 Apr 201417:18:160000


JDSupra- Watch out for California transfer taxes in transactions involving real estate holdings
http://t.colosW7ZYn8YiWed, 30 Apr 201417:13:31 0000

JDSupra- Bill Aims To Vary Corporation Tax Rate Based On Pay Ratio           http://t.co/bOLlzXK3c4Wed, 30 Apr
201417:10:570000


JDSupra- New Jersey Federal Judge Partially Dismisses Claims Against RMBS Trustee
http://t.co/BE8uIUYRSGWed, 30 Apr 201417:09:040000


JDSupra- Liquidated Damages - Carefully Crafted to Avoid Litigation           http://t.co/rXIDuh906FWed, 30 Apr
201417:07:540000


JDSupra- Oregon Court Holds Fee Dispute Does Not Trigger EO Policy              http://t.co/XqmLc3PYJYWed, 30
Apr 201417:07:220000

JDSupra- U.S. Supreme Court Eases Rules for Attorney Fees Awards in Patent Cases
http://t.co/LGB3gQTIOhWed, 30 Apr 201416:59:590000


JDSupra- Employers Using Medical History in Hiring Decisions, Take Notice: The EEOC is Watching
http://t.co/mxcQHILaVJWed, 30 Apr 201416:58:450000

JDSupra- The U.S. Whistleblower Laws You've Never Heard About               http://t.co/W63pwkR1IwWed, 30 Apr
201416:55:160000

JDSupra- Supreme Court Upholds EPA's Cross-State Air Pollution Rule             http://Lco/8WeWPAPzktWed, 30
Apr 201416:54:420000


JDSupra- Telecommuting May Be Reasonable ADA Accommodation for Some Workers, Sixth Circuit Holds
http://t.co/HrHHU85npiWed, 30 Apr 201416:53:260000


JDSupra- Understanding Nonunion Workers' Rights          http://t.co/urincNrH1IWed, 30 Apr 2014 16:45:53 0000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 96 of 195
                                        JD Supra via Twitter - Apr 30 2014

JDSupra- Strategies for Battling 'Patent Trolls': Lessons from the Front Lines        http://t.co/hlu9kw4ZlgWed, 30
Apr 201416:43:400000


JDSupra- SEC Staff Addresses Third-Party Endorsements of Investment Advisers on Social Media Websites
http://t.co/R5NG3sm9vUWed, 30 Apr 201416:40:41 0000


JDSupra- Security Breach May Not Be Covered                  By   Your    General   Liability     Policy
http://t.colWiSEZFWYn4Wed, 30 Apr 201416:38:350000


JDSupra- White House Task Force on Campus Sexual Assaults Releases First Report
http://t.co/XMY8V7XhENWed, 30 Apr 201416:38:080000

JDSupra- State Regulators Circulate Model Consumer Guidance                  On Virtual         Currency
http://t.co/UMLaTaOd9hWed, 30 Apr 201416:37:160000

JDSupra- FTC Offers Guidance on Social Media Contests                    http://t.coNORuq58BqWWed, 30 Apr 2014
16:36:36 0000


Load·Date: May 1, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 97 of 195
                                    Media Law via Twitter - Apr 30 2014
                                                   Media Law via Twitter
                                             May 1, 2014 Thursday 12:42 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 357 words

Body


Media_Laws- GB: Gambling Protections and Controls document published http://t.co/v1 rxA6Zr3K                      I    by
@DLA_PiperThu, 01 May 2014 01 :34:41 0000


Media_Laws- Proposed California Legislation Would Limit and Possibly Punish Non-Disparagement Clauses ...

http://t.co/J1qu8kTceW I by @SheppardMullinThu, 01 May 201401:19:290000


Media_Laws- Trademark Review - The Miners, Boi Na Braza and Pretzel Crisps (April 2014)
http://t.co/HfMRQt4sLy I by @KnobbeMartensThu, 01 May 201400:28:23 0000


Media_Laws- Florida Appellate Court Reverses Trial Court Orders Excluding Media From Jury Selection: ...
http://t.coIWCUp2zwvXn I by @Holland_KnightWed, 30 Apr 201423:29:190000


Media_Laws- ICANN's New Program Adds Hundreds of Domains, More to Come?                     http://t.co/2pyhmLCrYF       I
by @CrimelnTheSuiteWed, 30 Apr 201423:02:280000


Media_Laws- Delaware Court Holds Clickwrap Agreements Enforceable                        http://t.co/1U1TnKrDhc       I by
@kattenlawWed, 30 Apr 2014 22:59:24 0000


Media_Laws- UK: Committees of Advertising Practice launch review of gambling advertising
http://t.co/FzsINxXXFy I by @DLA_PiperWed, 30 Apr 201422:08:130000

Media_Laws- R-E-S-P-E-C-T Those Rights of Publicity                  http://t.co/vrkWqPrUyY I by @SterneKesslerWed,
30 Apr 2014 20:26:230000


Media_Laws- Tea Manufacturer Defeats Damages - Seeking Class Action Plaintiff in an Opinion Steeped in ...
  http://t.co/mMHxXwf5Uh I by @SheppardMullinWed, 30 Apr 201420:08:020000

Media_Laws- A Compilation of Enforcement and Non-Enforcement Actions - 04/30/14
http://t.co/Y6FDkkgRvh I by @FoleyandLardnerWed, 30 Apr 201418:53:070000


Media_Laws- Good to Go - Airwatch Succeeds in Remand Motion of Good Technology Claims
http://t.co/AL79AuA5L21 by @WCSRtweetWed, 30 Apr 201416:40:200000




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 98 of 195
                                   Media Law via Twitter - Apr 30 2014

Media_Laws- SEC Staff Addresses Third-Party Endorsements of Investment Advisers on Social Media Websites
  http://t.co/pdKtqNGkzy I by @KLGatesWed, 30 Apr 201414:21 :020000


Media_Laws- FTC Continues to Update COPPA FAQs - This Time, Guidance for Schools
http://t.co/SRhWOxM7e51 by @OWTLawWed, 30 Apr 201412:26:21 0000


Media_Laws- FTC Offers Guidance on Social Media Contests                     http://t.co/em4S825w49   I   by
@SheppardMullinWed, 30 Apr 201412:23:190000


Load·Date: May 1, 2014


 End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 99 of 195
                          Obama Legal Analysis via Twitter - Apr 30 2014
                                                 Obama Legal Analysis via Twitter
                                             May 1,2014 Thursday 12:30 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 3495 words

Bod


LegalAnalysis- Trademark Review - The Miners, Boi Na Braza and                              Pretzel   Crisps    (April   2014)
http://t.co/eG3p84POTT I by @KnobbeMartensThu, 01 May 2014 12:24:090000


LegalAnalysis- Supreme Court Liberalizes Award of Attorney                      Fees   in   Patent    Cases
http://t.co/4VTTUsm47Y I by @OrrickThu, 01 May 201412:14:030000


LegalAnalysis- Popular Reads on Healthcare Reform                       http://t.co/EsIPhU7vdtThu, 01 May 2014 12:03:09
0000


LegalAnalysis- Right to Work and 'Fair Share'                  http://t.co/JKM3mtTWp3 I by @swlawnews #WorkplaceThu,
01 May 201411 :53:020000


LegalAnalysis- Octane and Highmark - Supreme Court lowers standard for awarding attorneys' fees in patent...

http://t.co/cCApF019qb I by @DLA_PiperThu, 01 May 2014 11 :42:090000


LegalAnalysis- Privacy Cybersecurity Update - April 2014                      http://t.co/xHnXknt1fW   I by   @SkaddenArps
#SecuritiesThu, 01 May 201411 :32:030000


LegalAnalysis- "Standing Out" -- A Closer Look at the "Exceptional Case" Standard Articulated in Octane Fitness
  http://t.co/p9jjzRvqo8 I by @MBHBThu, 01 May 2014 11 :21 :090000


LegalAnalysis- Federation of State Medical Boards Passes Model Telemedicine                            Policy
http://t.co/KmJKNyovj31 by @mintzlevin #TechThu, 01 May 2014 11 :11 :020000


LegalAnalysis- Privacy Laws in Africa and the Middle East                 http://t.co/zZ2CHxFJXQ I by @MoFoLLPThu, 01
May 2014 11 :00:090000


LegalAnalysis- Baker Hughes' Policy to Disclose Chemical Components in Well Stimulation Fluids ...
http://t.co/UeWVUrIiAO I by @stoelrives #EnergyThu, 01 May 2014 10:50:02 0000


LegalAnalysis- CFTC Issues No-action Letter Regarding the Resubmission of Rejected Trades
http://t.co/4waMzShckD I by @kattenlaw#SecuritiesThu, 01 May 201410:39:080000


LegalAnalysis- G.D. Searle LLC v. Lupin Pharms, Inc.                    http://t.co/exTb4s7739Thu, 01 May 2014 10:29:02
0000


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 100 of 195
                                Obama Legal Analysis via Twitter - Apr 30 2014


LegalAnalysis- NC Takes a Big Leap: 'Opportunity to Misappropriate' Trade Secrets Enough for a PI
http://t.co/P5dVJIKfRX I by@WCSRtweet#WorkplaceThu, 01 May 201410:18:08 0000

LegalAnalysis- Supreme Court Unties The Hands Of Courts To Award Attorney's Fees In Patent Cases
http://t.co/YjygUrsqfq I by @stinsonleonardThu, 01 May 201410:08:020000


LegalAnalysis- Innovation Health: A joint venture approach to payer-provider integration in ...
http://t.co/DdvdLqAGAm I by @SheppardMullin #Health #LawThu, 01 May 2014 09:57:08 0000


LegalAnalysis- SEC Staff Issues Statement on Effect of Court Decision on Conflict Minerals ...
http://t.co/hd10PJI14R I by @ShearmanGreen #SecuritiesThu, 01 May 201409:47:020000


LegalAnalysis- Fifth Circuit Adds A Third Dimension To Title Insurance Claims       http://t.co/DRe313tDJF I by
@cfjblawThu, 01 May 2014 09:36:07 0000


LegalAnalysis- Hearing on New York DFS lawsuit postponed until May 12              http://t.co/ObLPWUFtvK   I by
@ballardspahrllp #FinanceThu, 01 May 201409:26:020000


LegalAnalysis- Freddie Mac Revises Miscellaneous Selling, Servicing Policies       http://t.co/EyNBqwI4QX I by
@BuckleySandler#FinanceThu, 01 May 201409:15:080000


LegalAnalysis- U.S. Supreme Court Rules on Attorneys Fees in Two                 Patent Cases
http://t.co/H8R9GHq9A6 I by @BargerWolenThu, 01 May 2014 09:05:02 0000

LegalAnalysis- Miami Projected To Become Technology Hub             http://t.co/fkMIR8veUO I by @BilzinSumberg
#TechThu, 01 May 2014 08:54:08 0000


LegalAnalysis- Chemical Purchasers May Be Operators and Liable for Releases That Occur During Shipment
  http://t.co/mMhFLT2WEv I by @DWTLawThu, 01 May 2014 08:44:03 0000


LegalAnalysis- Financial Fraud Actions - The New SEC Staple?                      http://t.colWonWJkKtKK    I   by
@DorseyWhitney #SecuritiesThu, 01 May 2014 08:23:03 0000


LegalAnalysis- HHS Releases a New Security Risk Assessment Tool                   http://t.co/J03SgCFqD5    I by
@cozen_oconnor #Health #LawThu, 01 May 2014 08:12:08 0000


LegalAnalysis- SDNY Applies Kiobel II and Holds Corporations May Be Liable under the Alien Tort Statute
http://t.co/LOPDOgMYgR I by @foleyhoagThu, 01 May 2014 08:02:01 0000


LegalAnalysis- Florida Appellate Court Reverses Trial Court Orders Excluding Media From Jury ...
http://t.co/8F127XmnJR I by @Holland_Knight #Media #LawThu, 01 May 2014 07:51 :09 0000


LegalAnalysis- Senate Confirms First Department Of Labor Wage And Hour Division Administrator. ..
http://t.co/rQOkx5duDn I by @FRLaborEmpLaw#WorkplaceThu, 01 May 2014 07:41:02 0000


LegalAnalysis- New York Department of Financial Services Takes Action Against Auto Lender for. ..
http://t.co/nGkaQyRqA7 I by @goodwinprocter#FinanceThu, 01 May 2014 07:30:08 0000


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 101 of 195
                                 Obama Legal Analysis via Twitter - Apr 302014


LegalAnalysis- ICANN's New Program Adds Hundreds of Domains, More to                           Come?
http://t.co/29QvGHmbVu I by @CrimelnTheSuiteThu, 01 May 201407:09:080000

LegalAnalysis- Delaware Court Holds Clickwrap Agreements Enforceable                       http://t.coIfBeeGBJlhk   I by
@kattenlaw #Media #LawThu, 01 May 2014 06:59:02 0000


LegalAnalysis- Carnegie Mellon v. Marvell: District Court Declines to Liquidate Ongoing Royalties into ...
http://t.co/ma4gf2q48s I by @jeffermangelsThu, 01 May 2014 06:48:08 0000


LegalAnalysis- Complaint Filed Against HHS Alleges Medicare LCDs Deprive Beneficiaries of Necessary...
http://t.co/F6UgtKzJDt I by @kslaw #Health #LawThu, 01 May 2014 06:38:02 0000


LegalAnalysis- Tow Truck Companies and Employees Are Subject to Regulation in the One City or County Where
Their...    http://t.co/s7wpQPn3Cm #WorkplaceThu, 01 May 201406:27:080000

LegalAnalysis- SEC Issues No-Action Letter Regarding Treatment of Certain Unregistered MA. ..
http://t.co/IT6ZbP09jx I by @Jackson_Walker#SecuritiesThu, 01 May 201406:17:020000


LegalAnalysis- Quick Take On EME Homer                http://t.co/hQF2SWvBGE        I by @Ieclairryan #EnergyThu, 01
May 201406:06:080000


LegalAnalysis- Financial Whistleblowing on the Rise in Europe                           http://t.co/AZSSCfU5zD      I   by
@LabatonSucharow #WorkplaceThu, 01 May 2014 05:56:020000

LegalAnalysis- UK: Committees of Advertising Practice launch review of gambling advertising
http://t.co/9moOI6yegy I by @DLA_PiperThu, 01 May 2014 05:45:08 0000

LegalAnalysis- Ukraine Crisis Update: US and EU Expand Sanction Lists; US Imposes Export ...
http://t.co/C7cWQfxoPU I by @Iathamwatkins #FinanceThu, 01 May 201405:35:030000


LegalAnalysis- Employment Law                http://t.co/aZfNepnK05   I by   @manatt #WorkplaceThu, 01 May 2014
05:24:04 0000


LegalAnalysis- New Guidance on Background Checks Issued by the FTC and                           EEOC
http://t.co/jhEAQNTEfM I by @McDermottLaw #WorkplaceThu, 01 May 2014 05:14:02 0000


LegalAnalysis- Congress Returns from Spring Recess                           http://t.co/hnaSutppwq   I   by @mintzlevin
#EnergyThu, 01 May 201405:03:080000


LegalAnalysis- U.S. Supreme Court Rules That the Decision to Award Attorney Fees in Patent Cases Rests
Squarely in...    http://t.co/xd05cvgPa1 I by @MBHBThu, 01 May 2014 04:53:02 0000


LegalAnalysis- South Carolina Legislative Update - April 2014 (#3)              http://t.co/PfEB7riSEd #EnergyThu, 01
May 2014 04:42:03 0000


LegalAnalysis- Employment Law Commentary -- Volume 26, Issue 4 -- April 2014                   http://t.co/A77SiZxJic    I
by @MoFoLLPThu, 01 May 201404:32:020000


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 102 of 195
                                Obama Legal Analysis via Twitter - Apr 30 2014



LegalAnalysis- California Supreme Court to Determine Whether "Delay For Pay" Settlements in Patent Disputes ...
  http://t.co/srpdbcVLhT I by @NossamanLawThu, 01 May 201404:21 :040000


LegalAnalysis- Can You See Me Now? Telemedicine Doctors Monitor Patients Remotely
http://t.co/glafRJUOQ31 by @ObermayerLaw #TechThu, 01 May 2014 04:11 :020000

LegalAnalysis- Federal Minimum Wage Bill In The Forefront of This Year's Election Agenda
http://t.co/uxOzmAA3xT I by @OgletreeDeakins #WorkplaceThu, 01 May 2014 04:00:03 0000


LegalAnalysis- Latest Round of US and EU sanctions on Russia and the Russian Government Reaction
http://t.co/eGQXuDusZo I by @dechertllp #FinanceThu, 01 May 201403:50:020000


LegalAnalysis- "Supreme Court Relaxes Standards for Attorneys' Fees in Highly Anticipated Decisions"
http://t.co/fMTC1PjhXN I by @SkaddenArpsThu, 01 May 2014 03:39:04 0000


LegalAnalysis- UBS Settles RMBS Lawsuit           http://t.co/780C4jedN7 I by @orrickThu, 01 May 2014 03:29:02
0000


LegalAnalysis- Differentiating Pension Issues: TBPs vs. CPP            http://t.co/Fz74sZWCr7   I by   @Osler_Law
#FinanceThu, 01 May 201403:18:100000


LegalAnalysis- Graphic User Interfaces (GUls) Now Eligible For Design Patent Protection In China
http://t.co/yloHCZw5Q6 I by @perkinscoielipThu, 01 May 2014 03:08:02 0000


LegalAnalysis- Subrogation Alert - Hodges v. Federal-Mogul Corporation              http://t.co/zSBQ4FI9YS    I by
@nilesbartonlawThu, 01 May 2014 02:57:03 0000


LegalAnalysis- "In my personal opinion, this is a long overdue and welcome change, which, had it always been
this ... " http://t.co/19QYeKzZhGThu, 01 May 2014 02:47:02 0000


LegalAnalysis- R-E-S-P-E-C-T Those Rights of Publicity         http://t.coIllA2HI2xdg I by @SterneKesslerThu, 01
May 2014 02:36:02 0000

LegalAnalysis- Illinois Supreme Court Strikes Down Illinois Eavesdropping Act's Two-Party Consent Provision
  http://t.co/Ucm8dlqjDx I by @LanerMuchinThu, 01 May 2014 02:25:09 0000

LegalAnalysis- Environmental Alert: "Supreme Court Reverses DC Court of Appeals; Finds EPA's Basis ...
http://t.co/eoKnIUXtEj I by @PorterHedges#EnergyThu, 01 May 2014 02:15:03 0000

LegalAnalysis- Supreme Court Finds Cross-State Air Pollution Rule Did Not Violate the Clean Air ...
http://t.co/KviuT9uynn I by @pretiflaherty #EnergyThu, 01 May 201402:04:140000


LegalAnalysis- Pursuing Or Engaging In Federal Work? New Affirmative Action Regulations May Apply To You
  http://t.co/S08pI7aGth I by @PolsinelliThu, 01 May 2014 01 :54:120000


LegalAnalysis- New York Federal Court Dismisses Superstorm Sandy Bad-Faith Claim as Redundant
http://t.co/cQzr1MTahp I by @SedgwickLLPThu, 01 May 2014 01 :44:05 0000


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 103 of 195
                               Obama Legal Analysis via Twitter - Apr 302014



LegalAnalysis- Guarantors Remain Liable Under Renewed Promissory Note, Even Absent Notice or...
http://t.co/wkQyWVeZA81 by @rogerstowers #FinanceThu, 01 May 2014 01 :34:030000

LegalAnalysis- Courts Continue to Apply Presumption of Prudence While Awaiting the USSC's Views
http://t.co/leoRjNtxX1 #SecuritiesThu, 01 May 2014 01 :23:100000


LegalAnalysis- Crisis in the Crimea: Sanctions Update             http://t.co/OQywuGSNbl   I by @reedsmithllp
#FinanceThu, 01 May 2014 01:13:02 0000

LegalAnalysis- Tea Manufacturer Defeats Damages - Seeking Class Action Plaintiff in an ...
http://t.co/iuvuQlmXyz I by @SheppardMullin #Media #LawThu, 01 May 2014 01 :02:11 0000


LegalAnalysis- Judge McMahon Denies Stay Pending Interlocutory Review - Medien Patent Verwaltung AG v.
Warner Bros....     http://t.co/M7u9PW7Y10Thu, 01 May 201400:52:020000


LegalAnalysis- Supreme Court Relaxes Standard For Determining Whether A Case Is Exceptional In Patent
Litigation While Raising... http://t.co/mQvGdWLMuJThu, 01 May 2014 00:41 :14 0000


LegalAnalysis- TSCA Reform: House Subcommittee Discusses Revised Draft of Chemicals in Commerce Act
http://t.co/yG77rwwgvd I by @Iawbc #TechThu, 01 May 2014 00:31 :070000

LegalAnalysis- Update on Maxwell v Highway Hauliers - High Court Appeal           http://t.co/1CbykX09XJ   I by
@DLA_PiperThu, 01 May 2014 00:21 :060000


LegalAnalysis- A Plaintiffs' Jury Verdict In A Texas Fracing Case                 http://t.co/17CfoooSZd   I by
@GrayReedLaw #EnergyThu, 01 May 2014 00:11 :020000

LegalAnalysis- CFPB Launches Pilot Program for Electronic Mortgage Closing Process
http://t.co/bOB6zMT3Ca I by @goodwinprocter#FinanceThu, 01 May 2014 00:00:10 0000


LegalAnalysis- The Worldwide Village And The Children We're Raising               http://t.colldClbNMduk   I by
@GrayPlantMootyWed, 30 Apr 201423:50:030000


LegalAnalysis- Public Trust Act Preserves Candidate Choices       http://t.co/zPupylteBM #FinanceWed, 30 Apr
201423:39:11 0000

LegalAnalysis- Employer Can Seek Second Opinion After Doctor Finds Employee Fit To Return From ...
http://t.co/XlgXaFjA50 I by @FRLaborEmpLaw #WorkplaceWed, 30 Apr 201423:29:030000


LegalAnalysis- Airline Industry Legal Alert: Ninth Circuit Finds FAA Preempts Safety-Related ...
http://t.co/Oz77DkSEtX I by @fordharrisonlaw#WorkplaceWed, 30 Apr 2014 23:18:090000


LegalAnalysis- A Compilation of Enforcement and Non-Enforcement Actions - 04/30/14
http://t.co/uODv2vBdvN I by @FoleyandLardner #TechWed, 30 Apr 201423:08:020000


LegalAnalysis- Loan Originators Overtime: What Should Employers Do?               http://t.co/lxpk3MZpxS   I by
@dinsmore_shohl #FinanceWed, 30 Apr 2014 22:57:09 0000


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 104 of 195
                                 Obama Legal Analysis via Twitter - Apr 30 2014



LegalAnalysis- $22.5 Million Verdict In Copyright Registration Case Vacated Due To Fake Holocaust Memoir
http://t.co/whsyOfcxUJ I by @foleyhoagWed, 30 Apr 201422:47:030000


LegalAnalysis- United States, European Union and Canada Impose Additional Sanctions Against Russian ...
http://t.co/gHQ305TWyx I by @DrinkerBiddleWed, 30 Apr 201422:36:050000


LegalAnalysis- Prince v ACE: Extra-Territorial Effect Of U.S. Tax Laws?             http://t.co/RkmjoOVNGY        I by
@DentonsCanadaWed, 30 Apr 201422:26:030000


LegalAnalysis- Patent Trolls Beware: Supreme Court Strikes Down Federal Circuit in Twin Rulings on Attorney
Fee Awards in Patent...      http://t.co/ctTT2h2fXFWed, 30 Apr 201422:15:100000


LegalAnalysis- Caution: Failure to Conduct a HIPAA Risk Analysis Endangers Your Meaningful Use ...
http://t.co/t3FQn9vr5n I by @cbslawfirm #TechWed, 30 Apr 201422:05:020000


LegalAnalysis- Deal Carefully With Bitcoins Until Legislation Catches Up      http://t.co/ibfnIXryPO I by @cfjblaw
#SecuritiesWed, 30 Apr 2014 21 :54:03 0000


LegalAnalysis- Financial Regulatory Developments Focus - April 2014 (#5)             http://t.co/MjAXbdyQOM       I by
@ShearmanGreen #FinanceWed, 30 Apr 201421 :33:100000


LegalAnalysis- Brownstein Hyatt Farber Schreck Opens Door to the California Water Market
http://t.co/fCxY14k4HC I by @BrownsteinHyatt #EnergyWed, 30 Apr 201421 :23:020000


LegalAnalysis- Conflict Minerals - SEC Says File The Reports - But Don't Confess Blood On Your Hands
http://t.co/4bMZWbKCqO #SecuritiesWed, 30 Apr 2014 21: 12:04 0000


LegalAnalysis- More Well Stimulation Bans in Southern California           http://t.co/aili08vyLY   I by   @stoelrives
#EnergyWed, 30 Apr 2014 21 :02:020000


LegalAnalysis- Justice Department Keeps its Distance From Szymoniak Mortgage Fraud Lawsuit
http://t.co/CarzzRdtoU I by @RobertSiegel1 #FinanceWed, 30 Apr 201420:51 :050000


LegalAnalysis- "The Potential Impact of ProMedica: Health Care and Beyond"             http://t.co/UJFhllas30     I by
@SkaddenArps #Health #LawWed, 30 Apr 201420:41 :020000


LegalAnalysis- High Octane Patent Litigation? Supreme Court Relaxes Standards for Awarding Attorneys' ...
http://t.co/cUDaJYXULX I by @Sutherland_LawWed, 30 Apr 2014 20:30:100000


LegalAnalysis- InterConnect FLASH! No. 38 - Worker Misclassification Disputes Seem to Know Season
http://t.co/JaSPRkhFFV I by @beneschlaw #WorkplaceWed, 30 Apr 2014 20:20:03 0000


LegalAnalysis- Federal Circuit Review - StoneEagle, Vederi, and Ancora Technologies (April 2014)
http://t.co/TbANwXRLn I by @KnobbeMartensWed, 30 Apr 201420:09:090000


LegalAnalysis- Election-Year Advocacy:? Maintaining Your Nonprofit's Clear Message in Cloudy Legal...
http://t.co/Ze69IfDUdu I by @VenableLLP#nonprofitWed, 30 Apr 201419:59:020000


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 105 of 195
                                Obama Legal Analysis via Twitter - Apr 30 2014



LegalAnalysis- Justices Set to Rule on Test for Patent Indefiniteness              http://t.co/gcEvDEmTwt       I   by
@BannerWitcoffWed, 30 Apr 201419:48:040000


LegalAnalysis- House issues subpoenas in connection with investigation of alleged CFPB ...
http://t.co/maDe05xI6H I by @ballardspahrllp #WorkplaceWed, 30 Apr 201419:38:030000


LegalAnalysis- Background Checks: Ban The (Procrustean) Bed?             http://t.co/nJ1XbNlbth I by @DLA_Piper
#WorkplaceWed, 30 Apr 201419:27:090000


LegalAnalysis- Baker Botts Aids Innovative Climate Solutions Coalition             http://t.co/CRGyy8GLkT       I by
@bakerbotts #EnergyWed, 30 Apr 201419:17:020000


LegalAnalysis- Good to Go - Airwatch Succeeds in Remand Motion of Good Technology Claims
http://t.co/Bch4TUmSSB I by @WCSRtweet #TechWed, 30 Apr 2014 19:06:090000


LegalAnalysis- Supreme Court Makes It Easier for District Courts to Sanction Unreasonable Patent Litigants
http://t.co/mdzLj6pzzV I by @akin_gumpWed, 30 Apr 201418:56:030000


LegalAnalysis- Supreme Court Strikes Double Blow for Patent Infringement Defendants
http://t.co/lmckpe1 PpA I by @Baker_DonelsonWed, 30 Apr 2014 18:45:05 0000


LegalAnalysis- ED Approves Draft Rules for VAWA Amendments to Clery Act                http://t.co/zRBt5JNili   I by
@WeComply4U #WorkplaceWed, 30 Apr 201418:35:020000


LegalAnalysis- Understanding Nonunion Workers' Rights                    http://t.co/yfUh007kXr   I   by @BBKlaw
#WorkplaceWed, 30 Apr 201418:24:100000


LegalAnalysis- SEC Staff Addresses Third-Party Endorsements of Investment Advisers on Social Media ...
http://t.co/09N29mHG2K I by @KLGates #Media #LawWed, 30 Apr 201418:14:090000


LegalAnalysis- Strategies to Battle NPEs: Lessons from the Front Lines               http://t.co/c4TPPcEtt5     I by
@BondLawFirmWed, 30 Apr 201418:04:050000


LegalAnalysis- Supreme Court Upholds EPA's Cross-State Air Pollution Rule            http://t.co/1B6iTAyvbP     I by
@DorseyWhitney #EnergyWed, 30 Apr 201417:54:030000


LegalAnalysis- Arizona Adjusts Allowable Loan Fees, Finance Charge Structure            http://t.co/begLlSFdXV       I
by @BuckleySandler#FinanceWed, 30 Apr 201417:43:130000


LegalAnalysis- Rating Agency Developments - April 30, 2014          http://t.co/qyvGX7QY1t I by @orrickWed, 30
Apr 201417:33:030000


LegalAnalysis- SEC Eases FINRA Corporate Financing Rule               http://t.co/op9MEjljmO #SecuritiesWed, 30
Apr 2014 17:22:06 0000


LegalAnalysis- The U.S. Whistleblower Laws You've Never Heard About                 http://t.co/TrUJMVwPs1      I by
@stevekardell1 #WorkplaceWed, 30 Apr 201417:12:020000


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 106 of 195
                                Obama Legal Analysis via Twitter - Apr 302014



LegalAnalysis- U.S. Supreme Court Eases Rules for Attorneys' Fees Awards in Patent Cases
http://t.co/hJAatMj2sC I by @AT_LawWed, 30 Apr 201417:01:070000


LegalAnalysis- Commissioner Signals Intent To Expand Authority Over Federal Bank Subsidiaries
http://t.co/OOUK3v5xwG I by @allenmatkins #FinanceWed, 30 Apr 2014 16:51 :030000


LegalAnalysis- Reforms to OHADA Commercial Law: Towards a More Attractive Legal Framework for Private
Equity     http://t.co/dkbvBCANlw I by @OrrickWed, 30 Apr 201416:40:040000


LegalAnalysis- The Shale Play Today - May 2014         http://t.co/oPRt58HrSG I by @SpilmanLaw #EnergyWed,
30 Apr 201416:30:030000


LegalAnalysis- New Jersey Federal Judge Partially Dismisses Claims Against RMBS Trustee
http://t.co/toljyUP3TT I by @orrick#SecuritiesWed, 30 Apr 201416:19:040000


LegalAnalysis- FTC Continues to Update COPPA FAQs - This Time, Guidance for Schools
http://t.co/q6fmMiHrm41 by @DWTLawWed, 30 Apr 201416:09:020000


LegalAnalysis- FTC Offers Guidance on Social Media Contests                        http://t.co/OKvs3yYcJL   I   by
@SheppardMullin #Media #LawWed, 30 Apr 201415:58:130000


LegalAnalysis- Oregon Court Holds Fee Dispute Does Not Trigger EO Policy          http://t.co/MXUFHQS9btWed,
30 Apr 201415:48:020000


LegalAnalysis- Democratic Lawmakers Urge Education Department To Alter School-Sponsored Debit...
http://t.co/6Eh820RNDu I by @BuckleySandler #FinanceWed, 30 Apr 2014 15:37:090000


LegalAnalysis- Security Breach May Not Be Covered By Your General Liability Policy
http://t.co/dOhmUv6LLD I by @Akerman_LawWed, 30 Apr 201415:27:030000


LegalAnalysis- Telecommuting May Be Reasonable ADA Accommodation for Some Workers, Sixth ...
http://t.co/9Qqgn9NRPM I by @ballardspahrllp #WorkplaceWed, 30 Apr 201415:06:020000


LegalAnalysis- Supreme Court to Untie Regulatory Knot in Juice Labeling Dispute       http://t.co/aghz40CDP2     I
by @KLGates #Media #LawWed, 30 Apr 201414:55:060000


LegalAnalysis- Employers Using Medical History in Hiring Decisions Take Notice: The EEOC is ...
http://t.co/JWJ6iB9LVC I by @mintzlevin #WorkplaceWed, 30 Apr 2014 14:34:220000


LegalAnalysis- Patent-Eligibility of Stem Cells Under New USPTO "Myriad-Mayo" Guidance
http://t.coIYMNt3a1SeT I by @FoleyandLardner#Health #LawWed, 30 Apr 201414:24:130000


LegalAnalysis- Elizabeth Warren and other congressional members urge rulemaking by the ...
http://t.co/u62gV1IN10 I by @ballardspahrllp #FinanceWed, 30 Apr 201414:14:090000


LegalAnalysis- The United States Designates Seven Russian Individuals and Seventeen Companies under
Executive...    http://t.co/oubDKRtnpt I by @whitecaseWed, 30 Apr 201414:04:01 0000


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 107 of 195
                                Obama Legal Analysis via Twitter - Apr 30 2014



LegalAnalysis- Jumpstarting Online Conversation Navigating False Claims And Endorsements In The Fashion
Space       http://t.co/mic60YuEg81 by @DLA_PiperWed, 30 Apr 201413:53:090000


LegalAnalysis- Ohio Court of Appeals Upholds Constructive Trust in Favor of Unnamed Beneficiaries
http://t.co/wYJk4PbkJbWed, 30 Apr 201413:43:020000


LegalAnalysis- Energy And Environment Update            http://t.co/FQTBaWAi9U   I by @mintzlevin   #EnergyWed,
30 Apr 201413:32:100000


LegalAnalysis- Quirky Question # 225, California Law Is Not Going to Pieces         http://t.co/snLB24z7bM       I by
@DorseyWhitney #WorkplaceWed, 30 Apr 201413:22:030000


LegalAnalysis- Michigan Federal Court Addresses Personal Jurisdiction Based On Online Sales Through ...
http://t.co/mjvh8mGS32 I by @BuckleySandlerWed, 30 Apr 2014 13: 11 :090000


LegalAnalysis- Employers Beware! The NLRB Onslaught Continues                      http://t.co/h3xpKQ9psO    I    by
@BakerHostetler #WorkplaceWed, 30 Apr 2014 13:01 :020000


LegalAnalysis- Supreme Court Upholds EPA Interstate Air Pollution Regulations          http://t.co/UzmNG6KPZI
#EnergyWed, 30 Apr 201412:50:060000


LegalAnalysis- 2014 Public Company MA: a short, practical primer                    http://t.co/dvjj3nDXmY   I    by
@DLA_Piper #FinanceWed, 30 Apr 201412:40:030000


LegalAnalysis- Using 'Light Duty' Lightly - and Properly                          http://t.co/uDmJv5RDKf     I    by
@FoleyandLardnerWed, 30 Apr 2014 12:29:090000


Load-Date: May 1,2014


  End of Docnment




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 108 of 195
                             Science Tech Law via Twitter - Apr 30 2014
                                                 Science Tech Law via Twitter
                                             May 1, 2014 Thursday 12:30 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 1417 words

Body


Tech_Law- New Draft UAE Anti-Counterfeit Law What It Means For Retailers http://t.co/hxMTMyb1PI                   I   by
@DLA_Piper (via @IPLawAlerts)Thu, 01 May 2014 02:13:24 0000


Tech_Law- Proposed California Legislation Would Limit and Possibly Punish ...              http://t.co/AfozU6gcjM I by
@SheppardMullin (via @Media_Laws)Thu, 01 May 2014 01 :57:240000


Tech_Law- GB: Gambling Protections and Controls document published                       http://t.co/CePXSa1cNn   I by
@DLA_Piper (via @Media_Laws)Thu, 01 May 2014 01 :54:340000


Tech_Law- Copyright Office Fees                  http://t.co/miNyckvoea I by @McDermottLaw (via @IPLawAlerts)Thu, 01
May 201401 :44:590000


Tech_Law- Supreme Court Takes on the Federal Circuit's "Extravagant" ...

http://t.co/eGZg3kx5Z0 I by @FoleyandLardner (via @IPLawAlerts)Thu, 01 May 2014 01 :34:520000


Tech_Law- Warner Chilcott Co., LLC v. Teva Pharms. USA, Inc.                              http://t.co/hUpxShkNrB (via
@IPLawAlerts)Thu, 01 May 2014 01 :26:030000


Tech_Law- Patent Trolls Beware -- Supreme Court Issues Decisions in Octane Fitness and ...
http://t.co/7n444Rgeye I by @MBHB (via @IPLawAlerts)Thu, 01 May 201401 :07:520000

Tech_Law- Supreme Court Unanimously Overrules the Federal Circuit's Fee-Shifting ...
http://t.co/kLYwOUgEpq I by@MoFoLLP (via @IPLawAlerts)Thu, 01 May 2014 01:04:18 0000

Tech_Law- Top 5 Things You Should Know About Online Direct (P2P) Lending Law And Regulations -               Before ...
  http://t.co/stwTu4VzZa I by @pepperJawThu, 01 May 2014 01 :01 :290000


Tech_Law- Trademark Review - The Miners, Boi Na Braza and Pretzel Crisps (April...
http://t.co/Ue3B8VhmoZ I by @KnobbeMartens (via @IPLawAlerts)Thu, 01 May 201400:55:130000


Tech_Law- Supreme Court Liberalizes Award of Attorney Fees in Patent Cases                 http://t.co/9gzQQss3yg I by
@Orrick (via @IPLawAlerts)Thu, 01 May 201400:52:300000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 109 of 195
                                 Science Tech Law via Twitter - Apr 302014

Tech_Law- Privacy Cybersecurity Update - April 2014        http://t.co/az5ZDsQ7jx   I by @SkaddenArpsThu,        01
May 201400:46:230000


Tech_Law- Privacy Laws in Africa and the Middle East          http://t.co/nd8gIYhwfW   I by   @MoFoLLPThu, 01
May 201400:37:240000


Tech_Law- "Standing Out" -- A Closer Look at the "Exceptional Case" Standard Articulated in ...
http://t.co/4Wf1tMuUJr I by @MBHB (via @IPLawAlerts)Thu, 01 May 201400:29:350000


Tech_Law- NC Takes a Big Leap: 'Opportunity to Misappropriate' Trade Secrets Enough ...
http://t.co/fgFxtH18EY I by @WCSRtweet (via @IPLawAlerts)Thu, 01 May 2014 00:27:30 0000


Tech_Law- G.D. Searle LLC v. Lupin Pharms, Inc.          http://t.co/HRHEGBu9LYThu, 01 May 2014 00:24:26
0000


Tech_Law- Supreme Court Unties The Hands Of Courts To Award Attorney's Fees In ...
http://t.co/17Qg20ChAv I by @stinsonleonard (via @IPLawAlerts)Thu, 01 May 2014 00:20:190000


Tech_Law- U.S. Supreme Court Rules on Attorneys Fees in Two Patent Cases             http://t.co/QgNwp39D3W       I
by @BargerWolen (via @IPLawAlerts)Thu, 01 May 2014 00:06:28 0000


Tech_Law- Miami Projected To Become Technology Hub            http://t.co/SerJlubYMe I by @BilzinSumbergThu,
01 May 2014 00:02:30 0000


Tech_Law- HHS Releases a New Security Risk Assessment Tool                          http://t.co/zAOrv6UODd   I   by
@cozen_oconnorThu, 01 May 2014 00:00:26 0000


Tech_Law- Florida Appellate Court Reverses Trial Court Orders Excluding Media From ...
http://t.co/GMmoPI9hMc I by @Holland_Knight (via @Media_Laws)Wed, 30 Apr 201423:54:250000


Tech_Law- Delaware Court Holds Clickwrap Agreements Enforceable                     http://t.co/Eb3BrocMik   I   by
@kattenlawWed, 30 Apr 201423:29:250000


Tech_Law- ICANN's New Program Adds Hundreds of Domains, More to Come?                  http://t.co/R5Q9cRToPF     I
by @CrimelnTheSuiteWed, 30 Apr 201423:26:240000


Tech_Law- Complaint Filed Against HHS Alleges Medicare LCDs Deprive Beneficiaries of Necessary Clinical. ..
  http://t.co/mPOBlpinFY I by @kslawWed, 30 Apr 201423:23:270000


Tech_Law- Carnegie Mellon v. Marvell: District Court Declines to Liquidate Ongoing ...
http://t.co/jM1BMbCJJj I by @jeffermangels (via @IPLawAlerts)Wed, 30 Apr 201423:21 :21 0000


Tech_Law- Employment Law           http://t.co/imvtiAEmIN I by @manattWed, 30 Apr 201422:44:250000


Tech_Law- UK: Committees of Advertising Practice launch review of gambling advertising
http://t.co/9XhUrbscrJ I by @DLA_Piper (via @Media_Laws)Wed, 30 Apr 2014 22:29:24 0000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 110 of 195
                                 Science Tech Law via Twitter - Apr 30 2014

Tech_Law- California Supreme Court to Determine Whether "Delay For Pay" Settlements in Patent Disputes ...
  http://t.co/zLPBzvNV4a I by @NossamanLawWed, 30 Apr 201422:26:470000

Tech_Law- U.S. Supreme Court Rules That the Decision to Award Attorney Fees in Patent Cases ...
http://t.co/jpbXMiAHh31 by @MBHB (via @IPLawAlerts)Wed, 30 Apr 201422:24:21 0000

Tech_Law- Can You See Me Now? Telemedicine Doctors Monitor Patients Remotely
http://t.co/HOoGjesyY9 I by @ObermayerLawWed, 30 Apr 201422:05:200000


Tech_Law- "Supreme Court Relaxes Standards for Attorneys' Fees in Highly Anticipated ...
http://t.co/r3eiOSb9sS I by @SkaddenArps (via @IPLawAlerts)Wed, 30 Apr 201422:00:370000

Tech_Law- Graphic User Interfaces (GUls) Now Eligible For Design Patent Protection In China
http://t.co/gJjsFs5hNe I by @perkinscoielipWed, 30 Apr 201421 :56:230000

Tech_Law- R-E-S-P-E-C-T Those Rights of Publicity             http://t.co/ZNhXbYNlfU   I by   @SterneKessler (via
@Media_Laws)Wed, 30 Apr 201420:47:080000

Tech_Law- Tea Manufacturer Defeats Damages - Seeking Class Action Plaintiff in an ...
http://t.co/RvWrHfBaM81 by @SheppardMuilin (via @Media_Laws)Wed, 30 Apr 201420:32:450000


Tech_Law- Judge McMahon Denies Stay Pending Interlocutory Review - Medien Patent Verwaltung AG v ....
http://t.co/MoWXfL6yr7 (via @IPLawAlerts)Wed, 30 Apr 2014 20:30:31 0000


Tech_Law- Supreme Court Relaxes Standard For Determining Whether A Case Is Exceptional In Patent...
http://t.co/xdiprNtEHO (via @IPLawAlerts)Wed, 30 Apr 201420:27:360000


Tech_Law- TSCA Reform: House Subcommittee Discusses Revised Draft of Chemicals in Commerce Act
http://t.co/yR09Fzy6GL I by @lawbcWed, 30 Apr 201420:02:030000


Tech_Law- A Compilation of Enforcement and Non-Enforcement Actions                -    04/30/14
http://t.co/Pb7mK2aLLz I by @FoleyandLardnerWed, 30 Apr 201419:23:130000


Tech_Law- $22.5 Million Verdict In Copyright Registration Case Vacated Due To Fake ...
http://t.co/D7S88MACVS I by @foleyhoag (via @IPLawAlerts)Wed, 30 Apr 201419:15:250000


Tech_Law- Patent Trolls Beware: Supreme Court Strikes Down Federal Circuit in Twin Rulings on Attorney Fee
Awards in Patent...    http://t.co/wJajn5XmkWWed, 30 Apr 2014 19:11 :41 0000

Tech_Law- Caution: Failure to Conduct a HIPAA Risk Analysis Endangers Your Meaningful Use Incentive ...
http://t.co/fN8SzFlvDn I by @cbslawfirmWed, 30 Apr 201419:08:290000


Tech_Law- Deal Carefully With Bitcoins Until Legislation Catches Up               http://t.co/laORUKOdJ8     I by
@cfjblawWed, 30 Apr 201419:06:260000

Tech_Law- Did the Supreme Court Just Save Us From More Patent 'Reform'?            http://t.co/nMmT9X7Jyv I by
@theipstone (via @IPLawAlerts)Wed, 30 Apr 201418:53:240000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 111 of 195
                                 Science Tech Law via Twitter - Apr 302014

Tech_Law- High Octane Patent Litigation? Supreme Court Relaxes Standards for...           http://t.coIT9IuvC3J1C
I by @Sutherland_Law (via @IPLawAlerts)Wed, 30 Apr 201417:34:230000

Tech_Law- Justices Set to Rule on Test for Patent Indefiniteness                  http://t.co/HGEuICv9sc    I   by
@BannerWitcoff(via @IPLawAlerts)Wed, 30 Apr 201417:12:350000


Tech_Law- Good to Go - Airwatch Succeeds in Remand Motion of Good Technology Claims
http://t.co/QiNtEv4TAs I by @WCSRtweetWed, 30 Apr 201417:09:250000


Tech_Law- Supreme Court Makes It Easier for District Courts to Sanction Unreasonable ...
http://t.co/IQvWmdpXIW I by @akin_gump (via @IPLawAlerts)Wed, 30 Apr 201417:06:140000

Tech_Law- Supreme Court Strikes Double Blow for Patent Infringement Defendants
http://t.co/LNfA6097nO I by @Baker_Donelson (via @IPLawAlerts)Wed, 30 Apr 201417:03:200000


Tech_Law- Strategies to Battle NPEs: Lessons from the Front Lines                  http://t.co/k8304Sr8ce   I by
@BondLawFirm (via @IPLawAlerts)Wed, 30 Apr 201414:43:160000

Tech_Law- SEC Staff Addresses Third-Party Endorsements of Investment Advisers on SociaL ..
http://t.co/hBrmYDuMVs I by @KLGates (via @Media_Laws)Wed, 30 Apr 2014 14:40:31 0000


Tech_Law- U.S. Supreme Court Eases Rules for Attorneys' Fees Awards in Patent Cases
http://t.co/OGPZSqekBK I by @AT_Law (via @IPLawAlerts)Wed, 30 Apr 201414:31:270000


Tech_Law- FTC Continues to Update COPPA FAQs - This Time, Guidance for Schools
http://t.co/J3RHF2nmsK I by @DWTLaw (via @Media_Laws)Wed, 30 Apr 201413:04:330000

Tech_Law- FTC Offers Guidance on Social Media Contests         http://t.coNe7UbMtbQm I by @SheppardMullin
(via @Media_Laws)Wed, 30 Apr 2014 12:53:200000

Tech_Law- Security Breach May Not Be Covered By Your General                  Liability   Policy
http://t.co/WwmkbBMOLM I by @Akerman_LawWed, 30 Apr 201412:46:190000


Load-Date: May 1, 2014


  End of i)ocumcnt




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 112 of 195
                          JD Supra Legal News via Twitter - Apr 282014
                                                 JD Supra Legal News via Twitter
                                            April 29, 2014 Tuesday 12:29 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 4469 words

Bod


LegaLAlerts- RT @Bitcoin_Advisor: Advertising News Analysis - April 24, 2014 http://t.co/j9iM5BogabTue, 29 Apr
201409:29:03 0000

LegaLAlerts- [VIDEO] Polsinelli Podcast - Business Litigation Survival Guide               http://t.co/5nYF8Rs4HL I by
@PolsinelliTue, 29 Apr 201409:23:020000


LegaLAlerts- A Motion To Compel Arbitration 'Answers' A Complaint                   http://t.co/BF90gm834XTue, 29 Apr
201409:17:030000

LegaLAlerts- Dodd-Frank Whistle blower Claims Subject To Arbitration, Key Distinctions Between ...

http://t.co/s2292AtOSv I by @stinsonleonardTue, 29 Apr 201409:11 :080000


LegaLAlerts- Consumers Binding Arbitration - Company Websites Social Media                   http://t.co/P4zZPVI06j I by
@cozen_oconnorTue, 29 Apr 201409:05:030000


Legal_Alerts- Class Arbitration Round-Up                 http://t.co/bm3KCUpkpv I by @cfjblawTue, 29 Apr 2014 08:59:02
0000

Legal_Alerts- Appellate Court Finds District Not Liable For Junior High School Student's Death After ...
http://t.co/LJ970mICIA I by @FRLaborEmpLawTue, 29 Apr 201408:53:020000


LegaLAlerts- Tenth Circuit Criticizes District Court for Permitting 'Death by Discovery' in Dispute ...
http://t.co/yLoHyk09vN I by @BakerHostetlerTue, 29 Apr 2014 08:47:03 0000


LegaLAlerts- Time to Hand-Out Whistles in America's Schools                                 http://t.co/iI8FneoogM   I   by
@stevekardell1Tue, 29 Apr 2014 08:41:03 0000

Legal_Alerts- CFPB student loan complaints report highlights alleged                   co-signer issues
http://t.co/YBpUBfRn1v I by @baliardspahrllpTue, 29 Apr 201408:35:020000

Legal_Alerts- RT @Health_Reforms: Can HRAs Survive Healthcare Reform?                        http://t.co/EffG810EnvTue,
29 Apr 2014 08:29:08 0000


LegaLAlerts- RT @Health_Reforms: Health Care Reform: 90-Day Waiting Period Limitation
http://t.co/YbBhNNfYqHTue, 29 Apr 201408:23:020000


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 113 of 195
                                 JD Supra Legal News via Twitter - Apr 282014



Legal_Alerts- Nassau County's Tax Assessment Dilemma: The High Court Invalidates Local Law
http://t.co/EaAN7DpQQW I by @BondLawFirmTue, 29 Apr 201408:17:020000


Legal_Alerts- California Supreme Court Declines Review of Cases Invalidating Local Bans on Sex Offenders
http://t.co/pXvvh5q8L71 by @BBKlawTue, 29 Apr 2014 08:11 :020000


Legal_Alerts- CERCLA's Dark Pathways Around Due Process                 http://t.co/tyWTvhdWI7 I by @foleyhoagTue,
29 Apr 201408:05:030000


Legal_Alerts-   RT    @Health_Reforms:     Health   Reform    Related     Health   Policy    News
http://t.co/xYOcEeXOkzTue, 29 Apr 201407:59:020000


Legal_Alerts- RT @Health_Reforms: A Hidden Trap in Obamacare                    http://t.co/dRTJucHPxETue, 29 Apr
201407:53:020000


Legal_Alerts- RT @Health_Reforms: Health Care                Reform     Implementation      Update
http://t.co/nPzLl66wzOTue, 29 Apr 201407:47:080000


Legal_Alerts- (Academic) Freedom Is Free(r)         http://t.coN1QOTxVT6rTue, 29 Apr 201407:41 :020000


Legal_Alerts- Comptroller Curry Takes Vendor Management Message To Third-Party Providers
http://t.co/3tlcLy1hrD I by @BuckleySandlerTue, 29 Apr 201407:35:020000


Legal~lerts- DOJ, SEC Announce More Charges In Broker-Dealer Foreign Bribery Case
http://t.co/edCIF2B5d61 by @BuckleySandlerTue, 29 Apr 201407:29:020000


LegaLAlerts- Court Puts a Cork in Billionaire's Punitive Damages Award In Counterfeit Wine Case
http://t.co/NopdeFWbS4Tue, 29 Apr 201407:23:020000


Legal_Alerts- Advertising News Analysis - April 24, 2014         http://t.co/N42wNQPe8H I by @VenableLLPTue,
29 Apr 201407:17:020000


Legal_Alerts- Coming Soon: Supreme Court Could Curtail Securities Class Actions in Halliburton v. Erica ...
http://t.co/P8akv8LfUS I by @stinsonleonardTue, 29 Apr 201407:05:080000


Legal_Alerts- SEC Proposes Recordkeeping and Reporting Rules for Security-based Swaps
http://t.co/ZPjNxgGBuJ I by @kattenlawTue, 29 Apr 201406:59:020000


Legal_Alerts- Insight into the affordable housing shortage                           http://t.co/BiwgdNUOVv       I    by
@baliardspahrilpTue, 29 Apr 201406:53:020000


Legal~lerts- SEC Issues Guidance on Use of Social Media                                  http://t.co/Lxt6ZsgSsf   I    by
@morganlewislawTue, 29 Apr 201406:47:020000


Legal_Alerts- Mobile, Targeted, Effective: Burst Learning Benefits Strategy           http://t.co/2sWMmcohCe          I by
@NAVEXGlobaITue, 29 Apr 201406:41:020000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 114 of 195
                                 JD Supra Legal News via Twitter - Apr 282014

Legal_Alerts- FDA Proposes Tobacco Products Rule; E-Cigarettes, Cigars To Be Regulated
http://t.co/Oe1 i4N7tzF I by @morganlewislawTue, 29 Apr 2014 06:35:02 0000


Legal_Alerts- Where There's Smoke, There's Proposed Regulation: FDA Seeks to Bring E-Cigarettes Within Its ...
  http://t.co/ndvV4NXc6M I by @ObermayerLawTue, 29 Apr 201406:29:020000


Legal_Alerts- Corporate Financial Alert: SEC Eases Social Media Restrictions         http://t.co/NjboQ7scCY I by
@SkaddenArpsTue, 29 Apr 201406:23:080000


Legal_Alerts- U.S. House Committee Holds Hearing on Abusive Patent Demand Letters
http://t.co/JpCekdNUSXTue, 29 Apr 201406:17:030000


Legal_Alerts- Mainebiz Real Estate Insider - Real Estate Magic: Memos of Lease          http://t.co/C2e1Aqan3d    I
by @bernsteinshurTue, 29 Apr 201406:11 :020000


Legal_Alerts- Speaking Objections Are Not Allowed, And Neither Are Whispered Instructions - Lexos Media, Inc.
v. Zynga Inc.     http://t.co/H7NDjZhEKfTue, 29 Apr 201406:05:030000


Legal_Alerts- Texas Court Of Appeals: Providing "Treasure Map" To Potential Investors Without Non-Disclosure
Agreement Does Not...      http://t.co/UZwZ5TaXYCTue, 29 Apr 201405:59:020000


Legal_Alerts- The Criminal Mind: Acceptance Of Responsibility                       http://t.co/fYVnFnrR9p   I   by
@mikevolkov20Tue, 29 Apr 201405:53:020000


Legal_Alerts- Can HRAs Survive Healthcare Reform?           http://t.co/Oez4twiznE I by @pretifiahertyTue, 29 Apr
201405:47:020000


LegaLAlerts- Ignore The First Conflict Minerals Filing         http://t.co/aOZod1vsthTue, 29 Apr 2014 05:41 :07
0000


Legal_Alerts- Financial Services Regulation: Exchange - International Newsletter - Issue 22 - April 2014
http://t.co/WXGpmmgOvp I by @DLA_PiperTue, 29 Apr 201405:35:020000


LegaLAlerts- Protection of Collateral for Uncleared Swaps-the Importance of Initial Margin Segregation
http://t.co/x83njWi07Y I by @KLGatesTue, 29 Apr 201405:23:020000


LegaLAlerts- 11th Circuit Affirms No Indemnity for a Subcontractor's Deceased Employee Under Employee ...
  http://t.co/9A3GBAeQ9v I by @Baker_DonelsonTue, 29 Apr 201405:17:030000


Legal_Alerts- Interview With Michael Kleef On The Use Of Technology In Compliance Programs
http://t.co/sptnIH6IKM I by @tfoxlawTue, 29 Apr 201405:11 :020000


LegaLAlerts- England and Wales Court of Appeal: Do Not Disclose At Your Peril            http://t.co/mRAigOaqrJ   I
by @SedgwickLLPTue, 29 Apr 201405:05:020000


Legal_Alerts- Managing Construction Risks: Strategies          to   avoid   the   Unexpected
http://t.co/udOG7nYEKGTue, 29 Apr 201404:59:070000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 115 of 195
                                 JD Supra Legal News via Twitter - Apr 282014

LegaLAlerts- RT @@Cyber_Watch: We have seen this movie before ..... and we all should know that it does not
end well.     http://t.co/i9JKmdwiYxTue, 29 Apr 201404:53:070000


LegaLAlerts- New Zealand Patent Oppositions - New And Improved (Old Act Cases)
http://t.co/phH1c7PXvO I by @FPatentsTue, 29 Apr 201404:47:070000


LegaLAlerts- CFPB Issues Electronic-Closing Pilot Guidelines and Seeks to Use Technology to Improve ...
http://t.co/w01 PqJeTjG I by @FoleyandLardnerTue, 29 Apr 2014 04:41 :07 0000


Legal_Alerts- CFPB Issues Integrated Mortgage Disclosure Rule Compliance Resources
http://t.co/5Ye3EqV4rs I by @BuckleySandlerTue, 29 Apr 201404:35:020000


Legal_Alerts- RT @@Cyber_Watch: Comptroller Curry Takes Vendor Management Message To Third-Party
Providers      http://t.co/GTKZ2IJL 1MTue, 29 Apr 2014 04:29:03 0000


Legal_Alerts- NY Dept of Financial Services becomes first state regulator to bring Dodd-Frank UDAAP ...
http://t.co/ecNmyLNEw5 I by @baliardspahrllpTue, 29 Apr 201404:23:020000


LegaLAlerts- FINRA's Consolidated Supervision Rules and Regulatory                 Notice   14-10
http://t.co/8XbSLqWRdO I by @Sutherland_LawTue, 29 Apr 201404:11 :070000


Legal_Alerts- Endo Pharmas. Inc. v. Mylan Pharmas. Inc.                 http://t.co/w9YmHgfsg1Tue, 29 Apr 2014
04:05:02 0000


Legal_Alerts- Health Care Reform: 90-Day Waiting Period Limitation                     http://t.co/kPkxOYtIZe   I   by
@parkerpoeTue, 29 Apr 201403:59:070000


LegaLAlerts- I've Fallen and Can't Get Up! - Planning Observation on How to Pay for Your Parents ...
http://t.co/8Dv11 Ronl6 I by @GrnowotnyaolcomTue, 29 Apr 2014 03:53:08 0000


Legal_Alerts- UK Government Responds to BIS Transparency and Trust Discussion Paper
http://t.co/tiifCaVAOR I by @dechertllpTue, 29 Apr 201403:47:070000


LegaLAlerts- SEC Municipalities Continuing Disclosure Cooperation Initiative Targets Issuers and Underwriters ...
  http://t.co/y0768tpzbY I by @BGLLPTue, 29 Apr 2014 03:41 :02 0000


Legal_Alerts- Specific Steps Broker-Dealers and Investment Advisers Should Take in Response to the SEC's ...
  http://t.co/sZOgfcqndO I by @mintzlevinTue, 29 Apr 201403:35:080000


LegaLAlerts- SEC Division of Corporation Finance Issues New CDls Relating to Social Media Use
http://t.co/ZuIWsx2MKt I by @kattenlawTue, 29 Apr 201403:29:080000


Legal_Alerts- California District Court Re-Certifies Chinese Daily News Wage and Hour Class Action After. ..
http://t.co/GyMMPcW84F I by @LittlerNewsTue, 29 Apr 201403:23:080000


LegaLAlerts- District Court Struggles With Copyright Protection For 'Cheerleading-Uniformness'
http://t.co/BZ80xSSSao I by @foleyhoagTue, 29 Apr 201403:11 :020000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 116 of 195
                                JD Supra Legal News via Twitter - Apr 28 2014

Legal_Alerts- Court Report        http://t.co/Z4poxRQ8QII by @MBHBTue, 29 Apr 201403:05:070000


Legal_Alerts- The Alternative Investment Fund Managers Directive: Status Update of Implementation ...
http://t.co/F6fLOtq80t I by @goodwinprocterTue, 29 Apr 201402:59:080000


Legal_Alerts- RT @@Cyber_Watch: Specific Steps Broker-Dealers and Investment Advisers Should Take in
Response to the...  http://t.co/JaBiCsJcOaTue, 29 Apr 201402:53:080000


Legal_Alerts- Two Recent FTC Cases Demonstrate the Antitrust Risk of Association Codes of Ethics
http://t.co/tfIOfyI7cz I by @VenableLLPTue, 29 Apr 201402:47:020000


Legal_Alerts- National Implications From Settlement of High-Profile Employee Raiding Case
http://t.co/9ey02EZF9y I by @OgletreeDeakinsTue, 29 Apr 201402:41 :020000


LegaLAlerts- Your Shipping Containers Could Get A Lot More Expensive               http://t.co/hZ9nkn7xXc I by
@DrinkerBiddleTue, 29 Apr 201402:35:020000


Legal_Alerts- And the Tie Goes to ... Due Process          http://t.co/dTUdR4542c I by @mintzlevinTue, 29 Apr
201402:29:020000


Legal_Alerts- Why Aren't There More Chapter 9 Bankruptcies?                     http://t.co/b2WFVXoDdH I by
@GreenbergGluskeTue, 29 Apr 201402:23:020000


LegaLAlerts- FINRA Proposes Rule Establishing Fee Schedule for Access to ATS Volume Data
http://t.co/RkqHaMnALi I by @kattenlawTue, 29 Apr 201402:17:020000


Legal_Alerts- ERISA: Plans Waive Defenses If Not Asserted            In Administrative Process
http://t.co/xWSNsuifuETue, 29 Apr 201402:11 :08 0000


LegaLAlerts- Arguments by Analogy Can Win The Day For Generics Asserting Obviousness Defense
http://t.co/sxqLrnXlxc I by @CarlsonCaspersTue, 29 Apr 201402:05:020000


Legal_Alerts- Pretzel Crisps Genericness Decision Appealed                       http://t.co/Qdp7tu1sCN I by
@WinthropMPLSTue, 29 Apr 201401 :59:02 0000


LegaLAlerts- Lawsky v. Condor Capital Corporation: Initial Enforcement of Dodd-Frank at the State Level
http://t.coNbrXxwcxR6 I by @akin_gumpTue, 29 Apr 201401 :53:020000


Legal_Alerts- IP Buzz - April 2014          http://t.co/cTJb2i6Sey I by @VenableLLPTue, 29 Apr 2014 01 :47:02
0000


LegaLAlerts- Priority in Patent and Design Applications      http://t.co/OovdIOZmwW I by @pretifiahertyTue, 29
Apr 201401 :35:020000


Legal_Alerts- Wage Theft Class Actions Filed Against McDonald's And             Its Franchisees
http://t.co/zjwy4Q7LYB I by @PessinKatzLawTue, 29 Apr 2014 01 :29:08 0000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 117 of 195
                                  JD Supra Legal News via Twitter - Apr 28 2014

Legal_Alerts- Gorilla Warfare Initiated on Playsets Trademarks                          http://t.co/kVjDFXjOxA    I   by
@WCSRtweetTue, 29 Apr 2014 01 :23:020000


Legal_Alerts- "A pungent plant known for its skunk-like aroma, marijuana, accompanied by its distinct scent, is ... "
  http://t.co/PfKxrln6L4Tue, 29 Apr 201401:17:020000


LegaLAlerts- New Zealand Patent Oppositions - New And Improved (New Act Cases)
http://t.co/jJqOPNV1Wi I by @FPatentsTue, 29 Apr 2014 01 :11 :020000


LegaLAlerts- NLRB Continues to Scrutinize Employee Handbook Provisions                  http://t.co/u6LbWmJseZ I by
@fenwickwestTue, 29 Apr 2014 01 :05:02 0000


Legal_Alerts- CalPERS Declares Wall Street Journal Wrong              http://t.co/RisswE988i I by @allenmatkinsTue,
29 Apr 201400:59:02 0000


Legal_Alerts- First Circuit Orders AIG To Advance Defense Costs In FDIC Suit Because Of 'Likelihood Of A
Remote Possibility...      http://t.co/pBfsJiRENVTue, 29 Apr 201400:47:070000


Legal_Alerts- Court Puts a Cork in Billionaire's Punitive Damages Award In Counterfeit Wine Case
http://t.co/NopdeFWbS4Tue, 29 Apr 201400:35:020000


LegaLAlerts- RT @LawVideo: [Video] Polsinelli Podcast - Business Litigation Survival Guide
http://t.co/BKNxzAhMizTue, 29 Apr 201400:29:020000


Legal_Alerts- Advertising News Analysis - April 24, 2014           http://t.co/N42wNQPe8H I by @VenableLLPTue,
29 Apr 201400:23:020000


LegaLAlerts- It May Be Time To Update That Social Media Policy: FFIEC Releases Social Media Guidance
http://t.co/MG1TdRUE5t I by @cfjblawTue, 29 Apr 201400:17:020000


Legal_Alerts- Coming Soon: Supreme Court Could Curtail Securities Class Actions in Halliburton v. Erica ...
http://t.co/P8akv8LfUS I by @stinsonleonardTue, 29 Apr 201400:11 :020000


LegaLAlerts- SEC Proposes Recordkeeping and Reporting Rules for Security-based Swaps
http://t.coIZPjNxgGBuJ I by @kattenlawTue, 29 Apr 2014 00:05:08 0000


Legal_Alerts-Industry And Policymakers To Hold Summit On California SCPR                 http://t.co/dPUd1qdJiW I by
@lawbcMon, 28 Apr 2014 23:59:02 0000


Legal_Alerts- EPA Questions Results Of DOE-Funded Study Finding GHG Emissions From Cellulosic Fuels
http://t.co/TBqniVfKgs I by @lawbcMon, 28 Apr 2014 23:53:030000


LegaLAlerts- Insight into the affordable housing shortage                             http://t.co/BiwgdNUOVv      I   by
@baliardspahrllpMon, 28 Apr 2014 23:47:02 0000


Legal_Alerts- SEC Issues Guidance on Use of Social Media                                 http://t.co/Lxt6ZsgSsf   I   by
@morganlewislawMon, 28 Apr 201423:41:020000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 118 of 195
                                  JD Supra Legal News via Twitter - Apr 28 2014

Legal_Alerts- A Band-Aid At Best: OFCCP Offers Temporary And Limited Relief To TRICARE Providers
http://t.co/oEdmsTAcW1 I by @PolsineIliMon, 28 Apr 2014 23:35:02 0000

Legal_Alerts- We have seen this movie before ..... and we all should know that it does not end well.
http://t.co/a4hhvyMQbd I by @mintzlevinMon, 28 Apr 201423:29:020000


Legal_Alerts- Preexisting Management Plan Not a 'Mitigation Measure' for Purposes of CEQA Exemption
http://t.co/yyhjcxGZGQ I by @SheppardMullinMon, 28 Apr 2014 23:23:080000

Legal_Alerts- EPA Issues Direct Final Rule Reducing 2013 Cellulosic Fuel Blending Requirement
http://t.co/uxNwY76vNo I by @lawbcMon, 28 Apr 201423:17:020000


Legal_Alerts- Careful the Things You Say, Children Will Listen #ParentingTimeAttorney
http://t.co/JSQV9yjmSZ I by @AZLegaI1Mon, 28 Apr 201423:11 :01 0000

Legal_Alerts- Prince Edward County Field Naturalists v. Ostrander Point GP Inc: Staying a Judgment Pending ...
  http://t.co/N05XAUrNPII by @Osler_LawMon, 28 Apr 201423:05:030000


Legal_Alerts- CMS's New System of Records for the Hospice Quality Reporting Program
http://t.co/4TGwvwarpll by @oberhealthlawMon, 28 Apr 201422:47:030000


LegaLAlerts- Speaking Objections Are Not Allowed, And Neither Are Whispered Instructions - Lexos Media, Inc.
v. Zynga Inc.    http://t.co/H7NDjZhEKfMon, 28 Apr 201422:41:080000


LegaLAlerts- 'You Can't Bend It That Way, Beckham': Federal Court Dismisses Plaintiffs Attempted ...
http://t.co/QhcX3WeGLX I by @WilliamsMulienMon, 28 Apr 201422:35:030000


Legal_Alerts- International Financial Services Association Launches AML Working Group
http://t.co/w9h2Ye7t6u I by @BuckleySandlerMon, 28 Apr 201422:29:030000


LegaLAlerts- Can HRAs Survive Healthcare Reform?                 http://t.co/Oez4twiznE I by @pretifiahertyMon, 28
Apr 201422:23:030000

Legal_Alerts- Legislative Update Report No. 2014-08           http://t.co/BEe2t52XOD I by @Osler_LawMon, 28 Apr
201422:17:120000

Legal_Alerts- Legal Pot Leads to Possible Nuisance Suits, but Viability is Unlikely       http://t.co/UTVKyzp5Lx I
by @swlawnewsMon, 28 Apr 2014 22:12:020000

LegaLAlerts- OFCCP'S New Veteran/Disability Regulations Are Now In Effect. Are You Ready? ..
http://t.co/OU7NVnVSCv I by @MeritasLawFirmsMon, 28 Apr 201422:06:030000

Legal_Alerts- Proposed Amendments to Delaware General Corporation Law and Courts and Judicial Procedure
Law       http://t.co/y80zuyRwull by @kattenlawMon, 28 Apr 201422:00:080000


LegaLAlerts- New Zealand Patent Oppositions - New And Improved                    (Old Act Cases)
http://t.co/phH1c7PXvO I by @FPatentsMon, 28 Apr 201421 :54:020000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 119 of 195
                                 JD Supra Legal News via Twitter - Apr 282014

Legal_Alerts- CFPB Issues Electronic-Closing Pilot Guidelines and Seeks to Use Technology to Improve ...
http://t.co/w01 PqJeTjG I by @FoleyandLardnerMon, 28 Apr 2014 21 :48:020000

Legal_Alerts- SEC Settles Five Insider Trading Actions, Cooperation Key                   http://t.co/jpGb6kIUgb   I by
@DorseyWhitneyMon, 28 Apr 201421 :42:030000


Legal_Alerts- CFPB Issues Integrated Mortgage Disclosure Rule Compliance Resources
http://t.co/5Ye3EqV4rs I by @BuckleySandlerMon, 28 Apr 201421 :36:020000

Legal_Alerts- 'Tiny Houses:' A Panacea For Social And Environmental Ills?               http://t.co/OcYTWsdCXj         I by
@BilzinSumbergMon, 28 Apr 201421 :30:030000


Legal_Alerts- Europe: National data protection authorities should be independent           http://t.co/QUwRTRsnfw         I
by @DLA_PiperMon, 28 Apr 201421 :24:030000

Legal_Alerts- Highlights of the Protecting Access to Medicare Act of 2014                http://t.co/UYR8htvrSz    I by
@ober_kalerMon, 28 Apr 201421:18:080000


Legal_Alerts- Renewable Fuel Producers Oppose EPA Motion In 2013 RFS Case                      http://t.co/aaJDfuiN8r     I
by@lawbcMon, 28 Apr 201421:13:01 0000

LegaLAlerts- NY Dept of Financial Services becomes first state regulator to bring Dodd-Frank UDAAP ...
http://t.co/ecNmyLNEw51 by @baliardspahrllpMon, 28 Apr 201421 :07:130000


Legal_Alerts- IP Newsflash - April 2014              http://t.co/TcorjoB2W3   I by   @akin_gumpMon, 28 Apr 2014
21 :02:02 0000


Legal_Alerts- State leads way on drinking water standard        http://t.co/MiU8F8YrrzMon, 28 Apr 201420:56:02
0000

Legal_Alerts- EEOC Sues Custom Built Personal Training for Pregnancy Discrimination
http://t.co/t7SKwvvSEJ I by @EEOCNewsMon, 28 Apr 2014 20:50:03 0000

LegaLAlerts- FINRA's Consolidated Supervision Rules and Regulatory                    Notice   14-10
http://t.co/8XbSLqWRdO I by @Sutherland_LawMon, 28 Apr 201420:44:130000

Legal_Alerts- New DOl Strategy for Mitigation Offers Some Promise and Many Unanswered Questions
http://t.co/v6FyOWFPfb I by @VenableLLPMon, 28 Apr 201420:39:080000

LegaLAlerts- Telecommuting Accommodation? It Depends!                                   http://t.co/84xadoG46r     I    by
@shermanhowardMon, 28 Apr 201420:34:020000


Legal_Alerts- Health Care Reform: 90-Day Waiting Period Limitation                        http://t.co/kPkxOYtIZe   I    by
@parkerpoeMon, 28 Apr 201420:22:020000


LegaLAlerts- I've Fallen and Can't Get Up! - Planning Observation on How to Pay for Your Parents ...
http://t.co/8Dv11 Ronl6 I by @GrnowotnyaolcomMon, 28 Apr 2014 20: 16:08 0000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 120 of 195
                                 JD Supra Legal News via Twitter - Apr 282014

Legal-Alerts- My Loved One Died and Nominated Me as Trustee - What do I do Now? #EstatePlanningAttorney
  http://t.coIOfthQjZqDx I by @AZLegaI1Mon, 28 Apr 201420:10:070000

Legal_Alerts- Specific Steps Broker-Dealers and Investment Advisers Should Take in Response to the SEC's ...
  http://t.co/sZOgfcqndO I by @mintzlevinMon, 28 Apr 201420:04:020000

Legal_Alerts- SEC Division of Corporation Finance Issues New CDls Relating to Social Media Use
http://t.coIZuIWsx2MKt I by @kattenlawMon, 28 Apr 2014 19:58:020000


Legal-Alerts- Poison Pills with Lower Ownership Thresholds for Activist Investors Come Under Attack
http://t.co/iqvXYxt6ht I by @MoFoLLPMon, 28 Apr 201419:52:170000


Legal-Alerts- California District Court Re-Certifies Chinese Daily News Wage and Hour Class Action After ...
http://t.co/GyMMPcW84F I by @LittlerNewsMon, 28 Apr 201419:47:070000


Legal-Alerts- Association of British Insurers Releases New Best Practice Guidelines for Lock-Up Periods
http://t.co/Ei1xDEObIG I by @morganlewislawMon, 28 Apr 201419:41:020000


Legal-Alerts- Lawson v. FMR LLC: Supreme Court Takes Broad View Of Sarbanes-Oxley Whistleblower
Coverage       http://t.co/weiTPkeIYC I by @stinsonleonardMon, 28 Apr 201419:35:020000


Legal-Alerts- Short-Form Form 1023 Out By Summer              http://t.co/waN6VFPNHqMon, 28 Apr 201419:29:02
0000


Legal-Alerts- District Court Struggles With Copyright Protection For 'Cheerleading-Uniformness'
http://t.co/BZ80xSSSao I by @foleyhoagMon, 28 Apr 201419:23:130000

Legal_Alerts- Court Report         http://t.coIZ4poxRQ8QII by @MBHBMon, 28 Apr 201419:17:080000


Legal-Alerts- Tax Court Extends Implied Waiver of Privilege to Taxpayers' State of Mind Penalty Defense
http://t.co/hDfUTJas1m I by @McDermottLawMon, 28 Apr 201419:11 :080000


Legal-Alerts- Under The Dome: Inside The Maine State House                             http://t.co/jFRjlu3YoO I by
@PierceAtwoodLLPMon, 28 Apr 201419:05:080000


Legal-Alerts- The Alternative Investment Fund Managers Directive: Status Update of Implementation ...
http://t.co/F6fLOtq80t I by @goodwinprocterMon, 28 Apr 201418:59:080000


Legal-Alerts- MA Update: New Rules Will Limit Shareholders' Tax-Free Treatment On Inversions
http://t.co/SvxdumWZ3NMon, 28 Apr 201418:53:070000


Legal_Alerts- Third Circuit Addresses FLSA "Successor" Liability                      http://t.co/NRdfFlr80p I by
@labor_attorneysMon, 28 Apr 201418:47:130000


LegaLAlerts- New Technology Transfer Agreements Regime to kick in from 1 May: caution needed for the few ...
  http://t.co/TT6CY33eGX I by @whitecaseMon, 28 Apr 201418:41:130000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 121 of 195
                                  JD Supra Legal News via Twitter - Apr 282014

Legal~lerts-   In re Lamictal Direct Purchaser Antitrust Litigation             http://t.co/eaXZllmeqAMon, 28 Apr 2014
18:35:080000


Legal~lerts- Fee Policies for Missed Appointments             http://t.co/uVNHnbNCAi I by @ober_kalerMon, 28 Apr
201418:29:030000


Legal~lerts- FINRA Proposes Rule Establishing Fee Schedule for Access to ATS Volume Data
http://t.co/RkqHaMnALi I by @kattenlawMon, 28 Apr 201418:23:020000


LegaLAlerts- ERISA: Plans Waive Defenses If Not Asserted In Administrative Process
http://t.co/xWSNsuifuEMon, 28 Apr 201418:17:020000

Legal_Alerts- FBARS Are Due June 30, Who Must File              http://t.co/NUcaAXxmYFMon, 28 Apr 201418:11 :02
0000

Legal_Alerts- Open Sesame? Not for now, Alibaba - Part 1                                   http://t.co/9tenANJBJ5   I   by
@DorseyWhitneyMon, 28 Apr 201417:59:080000

Legal_Alerts- Arguments by Analogy Can Win The Day For Generics Asserting Obviousness Defense
http://t.co/sxqLrnXlxc I by @CarlsonCaspersMon, 28 Apr 201417:53:020000


LegaLAlerts- Biobased Chemicals Market Expected To Grow By 15 To 18 Percent By 2025
http://t.co/sLCruJ90BP I by @lawbcMon, 28 Apr 201417:47:030000

Legal_Alerts- Those Hiring Private Investigators Must Be Aware of Privilege and Privacy Legislation
http://t.co/Kc83u1cvoc I by @BennettJonesLawMon, 28 Apr 2014 17:41 :020000


Legal_Alerts- Pretzel Crisps Genericness Decision Appealed                                 http://t.co/Qdp7tu1sCN   I   by
@WinthropMPLSMon, 28 Apr 201417:35:030000


LegaLAlerts- Lawsky v. Condor Capital Corporation: Initial Enforcement of Dodd-Frank at the State Level
http://t.coNbrXxwcxR61 by @akin_gumpMon, 28 Apr 201417:29:01 0000


Legal_Alerts- California Energy Commission Announces New Funding Opportunities for Clean Tech Projects: ...
  http://t.co/kfLFXERr2b I by @wilsonsonsiniMon, 28 Apr 201417:23:030000


LegaLAlerts- Harvard University Faces Federal Investigation of Title IX Violations               http://t.co/40VAqhzjVj   I
by @WeComply4UMon, 28 Apr 201417:17:090000

Legal_Alerts- IP Buzz - April 2014            http://t.co/cTJb2i6Sey    I by   @VenableLLPMon, 28 Apr 2014 17: 11 :03
0000


Legal_Alerts- Has New York State Failed its Hospitals?                http://t.co/snmfSVxixa I by @SheppardMullinMon,
28 Apr 201417:05:150000


Legal_Alerts- New IRS Guidance Establishes When Retirement Plans Must Be Amended To Provide Retirement...
  http://t.co/sTJ1cG065F I by @LanerMuchinMon, 28 Apr 2014 16:59:020000



     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 122 of 195
                                  JD Supra Legal News via Twitter - Apr 282014

Legal_Alerts- Health Alert (Australia) - 28 April 2014       http://t.co/9B08IxaP5U I by @DLA_PiperMon, 28 Apr
2014 16:53:020000

Legal_Alerts- Priority in Patent and Design Applications       http://t.co/OovdIOZmwW I by @pretifiahertyMon, 28
Apr 201416:47:020000


Legal_Alerts- Wage Theft Class Actions Filed Against McDonald's And Its Franchisees
http://t.co/zjwy4Q7LYB I by @PessinKatzLawMon, 28 Apr 2014 16:41 :030000


LegaLAlerts- Health Reform Related Health Policy News              http://t.co/lf3zBeKTLv I by @PolsineIliMon, 28
Apr 201416:35:090000

LegaLAlerts- U.S. Supreme Court Upholds Michigan Constitutional Amendment Prohibiting Use Of...
http://t.co/v9P7YpCLhV I by @fordharrisonlawMon, 28 Apr 201416:23:020000

LegaLAlerts- BIA Holds Pending Extension of Non-Immigrant Status, Maintains Lawful Status
http://t.co/jdfnmllgHDMon, 28 Apr 2014 16: 17:02 0000

LegaLAlerts- FERC Technical Conference re: Winter 2013-14 Operations and Market Performance in RTO/ISOs
  http://t.co/noL80K58pTMon, 28 Apr 201415:59:030000


Legal_Alerts- Not Too Soon To Be Thinking Of 2015 Presidential Green Chemistry Challenge Submissions
http://t.coN67LVoWXqv I by @lawbcMon, 28 Apr 201415:53:080000

LegaLAlerts- New Zealand Patent Oppositions - New And Improved (New Act Cases)
http://t.co/jJqOPNV1Wi I by @FPatentsMon, 28 Apr 201415:47:020000


LegaLAlerts- NLRB Continues to Scrutinize Employee Handbook Provisions               http://t.co/u6LbWmJseZ I by
@fenwickwestMon, 28 Apr 201415:35:090000


Legal_Alerts- CalPERS Declares Wall Street Journal Wrong           http://t.co/RisswE988i I by @allenmatkinsMon,
28 Apr 201415:29:080000

Legal_Alerts- A Hidden Trap in Obamacare            http://t.co/oYrv3eP61N I by @PessinKatzLawMon, 28 Apr 2014
15:17:080000

Legal_Alerts- Court of Appeals Tells Foreign Producers That When It Comes to Countervailing Duties, You ...
http://t.co/s5k2caAWOII by @DrinkerBiddleMon, 28 Apr 201415:11 :090000

LegaLAlerts- European Commission Requests Comments on Treatment of Foreign Exchange Instruments
Under...     http://t.co/6inbtmQm8y I by @Sutherland_LawMon, 28 Apr 2014 15:05:400000

Legal_Alerts- Twitter Usage Linked with Divorce #divorcesurveysays                  http://t.co/p8uwAVa5XB I by
@AZLegaI1Mon, 28 Apr 201415:00:290000


Legal_Alerts- Albuquerque Police in the Crosshairs of Federal Oversight               http://t.coIl4XFgaT9xT I by
@WilsonElserMon, 28 Apr 2014 14:29:140000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 123 of 195
                                JD Supra Legal News via Twitter - Apr 28 2014

Legal_Alerts- Illinois Court Of Appeals: Non-Competes Unenforceable Without At Least Two Years Of...
http://t.co/8DotEmfqfY I by @stinsonleonardMon, 28 Apr 201414:23:080000


Legal_Alerts- Sixth Circuit Holds Liquor Liability Exclusion Inapplicable to Dram Shop Case
http://t.co/C8iqxQ65gUMon, 28 Apr 201414:17:030000


Legal_Alerts- 'You Can't Bend It That Way, Beckham': Federal Court Dismisses Plaintiffs Attempted ...
http://t.co/QhcX3WeGLX I by @WiliiamsMulienMon, 28 Apr 2014 14:11 :030000


Legal_Alerts- Real Estate Tip - Commercial Purchase Sale Agreements: The Basics Meet Today's Market
http://t.co/8vatC6BnEL I by @bernsteinshurMon, 28 Apr 2014 13:59:02 0000


Legal_Alerts- Guidance For Characterizing Oleochemicals For Assessment Purposes Released
http://t.co/QcCB4254yH I by @lawbcMon, 28 Apr 201413:53:030000


Legal_Alerts- Miami's Golden Age             http://t.co/WgMTBhD7SW   I by   @BilzinSumbergMon, 28 Apr 2014
13:47:180000


Legal_Alerts- The Nerve - New Tennessee Attorney General Opinion on Spinal Injections
http://t.co/sKOg7COVoO I by @cbslawfirmMon, 28 Apr 201413:42:140000



Load-Date: April 29,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 124 of 195
                            Intellectual Property via Twitter - Apr 28 2014
                                                 Intellectual Property via Twitter
                                            April 29, 2014 Tuesday 12:29 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 284 words

Body


IPLawAlerts- New Zealand Patent Oppositions - New And Improved (Old Act Cases) http://t.co/jpiaCIS4uG                      I by
@FPatentsMon, 28 Apr 201420:50:250000


IPLawAlerts- IP Newsflash - April 2014                      http://t.co/W3rw64RGxv      I by   @akin_gumpMon, 28 Apr 2014
20: 16:24 0000


IPLawAlerts- Endo Pharmas. Inc. v. Mylan Pharmas. Inc.

http://t.co/3biA26HxBQMon, 28 Apr 2014 19:59:32 0000


IPLawAlerts- District Court Struggles With Copyright Protection For 'Cheerleading-Uniformness'
http://t.co/973qElxPtp I by @foleyhoagMon, 28 Apr 2014 19:11 :240000


IPLawAlerts- Court Report               http://t.co/1r1j08vD86 I by @MBHBMon, 28 Apr 2014 19:08:190000


IPLawAlerts- New Technology Transfer Agreements Regime to kick in from 1 May: caution needed for the few ...
   http://t.co/HsKODiyOxo I by @whitecaseMon, 28 Apr 201418:17:190000


IPLawAlerts- Arguments by Analogy Can Win The Day For Generics Asserting Obviousness Defense
http://t.co/CPb8Vj9NB1 I by @CarlsonCaspersMon, 28 Apr 201417:42:160000


IPLawAlerts- Pretzel Crisps Genericness Decision Appealed                                         http://t.co/TrF5GiJ756   I   by
@WinthropMPLSMon, 28 Apr 201417:23:140000


IPLawAlerts- IP Buzz - April 2014                  http://t.co/hj7zM4AOfw   I by   @VenableLLPMon, 28 Apr 2014 17:06:18
0000


IPLawAlerts- In re Lamictal Direct Purchaser Antitrust Litigation                    http://t.co/OHEQ5jbyy4Mon, 28 Apr 2014
17:00:22 0000


IPLawAlerts- Priority in Patent and Design Applications                   http://t.co/AoGkfieUt4   I by @pretifiahertyMon,     28
Apr 201416:05:320000


IPLawAlerts- Gorilla Warfare Initiated on Playsets Trademarks                                    http://t.co/7ypFZTuGhq    I   by
@WCSRtweetMon, 28 Apr 201415:35:260000



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 125 of 195
                            Intellectual Property via Twitter - Apr 28 2014



IPLawAlerts- New Zealand Patent Oppositions - New And Improved (New Act Cases)
http://t.co/Uqu5JTry551 by @FPatentsMon, 28 Apr 201415:27:220000


Load-Date: April 29, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 126 of 195
                                    Media Law via Twitter - Apr 28 2014
                                                   Media Law via Twitter
                                            April 29, 2014 Tuesday 12:40 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 235 words

Body


Media_Laws- Court Puts a Cork in Billionaire's Punitive Damages Award In Counterfeit Wine Case
http://t.co/qOcWBGYXiMMon, 28 Apr 201422:59:300000


Media_Laws- Advertising News Analysis - April 24, 2014               http://t.co/KKfgf9SYsU I by @VenableLLPMon, 28
Apr 201422:53:460000


Media_Laws- SEC Issues Guidance on Use of Social Media                                  http://t.co/R38TkC01h9   I   by
@morganlewislawMon, 28 Apr 201422:41 :190000


Media_Laws- Corporate Financial Alert: SEC Eases Social Media Restrictions               http://t.co/wqbNF5Z903 I by
@SkaddenArpsMon, 28 Apr 201422:16:200000


Media_Laws- FDA Proposes Tobacco Products Rule; E-Cigarettes, Cigars To Be Regulated
http://t.co/sxeM6Hlsn1 I by @morganlewislawMon, 28 Apr 2014 21 :28:140000


Media_Laws- Consumers Binding Arbitration - Company Websites Social Media                  http://t.co/MqiluzfRtK I by
@cozen_oconnorMon, 28 Apr 2014 20:34:240000


Media_Laws- SEC Division of Corporation Finance Issues New CDls Relating to Social Media Use
http://t.co/zxiMm694Eb I by @kattenlawMon, 28 Apr 201419:23:190000


Media_Laws- Levick Monthly - April 2014: The Gainful Employment Battle Begins Anew
http://t.co/DDKTEZbwUv I by @LevickMon, 28 Apr 201417:56:080000


Media_Laws- Pretzel Crisps Genericness Decision Appealed                                http://t.co/15MfOxgiQd   I   by
@WinthropMPLSMon, 28 Apr 201417:08:180000


Media_Laws- Rule 506: Too Cumbersome For Private Offerings?

http://t.co/6B46rS7VN5 I by @cfjblawMon, 28 Apr 2014 15:05:28 0000


Load-Date: April 29, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 127 of 195
                         Obama Legal Analysis via Twitter - Apr 282014
                                                 Obama Legal Analysis via Twitter
                                            April 29, 2014 Tuesday 12:29 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 2679 words

Body


LegalAnalysis- "A pungent plant known for its skunk-like aroma, marijuana, accompanied by its distinct scent, is ... "
http://t.co/AEkKvDRuyYTue, 29 Apr 201410:03:130000


LegalAnalysis- First Circuit Orders AIG To Advance Defense Costs In FDIC Suit Because Of 'Likelihood Of A
Remote ...

http://t.co/ivHyKvJwmp #FinanceTue, 29 Apr 201409:53:030000


LegalAnalysis- Court Puts a Cork in Billionaire's Punitive Damages Award In Counterfeit Wine Case
http://t.co/EuY4hPie19 #Media #LawTue, 29 Apr 201409:42:130000


LegalAnalysis- It May Be Time To Update That Social Media Policy: FFIEC Releases Social Media ...
http://t.co/NPZtkIOr6u I by @cfjblaw #Media #LawTue, 29 Apr 2014 09:21 :030000


LegalAnalysis- Coming Soon: Supreme Court Could Curtail Securities Class Actions in ...
http://t.co/iUshFpbQkll by @stinsonleonard #SecuritiesTue, 29 Apr 201409:11 :020000


LegalAnalysis- EPA Questions Results Of DOE-Funded Study Finding GHG Emissions From Cellulosic Fuels
  http://t.co/GBmJOqROLO I by @Iawbc #EnergyTue, 29 Apr 201409:00:080000


LegalAnalysis- SEC Proposes Recordkeeping and Reporting Rules for Security-based Swaps
http://t.co/Gbq7aFfHX61 by @kattenlaw#FinanceTue, 29 Apr 201408:39:130000


LegalAnalysis- Comptroller Curry Takes Vendor Management Message To Third-Party Providers
http://t.coIW23vCEEFmh I by @BuckleySandlerTue, 29 Apr 201408:29:020000


LegalAnalysis- SEC Issues Guidance on Use of Social Media                    http://t.co/713H04aUij I by @morganlewislaw
#Media #LawTue, 29 Apr 201408:18:080000


LegalAnalysis- EPA Issues Direct Final Rule Reducing 2013 Cellulosic Fuel Blending Requirement
http://t.co/c9Iw8sk7hk I by @Iawbc #EnergyTue, 29 Apr 201408:08:020000


LegalAnalysis- Prince Edward County Field Naturalists v. Ostrander Point GP Inc: Staying a Judgment...
http://t.co/ywGbHI2CIS I by @Osler_Law #EnergyTue, 29 Apr 201407:57:130000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 128 of 195
                                Obama Legal Analysis via Twitter - Apr 2B 2014

LegalAnalysis- A Band-Aid At Best: OFCCP Offers Temporary And Limited Relief To TRICARE Providers
http://t.co/qGCqdfnLHc I by @PolsinelliTue, 29 Apr 201407:47:030000

LegalAnalysis- We have seen this movie before ..... and we all should know that it does not end well.
http://t.co/H93WUE1zzo I by @mintzlevin #TechTue, 29 Apr 201407:36:090000

LegalAnalysis- DOJ, SEC Announce More Charges In Broker-Dealer Foreign Bribery Case
http://t.co/dPB2gHwDp5 I by @BuckleySandlerTue, 29 Apr 201407:26:020000


LegalAnalysis- Two Recent FTC Cases Demonstrate the Antitrust Risk of Association Codes of Ethics
http://t.co/wWZo03HsTD I by @VenableLLP #nonprofitTue, 29 Apr 201407:15:130000

LegalAnalysis- Corporate Financial Alert: SEC Eases Social Media Restrictions          http://t.co/pLrBFcNrld I by
@SkaddenArps #FinanceTue, 29 Apr 201407:05:030000

LegalAnalysis- CMS's New System of Records for the Hospice Quality Reporting Program
http://t.co/xgJiioSjPr I by @oberhealthlaw #Health #LawTue, 29 Apr 2014 06:54:0B 0000

LegalAnalysis- upworthy: How Bad Were These 100,000 Kids That Courts Had Them ...
http://t.co/1BApOgTMWTue, 29 Apr 2014 06:44:02 0000


LegalAnalysis- Dodd-Frank Whistleblower Claims Subject To Arbitration, Key Distinctions Between ...
http://t.co/1Y59jWMbDv I by @stinsonleonardTue, 29 Apr 201406:33:130000

LegalAnalysis- Speaking Objections Are Not Allowed, And Neither Are Whispered Instructions - Lexos Media, Inc.
v. Zynga Inc.     http://t.co/oSzsCGn2BdTue, 29 Apr 201406:23:020000


LegalAnalysis- Can HRAs Survive Healthcare Reform?             http://t.co/OhIAynclnZ I by @pretifiaherty #Health
#LawTue, 29 Apr 2014 06:12:0B 0000


LegalAnalysis- Legislative Update Report No. 2014-0B         http://t.co/FOOWQ6evFH I by @Osler_Law #Health
#LawTue, 29 Apr 201406:02:020000

LegalAnalysis- FDA Proposes Tobacco Products Rule; E-Cigarettes, Cigars To Be Regulated
http://t.co/Fv2bSMov23 I by @morganlewislaw #Media #LawTue, 29 Apr 2014 05:51: 12 0000

LegalAnalysis- National Implications From Settlement of High-Profile Employee Raiding Case
http://t.co/NAxfw4QeWj I by @OgletreeDeakins #TechTue, 29 Apr 2014 05:41 :020000

LegalAnalysis- Where There's Smoke, There's Proposed Regulation: FDA Seeks to Bring E-Cigarettes ...
http://t.co/U2cHcqzzxW I by @ObermayerLaw#WorkplaceTue, 29 Apr 2014 05:30:0B 0000

LegalAnalysis- U.S. House Committee Holds Hearing on Abusive Patent Demand Letters
http://t.co/llicYu60BDTue, 29 Apr 201405:20:020000


LegalAnalysis- And the Tie Goes to ... Due Process                    http://t.co/ewkxb2CBe6   I   by @mintzlevin
#FinanceTue, 29 Apr 201405:09:030000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 129 of 195
                                Obama Legal Analysis via Twitter - Apr 282014

LegalAnalysis- OFCCP'S New Veteran/Disability Regulations Are Now In Effect. Are You Ready? ..
http://t.co/JG9FyMIF9n I by @MeritasLawFirmsTue, 29 Apr 2014 04:59:01 0000


LegalAnalysis- CFPB Issues Electronic-Closing Pilot Guidelines and Seeks to Use Technology to ...
http://t.co/vzNUtWWxcU I by @FoleyandLardner #FinanceTue, 29 Apr 201404:48:13 0000

LegalAnalysis- Proposed Amendments to Delaware General Corporation Law and Courts and Judicial. ..
http://t.co/vGPZWPxlbe I by @kattenlaw #SecuritiesTue, 29 Apr 201404:38:020000

LegalAnalysis- New Zealand Patent Oppositions - New And Improved (Old Act Cases)
http://t.co/jtF9wVduz5 I by @FPatentsTue, 29 Apr 201404:27:120000


LegalAnalysis- Consumers Binding Arbitration - Company Websites Social Media               http://t.co/uUcLBaUhkL    I
by @cozen_oconnor#Media #LawTue, 29 Apr 201404:17:020000

LegalAnalysis- Your Shipping Containers Could Get A Lot More Expensive                  http://t.co/6UZaKSIR5T   I by
@DrinkerBiddleTue, 29 Apr 201404:06:040000


LegalAnalysis- SEC Settles Five Insider Trading Actions, Cooperation Key                http://t.co/E020EJ9IdV   I by
@DorseyWhitney #SecuritiesTue, 29 Apr 2014 03:56:02 0000

LegalAnalysis- CFPB Issues Integrated Mortgage Disclosure Rule Compliance Resources
http://t.co/P5zgNBdGrZ I by @BuckleySandler #FinanceTue, 29 Apr 201403:45:130000


LegalAnalysis- Class Arbitration Round-Up         http://t.co/QOTlhE8mSh I by @cfjblaw #WorkplaceTue, 29 Apr
201403:35:020000

LegalAnalysis- Europe: National data protection authorities should             be     independent
http://t.coNyKWRqNvPK I by @DLA_PiperTue, 29 Apr 201403:24:040000

LegalAnalysis- Highlights of the Protecting Access to Medicare Act of 2014             http://t.co/mHAeq4McPa    I by
@ober_kaler#Health #LawTue, 29 Apr 201403:14:020000


LegalAnalysis- Renewable Fuel Producers Oppose EPA Motion In 2013 RFS Case                  http://t.co/ATkleL5yOO   I
by @lawbc#EnergyTue, 29 Apr 201403:03:130000


LegalAnalysis- IP Newsflash - April 2014             http://t.co/nhOrRtBrDp   I by   @akin_gumpTue, 29 Apr 2014
02:42:03 0000

LegalAnalysis- EEOC Sues Custom Built Personal Training for Pregnancy Discrimination
http://t.co/5VOL2hYAFD I by @EEOCNews #WorkplaceTue, 29 Apr 201402:32:020000

LegalAnalysis- FINRA's Consolidated Supervision Rules and Regulatory Notice                   14-10
http://t.co/KA65HOIA7J I by @Sutherland_Law #FinanceTue, 29 Apr 201402:21 :130000


LegalAnalysis- Texas Court Of Appeals: Providing "Treasure Map" To Potential Investors Without Non-Disclosure
Agreement Does Not...      http://t.co/aOFNBNzj6HTue, 29 Apr 201402:11 :020000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 130 of 195
                                Obama Legal Analysis via Twitter - Apr 282014

LegalAnalysis- Telecommuting Accommodation? It Depends!                           http://t.co/eVI8uSVYKF     I   by
@shermanhoward #WorkplaceTue, 29 Apr 201402:00:040000

LegalAnalysis- Endo Pharmas. Inc. v. Mylan Pharmas. Inc.                http://t.co/IPjP4Xs6XkTue, 29 Apr 2014
01 :50:020000

LegalAnalysis- Health Care Reform: 90-Day Waiting Period Limitation                 http://t.co/1bI5Tc5mzT   I by
@parkerpoe#Health #LawTue, 29 Apr 201401:39:130000

LegalAnalysis- I've Fallen and Can't Get Up! - Planning Observation on How to Pay for Your...
http://t.co/6HBt3xEk5H I by @Grnowotnyaolcom #Health #LawTue, 29 Apr 201401 :29:020000

LegalAnalysis- SEC Division of Corporation Finance Issues New CDls Relating to Social Media Use
http://t.co/mS4IYrFOrU I by @kattenlaw#FinanceTue, 29 Apr 201401 :08:020000

LegalAnalysis- Poison Pills with Lower Ownership Thresholds for Activist Investors Come Under Attack
http://t.co/BMBhGYhA111 by @MoFoLLP #SecuritiesTue, 29 Apr 201400:57:030000

LegalAnalysis- California District Court Re-Certifies Chinese Daily News Wage and Hour Class ...
http://t.co/HK6IVCe7A91 by @LittlerNews #WorkplaceTue, 29 Apr 201400:47:020000


LegalAnalysis- Association of British Insurers Releases New Best Practice Guidelines for Lock-Up Periods
http://t.co/8iMfC7QSVy I by @morganlewislawTue, 29 Apr 201400:36:030000

LegalAnalysis- Ignore The First Conflict Minerals Filing         http://t.co/q8f2MPK9d6 #SecuritiesTue, 29 Apr
201400:26:020000


LegalAnalysis- Lawson v. FMR LLC: Supreme Court Takes Broad View Of Sarbanes-Oxley ...
http://t.co/CA2iHOYKVC I by @stinsonleonard #WorkplaceTue, 29 Apr 201400:15:080000


LegalAnalysis- Short-Form Form 1023 Out By Summer            http://t.co/TWJGj4sLT4 #nonprofitTue, 29 Apr 2014
00:05:02 0000

LegalAnalysis- District Court Struggles With Copyright Protection For 'Cheerleading-Uniformness'
http://t.co/fLsJNX1cu I by @foleyhoagMon, 28 Apr 201423:54:100000


LegalAnalysis- Court Report         http://t.co/xmNCmai2UB I by @MBHBMon, 28 Apr 201423:44:020000


LegalAnalysis- The Alternative Investment Fund Managers Directive: Status Update of...
http://t.co/q5hPgeSAfv I by @goodwinprocter#SecuritiesMon, 28 Apr 201423:23:020000


LegalAnalysis- Fee Policies for Missed Appointments           http://t.co/pLyGvzGc9D   I by @ober_kaler #Health
#LawMon, 28 Apr 201423:12:070000


LegalAnalysis- Financial Services Regulation: Exchange - International Newsletter - Issue 22 - April 2014
http://t.co/e7XgohDdTZ I by @DLA_PiperMon, 28 Apr 201422:51 :070000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 131 of 195
                                 Obama Legal Analysis via Twitter - Apr 28 2014

LegalAnalysis- Levick Monthly - April 2014: The Gainful Employment Battle Begins Anew
http://t.co/Mw8SUFku9r I by @Levick #SecuritiesMon, 28 Apr 201422:41 :020000


LegalAnalysis- FINRA Proposes Rule Establishing Fee Schedule for Access to ATS Volume Data
http://t.co/09S1zFtwZ31 by @kattenlaw #SecuritiesMon, 28 Apr 201422:30:250000


LegalAnalysis- ERISA: Plans Waive Defenses If Not Asserted In Administrative Process
http://t.co/kvlx5W7GTt#FinanceMon, 28 Apr 201422:20:190000


LegalAnalysis- FBARS Are Due June 30, Who Must File              http://t.co/tdxkT6PANMon, 28 Apr 2014 22:10:14
0000

LegalAnalysis- CERCLA's Dark Pathways Around Due Process                  http://t.co/bMBtrkWINq   I by   @foleyhoag
#EnergyMon, 28 Apr 2014 22:00:03 0000

LegalAnalysis- Protection of Collateral for Uncleared Swaps-the Importance of Initial Margin ...
http://t.coNQwOu5cOEc I by @KLGates#SecuritiesMon, 28 Apr 2014 21:49:10 0000


LegalAnalysis- Biobased Chemicals Market Expected To Grow By 15 To 18 Percent By 2025
http://t.co/ZYMZmNE3YT I by @lawbc#TechMon, 28 Apr 2014 21:18:02 0000

LegalAnalysis- 11th Circuit Affirms No Indemnity for a Subcontractor's Deceased Employee Under Employee ...
  http://t.co/kxpidYJZPY I by @Baker_DonelsonMon, 28 Apr 201421 :07:070000


LegalAnalysis- Those Hiring Private Investigators Must Be Aware of Privilege and Privacy Legislation
http://t.co/OsVRhiFMsp I by @BennettJonesLawMon, 28 Apr 201420:57:060000


LegalAnalysis- Pretzel Crisps Genericness Decision Appealed                            http://t.co/x7Gqdp8EG1   I   by
@WinthropMPLSMon, 28 Apr 201420:47:020000

LegalAnalysis- Lawsky v. Condor Capital Corporation: Initial Enforcement of Dodd-Frank at the State ...
http://t.co/6rlm07BAum I by @akin_gump #FinanceMon, 28 Apr 201420:36:120000


LegalAnalysis- California Energy Commission Announces New Funding Opportunities for Clean Tech ...
http://t.co/JoD64YPZEZ I by @wilsonsonsini #TechMon, 28 Apr 201420:26:050000


LegalAnalysis- Interview With Michael Kleef On The Use Of Technology In Compliance Programs
http://t.co/LV9xScSS7J I by @tfoxlaw #TechMon, 28 Apr 2014 20:16:02 0000


LegalAnalysis- Time to Hand-Out Whistles in America's Schools                          http://t.co/wdD4TKcgr1   I   by
@stevekardell1 #WorkplaceMon, 28 Apr 201420:05:120000

LegalAnalysis- England and Wales Court of Appeal: Do Not Disclose At Your Peril             http://t.co/5PRLyI13Qq     I
by @SedgwickLLPMon, 28 Apr 201419:55:020000


LegalAnalysis- Harvard University Faces Federal Investigation of Title IX Violations          http://t.co/jkbf6jLvMd   I
by @WeComply4U #WorkplaceMon, 28 Apr 201419:44:020000



     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 132 of 195
                                 Obama Legal Analysis via Twitter - Apr 282014

LegalAnalysis- IP Buzz - April 2014          http://t.co/60iqS2B9jD I by @VenableLLPMon, 28 Apr 2014 19:33:09
0000


LegalAnalysis- Has New York State Failed its Hospitals?               http://t.co/MVQxFOsIMH I by @SheppardMullin
#FinanceMon, 28 Apr 201419:23:020000


LegalAnalysis- In re Lamictal Direct Purchaser Antitrust Litigation           http://t.co/EngjAOY9A9 #TechMon, 28
Apr 201419:12:070000


LegalAnalysis- SEC Municipalities Continuing Disclosure Cooperation Initiative Targets Issuers and ...
http://t.co/7NWver9SCII by @BGLLP#FinanceMon, 28 Apr 201419:02:020000

LegalAnalysis- New IRS Guidance Establishes When Retirement Plans Must Be Amended To Provide ...
http://t.co/PbKawyC8PP I by @LanerMuchin #FinanceMon, 28 Apr 201418:51:090000

LegalAnalysis- Priority in Patent and Design Applications        http://t.co/sdZaHxo4u1 I by @pretifiahertyMon, 28
Apr 201418:20:030000


LegalAnalysis- Health Reform Related Health Policy News               http://t.co/tjQqBsao1 P I by @Polsinelli #Health
#LawMon, 28 Apr 201417:59:020000


LegalAnalysis- U.S. Supreme Court Upholds Michigan Constitutional Amendment Prohibiting Use ...
http://t.co/sWuhX7tZq21 by @fordharrisonlaw#WorkplaceMon, 28 Apr 201417:48:060000

LegalAnalysis- MA Update: New Rules Will Limit Shareholders' Tax-Free Treatment On Inversions
http://t.co/iGDk6PjBus #SecuritiesMon, 28 Apr 2014 17:38:030000


LegalAnalysis- FERC Technical Conference re: Winter 2013-14 Operations and Market Performance in RTO/lSOs
  http://t.co/mc5Zy2oE05 #EnergyMon, 28 Apr 201417:27:11 0000


LegalAnalysis- Not Too Soon To Be Thinking Of 2015 Presidential Green Chemistry Challenge Submissions
http://t.coIZuIONyTQDP I by @Iawbc #TechMon, 28 Apr 201417:17:030000

LegalAnalysis- Gorilla Warfare Initiated on Playsets Trademarks                           http://t.co/TqzvKUslix I by
@WCSRtweetMon, 28 Apr 201417:06:130000

LegalAnalysis- News from the Health Law Gurus™                        http://t.co/Cp3rsPhYdY I by @ObermayerLaw
#TechMon, 28 Apr 201416:56:030000


LegalAnalysis- New Zealand Patent Oppositions - New And Improved (New Act Cases)
http://t.co/ITpwfX50uT I by @FPatentsMon, 28 Apr 201416:45:090000


LegalAnalysis- Third Circuit Addresses FLSA "Successor" Liability                        http://t.co/kKrfkqBsww I by
@Iabor_attorneys #WorkplaceMon, 28 Apr 201416:35:030000

LegalAnalysis- Health Care Reform Implementation Update                 http://t.co/Tohur1coqT I by @cozen_oconnor
#Health #LawMon, 28 Apr 201416:24:120000




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 133 of 195
                               Obama Legal Analysis via Twitter - Apr 282014

LegalAnalysis- NLRB Continues to Scrutinize Employee Handbook Provisions               http://t.co/ghH96B3C7K I by
@fenwickwest#WorkplaceMon, 28 Apr 201416:14:020000


LegalAnalysis- CFPB student loan complaints report highlights alleged co-signer issues
http://t.co/ciIVKOH4Av I by @ballardspahrllp #FinanceMon, 28 Apr 201416:03:050000


LegalAnalysis- CalPERS Declares Wall Street Journal Wrong           http://t.co/aDc7qk1kOS     I by @allenmatkins
#WorkplaceMon, 28 Apr 201415:53:020000


LegalAnalysis- Rule 506: Too Cumbersome For Private Offerings?            http://t.co/uzWJbi3SCa    I by @cfjblaw
#FinanceMon, 28 Apr 201415:42:070000


LegalAnalysis- A Hidden Trap in Obamacare                http://t.co/2y8IDr7Rts   I   by @PessinKatzLaw #Health
#LawMon, 28 Apr 201415:32:020000


LegalAnalysis- Court of Appeals Tells Foreign Producers That When It Comes to Countervailing Duties, You ...
  http://t.co/KjSWjwt2FM I by @DrinkerBiddleMon, 28 Apr 2014 15:21 :21 0000


LegalAnalysis- European Commission Requests Comments on Treatment of Foreign Exchange ...
http://t.co/xz8rj2SsFU I by @Sutherland_Law #FinanceMon, 28 Apr 201415:11 :140000


LegalAnalysis- Illinois Court Of Appeals: Non-Competes Unenforceable Without At Least Two Years ...
http://t.co/oVUUiUXYjO I by @stinsonleonard #WorkplaceMon, 28 Apr 201414:39:130000


LegalAnalysis- Sixth Circuit Holds Liquor Liability Exclusion Inapplicable to Dram Shop Case
http://t.co/gqObXHbceJMon, 28 Apr 2014 14:29:020000


LegalAnalysis- International Financial Services Association Launches AML Working Group
http://t.co/TCJFuQOjxz I by @BuckleySandlerMon, 28 Apr 2014 14:08:020000


LegalAnalysis- Guidance For Characterizing Oleochemicals For Assessment Purposes Released
http://t.co/86Jw5hugxZ I by @lawbc#TechMon, 28 Apr 201413:57:320000


LegalAnalysis- The Nerve - New Tennessee Attorney General Opinion on Spinal Injections
http://t.co/Asnf8ARoay I by @cbslawfirm #Health #LawMon, 28 Apr 201413:47:130000


Load-Date: April 29, 2014


  End of Doctlnlcn(




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 134 of 195
                             Science Tech Law via Twitter - Apr 282014
                                                 Science Tech Law via Twitter
                                            April 29, 2014 Tuesday 12:29 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 807 words

Body


Tech_Law- Advertising News Analysis - April 24, 2014 http://t.co/1p27nIWJ9m                        I   by @VenableLLP (via
@Media_Laws)Mon, 28 Apr 2014 23:26:13 0000


Tech_Law- Court Puts a Cork in Billionaire's Punitive Damages Award In Counterfeit Wine Case
http://t.co/Q2z9XRHkn7 (via @Media_Laws)Mon, 28 Apr 201423:23:190000


Tech_Law- It May Be Time To Update That Social Media Policy: FFIEC Releases Social Media ...

http://t.co/syeNrPQHHY I by @cfjblaw (via @Media_Laws)Mon, 28 Apr 201423:12:020000


Tech_Law- We have seen this movie before ..... and we all should know that it does not end well.
http://t.co/drNqQf4W4v I by @mintzlevinMon, 28 Apr 2014 23:03:21 0000


Tech_Law- SEC Issues Guidance on Use of Social Media                      http://t.co/6GlpOhI5C2       I by @morganlewislaw
(via @Media_Laws)Mon, 28 Apr 2014 23:00:17 0000


Tech_Law- Corporate Financial Alert: SEC Eases Social Media Restrictions                       http://t.co/BNI1kvoZCi    I by
@SkaddenArps (via @Media_Laws)Mon, 28 Apr 201422:36:21 0000


Tech_Law- Legislative Update Report No. 2014-08                    http://t.co/iYJhUrFOLi   I by   @Osler_LawMon, 28 Apr
201422:10:190000


Tech_Law- U.S. House Committee Holds Hearing on Abusive Patent Demand                                   Letters
http://t.co/ICKmmHPS02 (via @IPLawAlerts)Mon, 28 Apr 201422:01 :270000


Tech_Law- National Implications From Settlement of High-Profile Employee Raiding Case
http://t.co/8XCv5abx3Z I by @OgletreeDeakinsMon, 28 Apr 201421 :57:080000


Tech_Law- FDA Proposes Tobacco Products Rule; E-Cigarettes, Cigars To Be Regulated
http://t.co/FpTGfjvcHL I by @morganlewislaw (via @Media_Laws)Mon, 28 Apr 2014 21 :54:130000


Tech_Law- Consumers Binding Arbitration - Company Websites Social Media                        http://t.co/oMc462A27d I by
@cozen_oconnor (via @Media_Laws)Mon, 28 Apr 201421 :04:230000


Tech_Law- New Zealand Patent Oppositions - New And Improved (Old Act Cases)                            http://t.co/yjMd329NPD
I by @FPatents (via @IPLawAlerts)Mon, 28 Apr 2014 21 :00:320000

      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 135 of 195
                                   Science Tech Law via Twitter - Apr 282014



Tech_Law- Europe: National data protection authorities should be independent                http://t.co/KhvILBCWL8 I by
@DLA_PiperMon, 28 Apr 201420:50:190000


Tech_Law- Texas Court Of Appeals: Providing "Treasure Map" To Potential Investors Without Non-Disclosure
Agreement Does Not...    http://t.colWu20aqtTXGMon, 28 Apr 201420:31 :190000


Tech_Law- Endo Pharmas. Inc. v. Mylan Pharmas. Inc.                   http://t.co/qPpP8HyP3W (via @IPLawAlerts)Mon,
28 Apr 201420:10:240000


Tech_Law- Specffic Steps Broker-Dealers and Investment Advisers Should Take in Response to the SEC's ...
http://t.co/hPDYvp4cuV I by @mintzlevinMon, 28 Apr 201419:53:340000


Tech_Law- SEC Division of Corporation Finance Issues New CD Is Relating to Social Media ...
http://t.co/wWmfB3g9dG I by @kattenlaw (via @Media_Laws)Mon, 28 Apr 201419:42:260000


Tech_Law- District Court Struggles With Copyright Protection For. ..             http://t.co/jMcKhLvTLJ I by @foleyhoag
(via @IPLawAlerts)Mon, 28 Apr 201419:20:350000


Tech_Law- Court Report                http://t.co/KQv434j7pj   I by   @MBHB (via @IPLawAlerts)Mon, 28 Apr 2014
19:18:240000


Tech_Law- New Technology Transfer Agreements Regime to kick in from 1 May: caution ...
http://t.co/JxR3mDQSe61 by @whitecase (via @IPLawAlerts)Mon, 28 Apr 201418:38:150000


Tech_Law- Levick Monthly - April 2014: The Gainful Employment Battle Begins Anew
http://t.co/aLG9EsnNOV I by @Levick (via @Media_Laws)Mon, 28 Apr 201418:26:140000


Tech_Law- Arguments by Analogy Can Win The Day For Generics Asserting Obviousness ...
http://t.co/LgRuRTp5ZS I by @CarlsonCaspers (via @IPLawAlerts)Mon, 28 Apr 201417:53:200000


Tech_Law- Biobased Chemicals Market Expected To Grow By 15 To 18 Percent By 2025
http://t.co/iPvPYPib881 by @lawbcMon, 28 Apr 201417:38:260000


Tech_Law- Pretzel Crisps Genericness Decision Appealed                    http://t.co/Cle9gfB56N   I by @WinthropMPLS
(via @Media_Laws)Mon, 28 Apr 201417:33:21 0000


Tech_Law- In re Lamictal Direct Purchaser Antitrust Litigation                             http://t.co/fTnmUOGRjC (via
@IPLawAlerts)Mon, 28 Apr 201417:29:350000


Tech_Law- Interview With Michael Kleef On The Use Of Technology In Compliance Programs
http://t.co/t4KnQRYhWy I by @tfoxlawMon, 28 Apr 2014 17:23:260000


Tech_Law- IP Buzz - April 2014             http://t.co/daglgFzWGa      I by   @VenableLLP (via @IPLawAlerts)Mon, 28
Apr 201417:17:430000




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 136 of 195
                                 Science Tech Law via Twitter - Apr 282014

Tech_Law- Priority in Patent and Design Applications            http://t.co/EWbYilgOKG   I by   @pretiflaherty (via
@IPLawAlerts)Mon, 28 Apr 201416:20:030000


Tech_Law- News from the Health Law Gurus™              http://t.coNyEK9eoPEa I by @ObermayerLawMon, 28 Apr
201415:48:21 0000


Tech_Law- Not Too Soon To Be Thinking Of 2015 Presidential Green Chemistry Challenge Submissions
http://t.co/LbxzNjN1ue I by @lawbcMon, 28 Apr 201415:35:320000


Tech_Law- Rule 506: Too Cumbersome For Private Offerings?              http://t.co/gRWwDNGPwd        I by @cfjblaw
(via @Media_Laws)Mon, 28 Apr 201415:26:200000


Tech_Law- Guidance For Characterizing Oleochemicals For Assessment Purposes Released
http://t.co/eYFmsjM29r I by @lawbcMon, 28 Apr 2014 14:02:340000


Load-Date: April 29, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 137 of 195
/
,   \
        Press Release: Snyder's-Lance, Inc. to Release First Quarter 2014 Results
        on Thursday, May 8, Before Market Opens. Will Host Conference Call and
                    Webcast at 9:00 am Eastern on Thursday, May 8.
                                                      Dow Jones Institutional News
                                                  April 24, 2014 Thursday 3:00 PM GMT


    Copyright 2014 Factiva ®, from Dow Jones
    All Rights Reserved




                               I
    Copyright © 2014, Dow Jones & Company, Inc.



           DOW JONES Nf                 ES


    Length: 474 words

    Body


    Snyder's-Lance, Inc. to Release First Quarter 2014 Results on Thursday, May 8, Before Market Opens. Will Host
    Conference Call and Webcast at 9:00 am Eastern on Thursday, May 8.

    PR Newswire

    CHARLOTTE, N.C., April 24, 2014

    CHARLOTTE, N.C., April 24, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
    that it intends to release its 2014 first quarter results before the market opens on Thursday, May 8, 2014.
    Management will also conduct a conference call and live webcast at 9:00 am Eastern time on Thursday, May 8,
    2014 to review the Company's results. Participating in the conference call will be Carl Lee, Jr, CEO and President,
    Rick Puckett, Executive Vice President and Chief Financial Officer and Mark Carter, Vice President and Investor
    Relations Officer.

    The conference call and accompanying slide presentation will be webcast live through the Investor Relations
    section of the Company's website, www.snyderslance.com. In addition, the slide presentation will be available at
       www.snyderslance.com to download and print approximately 30 minutes before the webcast.

    To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
    international callers. A continuous telephone replay of the call will be available between 3:00pm on May 8 and
    midnight on May 15. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for
    international callers. The replay access code is 35042167. Investors may also access a web-based replay of the
    conference call at www.snyderslance.com .

    About Snyder's-Lance, Inc.

    Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
    United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,



          Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 138 of 195
  Press Release: Snyder's-Lance, Inc. to Release First Quarter 2014 Results on Thursday, May 8, Before Market
                           Opens. Will Host Conference Call and Webcast at 9:00 ....

potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), Quitos(TM) and Padrinos(R) brand names along with a number of private label and third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. LNCE-E

SOURCE Snyder's-Lance, Inc.

/CONTACT: Mark Carter, Investor Relations Officer (704) 557-8386

/Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

(END) Dow Jones Newswires

April 24, 201411:00 ET (15:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: April 25, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 139 of 195
Snyder's-Lance, Inc. to Release First Quarter 2014 Results on Thursday, May
 8, Before Market Opens. Will Host Conference Call and Webcast at 9:00 am
                        Eastern on Thursday, May 8.
                                                           PR Newswire
                                            April 24, 2014 Thursday 11 :00 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 391 words
Dateline: CHARLOTTE, N.C., April 24, 2014

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its 2014 first quarter results
before the market opens on Thursday, May 8, 2014. Management will also conduct a conference call and live
webcast at 9:00 am Eastern time on Thursday, May 8, 2014 to review the Company's results. Participating in the
conference call will be Carl Lee, Jr, CEO and President, Rick Puckett, Executive Vice President and Chief Financial
Officer and Mark Carter, Vice President and Investor Relations Officer.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
at       http://www.snyderslance.com to download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. A continuous telephone replay of the call will be available between 3:00pm on May 8 and
midnight on May 15. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for
international callers. The replay access code is 35042167. Investors may also access a web-based replay of the
conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart(TM), O-Ke-Ooke®,
Quitos(TM) and Padrinos® brand names along with a number of private label and third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-E

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, Investor Relations Officer (704) 557-8386


Load-Date: April 25,2014




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 140 of 195
  Snyder's-Lance, Inc. to Release First Quarter 2014 Results on Thursday, May 8, Before Market Opens. Will
                         Host Conference Call and Webcast at 9:00 am Eastern on ....


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 141 of 195
                              Pretzels twist way into new snack potential
                                           The Clarion-Ledger (Jackson, Mississippi)
                                              April 23, 2014 Wednesday, 1 Edition


Copyright 2014 The Clarion-Ledger All Rights Reserved

Section: D; Pg. 6
Length: 1030 words

Body


The golden brown glory that is the pretzel twists the night away as a bar snack, twists travel hours away in airline
freebies and twists the grocery aisles away by buddying up with fellow snacks.

It showed up in a pretzel bun for Wendy's for a limited time. I enjoyed it as a pretzel croissant on my sandwich from
Whole Foods recently. Last night, I considered the back of a bag of Pepperidge Farms Goldfish as I munched away
and saw the pitch for a pretzel species of the little smiley crackers.

Is there nothing this little knot can't do?

Saturday is National Pretzel Day, so declared by former Pennsylvania Gov. Ed Rendell in 2003, to commemorate
the pretzel's importance to the culture and economy of his state, which is considered the birthplace of America's
pretzel industry. Credit its large population of German immigrants.

Two full-service pretzel places - Wetzel's Pretzels and Auntie Anne's - in Northpark mall keep shoppers there in
good munch graces. At Wetzel's, there's buttered and non-, sour cream and onion, cinnamon and almond crunch,
baked cheese pretzel selections and Wetzel Dogs. Auntie Anne's also spices up pretzels with cinnamon sugar,
jalapeno and roasted garlic Parmesan as well as pepperoni, sweet almond, raisin, pretzel dogs and more.

Some may prefer the giant soft and chewy version, but I like mine with a cracker-snap crunch and the coarse salt
sprinkle.

They can be sweet, too. I've never explored that side of the snack, but a bit of investigating makes me think I ought
to.

"Practical Baking," a textbook from a class I took at Hinds, describes Sugar Pretzels, a combination of puff pastry
and chocolate short doughs for contrast. Sounds heavenly. A Bon Appetit recipe for Sweet Pretzels calls for a
sweet dough and pearl sugar, a specialized chunky sugar that doesn't melt easily. That, too, got my curiosity up.

But who says you've got to choose? A Bon Appetit recipe for Dark Chocolate Pudding with Pretzels offers, its says,
"more proof that salt makes any dessert taste better."

But for run-of-the-mill snacking, salty guys are still my go-to. I apparently fall into a long line.

"Pretzels are believed to be one of the world's oldest snacks," said Valerie Traynor, vice president of marketing for
Snack Factory Pretzel Crisps, which just introduced a few new twists of its own with honey mustard and onion, sea
salt and cracked pepper and, for bite-size snacking, original and cheddar minis for 17 flavors. The pretzel crackers
can hold their own or hold a topping, snackers' choice.

Pretzel origins are debated, but the pervading story settles on German monks who rewarded children by baking
strips of leftover dough into a shape resembling arms crossing the chest in prayer, Traynor said. "In Switzerland,


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 142 of 195
                                     Pretzels twist way into new snack potential

pretzels were used as a marriage knot, and couples would pull on either end of a pretzel on their wedding day -
that's where 'tying the knot' comes from!"

Here in the U.S., pretzel snacking is commonly associated with sporting events, carnivals and festivals. Pretzels
were associated with Lent and Easter because ingredients could be eaten during fasting. "For children, pretzels
were hidden on Easter morning just as eggs are hidden today," Traynor said.

Now, there's a upward trend in pretzel bread at retailers, and pretzels have perked up gourmet menus around the
country, she added. "Pretzel rolls are replacing buns for a chewier and shinier texture. Chefs are experimenting with
the salty crunch of pretzels and twisting them into their favorite classics."

Some examples: Pulled pork and braised beef on pretzel rolls at Seattle's Bitteroot BBQ; breakfast egg sandwich
on a soft pretzel roll at Colorado's Snooze; pretzel-crusted fried squid at Florida's Prato; soft pretzel bread pudding
with dark chocolate, vanilla bean and chocolate-covered pretzel ice cream at Chicago's Nightwood; pretzel
croissants at New York's City Bakery; and New York Prohibition Bakery's pretzels and beer cupcakes using pale ale
and Nutella.

"Most of our research shows that pretzels have very few limits," Traynor said. "With two claims of origin, one with
the Egyptians and another with a monk in 610 AD - I think that says a lot about its enduring appeal."

Given the boost in consumer interest in healthier snacks, pretzels as a baked snack can gain more ground, with 30
percent less fat than potato chips, she noted. Plus, pretzel crisps weigh in at 110 calories.

Saturday is Healthy Kids Day, too. Maybe a play date's in order.

To contact Sherry Lucas, call (601) 961-7283; follow @SherryLucas1 on Twitter.

White Bean Spread with Crispy Sage & Pomegranate Seeds

12 Original Pretzel Crisps

1 (16-ounce) can cannellini beans, strained and rinsed

1 clove garlic

Juice of 1/2 lemon

2 scallions, rinsed and minced

Salt and pepper to taste

1 pomegranate, halved and seeded

14 fresh sage leaves (12 for sauteeing, 2 for white bean puree)

2 tablespoons olive oil

2 tablespoons butter

Add butter and olive oil to a saute pan over medium heat. When oil is hot, add sage leaves (soft side down). Cook
for about 30 seconds on each side or until slightly brown. Remove and place onto paper towel. Sprinkle with salt
immediately. Set aside.

Puree cannellini beans, garlic, 2 sage leaves, lemon juice and scallions in a food processor. Add salt and pepper to
taste.




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 143 of 195
                                   Pretzels twist way into new snack potential

Assembly: Place one crispy sage leaf on each Pretzel Crisp, add a dollop of white bean spread and top with
pomegranate seeds.

Source: Snack Factory Pretzel Crisps

Sherry Lucas

Shrimp Po'Boy with Remoulade

12 Honey Mustard and Onion Pretzel Crisps

12 medium-size shrimp (buy already peeled, deveined and cooked)

1 cup plain Greek yogurt

2 tablespoons sweet relish

2 tablespoons stone-ground mustard

1 teaspoon capers

1/2 teaspoon cayenne pepper

Salt and pepper to taste

1 teaspoon olive oil

6 cherry tomatoes, sliced

1-2 chives, chopped

Puree yogurt, relish, mustard, capers and cayenne pepper in a food processor. Add salt and pepper to taste. Saute
shrimp in olive oil just to warm up (about 15 seconds each side).

Assembly: Add one or two slices of tomato to each Pretzel Crisp. Top with a dollop of remoulade. Place a shrimp
on top, another small dollop of remoulade and garnish with chopped chives.

Source: Snack Factory Pretzel Crisps


Load-Date: July 14, 2014


  End ofDncument




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 144 of 195
        /\
        \ j
         ~y\
         Cd                   Pretzels twist way into new snack potential
                                           The Clarion-Ledger (Jackson, Mississippi)
                                               April 23, 2014 Wednesday, 1 Edition


Copyright 2014 The Clarion-Ledger All Rights Reserved

Section: D; Pg. 1
Length: 1030 words

Body


The golden brown glory that is the pretzel twists the night away as a bar snack, twists travel hours away in airline
freebies and twists the grocery aisles away by buddying up with fellow snacks.

It showed up in a pretzel bun for Wendy's for a limited time. I enjoyed it as a pretzel croissant on my sandwich from
Whole Foods recently. Last night, I considered the back of a bag of Pepperidge Farms Goldfish as I munched away
and saw the pitch for a pretzel species of the little smiley crackers.

Is there nothing this little knot can't do?

Saturday is National Pretzel Day, so declared by former Pennsylvania Gov. Ed Rendell in 2003, to commemorate
the pretzel's importance to the culture and economy of his state, which is considered the birthplace of America's
pretzel industry. Credit its large population of German immigrants.

Two full-service pretzel places - Wetzel's Pretzels and Auntie Anne's - in Northpark mall keep shoppers there in
good munch graces. At Wetzel's, there's buttered and non-, sour cream and onion, cinnamon and almond crunch,
baked cheese pretzel selections and Wetzel Dogs. Auntie Anne's also spices up pretzels with cinnamon sugar,
jalapeno and roasted garlic Parmesan as well as pepperoni, sweet almond, raisin, pretzel dogs and more.

Some may prefer the giant soft and chewy version, but I like mine with a cracker-snap crunch and the coarse salt
sprinkle.

They can be sweet, too. I've never explored that side of the snack, but a bit of investigating makes me think I ought
to.

"Practical Baking," a textbook from a class I took at Hinds, describes Sugar Pretzels, a combination of puff pastry
and chocolate short doughs for contrast. Sounds heavenly. A Bon Appetit recipe for Sweet Pretzels calls for a
sweet dough and pearl sugar, a specialized chunky sugar that doesn't melt easily. That, too, got my curiosity up.

But who says you've got to choose? A Bon Appetit recipe for Dark Chocolate Pudding with Pretzels offers, its says,
"more proof that salt makes any dessert taste better."

But for run-of-the-mill snacking, salty guys are still my go-to. I apparently fall into a long line.

"Pretzels are believed to be one of the world's oldest snacks," said Valerie Traynor, vice president of marketing for
Snack Factory Pretzel Crisps, which just introduced a few new twists of its own with honey mustard and onion, sea
salt and cracked pepper and, for bite-size snacking, original and cheddar minis for 17 flavors. The pretzel crackers
can hold their own or hold a topping, snackers' choice.

Pretzel origins are debated, but the pervading story settles on German monks who rewarded children by baking
strips of leftover dough into a shape resembling arms crossing the chest in prayer, Traynor said. "In Switzerland,


      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 145 of 195
                                     Pretzels twist way into new snack potential

pretzels were used as a marriage knot, and couples would pull on either end of a pretzel on their wedding day -
that's where 'tying the knot' comes from!"

Here in the U.S., pretzel snacking is commonly associated with sporting events, carnivals and festivals. Pretzels
were associated with Lent and Easter because ingredients could be eaten during fasting. "For children, pretzels
were hidden on Easter morning just as eggs are hidden today," Traynor said.

Now, there's a upward trend in pretzel bread at retailers, and pretzels have perked up gourmet menus around the
country, she added. "Pretzel rolls are replacing buns for a chewier and shinier texture. Chefs are experimenting with
the salty crunch of pretzels and twisting them into their favorite classics."

Some examples: Pulled pork and braised beef on pretzel rolls at Seattle's Bitteroot BBQ; breakfast egg sandwich
on a soft pretzel roll at Colorado's Snooze; pretzel-crusted fried squid at Florida's Prato; soft pretzel bread pudding
with dark chocolate, vanilla bean and chocolate-covered pretzel ice cream at Chicago's Nightwood; pretzel
croissants at New York's City Bakery; and New York Prohibition Bakery's pretzels and beer cupcakes using pale ale
and Nutella.

"Most of our research shows that pretzels have very few limits," Traynor said. "With two claims of origin, one with
the Egyptians and another with a monk in 610 AD - I think that says a lot about its enduring appeal."

Given the boost in consumer interest in healthier snacks, pretzels as a baked snack can gain more ground, with 30
percent less fat than potato chips, she noted. Plus, pretzel crisps weigh in at 110 calories.

Saturday is Healthy Kids Day, too. Maybe a play date's in order.

To contact Sherry Lucas, call (601) 961-7283; follow @SherryLucas1 on Twitter.

White Bean Spread with Crispy Sage & pomegranate Seeds

12 Original Pretzel Crisps

1 (16-ounce) can cannellini beans, strained and rinsed

1 clove garlic

Juice of 1/2 lemon

2 scallions, rinsed and minced

Salt and pepper to taste

1 pomegranate, halved and seeded

14 fresh sage leaves (12 for sauteeing, 2 for white bean puree)

2 tablespoons olive oil

2 tablespoons butter

Add butter and olive oil to a saute pan over medium heat. When oil is hot, add sage leaves (soft side down). Cook
for about 30 seconds on each side or until slightly brown. Remove and place onto paper towel. Sprinkle with salt
immediately. Set aside.

Puree cannellini beans, garlic, 2 sage leaves, lemon juice and scallions in a food processor. Add salt and pepper to
taste.




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 146 of 195
                                   Pretzels twist way into new snack potential

Assembly: Place one crispy sage leaf on each Pretzel Crisp, add a dollop of white bean spread and top with
pomegranate seeds.

Source: Snack Factory Pretzel Crisps

Sherry Lucas

Shrimp Po'Boy with Remoulade

12 Honey Mustard and Onion Pretzel Crisps

12 medium-size shrimp (buy already peeled, deveined and cooked)

1 cup plain Greek yogurt

2 tablespoons sweet relish

2 tablespoons stone-ground mustard

1 teaspoon capers

1/2 teaspoon cayenne pepper

Salt and pepper to taste

1 teaspoon olive oil

6 cherry tomatoes, sliced

1-2 chives, chopped

Puree yogurt, relish, mustard, capers and cayenne pepper in a food processor. Add salt and pepper to taste. Saute
shrimp in olive oil just to warm up (about 15 seconds each side).

Assembly: Add one or two slices of tomato to each Pretzel Crisp. Top with a dollop of remoulade. Place a shrimp
on top, another small dollop of remoulade and garnish with chopped chives.

Source: Snack Factory Pretzel Crisps


Load-Date: July 14, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 147 of 195
 Press Release: Snyder's of Hanover Invites Consumers to Join the National
                          Pretzel Day Celebration
                                                 Dow Jones Institutional News
                                              April 22, 2014 Tuesday 8:16 PM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                              I
Copyright © 2014, Dow Jones & Company, Inc.



        DOW JONES         t           s

Length: 924 words




Snyder's of Hanover Invites Consumers to Join the National Pretzel Day Celebration

PR Newswire

HANOVER, Pa., April 22, 2014

HANOVER, Pa., April 22, 2014 IPRNewswire-USNewswirel -- Snyder's of Hanover is bringing the crunch to
National Pretzel Day on Saturday, April 26 with a series of social media and sampling events for pretzel lovers
across the country. From Boston to Sacramento, the nation's leading pretzel brand will be hosting celebrations in
nine cities for consumers to join in the pretzel fun.

At each of the nine National Pretzel Day events, consumers can enjoy samples of Snyder's of Hanover flavored
pretzel pieces, take a photo while standing inside a 6-foot, oversized pretzel bag, and participate in lots of other
activities to win pretzel-themed prizes.
    -- Boston, Mass. -- Faneuil Hall

       Philadelphia, Pa. -- Penn Relays

       Pittsburgh, Pa. -- GoodTaste! Pittsburgh

    -- Washington, D.C. -- Great Grapes Wine & Food Festival

    -- Charlotte, N.C. -- MerleFest

    -- Atlanta, Ga. -- Spring Jonquil Fest

       St. Louis, Mo. -- The Saint Louis Zoo

       Chicago, Ill. -- Baconfest Chicago




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 148 of 195
        Press Release: Snyder's of Hanover Invites Consumers to Join the National Pretzel Day Celebration

   -- Sacramento, Calif. -- The Sacramento Zoo

To ensure pretzel fans nationwide can participate, Snyder's of Hanover has been hosting a series of activities on its
Facebook page. In the weeks leading up to National Pretzel Day, fans could enter to win one of 60 pretzel prize
packs, which included a wide assortment of pretzels, plus Snyder's of Hanover T-shirts, pretzel glasses, stickers
and temporary tattoos.

In the days leading up to and including National Pretzel Day, Snyder's of Hanover is asking consumers to "Crunch
the Vote" on their Facebook page by choosing their favorite flavored pretzel pieces -- from sweet and salty
combinations, such as Cinnamon Sugar or Salted Caramel, to rich and savory flavors, like Bacon Cheddar or
Honey Mustard & Onion, or bold flavors with a kick, such as Hot Buffalo Wing or Jalapeno. Fans can vote daily for
their favorite flavor, and on National Pretzel Day, the first 10,000 consumers to vote will be rewarded with a coupon.

In addition, Snyder's of Hanover is encouraging consumers to use #NationalPretzelDay for sharing images and
updates about the food holiday on social media. The pretzel brand will be collecting and sharing these images on its
Facebook page.

"We're so excited to make 2014 our largest National Pretzel Day celebration to date," said Bob Gould, Marketing
Manager for Snyder's of Hanover. "We really wanted to make sure pretzel lovers all across the U.S. could be
involved this year -- which is why we are doing so much on our social media channels, including giveaways,
coupons and hashtags in addition to the sampling events. We hope to make this year's event one that millions of
consumers can get involved in whether they are at our events or at home!"

To learn more about the National Pretzel Day celebration and to vote for your favorite Flavored Pretzel Pieces, visit
Snyder's of Hanover on Facebook.

About National Pretzel Day

National Pretzel Day is annually celebrated on April 26. The day was originally established more than 30 years ago
by U.S. Representative Robert S. Walker (Pa.). It was then re-declared by Pennsylvania Governor Ed Rendell in
2003 to acknowledge the importance of the pretzel to his state's history and economy. Today, 80% of pretzels
consumed by Americans are made in Pennsylvania, where hard pretzels originated. The average U.S. citizen
consumes up to two pounds of pretzels per year, with the exception of Philadelphians, who snack on approximately
12 pounds of pretzels per year!!

About Snyder's of Hanover

For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visit www.snydersofhanover.com . Or find Snyder's of Hanover on
Facebook, Twitter, Instagram or Pinterest.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Pretzel Crisps(R),
Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), EatSmart Naturals(R) and O-Ke-Doke(R) brand
names along with a number of private label and third party brands. Products are distributed nationally through
grocery and mass merchandisers, convenience stores, club stores, food service outlets, and other channels. LNCE-
G



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 149 of 195
        Press Release: Snyder's of Hanover Invites Consumers to Join the National Pretzel Day Celebration

Photo - http://photos.prnewswire.com/prnh/20140422/77360

SOURCE Snyder's of Hanover

ICONTACT: Jessica Farmer, 410-234-2531 or 443-904-3456, Jessica.Farmer@GKV.com; Rick Hebert, 410-234-
2392 or 410-458-2716, Rick.Hebert@GKV.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

(END) Dow Jones Newswires

April 22, 2014 16:16 ET (20:16 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: April 23, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 150 of 195
         (\
        1\
        i\ )

    Snyder's of Hanover Invites Consumers to Join the National Pretzel Day
                                 Celebration
                                                           PR Newswire
                                             April 22, 2014 Tuesday 4:16 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 847 words
Dateline: HANOVER, Pa., April 22, 2014

Body


Snyder's of Hanover is bringing the crunch toNational Pretzel Dayon Saturday, April 26 with a series of social media
and sampling events for pretzel lovers across the country. From Boston to Sacramento, the nation's leading pretzel
brand will be hosting celebrations in nine cities for consumers to join in the pretzel fun.

At each of the nine National Pretzel Day events, consumers can enjoy samples of Snyder's of Hanover flavored
pretzel pieces, take a photo while standing inside a 6-foot, oversized pretzel bag, and participate in lots of other
activities to win pretzel-themed prizes.

Boston, Mass. - Faneuil Hall Philadelphia, Pa. - Penn Relays Pittsburgh, Pa. - GoodTaste! Pittsburgh Washington,
D.C. - Great Grapes Wine & Food Festival Charlotte, N.C. - MerleFest Atlanta, Ga. - Spring Jonquil Fest St. Louis,
Mo. - The Saint Louis Zoo Chicago, III. - Baconfest Chicago Sacramento, Calif. - The Sacramento Zoo

To ensure pretzel fans nationwide can participate, Snyder's of Hanover has been hosting a series of activities on
itsFacebook page. In the weeks leading up to National Pretzel Day, fans could enter to win one of 60 pretzel prize
packs, which included a wide assortment of pretzels, plus Snyder's of Hanover T-shirts, pretzel glasses, stickers
and temporary tattoos.

In the days leading up to and including National Pretzel Day, Snyder's of Hanover is asking consumers to"Crunch
the Vote"on their Facebook page by choosing their favorite flavored pretzel pieces - from sweet and salty
combinations, such as Cinnamon Sugar or Salted Caramel, to rich and savory flavors, like Bacon Cheddar or
Honey Mustard & Onion, or bold flavors with a kick, such as Hot Buffalo Wing or Jalapeno. Fans can vote daily for
their favorite flavor, and on National Pretzel Day, the first 10,000 consumers to vote will be rewarded with a coupon.

In addition, Snyder's of Hanover is encouraging consumers to use #NationalPretzelDay for sharing images and
updates about the food holiday on social media. The pretzel brand will be collecting and sharing these images on its
Facebook page.

"We're so excited to make 2014 our largest National Pretzel Day celebration to date," said Bob Gould, Marketing
Manager for Snyder's of Hanover. "We really wanted to make sure pretzel lovers all across the U.S. could be
involved this year - which is why we are doing so much on our social media channels, including giveaways,
coupons and hashtags in addition to the sampling events. We hope to make this year's event one that millions of
consumers can get involved in whether they are at our events or at home!"

To learn more about the National Pretzel Day celebration and to vote for your favorite Flavored Pretzel Pieces,
visitSnyder's of Hanover on Facebook.

About National Pretzel Day




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 151 of 195
                Snyder.s of Hanover Invites Consumers to Join the National Pretzel Day Celebration

National Pretzel Day is annually celebrated on April 26. The day was originally established more than 30 years ago
by U.S. Representative Robert S. Walker (Pa.). It was then re-declared by Pennsylvania Governor Ed Rendell in
2003 to acknowledge the importance of the pretzel to his state's history and economy. Today, 80% of pretzels
consumed by Americans are made in Pennsylvania, where hard pretzels originated. The average U.S. citizen
consumes up to two pounds of pretzels per year, with the exception of Philadelphians, who snack on approximately
12 pounds of pretzels per year!!

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find Snyder's of Hanover
onFacebook,Twitter,lnstagramorPinterest.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, EatSmart Naturals® and O-Ke-Doke® brand names along with a number
of private label and third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets, and other channels. LNCE-G

Photo -http://photos.prnewswire.com/prnh/20140422/77360

SOURCE Snyder's of Hanover


CONTACT: Jessica Farmer, 410-234-2531 or 443-904-3456, Jessica.Farmer@GKV.com; Rick Hebert, 410-234-
2392 or 410-458-2716, Rick.Hebert@GKV.com


Load-Date: April 23, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 152 of 195
                                Spoon University launches 'Taste Talks'
                                       Washington Square News: New York University
                                                      April 15, 2014 Tuesday


University Wire
Copyright 2014 UWIRE via U-Wire All Rights Reserved

Section: FEATURES; Pg. 1
Length: 525 words

Body


WSN AboutStaffAdvertiseClassifiedsNEWSUniversity NewsCity NewsDiversity at NYU2031 ExpansionCrime
LogFEATURESBeauty                &       StyleDiningFashion         WeekAbroadARTSBooksEntertainmentFilmFilm
FestivalsMusicTheaterSPORTSOPINIONMultimediaSpecial EditionsBlogsUnder the ArchThe HighlighterViolet
VisionExposureHOUSINGSpoon University launches 'Taste Talks'Aprii 15, 2014via facebook.comSpoon University,
an online food publication for college students, had its first "Taste Talks" event on April 8. The event included
snacks from local restaurants, enepreneurs and writers from local and national organizations. The event began with
scrumptious samples from Oatmeals, Sweetgreens, Joe's Pizza, Booze Carriers and Pretzel Crisps. The first half
of the night was focused on food and the media.Geoff Bartakovics, founder of Tasting Table, the premier food and
drink digital media brand, discussed the ideas behind his website."Food has joined the pop culture conversation
alongside movies, music and television, with chefs as the new celebrities," Bartakovics said.Bartokovics' website
aims to reach people in an unconventional way. Rather than ying to make people visit to his website, he sends out
a daily email highlighting the best recipes and restaurants to y.A food and media panel included Sierra Tishgart,
Grub Seet's associate editor, Ben Robinson, Thrillist editorial director and Deb Puchalla, Food Network's vice
president of digital editorials.

The panelists gave advice about being successful in food writing. All three majored in journalism and agreed that
their studies helped them with food writing.Although majoring in journalism is great, they all think having different
backgrounds on their teams makes their writing distinguished. Of course, the end of food blogging was brought
up."Food bloggers are fantastic and allow an individual to have freedom in their food writing," Robinson
said.Bloggers have also brought up the standard for food photography and can become experts in their specific
specializations hat are too small for big brands like the Food Network to cover. The last half of the night focused on
enepreneurship in the food indusy.An enepreneurship panel consisting of Joe Ariel, founder of Goldbely, Ben Daitz
and Ratha Chaupoly, founders of Num Pang Sandwich shop, and Rob Matzkin, founder of Booze Carriage,
discussed starting food businesses.Runa co-founder Dan MacCombie talked about his business. He makes an
alternative energy drink using the Guyusa super leaf from Ecuador. His company is distinguished from others that
make similar products - it combines the ideas of clean eating, farm to table, environmental conservation and
ethically sourcing leaves. He credits his success to this combination of ideas.AII four businessmen emphasized the
importance of having a good team to begin a business. Ariel also sessed having a rational passion in business."You
should plan 10 years in advance, think through all of your decisions and be able to put your head down and do
work," Ariel said.The night ended on a sweet note with vegan cookies from Peacefood Cafe. Lindsey Letellier is a
conibuting writer. Email her at [email protected]


Load-Date: March 10, 2016


  End of Document



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 153 of 195
                                                       SLIM PICKINGS
                                             Arkansas Democrat-Gazette (Little Rock)
                                                         April 7, 2014 Monday


Copyright 2014 Little Rock Newspapers, Inc. All Rights Reserved

Section: ACTIVE STYLE
Length: 184 words
Byline: - Jennifer Christman

Body


Everyone wants a flat stomach.

And apparently flat pretzels. After all, they're great for dipping (into low-calorie spreads; remember that flat
stomach?).

Two grocery brands have introduced new flat pretzels or new flavors of them.

Stacy's, best known for pita chips and crisps, has added crunchy Pretzel Thins, available in Honey Dijon and
Simply Naked flavors (what does "naked" taste like? Simply salt). A serving (12 to 13 pretzels) contains 110 to 120
calories and 1 to 2 fat grams. Visit stacyssnacks.com or facebook. com/stacyspitachips.

Snack Factory's Pretzel Crisps, "the world's first - and the original - flatbaked pretzel cracker," has added new
varieties, including Honey Mustard & Onion, Sea Salt & Cracked Pepper and Minis, available in Original and
Cheddar flavors. A serving of 10 regular-size pretzels contains 110 calories and 1.5 fat grams; a serving of 42 Minis
contains 110 calories and zero to 2 fat grams. Visit pretzelcrisps.com or facebook.com/pretzelcrisps. Slim Pickings
is a weekly review of light foods. Email: jchristman@arkansasonline.com This article was published 04/07/2014


Load-Date: April 7, 2014


  End ofIJocmnent




       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 154 of 195
                      Unique Simores Tide you Over till Camping Season
                                          Retort: Montana State University - Billings
                                                      April 7, 2014 Monday


University Wire
Copyright 2014 UWIRE via U-Wire All Rights Reserved

Section: OUTDOORS; Pg. 1
Length: 834 words

Body


As the warm weather and camping season are fast approaching, an outdoor lover might start having cravings for all
things outdoors-the quiet, shady woods, the open trails, the smell of a campfire. While our chilly spring can't quite
satisfy all these cravings quite yet, I can certainly offer something to tide you over-s'mores!

S'mores are a delicious part of the camping season that are best enjoyed out in the middle of the forest over a
roaring fire, but can give you a piece of that camping season any time of the year. This is the perfect snack to
satisfy your yearning for summer and can make a fun evening with family and friends.

No matter if you are roasting some marshmallows deep in the woods, in the fire pit in the backyard, or even over
 the stove in the kitchen, here are some unique and creative recipes that have been tested by a trio of experts for
your s'more experimentation to soothe those summer cravings!

Reese's Peanut Butter S'more

By using this delicious candy that offers the perfect marriage between chocolate and peanut butter in place of plain
chocolate, this s'more is simply extraordinary! You end up with a wonderful, drippy, gooey s'more that will stick to
the top of your mouth but it's so good that you won't even care. While this s'more got a three out of three vote, we
did run into one problem. The Reese's need to be placed close to the heat source in order to get that ooey-gooey
sensation because the marshmallow won't melt this treat on its own.

Rating- ***

Banana Strawberry S'more

If it has fruit on it, it counts as healthy, right? Well, while the sliced fruit that tops this s'more doesn't completely
make up for the drippy chocolate and golden brown marshmallow, it does offer a fresh and delicious twist to a
classic. While two out of three tasters thought this s'more was to die for, our third taster wrinkled her nose at fruit on
a s'more. "It's just not natural!" says Amber Murray, biology major at MSUB and expert s'more taster.

Rating-**

Oreo S'more

Everybody loves Oreos! Ignoring the riddle cautioning not to fiddle with the Oreo middle, our testers can't help but
pull those cookies apart to get to that tasty center. But this time, slip in a piece of chocolate and a beautifully
toasted marshmallow and you'll experience an Oreo like you've never known before! The crunchy chocolate cookie
on the outside along with that creamy center makes this s'more a true crowd-pleaser.

Rating- ***



       Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 155 of 195
                                Unique S'mores Tide you Over till Camping Season

Nutella S'more

While this one sounded just tantalizing as we decided to replace the chocolate bar with a happy smear of the tasty
spread, we found ourselves a little unsatisfied. We expected gooey, chocolaty, nutty goodness but sadly our spread
seemed to almost seize up. Instead of melting in our mouths the Nutella just had us uncomfortably attempting to get
the spread back off the roof of our mouth like unhappy puppies. Sadly, this potentially delicious snack turned out
just to turn our stomachs. A better alternative might have been using a Hershey's Almond Bar that would have
added some needed crunch as well as a great flavor.

Rating-not a star to be had!

Pretzel S'more

Who doesn't enjoy a good salty-sweet combo? This tasty but messy idea replaces the graham crackers with some
pretzels and uses the traditional chocolate and marshmallow. While the addition of salt into this snack is the perfect
leveling agent for those who can't stand too-sweet deserts, the large gaps in the pretzels result in melted chocolate
and marshmallow all over your fingers. If you are making these for children, it might be a wise idea to use Pretzel
Crisps instead which is a flat version of a pretzel that can better support your yummy s'more.

Rating- **

Peppermint S'more

Again we took another yummy little candy known as a York Peppermint Pattie and tossed out our plain '01
chocolate with amazing results. Just like the Reese's Peanut Butter Cup, the Pattie needs to be warmed before
being slid onto the s'more to get the best and most delicious effect. One of our testers, Derek Tomek, explained the
s'more as "a s'more that is more refreshing than decadent," making it the perfect dessert after a big camp cook-out.
This little candy sUbstitute again got rave reviews from our experts!

Rating- ***

Chocolate Caramel S'more

Another match made in heaven is caramel and chocolate! With our normal marshmallow, chocolate and a delicious
caramel candy-can you get any better than Martinson's?-combined, they make a decadent, delightful treat that no
one can pass up. The only complaint that our testers had was that the caramel was simply too big to melt properly
and make for an easy snack. A good solution to this would be to use Rolo candies instead to give you that same
delicious flavor that melts a little better.

Rating- **

Now that you've seen all the unique twists on a camping classic, it's time to pull out all the ingredients and get
cooking! Just imagine the unlimited possibilities waiting out there to be put together during your next outdoor
adventure. Happy snacking!


Load-Date: April 8, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 156 of 195
     «   LexisNexis             c




UserName:T8PVBDU
Date and Time: Tuesday, October 23,20184:16:00 PM EDT
Job Number: 76114841


Documents (50)

 1. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
    comprehensive look at dozens of supermarket categories.(2014 STATE OF THE INDUSTRY ALMANAC)
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                       Narrowed by
            News                               Timeline: Apr 21,2012 to Dec 31,2018

 2. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
    comprehensive look at dozens of supermarket categories.;United States top 10 brands of multi-serve frozen
    dinners or entrees by retail sales, sales change and share of sales in dollars, units, and percentages for the
    year ended January 26, 2014
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                       Narrowed by
            News                               Timeline: Apr 21,2012 to Dec 31,2018

 3. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
    comprehensive look at dozens of supermarket categories.;United States top 10 brands of single-serve frozen
    dinners or entrees by retail sales, sales change and share of sales in dollars, units, and percentages for the
    year ended January 26, 2014
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:
            Content Type                       Narrowed by
             News                              Timeline: Apr 21, 2012 to Dec 31, 2018

 4. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
    comprehensive look at dozens of supermarket categories.;United States top 10 brown, powder or flavored
    sugars by retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended
    January 26, 2014
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp




    Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 157 of 195
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

5. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 cat treats by retail sales,
   sales change, and share of sales in dollars, units, and percentages for the year ended January 26,2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

6. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 cooking or salad oils by retail
   sales, sales change, and share of sales in dollars, units, and percentages for the year ended January 26,
   2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

7. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 dog treats by retail sales,
   sales change, and share of sales in dollars, units, and percentages for the year ended January 26, 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

8. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 dry cat foods by retail sales,
   sales change and share of sales in dollars, units, and percentages for the year ended January 26, 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018




  Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 158 of 195
9. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 dry dog foods by retail sales,
   sales change and share of sales in dollars, units, and percentages for the year ended January 26, 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

10. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 flours by retail sales, sales
   change, and share of sales in dollars, units, and percentages for the year ended January 26,2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

11. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 frozen pizzas by retail sales,
   sales change, and share of sales in dollars, units, and percentages for the year ended January 26,2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

12. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 frozen yogurts or frozen tofu
   desserts by retail sales, sales change and share of sales in dollars, units, and percentages for the year
   ended January 26, 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

13. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 ground coffees by retail
   sales, sales change, and share of sales in dollars, units, and percentages for the year ended January 26,
   2014
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp



  Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 159 of 195
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

14. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 ground decaffeinated coffees
   by retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended
   January 26, 2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

15. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 handheld frozen breakfasts
   by retail sales, sales change, and share of sales in dollars, units and percentages for the year ended January
   26,2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

16. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 hard sugar candies by retail
   sales, sales change, and share of sales in dollars, units, and percentages for the year ended January 26,
   2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

17. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 hot cereals by retail sales,
   sales change and share of sales in dollars, units, and percentages for the year ended January 26, 2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018




   Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 160 of 195
18. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 ice creams by retail sales,
   sales change, and share of sales in dollars, units, and percentages for the year ended January 26, 2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

19. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 licorice brands by retail
   sales, sales change, and share of sales in dollars, units, and percentages for the year ended January 26,
   2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

20. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 liquid concentrate baby
   formulas by retail sales, sales change, and share of sales in dollars, units, and percentages for the year
   ended January 26,2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

21. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 liquid laundry detergents by
   retail sales, sales change, and share of sales in dollars, units, and percent change for the year ended
   January 26, 2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

22. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 non-chocolate chewy
   candies by retail sales, sales change and share of sales in dollars, units, and percentages for the year ended
   January 26,2014




   Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 161 of 195
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

23. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 olive oils by retail sales,
   sales change, and share of sales in dollars, units, and percentages for the year ended January 26,2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

24. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 paper towels by retail sales,
   sales change, and share of sales in dollars, units, and percentages for the year ended January 26, 2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

25. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 peanut butter brands by
   retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended January
   26, 2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
  Narrowed by:
           Content Type                       Narrowed by
            News                              Timeline: Apr 21, 2012 to Dec 31, 2018

26. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 powder baby formulas by
   retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended January
   26,2014
  ClienUMatter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                       Narrowed by




   Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 162 of 195
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

27. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 pretzel brands by retail
   sales, sales change, and share of sales in dollars, units and percentages for the year ended January 26,
   2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

28. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 ready-to-drink baby formulas
   by retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended
   January 26,2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

29. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 ready-to-eat cereals by retail
   sales, sales change and share of sales in dollars, units, and percentages for the year ended January 26,
   2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                      Narrowed by
            News                              Timeline: Apr 21,2012 to Dec 31,2018

30. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 refrigerated bacon brands by
   retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended January
   26,2014
 Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                       Narrowed by
            News                               Timeline: Apr 21,2012 to Dec 31, 2018




   Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 163 of 195
31. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 refrigerated fruit drinks by
   retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended January
   26,2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

32. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 refrigerated orange juice
   brands by retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended
   January 26,2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

33. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 refrigerated skim or lowfat
   milk brands by retail sales, sales change, and share of sales in dollars, units, and percentages for the year
   ended January 26, 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
            News                              Timeline: Apr 21,2012 to Dec 31,2018

34. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 shelf-stable bottled fruit
   drinks by retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended
   January 26,2014
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                       Narrowed by
             News                              Timeline: Apr 21, 2012 to Dec 31, 2018

35. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 single-cup coffees by retail




   Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 164 of 195
   sales, sales change, and share of sales in dollars, units, and percentages for the year ended January 26,
   2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

36. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 snack-size chocolate
   candies by retail sales, sales change, and share of sales in dollars, units, and percentages for the year
   ended January 26,2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

37. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 sugar-free chocolate candies
   by retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended
   January 26, 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

38. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 toilet paper brands by retail
   sales, sales change, and share of sales in dollars, units, and percentages for the year ended January 26,
   2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

39. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 wet cat foods by retail sales,
   sales change, and share of sales in dollars, units, and percentages for the year ended January 26,2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp



  Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 165 of 195
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

40. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 wet dog foods by retail sales,
   sales change, and share of sales in dollars, units, and percentages for the year ended January 26, 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

41. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 white granulated sugars by
   retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended January
   26,2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

42. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 10 whole milk brands by retail
   sales, sales change, and share of sales in dollars, units, and percentages for the year ended January 26,
   2014
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                       Narrowed by
            News                               Timeline: Apr 21,2012 to Dec 31,2018

43. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 35 domestic beers by retail
   sales, sales change, and share of sales in dollars, cases, and percentages for the year ended January 26,
   2014
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                       Narrowed by
            News                               Timeline: Apr 21, 2012 to Dec 31, 2018




   Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 166 of 195
44. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 35 imported beers by retail,
   sales change, and share of sales in dollars, cases, and percentages for the year ended January 26, 2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21 , 2012 to Dec 31, 2018

45. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top 50 product categories by sales
    in supermarkets in dollars, units and percent change for the year ended January 26, 2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

46. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top five fresh egg producers by
   retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended January
   26,2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

47. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top five makers of hot cereal by
   retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended January
   26,2014
 ClienUMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
  Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

48. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top five makers of refrigerated
   bacon by retail sales, sales change, and share of sales in dollars, units, and percentages for the year ended
   January 26,2014
  ClienUMatter: 23756-1001




   Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 167 of 195
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

49. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top five manufacturers of ready-to-
   eat cereal by retail sales, sales change, and share of sales in dollars, units, and percentages for the year
   ended January 26,2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

50. Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top five producers of brown, powder
   or flavored sugars by retail sales, sales change, and share of sales in dollars, units, and percentages for the
   year ended January 26, 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018




   Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 168 of 195
  Studying supermarket stats: the Grocery Headquarters annual State of the
   Industry Almanac takes a comprehensive look at dozens of supermarket
           categories.(2014 STATE OF THE INDUSTRY ALMANAC)
                                               Grocery Headquarters
                                                    April 1, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 Winsight LLC

Section: Pg. 62; Vol. 80; No.4; ISSN: 1094-1088
Length: 22682 words




Every day, consumers are inundated, across multiple mediums, with messaging and advertisements for the latest
and greatest food items to be found in the local grocery store. As shoppers walk down the aisles they must decide
whether or not they want to invest in that new flavor of chips and soft drink or stick with 01' faithful.

In Grocery Headquarters' annual State of the Industry Almanac, published in conjunction with IRI, we share the top
brands consumers purchased--and how much of it--across a multitude of categories, for the year ended January 26.

So what are shoppers choosing?

Some of the newer products that flew off retailer shelves include Dannon Light & Fit Greek yogurt, Kellogg's Special
K Pastry Crisps and Eight O'clock K-Cups. Longstanding brands such as Prego spaghetti sauce and Cheetos
continue to do well, leading sales in their respective categories.

"Consumers still want new products because they love trying new things," says one supplier. "Our job is to make
sure that we keep the pipeline open and flowing with items that will get consumers excited. That said, it seems that
name brands are as important as ever, if we market them correctly."

The Almanac also takes a broader look at how individual categories are faring. For example, it is no secret that the
country is amidst an obesity epidemic. The push toward helping people eat better is coming from all directions,
ranging from local, state and federal governments to consumer packaged goods companies.

The result can be seen in sales of certain categories, such as yogurt. For the tracked period, yogurt sales
approached $5 billion, an increase of 6.7%. Industry observers attributed the increase, in part, to the nation's
collective effort to slim down. Other categories that seem to benefit from the ongoing health trends include snack
bars/granola bars, which was up 3.7% in dollars, totaling $2.3 billion, and 4.5% in units; refrigerated
salads/coleslaw, up 7.7% in dollars, ($3.1 billion) and 5.3% in units; and spices and seasonings, up 4.1 % in dollars,
totaling $2.1 billion, and 3.1 % in units.

"With flavor from herbs and spices, it's easier to follow MyPlate and meet the Dietary Guidelines developed by the
U.S. Department of Agriculture," says Laurie Harrsen, spokesperson for Hunt Valley, Md.-based McCormick & Co.
"Herbs and spices make healthy foods like vegetables, whole grains and lean protein taste great while cutting back
on added salt, fat and sugar."




      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 169 of 195
        Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S ....

While the push toward better eating seems to be catching on, consumers showed there was still room for
indulgence. Salty snacks, the fifth best selling supermarket category with sales upward of $9 billion and units
approaching four billion, were up 4.0% and 3.2% respectively. Cookies, just outside the top 15, with sales of more
than $3.4 billion and units at 1.5 billion, were up 3.4% and 3.6%, respectively. Chocolate sales remained strong as
well. Dollars topped $3.3 billion, up 4.6%, while units increased 2.3%

Another trend significantly affecting sales is the growing popularity of ethnic foods. Influenced by the steady influx of
television shows dedicated to exotic cuisines and consumers ever expanding palates, many retailers have created
aisles dedicated to specific ethnic foods. Currently the most popular, according to IRI sales figures, is Mexican food.
Mexican food sales at supermarkets generated $1.7 billion, up 2.6%, accounting for 820.8 million units, up 1.8%.

"We are teaming up with more and more suppliers to make sure we have the right type of product on the shelves,"
says a Texas-based retailer. "That means products that fit today's fickle consumer and today's demanding
consumer. So we have more ethnic foods, we have more natural foods and we have a greater selection of
merchandise. Trust me, it is not easy to pull off."

DRINK UP

Three of the top four, four of the top seven and seven of the top 13 money making categories sold at the
supermarket were beverages--and the results were mixed. Dollars (-3.7%) and units (-4.2%) were down for the $11
billion carbonated beverages segment. Observers say this could be due to consumers quest for better health and
the big switch to water products, but more likely due to supermarkets losing sales to other channels such as dollar
stores and drug stores. Milk sales, which totaled $10.5 billion, were flat to down as well.

On the plus side, alcohol sales did very well. The beer/ale/cider/ segment was up 4.2% in dollars, pushing past the
$9.2 billion mark, and wine sales approached $7.0 million, up 3.6%. Coffee sales were also strong, buoyed by the
success of the single-serve category. Overall, coffee was up 4.6% in dollars ($4.4 billion) but an even more
impressive 9.6% in units.

The following pages provide the top 5 vendors and top 10 brands for the chosen categories. We ask you to review
the Almanac and let us know your thoughts. As always, we welcome the feedback.

52 WEEKS ENDED JAN. 26. TOP 50 Supermarket Categories $ SALES CHANGE VS. CATEGORY (MILLIONS)
YEAR AGO Carbonated beverages $11,080.4 -3.7% Milk 10,509.2 -0.1 Fresh bread & rolls 9,438.4 0.3
Beer/ale/alcoholic cider 9,254.4 4.2 Salty snacks 9,245.4 4.0 Natural cheese 8,193.6 2.5 Wine 6,765.3 3.6 Cold
cereal 5,524.5 -3.5 Frozen dinners/entrees 5,368.3 -3.6 Yogurt 4,970.9 6.7 Bottled water 4,487.2 3.0 Coffee
4,458.6 4.6 Refrigerated juices/drinks 4,272.4 0.5 Ice cream/sherbet 4,242.3 -0.5 Crackers 4,191.8 2.5 Cookies
4,029.93.4 Cigarettes 3,847.0 -4.6 Soup 3,814.1 0.6 Breakfast meats 3,654.8 6.9 Refrigerated fresh eggs 3,640.0
5.4 Total chocolate candy 3,377.6 4.6 Luncheon meats 3,365.1 -2.0 Bottled juices--shelf stable 3,195.3 -3.4
Refrigerated salad/coleslaw 3,127.6 7.7 Toilet tissue 3,073.8 -0.5 Dog food 3,064.8 -0.1 Spirits/liquor 2,927.3 5.9
Frozen pizza 2,799.5 -0.4 Frozen novelties 2,649.2 -3.4 Frozen seafood 2,414.8 2.9 Snack bars/granola bars
2,350.1 3.7 Frozen/ refrigerated poultry 2,289.8 3.9 Vegetables 2,282.8 -1.2 Laundry detergent 2,281.9 -3.6
Spices/seasonings 2,168.8 4.1 Shortening & oil 2,152.4 0.6 Dinner sausage 2,109.0 2.6 Creams/creamers 2,066.0
4.9 Cat food 2,058.5 1.3 Baby formula/electrolytes 2,051.9 -0.4 Processed cheese 1,977.2 -2.7 Processed
frozen/refrigerated poultry 1,881.5 5.5 Paper towels 1,870.1 0.1 Frozen plain vegetables 1,791.0 1.3 Snack
nuts/seeds/corn nuts 1,780.80.9 Mexican foods 1,730.62.6 Frozen breakfast food 1,721.74.2 Frankfurters 1,676.6
-2.5 Pastry/doughnuts 1,670.20.4 Sports drinks 1,617.8 -1.8 UNIT SALES CHANGE VS. CATEGORY (MILLIONS)
YEAR AGO Carbonated beverages 4,961.4 -4.2% Milk 3,539.9 -1.4 Fresh bread & rolls 4,071.6 -1.0
Beer/ale/alcoholic cider 1,055.2 5.1 Salty snacks 3,720.6 3.2 Natural cheese 2,540.3 2.6 Wine 735.2 0.9 Cold
cereal 1,765.4 -3.2 Frozen dinners/entrees 2,072.4 -3.2 Yogurt 3,905.3 2.7 Bottled water 2,337.2 3.3 Coffee 701.6
9.6 Refrigerated juices/drinks 1,477.4 1.9 Ice cream/sherbet 1,194.2 0.4 Crackers 1,584.3 2.1 Cookies 1,535.3 3.6
Cigarettes 527.3 -4.0 Soup 2,877.4 -1.1 Breakfast meats 917.6 -0.7 Refrigerated fresh eggs 1,529.3 0.1 Total
chocolate candy 1,743.22.3 Luncheon meats 1,119.1 -1.7 Bottled juices--shelf stable 1,368.3 -2.7 Refrigerated



      Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 170 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S....

salad/coleslaw 1,138.4 5.3 Toilet tissue 572.2 -2.7 Dog food 822.4 -1.6 Spirits/liquor 193.0 4.7 Frozen pizza 897.4 -
1.3 Frozen novelties 830.4 -5.0 Frozen seafood 328.6 -1.0 Snack bars/granola bars 1,016.64.5 Frozen/refrigerated
poultry 409.7 1.7 Vegetables 2,208.3 -0.9 Laundry detergent 355.0 -3.7 Spices/seasonings 837.5 3.1 Shortening &
oil 469.7 0.3 Dinner sausage 580.8 3.6 Creams/creamers 754.1 4.2 Cat food 1,435.2 1.6 Baby formula/electrolytes
138.4 -5.5 Processed cheese 598.2 -3.7 Processed frozen/refrigerated poultry 345.6 3.5 Paper towels 481.3 -2.9
Frozen plain vegetables 1,061.9 2.1 Snack nuts/seeds/corn nuts 493.6 0.4 Mexican foods 820.8 1.8 Frozen
breakfast food 577.2 3.7 Frankfurters 662.2 -2.1 Pastry/doughnuts 612.3 -1.1 Sports drinks 1,089.6 -1.1 SOURCE:
IRI Domestic Beer Domestic beer drinkers continue to choose lighter options. Seven of the top 10 brands are light,
including the top three, Bud Light (19.5% dollar share), Coors Light (10.4%) and Miller Lite (8.5%). Budweiser
checked in fourth at 7.2%. Among the leaders, Michelob Ultra Light was the biggest gainer, up 10.4%. Overall dollar
sales reached more than $10 billion, up 3.2%. Case sales were up 1.0% to 520.1 million. $ SALES CHANGE VS.
TOP BRANDS (MILLIONS) YEAR AGO SHARE Bud Light $1,960.1 1.1% 19.5% Coors Light 1,038.1 2.5 10.4
Miller Lite 847.4 -2.28.5 Budweiser 725.3 -1.4 7.2 Michelob Ultra Light 383.010.4 3.8 Natural Light 349.0 -1.8 3.5
Busch Light 315.1 3.53.1 Busch 197.4 1.32.0 Miller High Life 196.2 -4.0 2.0 Keystone Light 180.3 -2.1 1.8 Blue
Moon Belgian White Ale 140.5 10.3 1.4 Bud Light Lime 134.8 -10.1 1.3 Bud Light Platinum Lager 132.8 -21.91.3
Pabst Blue Ribbon 128.68.3 1.3 Yuengling Traditional Lager 125.5 0.4 1.3 Samuel Adams Seasonal 103.9 11.7
1.0 Coors 102.6 11.8 1.0 Natural Ice 98.9 -0.8 1.0 Miller Genuine Draft 85.7 -9.7 0.9 Sierra Nevada Pale Ale 74.2
7.4 0.7 Milwaukee's Best Light 68.0 -8.1 0.7 Samuel Adams Boston Lager 66.611.1 0.7 Miller 64 64.8 -12.1 0.6
Leinenkugel Shandy Seasonal 59.4 NA 0.6 Shock Top Belgian White Ale 59.1 0.8 0.6 Budweiser Select 55 57.4 -
18.7 0.6 Icehouse 56.8 -2.3 0.6 Rolling Rock 54.8 18.8 0.5 Samuel Adams Variety Pack 54.1 17.7 0.5 Budweiser
Black Crown Gldn Ambr Lgr 53.9 NA 0.5 Milwaukee's Best Ice 49.3 3.7 0.5 New Belgium Fat Tire Amber Ale 48.8
9.30.5 Bud Ice 44.83.90.4 Budweiser Select 41.9 -14.80.4 Shiner Bock 41.29.30.4 Total 10,026.83.2 100.0
CASES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER CASE Bud Light 107.2 0.1%
$18.29 Coors Light 56.8 1.5 18.29 Miller Lite 46.7 -3.3 18.16 Budweiser 39.6 -2.2 18.30 Michelob Ultra Light 16.9
6.822.71 Natural Light 24.2 -1.914.42 Busch Light 22.23.314.22 Busch 13.51.714.58 Miller High Life 13.2 -4.6
 14.86 Keystone Light 13.1 -2.013.72 Blue Moon Belgian White Ale 4.810.329.51 Bud Light Lime 5.5 -11.2 24.68
Bud Light Platinum Lager 5.4 -22.0 24.38 Pabst Blue Ribbon 8.3 6.7 15.50 Yuengling Traditional Lager 6.2 0.3
20.36 Samuel Adams Seasonal 3.4 11.2 30.56 Coors 5.6 9.6 18.22 Natural Ice 6.9 0.0 14.25 Miller Genuine Draft
4.8 -10.1 17.98 Sierra Nevada Pale Ale 2.4 7.1 30.99 Milwaukee's Best Light 5.3 -8.7 12.85 Samuel Adams Boston
 Lager 2.2 10.5 30.09 Miller 64 3.6 -12.2 18.12 Leinenkugel Shandy Seasonal 2.1 NA 28.22 Shock Top Belgian
White Ale 2.1 -0.4 27.70 Budweiser Select 55 3.1 -18.218.64 Icehouse 3.8 -1.314.76 Rolling Rock 3.2 27.017.28
Samuel Adams Variety Pack 1.9 17.528.89 Budweiser Black Crown Gldn Ambr Lgr 2.2 NA 24.70 Milwaukee's Best
 Ice 3.9 2.912.79 New Belgium Fat Tire Amber Ale 1.69.731.21 Bud Ice 2.7 4.1 16.45 Budweiser Select 2.3 -14.7
 18.00 Shiner Bock 1.4 7.0 28.80 Total 520.1 1.0 19.28 SOURCE: IRI Imported Beer Imports remain a popular
 option for beer drinkers. Dollar sales were up nearly 5.0%, reaching more than $2.5 billion. Case sales increased
 nearly 4.0%, up to 94.6 million. Corona Extra retains the top spot with 23.4% of dollar share, followed by Heineken
 (13.8%). Third ranked Modelo Especial (8.8%) was the biggest gainer of the leading brands, up 27.5%. $ SALES
 CHANGE VS. SHARE TOP BRANDS (MILLIONS) YEAR AGO Corona Extra $592.9 6.7% 23.4% Heineken 349.3
 0.6 13.8 Modelo Especial 222.5 27.5 8.8 Corona Light 170.94.86.7 Stella Artois Lager 143.2 12.75.6 Dos Equis
 XX Lager Especial 124.820.34.9 Tecate 89.3 -5.9 3.5 Guinness Draught 58.1 0.9 2.3 Newcastle Brown Ale 53.4 -
 6.92.1 Heineken Premium Light Lager 48.9 -8.5 1.9 Pacifico 48.2 3.3 1.9 Labatt Blue 42.0 -2.3 1.7 Becks 40.5 -
 13.51.6 Labatt Blue Light 37.4 -2.31.5 Negra Modelo 30.7 6.1 1.2 Fosters Lager 30.70.5 1.2 Dos Equis XX Ambar
 Lager 28.4 10.3 1.1 Guinness Extra Stout 26.5 0.8 1.0 Beers of Mexico Variety Pack 24.1 45.0 0.9 Amstel Light
 23.8 -8.5 0.9 Red Stripe 23.6 -3.5 0.9 Tecate Light 20.4 36.9 0.8 Molson Canadian 15.5 -6.8 0.6 Foster's Premium
 Ale 12.8 11.7 0.5 Beck's Sapphire Lager 11.4 2,308.9 0.5 Peroni Nastro Azzurro 11.1 -4.00.4 Hoegaarden White
 Ale 10.5 -1.0 0.4 Sapporo Premium Draft 10.37.4 0.4 Newcastle Seasonal 9.7 -0.1 0.4 St. Pauli Girl 9.0 -19.70.4
 Bass Ale 8.7 -24.5 0.3 Victoria 8.7 -30.9 0.3 Guinness Black Lager 8.0 -30.4 0.3 Moosehead 6.5 -10.4 0.3 Pilsner
 Urquell6.5 -23,9 0.3 Total 2,538.2 4.7100.0 CASES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR
 AGO PER CASE Corona Extra 21.65.6% $27.44 Heineken 12.70.327.40 Modelo Especial 8.923.925.11 Corona
 Light 6.2 3.827.59 Stella Artois Lager 4.3 11.5 33.33 Dos Equis XX Lager Especial 4.5 19.727.70 Tecate 5.1 -5.7
 17.66 Guinness Draught 1.7 0.633.98 Newcastle Brown Ale 1.8 -6.8 29.83 Heineken Premium Light Lager 1.8 -8.4
 27.72 Pacifico 1.8 1.526.84 Labatt Blue 2.3 -1.7 18.11 Becks 1.5 -14.827.12 Labatt Blue Light 2.2 -1.8 17.29


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 171 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S ....

Negra Modelo 1.1 5.1 29.01 Fosters Lager 1.3 0.4 23.84 Dos Equis XX Ambar Lager 1.0 10.4 27.67 Guinness
Extra Stout 0.8 1.034.98 Beers of Mexico Variety Pack 1.040.625.25 Amstel Light 0.8 -9.1 28.84 Red Stripe 0.8 -
1.828.07 Tecate Light 1.2 38.716.82 Molson Canadian 0.8 -6.719.62 Foster's Premium Ale 0.511.523.42 Beck's
Sapphire Lager 0.4 2,348.7 28.47 Peroni Nastro Azzurro 0.3 -7.2 34.08 Hoegaarden White Ale 0.3 -2.3 36.55
Sapporo Premium Draft 0.3 5.5 35.86 Newcastle Seasonal 0.3 -0.5 29.44 St. Pauli Girl 0.3 -19.5 27.16 Bass Ale 0.3
-25.5 29.41 Victoria 0.3 -29.8 28.84 Guinness Black Lager 0.3 -28.7 31.98 Moosehead 0.3 -7.7 23.15 Pilsner
Urquell 0.2 -25.0 33.17 Total 94.6 3.7 26.83 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR
THE 52 WEEKS ENDED JANUARY 26 Ready-To-Eat Cereal The great cereal battle ... is a tie. Kellogg's and
General Mills both earned 30.3% of dollar sales. Each cereal maker had four of the top 10 brands, though neither
had the top. That honor belonged to private label, with an 8.6% dollar share. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Kellogg Co. $2,797.3 -3.6% 30.3% General Mills 2,792.8 -2.4 30.3
Post Holdings 975.6 -1.210.6 Private label 795.0 -7.7 8.6 Mom Brands 653.5 -3.0 7.1 UNIT SALES CHANGE VS.
AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Kellogg Co. 853.1 -4.6% $3.28 General Mills
846.8 -1.0 3.30 Post Holdings 311.5 -0.23.13 Private label 321.1 -8.32.48 Mom Brands 177.9 -1.4 3.67 $ SALES
CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $795.0 -7.7% 8.6% General Mills Hny
Nut Cheerios 557.1 2.3 6.0 Kellogg's Frosted Flakes 444.0 2.0 4.8 Post Honey Bunches of Oats 374.0 -4.8 4.1
General Mills Cheerios 347.1 -7.4 3.8 Kellogg's Special K 316.3 38.9 3.4 General Mills Cnnmon Tst Crnch 300.7
2.7 3.3 Kelloggs Frosted Mini Wheats 277.3 -3.6 3.0 General Mills Lucky Charms 269.7 8.9 2.9 Kellogg's Froot
Loops 182.7 5.2 2.0 Category total 9,218.1 -3.0 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Private label 321.1 -8.3% $2.48 General Mills Hny Nut Cheerios 159.2 5.0 3.50
Kellogg's Frosted Flakes 133.0 -0.3 3.34 Post Honey Bunches of Oats 114.7 -3.3 3.26 General Mills Cheerios
107.9 -5.3 3.22 Kellogg's Special K 94.6 39.0 3.34 General Mills Cnnmon Tst Crnch 89.75.93.35 Kelloggs Frosted
Mini Wheats 81.0 -4.9 3.42 General Mills Lucky Charms 80.9 10.1 3.33 Kellogg's Froot Loops 57.4 3.0 3.18
Category total 2,876.2 -2.9 3.20 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR
THE 52 WEEKS ENDED JANUARY 26 Hot Cereal Quaker Oats had five of the top 10 brands, controlling nearly
57% of all hot cereal sales. Private label products were second with a respectable 25.5%. The entire category was
 up 2.3% for the year, generating mare than $1.2 billion. $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
YEAR AGO SHARE Quaker Oats Co. $706.7 1.1% 56.8% Private label 317.4 1.025.5 B & G Foods 75.9 -3.6 6.1
 Bob's Red Mill Natural Foods 24.8 19.0 2.0 Red Engine Foods 20.2 8.0 1.6 UNIT SALES CHANGE VS. AVG.
 PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Quaker Oats Co. 236.24.4% $2.99 Private label 154.2
 0.4 2.06 B & G Foods 21.3 -2.5 3.56 Bob's Red Mill Natural Foods 5.715.14.40 Red Engine Foods 13.2 -6.1 1.54
 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Quaker $545.2 -1.5% 43.8% Private label
 317.4 1.025.5 Cream of Wheat 69.4 -2.6 5.6 Quaker Real Medleys 43.6 57.8 3.5 Quaker Lower Sugar 40.92.8 3.3
 Quaker High Fiber 26.3 -6.2 2.1 Bob's Red Mill 24.8 19.02.0 Quaker Weight Control 24.0 -12.81.9 McCann's 12.7
 -2.1 1.0 Malt-0-MeaI12.6 -1.71.0 Category total 1,244.7 2.3100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
 BRANDS (MILLIONS) YEAR AGO PER UNIT Quaker 165.8 -0.3% $3.29 Private label 154.2 0.4 2.06 Cream of
 Wheat 19.1 -1.4 3.63 Quaker Real Medleys 26.7 62.01.63 Quaker Lower Sugar 14.0 3.52.92 Quaker High Fiber
 9.2 -5.1 2.86 Bob's Red Mill 5.7 15.1 4.40 Quaker Weight Control 8.3 -12.1 2.90 McCann's 2.3 -6.0 5.50 Malt-O-
 Meal 3.0 -2.4 4.24 Category total 461.8 3.4 2.70 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS,
 DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR
 THE 52 WEEKS ENDED JANUARY 26 Refrigerated Bacon A significant increase in average price per unit of 48-
 cents led to increased dollar sales (9.6%) but decreased unit sales (-1.8%). The price increase sent more
 consumers to private label as dollar share increased 13.7%. Oscar Mayer was second at 17.9%. $ SALES
 CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $855.4 13.7% 21.6% Kraft Foods
 741.4 2.9 18.7 Hormel Foods 482.511.1 12.2 Wright Brand Foods 323.2 24.3 8.2 Farmland Foods 195.86.04.9
 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 200.5
 3.8% $4.27 Kraft Foods 146.9 -9.4 5.05 Harmel Foods 89.2 -1.3 5.41 Wright Brand Foods 33.1 8.29.76 Farmland
 Foods 43.6 -9.2 4.50 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $855.4
 13.7% 21.6% Oscar Mayer 708.3 -0.3 17.9 Harmel Black Label 361.1 11.79.1 Wright 318.3 24.2 8.0 Farmland
  193.37.04.9 Smithfield 153.96.83.9 Bar S 103.3 13.52.6 Gwaltney 101.8 -11.4 2.6 Hormel 94.87.22.4 Butterball


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 172 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S ....

Everyday 68.5 5.0 1.7 Category total 3,962.6 9.6 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Private label 200.5 3.8% $4.27 Oscar Mayer 139.7 -12.1 5.07 Hormel Black
Label 64.5 -2.2 5.60 Wright 32.9 8.1 9.68 Farmland 42.8 -8.2 4.51 Smithfield 35.4 -5.3 4.35 Bar S 30.2 1.7 3.42
Gwaltney 26.2 -21.8 3.88 Hormel20.0 -0.1 4.74 Butterball Everyday 31.4 10.4 2.18 Category total 868.9 -1.8 4.56
SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY
26 Refrigerated Whole Milk Dollars were up nearly 2.0% while units were relatively flat, likely due to an average
price per unit increase of 5-cents. Private label dominance continued with 61.3% of dollars. Top national brand,
Horizon Organic had a good year, up 11.3% in dollars and 12.1% in units. $ SALES CHANGE VS. TOP VENDORS
(MILLIONS) YEAR AGO SHARE Private label $2,402.7 1.8% 61.3% Whitewave Foods Co. 148.3 11.3 3.8 Dean
Foods 114.7 1.32.9 HP Hood 93.06.82.4 Hiland Dairy Foods Co. 79.947.72.0 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 798.1 0.4% $3.01 Whitewave Foods Co.
33.212.1 4.46 Dean Foods 37.4 -1.4 3.07 HP Hood 23.4 6.23.98 Hiland Dairy Foods Co. 25.843.53.09 $ SALES
CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $2,402.7 1.8% 61.3% Horizon Organic
148.0 11.3 3.8 Hiland 79.947.7 2.0 Hood Lactaid 70.7 7.3 1.8 Borden 59.1 -3.8 1.5 Prairie Farms 54.6 11.2 1.4
Dean's 46.0 4.2 1.2 Oak Farms 42.6 3.8 1.1 Land O'Lakes 35.9 3.6 0.9 Country Fresh 35.8 -9.9 0.9 Category total
3,917.7 1.9 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT
Private label 798.1 0.4% $3.01 Horizon Organic 33.2 12.1 4.46 Hiland 25.8 43.5 3.09 Hood Lactaid 15.6 6.9 4.52
Borden 19.4 -3.5 3.04 Prairie Farms 18.5 8.4 2.95 Dean's 16.1 1.02.86 Oak Farms 13.73.53.11 Land O'Lakes
11.8 0.2 3.05 Country Fresh 11.1 -11.9 3.22 Category total 1,268.9 0.4 3.09 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26 Refrigerated Skim/Lowfat Milk Skim/lowfat
milk sales were down, 3.7% in units, 1.9% in dollars. The $9.5 billion category was led by store brands' nearly
64.0% dollar share, though down 1.5%. Store brands units were down 3.3% as well. Horizon Organic was the best
selling national brand. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label
$6,076.0 -1.5% 63.9% Dean Foods 356.0 0.7 3.7 Whitewave Foods Co. 324.2 3.4 3.4 HP Hood 311.0 0.0 3.3
 Prairie Farms Dairy 165.9 -0.3 1.7 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR
AGO PER UNIT Private label 2,089.2 -3.3% $2.91 Dean Foods 120.0 -2.8 2.97 Whitewave Foods Co. 71.33.74.55
 HP Hood 83.9 -0.1 3.70 Prairie Farms Dairy 57.5 -3.4 2.88 $ SALES CHANGE VS. TOP BRANDS (MILLIONS)
YEAR AGO SHARE Private label $6,076.0 -1.5% 63.9% Horizon Organic 322.2 3.4 3.4 Hood Lactaid 230.1 0.92.4
 Prairie Farms 156.4 4.4 1.6 Dean's 139.82.1 1.5 Hiland 138.1 53.4 1.5 Land O'Lakes 127.1 2.61.3 Organic Valley
 92.9 -3.6 1.0 Lactaid 88.6 10.9 0.9 Alta Dena 63.9 -6.2 0.7 Category total 9,512.8 -1.9 100.0 UNIT SALES
 CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 2,089.2 -3.3% $2.91
 Horizon Organic 70.7 3.7 4.55 Hood Lactaid 57.11.2 4.03 Prairie Farms 54.1 1.72.89 Dean's 49.1 -1.32.85 Hiland
44.948.93.08 Land O'Lakes 42.2 -2.7 3.01 Organic Valley 21.3 -5.0 4.35 Lactaid 17.4 9.9 5.08 Alta Dena 19.7 -8.3
 3.25 Category total 3,153.4 -3.7 3.02 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS,
 DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR
 THE 52 WEEKS ENDED JANUARY 26. Fresh Eggs Private label rules the roost. Store brands accounted for more
 than half of dollar sales, up 5.8%. The top national brand was Eggland's Best with 12.6% dollar share, up 13.3%.
 Overall, the average price per unit went from $2.26 to $2.40. $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
 YEAR AGO SHARE Private label $2,674.7 5.8% 53.2% Eggland's Best 646.6 4.7 12.9 Country Creek Farms 422.9
 8.6 8.4 Cal Maine Foods 144.2 -2.3 2.9 Sunny Farms Corp. 126.0 10.7 2.5 UNIT SALES CHANGE VS. AVG.
 PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 1 ,226.8 1.2% $2.18 Eggland's Best 202.1
 3.1 3.20 Country Creek Farms 168.3 -0.4 2.51 Cal Maine Foods 43.2 -17.2 3.33 Sunny Farms Corp. 53.3 -2.3 2.36
 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $2,674.7 5.8% 53.2%
 Eggland's Best 634.3 13.3 12.6 Great Day Farmers Market 308.4 6.1 6.1 Sunny Farms 126.0 10.72.5 Cal Maine
 Sunup 99.6 -5.7 2.0 Land O'Lakes 74.8 353.8 1.5 Dutch Farms 59.1 35.7 1.2 Sauder's Eggs 58.9 10.2 1.2
 Hillandale Farms 50.6 3.0 1.0 Farmhouse 39.3 14.8 0.8 Category total 5,030.6 7.0 100.0 UNIT SALES CHANGE
 VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 1,226.8 1.2% $2.18 Eggland's
 Best 198.4 11.63.20 Great Day Farmers Market 127.8 -1.5 2.41 Sunny Farms 53.3 -2.3 2.36 Cal Maine Sunup
 30.5 -21.1 3.27 Land O'Lakes 22.4 353.0 3.34 Dutch Farms 35.2 28.9 1.68 Sauder's Eggs 19.4 2.3 3.03 Hillandale
  Farms 25.6 -2.3 1.97 Farmhouse 11.64.4 3.39 Category total 2,097.1 1.02.40 SOURCE: IRI TOTAL U.S. SALES


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 173 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S ....

THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Frozen Breakfast (Handheld) Frozen
handheld breakfast is hot. The category blew past $1 billion in sales with a 17.2% increase versus last year. Units
were up 13.8%. Hillshire's Jimmy Dean and Jimmy Dean Delights were the top two sellers with 41.8% and 13.2%
dollar share, respectively. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Hillshire
Brands Co. $556.1 13.9% 55.5% ConAgra Foods 111.6 21.6 11.1 Kellogg Co. 82.1 234.2 8.2 Private label 54.8 -
4,8 5.5 Nestle USA 46.3 0.0 4.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR
AGO PER UNIT Hillshire Brands Co. 82.1 11.0% $6.78 ConAgra Foods 22.6 26.3 4.94 Kellogg Co. 14.3204.9 5.75
Private label 16.1 9.1 3.39 Nestle USA 19.0 -12.2 2.44 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR
AGO SHARE Jimmy Dean $419.6 8.6% 41.8% Jimmy Dean Delights 132.3 93.8 13.2 Odom's Tennessee Pride
94.1 2.6 9.4 Kellogg's Special K 80.3 270.3 8.0 Private label 54.8 -4.8 5.5 Hot Pockets 31.5 5.3 3.1 I HOP at Home
23.681.22.4 Wght Wchrs Smrt Ones Smrt Bgnings 18.825.01.9 Marie Callender's 17.1 NA 1.7 Lean Pockets 14.1
-14.1 1.4 Category total 1,002.9 17.2 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS)
YEAR AGO PER UNIT Jimmy Dean 61.7 5.6% $6.80 Jimmy Dean Delights 19.7 91.4 6.71 Odom's Tennessee
Pride 18.1 1.4 5.19 Kellogg's Special K 13.8251.35.82 Private label 16.1 9.1 3.39 Hot Pockets 12.1 -6.72.61 I
HOP at Home 4.660.05.17 Wght Wchrs Smrt Ones Smrt Bgnings 6.1 9.73.08 Marie Callender's 4.4 NA 3.90 Lean
Pockets 6.7 -22.7 2.10 Category total 206.7 13.8 4.85 SOURCE: IRI TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Single-Serve Frozen Dinners/Entrees National
brands reign supreme, filling all of the top ten spots. Stouffer's checked in at number one, followed by Weight
Watchers Smart Ones, Banquet, and Marie Callender's. On the Vendor side, Nestle, ConAgra 'A and Heinz
occupied the top three slots. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Nestle USA
$1,400.5 -5.9% 31.6% ConAgra Foods 1270.8 -8.8 28.7 Heinz North America 475.8 -15.510.7 Bellisio Foods 256.8
-3.4 5.8 Pinnacle Foods Group 204.0 -1.0 4.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT Nestle USA 555.0 -3.9% $2.52 ConAgra Foods 710.8 -7.8 1.79 Heinz North
America 215.8 -14.0 2.20 Bellisio Foods 262.3 -0.1 0.98 Pinnacle Foods Group 75.0 -0.1 2.72 $ SALES CHANGE
VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Stauffer's $554.9 5.5% 12.5% Weight Watchers Smart Ones
382.5 -5.3 8.6 Banquet 336.0 -6.8 7.6 Marie Callender's 321.7 -6.0 7.3 Stouffer's Lean Cuisine Clnry Cllctin 256.4
0.4 5.8 Stouffer's Lean Cuisine Smple Fvrites 238.8 -10.4 5.4 Healthy Choice 136.8 -37.9 3.1 Hungry Man 134.3
3.8 3.0 Healthy Choice Top Chef Cafe Stmers 114.9 16.1 2.6 Healthy Choice Cafe Steamers 111.4 4.2 2.5
Category total 4,434.9 -4.6100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO
PER UNIT Stauffer's 209.4 7.9% $2.65 Weight Watchers Smart Ones 180.6 -5.5 2.12 Banquet 332.3 -5.7 1.01
Marie Callender's 123.8 -4.1 2.60 Stouffer's Lean Cuisine Clnry 98.1 1.62.61 Cllctin Stouffer's Lean Cuisine Smple
 116.1 -6.02.06 Fvrites Healthy Choice 59.6 -38.0 2.30 Hungry Man 50.5 4.8 2.66 Healthy Choice Top Chef Cafe
Stmers 46.1 22.52.49 Healthy Choice Cafe Steamers 44.1 10.0 2.52 Category total 2,101.5 -4.3 2.11 SOURCE:
 IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Multi-Serve Frozen
 Dinners/Entrees Top brand Stouffer's, up more than 10.0% and 14.0% in units, bucked category trends, which was
down 4.4% in dollars and 4.1 % in units. Number two Birds Eye was also up, 4.8% in dollars, 2.6% in units. Store
brands were significantly down more than 13.0% in both dollars and units. $ SALES CHANGE VS. TOP VENDORS
 (MILLIONS) YEAR AGO SHARE Nestle USA $814.1 -3.1% 40.1% ConAgra Foods 460.4 -8.0 22.7 Birds Eye
 Foods 235.4 4.711.6 Private label 111.4 -13.25.5 On-Cor Frozen Foods 69.913.93.4 UNIT SALES CHANGE VS.
AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Nestle USA 114.4 -4.1 % $7.11 ConAgra Foods
 80.7 -6.5 5.70 Birds Eye Foods 52.5 2.6 4.48 Private label 16.0 -13.1 6.99 On-Cor Frozen Foods 25.1 10.02.79 $
 SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Stouffer's $742.8 10.1% 36.6% Birds Eye
Voila 232.2 4.811.4 Bertolli 173.4 -4.4 8.5 P F Chang's Home Menu 114.5 -10.8 5.6 Private label 111.4 -13.2 5.5
 Marie Callender's 83.8 -4.8 4.1 Michael Angelo's 62.3 -3.1 3.1 Banquet 61.6 -6.2 3.0 Gourmet Dining 51.2 -0.2 2.5
 Stauffer's Easy Express Skillets 36.3 -46.0 1.8 Category total 2,032.0 -4.4 100.0 UNIT SALES CHANGE VS. AVG.
 PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Stouffer's 100.7 14.4% $7.38 Birds Eye Voila 52.2 2.6
 4.45 Bertolli 26.3 -1.7 6.60 P F Chang's Home Menu 14.9 -9.7 7.66 Private label 16.0 -13.1 6.99 Marie Callender'S
 14.2 -4.8 5.89 Michael Angelo's 6.8 -6.9 9.16 Banquet 21.3 -6.3 2.90 Gourmet Dining 10.9 -2.04.70 Stauffer's Easy
 Express Skillets 8.8 -45.9 4.13 Category total 340.1 -4.1 5.98 SOURCE: IRI TOTAL U.S. SALES THROUGH


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 174 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S ....

SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Brown/Powder/Flavored Sugar More than halt of
dollar sales were captured by store brands, 51.1 %. Domino was the best selling national brand at 23.6%. C&H
Brown was the only other brand in double digits at 14.5%. Imperial Sugar had the biggest increase, up 14.2%. $
SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $200.4 -5.8% 51.1% Domino
Foods 92.4 1.223.6 C&H Sugar Co. 56.9 -1.814.5 Imperial Sugar Co. 18.96.4 4.8 Amer Crystal Sugar Co. 6.3 -9.0
1.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label
113.80.4% $1.76 Domino Foods 56.2 3.7 1.64 C&H Sugar Co. 29.52.51.93 Imperial Sugar Co. 12.1 16.9 1.56
Amer Crystal Sugar Co. 3.1 -3.7 2.02 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE
Private label $200.4 -5.8% 51.1% Domino 92.4 1.2 23.6 C&H 56.9 -1.8 14.5 Imperial Sugar 9.8 14.2 2.5 Dixie
Crystals 8.9 -0.7 2.3 Florida Crystals 5.213.1 1.3 Crystal Sugar 4.3 -7.01.1 American Crystal 2.0 -13.0 0.5 Batey
1.65.60.4 Great Western 1.4 0.7 0.4 Category total 392.0 -2.6 100.0 UNIT SALES CHANGE VS. AVG. PRICE
TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 113.8 0.4% $1.76 Domino 56.2 3.7 1.64 C&H 29.5
2.51.93 Imperial Sugar 5.924.21.67 Dixie Crystals 6.1 11.01.45 Florida Crystals 1.4 12.33.63 Crystal Sugar 2.1 -
1.1 2.03 American Crystal to -8.7 1.98 Batey 0.4 1.6 4.14 Great Western 0.9 j 11.0 1.62 Category total 221.3 2.4
1.77 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY
26. White Granulated Sugar Units were up 1.0%, however a 31-cent decrease in average price per unit caused
dollars to drop 8.7%. Store brands remained the top seller at 56.9%, though down 3.6% in units. Domino was once
again the top selling national brand, up 7.5% in units, with 17.9% dollar share. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Private label $892.0 -12.6% 56.9% Domino Foods 283.7 -3.8 18.1
C&H Sugar Co. 150.0 -9.1 9.6 Imperial Sugar Co. 109.7 -4.7 7.0 Cumberland Packing Corp. 38.1 7.2 2.4 UNIT
SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 315.4 -3.6%
$2.83 Domino Foods 93.4 7.6 3.04 C&H Sugar Co. 50.8 -4.8 2.95 Imperial Sugar Co. 40.3 16.22.72 Cumberland
Packing Corp. 11.25.23.41 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label
$892.0 -12.6% 56.9% Domino 280.8 -4.017.9 C&H 150.0 -9.19.6 Dixie Crystals 52.9 -5.4 3.4 Imperial Sugar 42.6 -
7.92.7 Sugar in the Raw 38.1 7.22.4 Zulka 17.7 10.8 1.1 Crystal Sugar 16.4 -22.91.0 Florida Crystals 12.6 19.0
0.8 N Joy 10.9 -2.5 0.7 Category total 1,566.5 -8.7100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Private label 315.4 -3.6% $2.83 Domino 91.7 7.5 3.06 C&H 50.8 -4.8 2.95 Dixie
Crystals 19.7 17.9 2.68 Imperial Sugar 14.011.93.04 Sugar in the Raw 11.25.23.41 Zulka 10.4 17.9 1.69 Crystal
Sugar 4.4 -11.5 3.70 Florida Crystals 3.4 18.7 3.75 N Joy 1.2 1.2 9.42 Category total 543.1 1.02.88 SOURCE: IRI
TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Flour Gold Medal
flour is appropriately named, as it earned top spot with 26.1 % of dollar sales, up 2.2%. Store brand took the silver,
with 25.0% of dollars, down 3.3%. King Arthur took the bronze, with 9.4%, up a healthy 7.5%. Category sales
totaled just under $7 million. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE General
Mills $189.2 2.4% 27.1% Private label 174.3 -3.3 25.0 JM Smucker Co. 102.8 -6.8 14.7 King Arthur Flour Co. 65.6
7.5 9.4 Bob's Red Mill Natural Foods 39.1 48.5 5.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT General Mills 72.8 8.4% $2.60 Private label 80.9 -1.32.15 JM Smucker Co.
40.4 -5.4 2.55 King Arthur Flour Co. 15.1 1.1 4.33 Bob's Red Mill Natural Foods 6.6 31.5 5.96 $ SALES CHANGE
VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Gold Medal $182.0 2.2% 26.1% Private label 174.3 -3.3 25.0
King Arthur Flour 65.6 7.5 9.4 Pillsbury Best 57.1 -5.8 8.2 Bob's Red Mill 39.0 48.6 5.6 White Lily 23.1 -3.4 3.3
Maseca 19.7 8.2 2.8 White Wings 13.65.7 1.9 Swans Down 11.1 -3.4 1.6 Blue Bird 7.2 -1.4 1.0 Category total
698.21.8100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Gold
Medal 70.3 8.6% $2.59 Private label 80.9 -1.3 2.15 King Arthur Flour 15.1 1.1 4.33 Pillsbury Best 22.7 -4.5 2.51
Bob's Red Mill 6.5 31.7 5.97 White Lily 9.0 -4.1 2.57 Maseca 4.4 9.0 4.48 White Wings 2.8 -1.2 4.77 Swans Down
3.7 -4.3 3.01 Blue Bird 1.0 -1.8 7.31 Category total 252.2 1.72.77 SOURCE: IRI TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Cooking & Salad Oils Store brands were the big
winners in the $1.9 billion category with 42.6% market share. The big name national brands, Wesson (16.0%),
Crisco (13.1 %) and Mazola (8.9%) rounded out the top four. Overall the category was flat, down 0.6% in dollars, up
0.4% in units. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $801.2 -4.7%


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 175 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S ....

42.6% ConAgra Foods 302.0 -6.4 16.0 J.M. Smucker Co. 246.34.913.1 ACH Food Cos. 189.8 -0.7 10.1 Ventura
Foods 97.8 3.4 5.2 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT
Private label 198.4 -1.7% $4.04 ConAgra Foods 61.8 -3.7 4.89 J.M. Smucker Co. 58.9 10.04.18 ACH Food Cos.
34.82.35.45 Ventura Foods 14.7 1.96.65 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE
Private label $801.2 -4.7% 42.6% Wesson 302.0 -6.4 16.0 Crisco 246.35.5 13.1 Mazola 167.4 -0.6 8.9 Lou Ana
97.83.55.2 Spectrum Naturals 40.742.22.2 12326.2 -9.4 1.4 CWP 18.3 -26.31.0 Smart Balance Omega 16.2-
13.3 0.9 Pompeian OlivExtra 15.943.4 0.8 Category total 1,882.4 -0.6 100.0 UNIT SALES CHANGE VS. AVG.
PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 198.4 -1.7% $4.04 Wesson 61.8 -3.7 4.89
Crisco 58.910.84.18 Mazola 28.71.95.83 Lou Ana 14.72.06.65 Spectrum Naturals 5.041.38.0912310.9 -13.9
2.41 CWP 9.7 -19.9 1.89 Smart Balance Omega 4.0 -12.04.04 Pompeian OlivExtra 2.7 24.8 5.79 Category total
421.6 0.4 4.46 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS,
MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED
JANUARY 26. Olive Oil A byproduct of the popular Mediterranean diet, olive oil sales continued to increase. The
category topped the $1 billion mark, up 5.6%. Top national brands included Bertolli, Filippo Berio and Pompeian.
Store brands, however, topped the list with 30.1 % market share. $ SALES CHANGE VS. TOP VENDORS
(MILLIONS) YEAR AGO SHARE Private label $318.611.8% 30.1% Med Foods 216.4 2.2 20.5 Salov S.PA 134.1 -
7.0 12.7 Pompeian 87.9 7.5 8.3 Colavita USA 38.3 12.6 3.6 UNIT SALES CHANGE VS. AVG. PRICE TOP
VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 49.0 10.5% $6.50 Med Foods 23.7 -3.2 9.13 Salov
S.P.A. 16.6 -13.0 8.10 Pompeian 14.03.76.27 Colavita USA 3.616.510.74 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Private label $318.611.8% 30.1% Bertolli 175.24.516.6 Filippo Berio 133.7 -7.1
12.6 Pompeian 87.3 7.0 8.2 Colavita 35.1 9.4 3.3 Star 31.6 6.4 3.0 Botticelli 24.6 16.62.3 California Olive Ranch
20.2 59.4 1.9 Carapelli 17.2 -18.0 1.6 Crisco 15.5 -3.0 1.5 Category total 1,058.1 5.6 100.0 UNIT SALES CHANGE
VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 49.0 10.5% $6.50 Bertolli 19.3-
0.8 9.07 Filippo Berio 16.5 -13.0 8.09 Pompeian 13.9 3.2 6.28 Colavita 3.1 10.6 11.31 Star 4.2 6.6 7.50 Botticelli
3.212.1 7.72 California Olive Ranch 2.3 51.4 8.87 Carapelli 2.0 -24.1 8.71 Crisco 3.1 -4.4 4.99 Category total 143.7
2.8 7.37 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY
26. Microwave Browning/Pan Spray It is Pam, private label and little else. ConAgra's Pam accounted for more than
half of dollar sales, up almost 4.0%. Store brands had 35.4% dollar share, down just less than 1.0%. Category
dollars were up about 3.0%, totaling $339 million. Units were up 2.7%. $ SALES CHANGE VS. TOP VENDORS
(MILLIONS) YEAR AGO SHARE ConAgra Foods $178.3 5.3% 52.5% Private label 120.0 -0.9 35.4 JM Smucker
Co. 14.3 -8.2 4.2 B & G Foods 10.8 11.7 3.2 Boulder Brands 7.5 7.1 2.2 UNIT SALES CHANGE VS. AVG. PRICE
TOP VENDORS (MILLIONS) YEAR AGO PER UNIT ConAgra Foods 55.9 7.7% $3.19 Private label 51.8 -2.1 2.32
JM Smucker Co. 6.2 -9.3 2.31 B & G Foods 4.8 11.4 2.23 Boulder Brands 2.7 7.5 2.79 $ SALES CHANGE VS.
TOP BRANDS (MILLIONS) YEAR AGO SHARE Pam $174.4 3.7% 51.4% Private label 120.0 -0.935.4 Crisco 13.1
-7.63.9 Baker's Joy 9.7 9.4 2.8 Smart Balance Omega 5.9 -12.31.7 Naturally 3.9 217.91.1 Winona Pure 1.8 18.5
0.5 Mazola 1.7 -8.6 0.5 Smart Balance 1.6 510.1 0.5 Spectrum 1.2 226.6 0.3 Category total 339.3 2.9 100.0 UNIT
SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Pam 53.9 5.2% $3.24
Private label 51.8 -2.1 2.32 Crisco 5.7 -8.6 2.29 Baker's Joy 4.4 9.1 2.20 Smart Balance Omega 2.1 -12.02.79
Naturally 2.0181.71.90 Winona Pure 0.6 37.72.98 Mazola 0.7 -7.6 2.28 Smart Balance 0.6 507.1 2.78 Spectrum
0.2 285.7 5.64 Category total 124.0 2.7 2.74 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR
THE 52 WEEKS ENDED JANUARY 26. Refrigerated Fruit Drink A strong year from Minute Maid Premium (up 6.8%
for a 24.4% dollar share) and an off year for SunnyD(-10.3%) narrowed the race for top selling brand. Coca-Cola
was the top vendor at 31.4% dollar share, followed by Sunny Delight Beverages, 28.0%. $ SALES CHANGE VS.
TOP VENDORS (MILLIONS) YEAR AGO SHARE Coca-Cola Co. $323.9 9.4% 31.4% Sunny Delight Beverages
Co. 288.5 -6.5 28.0 Tropicana Dole Beverages 216.5 -18.9 21.0 Welch Foods 87.1 1.0 8.5 Millennium Products
20.4 52.62.0 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Coca-
Cola Co. 224.7 10.1% $1.44 Sunny Delight Beverages Co. 128.64.82.24 Tropicana Dole Beverages 90.1 -23.7
2.40 Welch Foods 37.7 2.5 2.31 Millennium Products 6.4 58.6 3.19 $ SALES CHANGE VS. TOP BRANDS
 (MILLIONS) YEAR AGO SHARE SunnyD $276.1 -10.3% 26.8% Minute Maid Premium 251.8 6.8 24.4 Trop50 147.7
-4.6 14.3 Welch's 86.6 0.5 8.4 Tropicana 65.7 -30.7 6.4 Bright & Early 37.3 2.9 3.6 GTS Kombucha Synergy 18.6


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 176 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S ....

50.7 1.8 Minute Maid 16.9 -1.6 1.6 Private label 14.0 -19.5 1.4 Sunny Delight 12.5 1280.3 1.2 Category total
1,030.0 -3.2 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT
SunnyD 115.6 -4.6% $2.39 Minute Maid Premium 171.4 9.1 1.47 Trop50 44.2 -8.7 3.34 Welch's 37.5 1.92.31
Tropicana 44.5 -29.1 1.48 Bright & Early 36.2 2.7 1.03 GTS Kombucha Synergy 5.8 56.2 3.20 Minute Maid 5.6 1.0
3.00 Private label 9.1 -20.8 1.54 Sunny Delight 13.1 703.8 0.95 Category total 536.1 0.0 1.92 SOURCE: IRI TOTAL
U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT
CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Refrigerated Orange Juice
Category sales took a hit as the top four vendors were down versus last year. Tropicana Pure Premium was still the
top selling national brand with 28.6% dollar share. Simply Orange and private label rounded out the top three at
20.8% and 17.2%, respectively. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Coca-
Cola Co. $1,050.4 -2.9% 33.0% Tropicana Dole Beverages 953.3 -3.6 30.0 Private label 548.4 -1.3 17,2 Citrus
World 413,4 -3.513.0 Sweeney Enterprises 40.3 4.81.3 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT Coca-Cola Co. 304.6 -2.2% $3.45 Tropicana Dole Beverages 253.1 -2.73.77
Private label 199.6 1.3 2.75 Citrus World 125.2 -1.9 3.30 Sweeney Enterprises 17.9 3.4 2.26 $ SALES CHANGE
VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Tropicana Pure Premium $910.5 -3.7% 28.6% Simply Orange
660.4 1.220.8 Private label 548.4 -1.317.2 Florida's Natural 388.3 -3.512.2 Minute Maid Premium 260.1 -11.68.2
Minute Maid 92.9 0.4 2.9 Homemaker 40.3 4.8 1.3 Minute Maid Premium Kids Plus 32.3 -11.7 1.0 Dole 21.2 12.2
0.7 Citrus World Donald Duck 19.1 4.8 0.6 Category total 3,182.2 -2.9 100.0 UNIT SALES CHANGE VS. AVG.
PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Tropicana Pure Premium 238.8 -2.6% $3.81 Simply
Orange 183.9 1-2 3.59 Private label 199.6 1.32.75 Florida's Natural 114.0 -2.0 3.41 Minute Maid Premium 77.4-
9.63.36 Minute Maid 31.22.72.97 Homemaker 17.9 3.4 2.26 Minute Maid Premium Kids Plus 10.3 -8.6 3.12 Dole
7.8 5.9 2.72 Citrus World Donald Duck 8.6 8.9 2.22 Category total 958.2 -1.5 3.32 SOURCE: IRI TOTAL U.S.
SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB
AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Bottled Fruit Drinks-Shelf Stable
Fruit drink sates dipped under $1.5 billion, down 6.6%. Unit sales were down 6.4%. The iconic Hawaiian Punch
brand remained the category leader with 16.6% dollar share, however it was down more than 20.0%. Number two,
V 8 Splash was up almost 4.0%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Dr.
 PepperlSnapple Group $341.7 -11.7% 22.8% Campbell Soup Co. 235.1 -3.7 15.7 Tampico Beverages 121.0 -3.9
8.1 Welch Foods 116.4 -3.8 7.8 Private label 84.7 -10.3 5.7 UNIT SALES CHANGE VS. AVG. PRICE TOP
VENDORS (MILLIONS) YEAR AGO PER UNIT Dr. PepperlSnapple Group 177.0 -9.1 % $1.93 Campbell Soup Co.
 101.3 1.02.32 Tampico Beverages 83.0 -0.9 1.46 Welch Foods 41.7 -1.6 2.79 Private label 50.2 -10.7 1.69 $
SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Hawaiian Punch $248.8 -20.3% 16.6% V8
Splash 173.23.9 11.6 Tampico 121.0 -3.98.1 Private label 84.7 -10.3 5.7 Little Hug Fruit Barrels 73.319.84.9
 Kool-Aid Bursts 67.1 7.4 4.5 Snapple 65.3 3.8 4.4 Welch's 59.9 -10.4 4.0 Motts for Tots 47.83.4 3.2 V8 V Fusion
 Light 36.7 -21.9 2.4 Category total 1,498.7 -6.6 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
 (MILLIONS) YEAR AGO PER UNIT Hawaiian Punch 121.1 -19.6% $2.06 V8 Splash 77.9 7.9 2.23 Tampico 83.0-
 0.91.46 Private label 50.2 -10.71.69 Little Hug Fruit Barrels 24.512.12.99 Kool-Aid Bursts 64.88.91.04 Snapple
40.27.71.63 Welch's 18.1 -11.83.31 Motts for Tots 18.86.92.54 V8 V Fusion Light 12.0 -21.4 3.05 Category total
 861.3 -6.4 1.74 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS,
 MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED
 JANUARY 26. Chocolate Candy Snack Size Hershey's was the only brand in the top 10 to increase dollars by
 double digits, up 10.4%. It was also up an impressive 18.6% in units. Twix was the second biggest gainer, up 8.1 %
 in dollars, 7.5% in units. Overall the category was up 1.6% in units and 0.3% for dollars. $ SALES CHANGE VS.
TOP VENDORS (MILLIONS) YEAR AGO SHARE The Hershey Co. $656.2 0.7% 50.3% Mars 542.0 0.7 41.5
 Nestle USA 103.0 -2.3 7.9 Tootsie Roll Industries 1.8 -31.60.1 Just Born 1.55.30.1 UNIT SALES CHANGE VS.
 AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT The Hershey Co. 318.82.5% $2.06 Mars 241.8
 1.72.24 Nestle USA 34.6 -4.4 2.97 Tootsie Roll Industries 0.7 -30.62.57 Just Born 0.52.63.04 $ SALES CHANGE
 VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Reeses $182.9 2.8% 14.0% Snickers 174.7 0.5 13.4 Kit Kat
 144.8 0.2 11.1 All Hershey's products 104.2 0.6 8.0 Hershey's 92.1 10.4 7.1 Milky Way 82.4 5.96.3 All Mars
 products 82.2 -3.76.3 M&M'S 76.9 -3.1 5.9 Twix 62.88.1 4.8 Peter Paul Almond Joy 56.4 -4.5 4.3 Category total
 1,305.5 0.3 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT
 Reeses 102.0 3.2% $1.79 Snickers 83.8 3.3 2.09 Kit Kat 74.8 0.1 1.94 All Hershey's products 11.9 -1.8 8.77


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 177 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S ....

Hershey's 54.018.61.71 Milky Way 46.7 6.4 1.76 All Mars products 8.6 -13.9 9.55 M&M'S 38.9 -2.51.97 Twix 35.5
7.5 1.77 Peter Paul Almond Joy 31.9 -5.2 1.77 Category total 596.8 1.62.19 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Chocolate Candy Box/Bag/Bar> 3.50z
M&M'S still reign supreme with dollars nearly double that of second place Hershey's. Hershey's did, however, enjoy
a strong year, up 17.9% in dollars, the biggest gainer of any brand in the top 10. Category dollars were up 7.4%,
though units were relatively flat. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE The
Hershey Co. $1,753.07.1% 39.9% Mars 1,205.22.527.4 Nestle USA 315.4 2.5 7.2 Lindt & Sprungli AG 240.613.9
5.5 Ghirardelli Chocolate Co. 165.0 10.4 3.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT The Hershey Co. 559.4 -6.0% $3.13 Mars 275.5 2.9 4.37 Nestle USA 148.8 -
2.92.12 Lindt & Sprungli AG 76.3 15.2 3.15 Ghirardelli Chocolate Co. 51.3 11.3 3.22 $ SALES CHANGE VS. TOP
BRANDS (MILLIONS) YEAR AGO SHARE M&M'S $606.2 -1.5% 13.8% Hershey's 315.2 17.9 7.2 Reese's 245.9
6.1 5.6 All Hershey's products 185.0 1.5 4.2 Hershey's Kisses 182.1 5.8 4.1 Snickers 148.8 13.5 3.4 Dove
Promises 137.6 -0.1 3.1 Lindt Lindor 132.0 8.7 3.0 Private label 126.1 17.02.9 Hershey's Nuggets 126.07.72.9
Category total 4,394.8 7.4 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO
PER UNIT M&M'S 135.8 -0.9% $4.47 Hershey's 115.827.82.72 Reese's 58.6 5.94.20 All Hershey's products 27.2
0.8 6.80 Hershey's Kisses 44.7 6.1 4.08 Snickers 27.2 42.8 5.47 Dove Promises 37.4 -1.1 3.67 Lindt Lindor 34.7
8.53.80 Private label 51.7 15.92.44 Hershey's Nuggets 30.7 9.64.11 Category total 1,381.0 0.5 3.18 SOURCE:
IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Licorice Box/Bag
Twizzlers are clearly America's favorite licorice. The traditional Twizzlers captured nearly 55.0% of dollars.
Twizzlers Pull 'n' Peel was third with 10.3% of dollars. Twizzlers Cherry Kick and Nibs were also in the top ten. KHB
The category's second spot belonged to Red Vines with 13.0% of dollars. $ SALES CHANGE VS. TOP VENDORS
(MILLIONS) YEAR AGO SHARE The Hershey Co. $280.9 1.8% 74.9% American Licorice Co. 53.1 2.4 14.2 Darrell
Lea Chocolate Shops Pty 8.4 24.8 2.2 Foreign Candy Co. 7.7 -1.8 2.0 Private label 7.1 -6.8 1.9 UNIT SALES
CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT The Hershey Co. 146.0 2.0%
$1.92 American Licorice Co. 27.4 7.4 1.94 Darrell Lea Chocolate Shops Pty 3.2 28.8 2.63 Foreign Candy Co. 5.6 -
2.2 1.37 Private label 4.1 -13.6 1.72 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE
Twizzlers $203.6 1.3% 54.3% Red Vines 48.8 2.0 13.0 Twizzlers Pull 'n' Peel 38.5 10.4 10.3 Good & Plenty 23.6
2.7 6.3 Twizzlers Cherry Kick 8.7 -2.7 2.3 Darrell Lea 8.4 24.8 2.2 Private label 7.1 -6.8 1.9 Rips 6.9 -2.6 1.8
Twizzlers Nibs 6.6 -18.31.8 Lucky Country 3.0 -18.7 0.8 Category totaI374.91.0 100.0 UNIT SALES CHANGE VS.
AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Twizzlers 99.9 1.2% $2.04 Red Vines 24.2 3.5
2.01 Twizzlers Pull 'n' Peel 18.4 12.22.09 Good & Plenty 20.0 4.1 1.18 Twizzlers Cherry Kick 4.1 -5.02.12 Darrell
 Lea 3.228.82.63 Private label 4.1 -13.61.72 Rips 4.9 -1.81.43 Twizzlers Nibs 3.6 -20.91,85 Lucky Country 1.2-
 16.3 2.51 Category total 195.3 1.5 1.92 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS,
 DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR
 THE 52 WEEKS ENDED JANUARY 26. Sugar-Free Chocolate Candy The category continues to struggle, down
 6.0% in dollars and 4.3% in units. Russell Stover was the leading manufacturer and the company's sales outpaced
 the category, down just 1.8% in dollars, flat in units. MS Average price per unit topped $2.00. $ SALES CHANGE
VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Russell Stover Candies $91.7 -1.8% 71.4% The Hershey
 Co. 22.7 -0.717.7 Whitman's Chocolates 7.7 -7.9 6.0 DeMet's Candy Co. 2.0 -39.4 1.5 Lily's Sweets 0.6 430.70.5
 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Russell Stover
 Candies 48.4 -0.3% $1.89 The Hershey Co. 9.3 -1.3 2.44 Whitman's Chocolates 1.8 -14.6 4.34 DeMet's Candy Co.
 0.7 -49.2 2.76 Lily's Sweets 0.2 504.8 3.64 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO
 SHARE Russell Stover $91.6 -1.4% 71.3% Reese's 7.8 -2.4 6.1 Hershey's 6.75.55.2 Whitman's Sampler 6.5 -4.9
 5.1 Hershey's Special Dark 5.5 -4.3 4.3 York 2.7 -2.4 2.1 DeMet's Turtles 1.9 -36.1 1.5 Whitman's 1.2 -21.2 0.9
 Lily's 0.6 430.7 0.5 Simply Lite 0.5 88.6 0.4 Category total 128.4 -6.0 100.0 UNIT SALES CHANGE VS. AVG.
 PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Russell Stover 48.4 -0.1 % $1.89 Reese's 2.8 -2.6 2.82
 Hershey's 2.8 4.4 2.43 Whitman's Sampler 1.1 -12.95.73 Hershey's Special Dark 2.5 -4.3 2.17 York 1.3 -3.7 2.17
 DeMet's Turtles 0.7 -45.1 2.77 Whitman's 0.6 -17.5 1.88 Lily's 0.2 504.8 3.64 Simply Lite 0.2 53.62.31 Category
 total 61.6 -4.3 2.08 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS,
 MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 178 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S ....

JANUARY 26. Hard Sugar Candy/Pkg & Roll Candy Top brand Werther's Original had a good year, improving
dollars nearly 6.0%, extending its lead over No.2 Jolly Rancher, (17.0% versus 15.9%). Private label (8.3%) edged
Dum Dum Pops (7.8%) and Charms Blow Pops (6.9%). Category dollars were down 1.6%, units down 4.8%. $
SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE The Hershey Co. $101.4 -2.9% 20.2%
Storck USA 85.2 5.9 17.0 Tootsie Roll Industries 55.8 -0.1 11.1 Spangler Candy Co. 50.62.0 10.1 Private label
41.68.3 8.3 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT The
Hershey Co. 45.0 -9.3% $2.25 Storck USA 42.2 6.2 2.02 Tootsie Roll Industries 24.8 0.6 2.25 Spangler Candy Co.
13.1 -4.63.87 Private label 37.1 9.01.12 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE
Werther's Original $85.2 5.9% 17.0% Jolly Rancher 80.0 1.3 15.9 Private label 41.6 8.3 8.3 Spangler Dum Dum
Pops 39.1 2.3 7.8 Charms Blow Pop 34.5 -0.6 6.9 Tootsie Roll Pops 29.2 -2.9 5.8 Lifesavers 28.1 -2.0 5.6 Jolly
Rancher Crunch 'n Chew 21.4 -15.8 4.3 Nips 21.3 -3.64.2 Original Gourmet 16.0 -23.3 3.2 Category total 502.6-
1.6100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Werther's
Original 42.2 6.2% $2.02 Jolly Rancher 31.3 -2.4 2.56 Private label 37.1 9.01.12 Spangler Dum Dum Pops 9.5 -2.2
4.11 Charms Blow Pop 23.8 7.9 1.45 Tootsie Roll Pops 13.2 -1.1 2.22 Lifesavers 13.7 -4.6 2.05 Jolly Rancher
Crunch 'n Chew 13.8 -21.9 1.55 Nips 20.2 -4.8 1.06 Original Gourmet 31.8 -24.6 0.50 Category total 315.3 -4.8
1.59 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY
26. Non-Chocolate Chewy Candy Top national brands Skittles and Starburst did well, up 8.3% and 13.2% in dollars
and 13,1% and 15.6% in units, respectively. However, private label retained the top spot with 12.0% dollar share,
up nearly 10.0%. Overall, category dollars were up 5.7%, topping $1.8 billion. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE William Wrigley Jr. Co. $473.7 2.2% 26.2% Private label 217.3 9.7
12.0 Mondelez International 191.5 16.8 10.6 The Hershey Co. 139.0 12.3 7.7 Ferrara Candy Co. 128.8 -2.7 7.1
UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT William Wrigley Jr.
Co. 242.6 1.5% $1.95 Private label 179.3 10.8 1.21 Mondelez International 105.4 17.0 1.82 The Hershey Co. 86.7
0.7 1.60 Ferrara Candy Co. 82.4 -7.31.56 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE
Private label $217.3 9.7% 12.0% Skittles 151.6 8.3 8.4 Starburst 132.1 13.27.3 Sour Patch Kids 87.314.84.8 Jolly
Rancher 68.1 57.83.8 Swedish Fish 66.4 14.2 3.7 Reese's Pieces 60.7 -8.2 3.4 Haribo Gold Bears 56.0 24.6 3.1
Skittles & Starburst 49.8 -2.5 2.8 Lifesavers Gummies 49.7 -3.0 2.7 Category total 1,810.65.7 100.0 UNIT SALES
CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 179.3 10.8% $1.21
Skittles 85.913.11.77 Starburst 70.815.61.87 Sour Patch Kids 50.913.71.72 Jolly Rancher 38.918.91.75
Swedish Fish 33.0 14.1 2.01 Reese's Pieces 42.6 -8.7 1.43 Haribo Gold Bears 36.5 21.2 1.53 Skittles & Starburst
6.4 -16.8 7.75 Lifesavers Gummies 27.3 -6.8 1.82 Category total 1,161.6 4.3 1.56 SOURCE: IRI TOTAL U.S.
SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB
AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Ground Coffee Coffee drinkers were
looking elsewhere for a java fix last year. The $4 billion category was down 6%. Despite the decline, some brands
had strong years, including Gevalia, up 24.4%; Peet's, up 6.4%; Dunkin' Donuts, up 2.3%; and Starbucks, up 1.2%.
$ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE J.M. Smucker Co. $1,662.2 -6.3%
40.6% Kraft Foods 814.7 -5.7 19.9 Private label 388.4 -10.5 9.5 Starbucks Coffee Co. 343.4 0.0 8.4 Massimo
Zanetti Beverage USA 149.3 -15.7 3.7 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS)
YEAR AGO PER UNIT J.M. Smucker Co. 230.32.1% $7.22 Kraft Foods 137.55.95.93 Private label 73.0 -7.65.32
Starbucks Coffee Co. 41.1 5.4 8.36 Massimo Zanetti Beverage USA 31.2 -9.8 4.78 $ SALES CHANGE VS. TOP
BRANDS (MILLIONS) YEAR AGO SHARE Folgers $1,221.6 -8.2% 29.9% Maxwell House 659.6 -8.0 16.1 Private
label 388.4 -10.5 9.5 Starbucks 342.6 1.2 8.4 Dunkin' Donuts 301.7 2.3 7.4 Gevalia 93.7 24.4 2.3 Peet's Coffee
87.6 6.4 2.1 Eight 0' Clock 87.2 -12.2 2.1 Community 85.1 -1.6 2.1 Folger's Gourmet Supreme 76.5 -3.9 1.9
Category total 4,089.4 -6.0100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO
PER UNIT Folgers 175.30.7% $6.97 Maxwell House 114.1 3.85.78 Private label 73.0 -7.6 5.32 Starbucks 41.0 6.8
8.36 Dunkin' Donuts 34.1 11.1 8.84 Gevalia 14.3 33.7 6.53 Peet's Coffee 10.015.08.78 Eight 0' Clock 15.3 -12.5
5.72 Community 12.4 1.8 6.88 Folger's Gourmet Supreme 9.4 5.6 8.15 Category total 645.5 0.8 6.34 SOURCE: IRI
TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Ground Decaffeinated Coffee Like its


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 179 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S ....

caffeinated brother, the ground decaf segment struggled last year. Sales were down 7.1 %. There were a few bright
spots, however, as Gevalia and Peet's were up 22.2% and 18.3% respectively. The top brand was Folger's with
28.1 % market share. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE J.M. Smucker Co.
$136.3 -9.0% 40.1 % Private label 68.7 -11.3 20.2 Kraft Foods 37.5 -0.3 11.0 Starbucks Coffee Co. 26.5 -0.8 7.8
Peet's Coffee & Tea 14.5 18.34.3 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR
AGO PER UNIT J.M. Smucker Co. 18.4 -2.4% $7.42 Private label 12.6 -6.3 5.47 Kraft Foods 6.0 7.0 6.24
Starbucks Coffee Co. 3.4 6.4 7.87 Peet's Coffee & Tea 1.6 28.2 8.81 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Folgers $95.4 -10.6% 28.1 % Private label 68.7 -11.3 20.2 Dunkin Donuts 27.8 0.9
8.2 Starbucks 26.5 -0.8 7.8 Maxwell House 24.4 -6.1 7.2 Peet's Coffee 14.5 18.3 4.3 Gevalia 11.3 22.2 3.3 New
England 9.4 -5.5 2.8 Folgers Simply Smooth 7.6 -15.6 2.2 Seattle's Best 5.5 -6.4 1.6 Category total 340.0 -7.1
100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Folgers 12.4 -
3.4% $7.69 Private label 12.6 -6.3 5.47 Dunkin Donuts 3.610.37.75 Starbucks 3.4 6.4 7.87 Maxwell House 3.91.5
6.20 Peet's Coffee 1.628.2 8.81 Gevalia 1.729.96.64 New England 1.8 -3.6 5.34 Folgers Simply Smooth 1.4 -8.2
5.41 Seattle's Best 0.9 -2.0 6.26 Category total 51.9 -1.7 6.55 SOURCE: IRI TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Single Cup Coffee Ground coffee's loss was clearly
single cup coffee's gain--and then some. The category was up a whopping 41.6%, accounting for more than $2.5
billion in sales. Green Mountain was far and away the top manufacturer with nearly 50% market share. $ SALES
CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Green Mtn Coffee Rstrs I $1,268.2 32.2% 49.3%
J.M. Smucker Co. 400.3 6.5 15.6 Starbucks Coffee Co. 329.638.3 12.8 Private label 195.2493.4 7.6 Kraft Foods
180.6451.67.0 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT
Green Mtn Coffee Rstrs I 125.1 43.4% $10.13 J.M. Smucker Co. 43.2 8.5 9.26 Starbucks Coffee Co. 31.547.5
10.47 Private label 25.8 470.9 7.58 Kraft Foods 22.7 393.0 7.95 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Green Mountain $524.6 23.9% 20.4% Starbucks 328.6 37.9 12.8 Folgers
Gourmet Selections 315.6 18.1 12.3 Private label 195.2493.4 7.6 Donut House Collection 165.027.1 6.4 Keurig
Eight 0' Clock 117.9 390.8 4.6 Keurig Newman's Own Organics 116.7 -9.5 4.5 Gevalia 79.3 5,036.9 3.1 Maxwell
House Cafe Collection 77.5 3,971.2 3.0 Keurig Caribou Coffee 75.2 -6.9 2.9 Category total 2,572.0 41.6 100.0
UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Green Mountain 53.6
29.1% $9.78 Starbucks 31.4 47.1 10.46 Folgers Gourmet Selections 31.5 22.310.02 Private label 25.8 470.9 7.58
Donut House Collection 14.938.911.06 Keurig Eight 0' Clock 15.6424.37.54 Keurig Newman's Own Organics 7.3
-15.316.01 Gevalia 10.1 5,145.4 7.84 Maxwell House Cafe Collection 9.4 3,664.0 8.24 Keurig Caribou Coffee 5.5-
10.6 13.56 Category total 270.3 53.6 9.52 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR
THE 52 WEEKS ENDED JANUARY 26. Dry Cat Food Nestle Purina extended its lead in the category. The
company had a 54.3% dollar share and was the only vendor to enjoy an increase in sales, up 11.8%. Nestle's sales
were spread out among many brands, thus private label was the top brand seller, at 9.2% in dollars, down 2.0%. $
SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Nestle Purina PetCare Co. $1,269.9
11.8% 54.3% Del Monte Pet Foods 551.0 -1.3 23.6 Private label 215.9 -2.0 9.2 Procter & Gamble 204.5 -4.2 8.8
Mars 42.4 -36.51.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT
Nestle Purina PetCare Co. 167.2 2.3% $7.60 Del Monte Pet Foods 75.9 -6.5 7.26 Private label 37.4 -3.0 5.77
 Procter & Gamble 21.4 6.7 9.54 Mars 6.7 -40.5 6.33 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR
AGO SHARE Private label $215.9 -2.0% 9.2% Purina Kit & Kaboodle 203.3 38.9 8.7 Meow Mix 150.3 -7.8 6.4
 Meow Mix Original Choice 146.5 -1.8 6.3 lams ProActive Health 119.333.75.1 Friskies Seafood Sensations 87.9-
7.2 3.8 9 Lives Daily Essentials 86.76.2 3.7 Purina Cat Chow Complete 83.9 152.7 3.6 Purina Cat Chow Indoor
 83.7 81.9 3.6 Purina Cat Chow Cmplete Frmula 73.8 -36.5 3.2 Category total 2,336.8 3.9 100.0 UNIT SALES
 CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 37.4 -3.0% $5.77
 Purina Kit & Kaboodle 22.0 23.9 9.22 Meow Mix 16.1 -16.4 9.34 Meow Mix Original Choice 18.9 -4.2 7.76 lams
 ProActive Health 12.4 63.7 9.59 Friskies Seafood Sensations 12.0 -7.5 7.33 9 Lives Daily Essentials 10.6 0.7 8.14
 Purina Cat Chow Complete 11.1 114.4 7.55 Purina Cat Chow Indoor 13.3 83.6 6.31 Purina Cat Chow Cmplete
 Frmula 6.3 -51.4 11.75 Category total 319.6 -2.0 7.31 SOURCE: IRI TOTAL U.S. SALES THROUGH


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 180 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S ....

SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Dry Dog Food Purina products held down five of the
top 10 spots, giving Nestle 44.9% dollar share. Private label was the number two vendor at 17.2%. Mars and its
products had the biggest vendor gain, up almost double-digits for a 12.7% dollar share. Overall category sales were
more than $5.3 billion. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Nestle Purina
PetCare Co. $2,385.02.0% 44.9% Private label 910.6 -2.6 17.2 Mars 675.99.7 12.7 Procter & Gamble 579.1 3.8
10.9 Del Monte Pet Foods 478.2 -2.4 9.0 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS)
YEAR AGO PER UNIT Nestle Purina PetCare Co. 177.6 -0.7% $13.43 Private label 76.1 -7.811.97 Mars 51.4 6.0
13.16 Procter & Gamble 34.7 7.916.68 Del Monte Pet Foods 50.8 -4.0 9.41 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Private label $910.6 -2.6% 17.2% Pedigree 471.4 8.4 8.9 Purina Dog Chow 464.4
37.3 8.8 Purina One SmartBlend 307.1 8.3 5.8 Kibbles 'n Bits 253.5 -3.4 4.8 Purina Beneful 240.6 -7.1 4.5 lams
ProActive Health 239.8 53.64.5 Purina Beneful Healthy Weight 217.3 -1.8 4.1 Purina Alpo Prime Cuts 116.35.2
2.2 Purina Alpo Cme & Gt It 110.8 16.4 2.1 Ckout Cissics Category total 5,306.4 2.2100.0 UNIT SALES CHANGE
VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 76.1 -7.8% $11.97 Pedigree 32.0
3.4 14.72 Purina Dog Chow 29.933.715.54 Purina One SmartBlend 16.1 3.4 19.11 Kibbles 'n Bits 27.0 -1.6 9.39
Purina Beneful 18.1 -9.2 13.29 lams ProActive Health 13.874.6 17.32 Purina Beneful Healthy Weight 15.4 -3.9
14.15 Purina Alpo Prime Cuts 11.5 -1.6 10.12 Purina Alpo Cme & Gt It 11.0 15.3 10.07 Ckout Cissics Category total
415.9 -1.2 12.76 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS,
MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED
JANUARY 26. Wet Cat Food More than three-quarters of category sales belonged to Nestle Purina. Overall sales
approached $2 billion, up 2.2%. Dollars were spread pretty evenly among the top three brands, Fancy Feast
(14.5%), Friskies (12.1%) and Purina Friskies (11.5%). Average price per unit was 90-cents. $ SALES CHANGE
VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Nestle Purina PetCare Co. $1,473.9 3.6% 75.3% Del Monte
Pet Foods 224.8 -5.7 11.5 Private label 122.3 -3.8 6.2 Mars 100.1 9.4 5.1 Procter & Gamble 13.1 9.20.7 UNIT
 SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Nestle Purina PetCare
 Co. 1694.94.0% $0.87 Del Monte Pet Foods 181.2 -10.3 1.24 Private label 163.9 -12.20.75 Mars 87.3 37.21.15
 Procter & Gamble 10.98.0 1.20 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Fancy
 Feast $283.2 -0.6% 14.5% Friskies 237.6 7.512.1 Purina Friskies 224.7 0.311.5 Purina Fancy Feast 176.6 -0.8 9.0
 Private label 122.3 -3.8 6.2 9 Lives 110.1 -5.4 5.6 Purina Fancy Feast Elgant Mdlys 94.7 -0.6 4.8 Friskies Tasty
Treasures 76.4 12.83.9 Friskies Prime Filets 67.9 -7.1 3.5 Fancy Feast Gravy Lovers 62.816.93.2 Category total
 1,957.0 2.2 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT
 Fancy Feast 470.2 -0.4% $0.60 Friskies 88.0 2.3 2.70 Purina Friskies 440.61.70.51 Purina Fancy Feast 52.9 -2.4
 3.34 Private label 163.9 -12.2 0.75 9 Lives 97.3 -5.01.13 Purina Fancy Feast Elgant Mdlys 68.1 -2.5 1.39 Friskies
 Tasty Treasures 114.1 13.0 0.67 Friskies Prime Filets 69.2 -3.5 0.98 Fancy Feast Gravy Lovers 71.4 10.7 0.88
 Category total 2,163.72.1 0.90 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
 MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS
 ENDED JANUARY 26. Wet Dog Food Cesar Canine Cuisine and Pedigree tied for top honors, with 13.2% of dollar
 share. Store Brands held down the third spot at 11.0%. Purina products filled four of the remaining seven spots.
 Category dollars were up 3.1 % to $1.3 billion while units were slightly down. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Mars $642.3 1.2% 46.2% Nestle Purina PetCare Co. 469.7 5.1 33.8
 Private label 152.4 -2.6 11.0 Del Monte Pet Foods 55.4 14.04.0 Procter & Gamble 27.0 -2.4 1.9 UNIT SALES
 CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Mars 500.8 -4.3% $1.28 Nestle
 Purina PetCare Co. 347.9 2.0 1.35 Private label 143.2 -7.2 1.06 Del Monte Pet Foods 80.7 19.9 0.69 Procter &
 Gamble 14.6 -1.6 1.85 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Cesar Canine
 Cuisine $183.9 -0.2% 13.2% Pedigree 182.82.313.2 Private label 152.4 -2.6 11.0 Pedigree Choice Cuts 106.1 -
 12.0 7.6 Purina Alpo Prime Cuts 97.6 4.3 7.0 Purina Beneful Prepared Meals 82.2 -1.8 5.9 Pedigree Little
 Champions 72.8 -6.3 5.2 Purina Mighty Dog 50.4 22.6 3.6 Purina Alpo Prime Slices 38.1 -6.82.7 Gravy Train 37.4
 30.72.7 Category total 1,388.83.1 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS)
 YEAR AGO PER UNIT Cesar Canine Cuisine 164.1 -5.3% $1.12 Pedigree 150.5 -7.91.21 Private label 143.2 -7.2
 1.06 Pedigree Choice Cuts 63.1 -21.8 1.68 Purina Alpo Prime Cuts 73.6 6.9 1.33 Purina Beneful Prepared Meals
 41.9 -7.6 1.96 Pedigree Little Champions 24.9 -17.1 2.92 Purina Mighty Dog 53.2 -10.8 0.95 Purina Alpo Prime
 Slices 30.0 -7.1 1.27 Gravy Train 71.5 21.6 0.52 Category total 1,110.1 -1.1 1.25 SOURCE: IRI TOTAL U.S.


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 181 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S ....

SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB
AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Cat Snacks/Beverages Mars
controlled nearly 60.0% of category dollars. Its Whiskas line had the top selling brand, Temptations (39.7% dollar
share, up 9.4%) as well as three others in the top 10. Nestle Purina was the number two vendor with 35.4% of
dollars. Overall category dollars were up almost 10.0%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
YEAR AGO SHARE Mars $241.4 11.5% 58.4% Nestle Purina PetCare Co. 146.5 11.935.4 Del Monte Pet Foods
15.0 -12.9 3.6 Worldwise 4.9 -4.4 1.2 JRB Foods 1.1 -272 0.3 UNIT SALES CHANGE VS. AVG. PRICE TOP
VENDORS (MILLIONS) YEAR AGO PER UNIT Mars 117.55.1% $2.05 Nestle Purina PetCare Co. 81.66.8 1.80
Del Monte Pet Foods 11.8 -13.6 1.27 Worldwise 1.4 -6.4 3.50 JRB Foods 0.9 -26.9 1.19 $ SALES CHANGE VS.
TOP BRANDS (MILLIONS) YEAR AGO SHARE Whiskas Temptations $164.0 9.4% 39.7% Friskies Party Mix 75.9
0.3 18.4 Whiskas Temptations MixUps 43.9 53.9 10.6 Purina Whisker Lckin's Crnch 16.7 1.64.0 Lvers Purina
Whisker Lckin's Tnder 14.4 4.5 3.5 Mmnts Whiskas Temptations Natural 8.7 1.1 2.1 Purina Whisker Lickin's 7.3 5.7
1.8 Crave 7.3 21.41.8 Pounce 6.4 -11.4 1.6 Whiskas Tmptations Chzy Mddles 6.0 NA 1.5 Category total 413.4 9.9
100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Whiskas
Temptations 74.7 0.9% $2.20 Friskies Party Mix 40.1 -2.91.89 Whiskas Temptations MixUps 23.4 44.91.88 Purina
Whisker Lckin's Crnch 11.1 4.01.50 Lvers Purina Whisker Lckin's Tnder 12.0 6.71.19 Mmnts Whiskas Temptations
Natural 5.4 6.5 1.61 Purina Whisker Lickin's 2.6 6.3 2.82 Crave 4.5 22.8 1.63 Pounce 6.0 -10.9 1.07 Whiskas
Tmptations Chzy Mddles 3.9 NA 1.55 Category total 215.64.1 1.92 SOURCE: IRI TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Dog BiscuitsiTreats/Beverages It was a good year
for most of the top brands in the category. Several saw double-digit dollar increases, including number three Purina
Beggin' Strips, up 15.1 %, and number five Pedigree Dentastix, up 22.2%. Category sales topped $2 billion and 500
million units. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Del Monte Pet Foods
$737.6 -2.9% 36.5% Nestle Purina PetCare Co. 445.8 22.7 22.1 Private label 234.0 10.4 11.6 Mars 228.617.4 11.3
PetMatrix 33.0 270.2 1.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER
UNIT Del Monte Pet Foods 206.0 -6.1% $3.58 Nestle Purina PetCare Co. 99.225.94.49 Private label 76.1 4.23.08
Mars 45.3 -2.4 5.05 PetMatrix 4.1 168.7 7.98 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO
SHARE Private label $234.0 10.4% 11.6% MilkBone 217.4 0.3 10.8 Purina Beggin' Strips 194.7 15.1 9.6 Pup-
Peroni 158.4 2.3 7.8 Pedigree Dentastix 132.922.2 6.6 Canine Carry Outs 108.3 19.8 5.4 Purina Busy Bone 69.5
21.1 3.4 MilkBone Flavor Snacks 57.4 9.5 2.8 Milo's Kitchen 46.9 -57.2 2.3 Pedigree Jumbone 44.6 31.4 2.2
Category total 2,018.7 0.8100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO
PER UNIT Private label 76.1 4.2% $3.08 MilkBone 49.7 -9.7 4.37 Purina Beggin' Strips 34.517.25.64 Pup-Peroni
23.5 -14.0 6.75 Pedigree Dentastix 22.8 1.8 5.83 Canine Carry Outs 68.6 9.4 1.58 Purina Busy Bone 16.3 25.1 4.26
MilkBone Flavor Snacks 12.2 9.04.72 Milo's Kitchen 7.0 -61.76.74 Pedigree Jumbone 8.9 5.4 5.04 Category total
501.8 -1.9 4.02 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS,
MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED
JANUARY 26. Baby Formula-Powder The battle for the baby bottle is in full swing. The top three brands: Enfamil,
Similac and Gerber Good Start Gentle are separated by just two percentage points. The category itself is up 2.6%
in dollars, accounting for more than $3.6 billion in sales. $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
YEAR AGO SHARE Abbott Nutrition $1,319.5 -2.3% 35.9% Mead Johnson Nutrition 1,308.1 -1.535.6 Gerber
Products Co. 781.2 17.4 21.3 Private label 221.0 9.4 6.0 Nestle USA 27.4 10.8 0.7 UNIT SALES CHANGE VS.
AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Abbott Nutrition 69.9 -6.5% $18.88 Mead
Johnson Nutrition 64.2 -5.6 20.37 Gerber Products Co. 46.712.616.73 Private label 13.1 5.516.82 Nestle USA 1.7
5.616.30 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Enfamil Premium $549.1 -9.0%
14.9% Similac Advance 504.2 -0.3 13.7 Gerber Good Start Gentle 473.38.0 12.9 Similac Sensitive 428.8 2.5 11.7
Enfamil Gentlease 287.9 5.9 7.8 Private label 221.0 9.4 6.0 Gerber Good Start Soothe 144.9 305.5 3.9 Similac
Advance Early Shield 124.7 -14.9 3.4 Enfagrow Premium 116.3 1.3 3.2 Gerber Good Start Soy 97.9 16.52.7
Category total 3,675.32.6100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO
PER UNIT Enfamil Premium 28.9 -13.1% $18.98 Similac Advance 29.5 -6.0 17.06 Gerber Good Start Gentle 28.9
3.4 16.39 Similac Sensitive 23.4 -0.7 18.31 Enfamil Gentlease 13.8 1.720.85 Private label 13.1 5.516.82 Gerber
Good Start Soothe 8.4 294.8 17.25 Similac Advance Early Shield 5.0 -18.5 24.79 Enfagrow Premium 5.1 0.1 22.90
Gerber Good Start Soy 5.7 10.7 17.12 Category total 196.2 -1.2 18.73 SOURCE: IRI TOTAL U.S. SALES


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 182 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S ....

THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Baby Formula--RTD Abbott Nutrition
(58.0%) and Mead Johnson Nutrition (32.6%) are the top manufacturers dollar wise. Gerber Products Co., though
still under 10%, was up an impressive 48.3%. Overall, the category seemed to struggle, down 8.6% in units and
essentially flat in dollars. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Abbott Nutrition
$149.5 -5.7% 58.0% Mead Johnson Nutrition 84.0 1.0 32.6 Gerber Products Co. 23.5 48.3 9.1 Private label 0.5 -
48.8 0.2 Nestle Healthcare Nutrition 0.1 9.4 0.0 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT Abbott Nutrition 17.3 -10.4% $8.65 Mead Johnson Nutrition 11.3 -8.6 7.42
Gerber Products Co. 1.917.512.23 Private label 0.1 -56.4 7.51 Nestle Healthcare Nutrition 0.0 31.34.26 $ SALES
CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Similac Advance $69.0 -6.4% 26.8% Enfamil
Premium 60.3 -6.7 23.4 Similac Sensitive 35.9 -5.7 13.9 Gerber Good Start Gentle 22.2 51.3 8.6 Similac Expert
Care Alimentum 18.96.07.3 Enfamil Gentlease 14.1 37.55.5 Similac 11.1 126.74.3 Similac Isomil 8.5 -22.4 3.3
Similac Expert Care Neosure 5.1 4.3 2.0 Enfamil Prosobee 3.0 25.1 1.2 Category total 257.7 -0.4 100.0 UNIT
SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Similac Advance 7.7 -
10.5% $8.94 Enfamil Premium 8.6 -14.9 7.03 Similac Sensitive 4.6 -10.3 7.77 Gerber Good Start Gentle 1.7 18.2
12.89 Similac Expert Care Alimentum 2.0 4.6 9.61 Enfamil Gentlease 1.6 28.4 8.82 Similac 1.1 258.510.31 Simi lac
Isomil1.2 -26.2 7.02 Similac Expert Care Neosure 0.61.78.04 Enfamil Prosobee 0.4 15.7 7.98 Category total 30.6
-8.6 8.41 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY
26. Baby Formula--Liquid Concentrate A small category to begin with ($86.6 million), sales were down significantly.
Dollars were off almost 20.0% while units were down more than 20.0% Abbott Nutrition was the leading vendor with
56.0% of dollars, followed by Gerber Products at 29.0% $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
YEAR AGO SHARE Abbott Nutrition $48.5 -25.7% 56.0% Gerber Products Co. 25.1 -11.3 29.0 Mead Johnson
Nutrition 11.4 -15.0 13.2 Wellements Co. 1.2 104.9 1.4 Private label 0.4 221.1 0.5 UNIT SALES CHANGE VS.
AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Abbott Nutrition 9.2 -28.2% $5.29 Gerber
Products Co. 5.0 -13.9 4.97 Mead Johnson Nutrition 1.8 -15.3 6.38 Wellements Co. 0.1 107.89.53 Private label 0.0
209.09.81 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Similac Advance $24.6 -25.1%
28.4% Gerber Good Start Gentle 19.4 -12.4 22.4 Similac Sensitive 19.0 -19.9 22.0 Enfamil Prosobee 6.0 -8.96.9
Gerber Good Start Soy 5.8 -7.3 6.7 Enfamil Nutramigen Lipil 4.6 -20.9 5.3 Similac Isomil 4.6 -45.5 5.3 Wellements
Baby Mve Constiptn 1.2 104.9 1.4 Enfamil Premium 0.7 -4.6 0.9 Private label 0.4 221.1 0.5 Category total 86.6-
19.5 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Similac
Advance 4.7 -28.8% $5.25 Gerber Good Start Gentle 3.9 -15.2 4.98 Similac Sensitive 3.6 -20.0 5.26 Enfamil
Prosobee 1.2 -10.5 5.19 Gerber Good Start Soy 1.2 -9.14.97 Enfamil Nutramigen Lipil 0.6 -23.2 7.88 Similac Isomil
0.8 -49.3 5.43 Wellements Baby Mve Constiptn 0.1 107.89.53 Enfamil Premium 0.0 -6.0 17.30 Private label 0.0
209.0 9.81 Category total 16.2 -22.3 5.35 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS,
 DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR
THE 52 WEEKS ENDED JANUARY 26. Ice Cream Top national brand Blue Bell was up 7.1 %, stretching its lead
over number two national brand, Breyers. Other top national brands include Haagen-Dazs, Ben & Jerry's and
 Dreyer's/Edy's. Private label accounted for 21.8% of dollars. Ice cream sales reached $5.1 billion. $ SALES
CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $1,110.9 -2.7% 21.8% Nestle
 Dreyers Ice Cream Co. 984.92.5 19.3 Good Humor/Breyers 618.4 -9.1 12.1 Blue Bell Creameries 537.4 7.1 10.5
Wells Enterprises 364.1 -2.0 7.1 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR
AGO PER UNIT Private label 349.9 -1.2% $3.18 Nestle Dreyers Ice Cream Co. 254.3 4.4 3.87 Good
 Humor/Breyers 174.8 -7.0 3.54 Blue Bell Creameries 129.9 5.0 4.14 Wells Enterprises 84.4 -2.1 4.32 $ SALES
 CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $1,110.9 -2.7% 21.8% Blue Bell 537.4
 7.1 10.5 Breyers 434.6 -8.3 8.5 Haagen-Dazs 364.6 14.3 7.2 Ben & Jerrys 336.9 7.1 6.6 Dreyer's/Edy's
 Siowchurned 284.7 -3.5 5.6 Dreyer's/Edys Grand 251.2 34.6 4.9 Wells Blue Bunny 243.3 -11.0 4.8 Turkey Hill
 195.3 2.9 3.8 Breyers Blasts 141.3 0.4 2.8 Category total 5,098.1 0.9 100.0 UNIT SALES CHANGE VS. AVG.
 PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 349.9 -1.2% $3.18 Blue Bell 129.9 5.0 4.14
 Breyers 122.8 -6.0 3.54 Haagen-Dazs 89.4 16.04.08 Ben & Jerrys 89.2 7.5 3.77 Dreyer's/Edy's Siowchurned 74.2-
 1.1 3.84 Dreyer's/Edys Grand 67.4 37.8 3.73 Wells Blue Bunny 56.8 -11.1 4.29 Turkey Hill 66.9 5.02.92 Breyers
 Blasts 40.7 1.9 3.47 Category total 1,402.5 1.7 3.64 SOURCE: IRI TOTAL U.S. SALES THROUGH


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 183 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S ....

SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Frozen YogurtlTofu Frozen yogurt dollar sales are
thriving. The category was up 13.0% in dollars and 14.5% in units. All five top vendors enjoyed sales increases, led
by ConAgra's 162.7% jump. Private label sales were still tops at 18.3% dollar share but Ben & Jerry's made up
ground, up 8.8% to 15.3% dollar share. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE
Private label $64.25.6% 18.3% Ben & Jerry's Homemade 53.5 8.815.3 Wells Enterprises 38.3 74.710.9 ConAgra
Foods 36.2 162.7 10.3 Kemps 34.4 20.1 9.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT Private label 21.2 9.5% $3.03 Ben & Jerry's Homemade 14.9 5.5 3.60 Wells
Enterprises 10.8 85.3 3.56 ConAgra Foods 10.9 127.63.33 Kemps 9.1 19.9 3.77 $ SALES CHANGE VS. TOP
BRANDS (MILLIONS) YEAR AGO SHARE Private label $64.2 5.6% 18.3% Healthy Choice 36.2162.710.3 Kemps
31.4 25.2 9.0 Ben & Jerry's 29.8 15.2 8.5 Ben & Jerry's FroYo 23.7 1.8 6.8 Wells Blue Bunny 22.5 23.6 6.4 So
Delicious 18.645.05.3 Wells Dairy Yoplait 15.8431.94.5 Dreyer's/Edy's Siowchurned 14.8 -31.5 4.2 Haagen-Dazs
9.9 -15.5 2.8 Category total 350.1 13.0100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS)
YEAR AGO PER UNIT Private label 21.2 9.5% $3.03 Healthy Choice 10.9 127.63.33 Kemps 8.3 24.9 3.76 Ben &
Jerry's 8.6 7.6 3.45 Ben & Jerry's FroYo 6.2 2.6 3.81 Wells Blue Bunny 5.7 26.4 3.92 So Delicious 3.6 47.3 5.23
Wells Dairy Yoplait 5.0 422.9 3.16 Dreyer's/Edy's Siowchurned 3.8 -30.1 3.95 Haagen-Dazs 2.5 -15.5 3.97
Category total 96.9 14.53.61 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS
ENDED JANUARY 26. Sherbet/Sorbet/Ices There were a few bright spots in an otherwise bleak year for the
category, which was down 6.7% in dollars and 6.3% in units. Talenti, Prairie Farms and Deans Country Fresh were
all up in both dollars and units. Private label led the category with 43.3% dollar share, down 8.1 %. $ SALES
CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $87.9 -8.1% 43.3% Nestle Dreyers
Ice Cream Co. 37.0 -12.7 18.2 Blue Bell Creameries 13.50.56.6 Kemps 6.7 -9.8 3.3 Talenti Gelato 6.3 74.8 3.1
UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 34.9 -
6.8% $2.52 Nestle Dreyers Ice Cream Co. 9.4 -13.0 3.93 Blue Bell Creameries 4.9 -3.3 2.74 Kemps 2.3 -10.4 2.99
Talenti Gelato 1.576.3 4.34 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label
$87.9 -8.1% 43.3% Haagen-Dazs 28.1 -12.513.9 Blue Bell 13.5 0.5 6.6 Kemps 6.7 -9.8 3.3 Talenti 6.3 74.8 3.1
 Prairie Farms 5.8 6.8 2.8 Ciao Bella 5.6 -31.3 2.7 Dreyer's Edy's 5.1 -43.6 2.5 WholeFruit 4.6 -20.2 2.3 Dean's
 Country Fresh 4.1 4,651.4 2.0 Category total 202.9 -6.7 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
 BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 34.9 -6.8% $2.52 Haagen-Dazs 7.2 -13.3 3.93 Blue Bell
4.9 -3.3 2.74 Kemps 2.3 -10.4 2.99 Talenti 1.5 76.3 4.34 Prairie Farms 1.8 3.0 3.22 Ciao Bella 1.3 -34.7 4.13
 Dreyer's Edy's 1.3 -41.8 3.86 WholeFruit 1.7 -20.1 2.77 Dean's Country Fresh 1.7 5,602.02.48 Category total 70.6
 -6.3 2.87 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY
 COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY
 26. Frozen Pizza Seems more consumers were looking to delivery this year. Top brand Di Giorno's dollars were
 down 6.1 %. On the vendor side, Nestle remained solidly entrenched as number one, with more than 46.0% dollar
 share. Overall frozen pizza sales were flat, accounting for $4.3 billion. $ SALES CHANGE VS. TOP VENDORS
 (MILLIONS) YEAR AGO SHARE Nestle USA $2,007.5 -1.7% 46.1 % Schwan Food Co. 872.1 -2.820.0 Private label
 449.63.3 10.3 General Mills 383.6 4.2 8.8 Pinnacle Foods Group 69.3 -7.9 1.6 UNIT SALES CHANGE VS. AVG.
 PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Nestle USA 468.8 -1.9% $4.28 Schwan Food Co.
 260.1 -3.8 3.35 Private label 145.8 -1.2 3.08 General Mills 291.6 4.6 1.32 Pinnacle Foods Group 68.1 -6.2 1.02 $
 SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Di Giorno $1,032.5 -6.1% 23.7% Private
 label 449.6 3.3 10.3 Red Baron 418.0 -7.0 9.6 Totino's Party Pizza 361.3 3.4 8.3 Tombstone 309.6 -4.4 7.1
 Freschetta 174.524.64.0 California Pizza Kitchen 135.4 -8.5 3.1 Jack's Original 117.1 2.82.7 Red Baron Singles
 94.75.02.2 Tony's 91.5 -13.1 2.1 Category total 4,358.3 0.6 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
 BRANDS (MILLIONS) YEAR AGO PER UNIT Di Giorno 187.1 -4.7% $5.52 Private label 145.8 -1.2 3.08 Red Baron
 121.7 -3.4 3.44 Totino's Party Pizza 271.93.5 1.33 Tombstone 84.8 -6.3 3.65 Freschetta 34.526.2 5.06 California
 Pizza Kitchen 26.7 -10.1 5.07 Jack's Original 41.1 2.32.85 Red Baron Singles 25.5 0.7 3.72 Tony's 43.8 -12.4 2.09
 Category total 1,376.30.03.17 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
 MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS
 ENDED JANUARY 26. Frozen Pizza Crusts/Dough Though not a huge category, it is growing. Dollars were up
 almost 17.0% and units were up almost 20.0%. Store brands were the biggest winner with 29.0% dollar share, up


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 184 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S....

more than 40.0%. Udi's was the best selling national brand, with more than 22.0% dollar share, up 21.6%. $ SALES
CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $6.0 40.4% 29.0% Boulder Brands
4.5 21.6 22.1 Kinnikinnick Foods 1.4 12.2 7.0 Stefano Foods 1.0 70.4 5.0 Score Tuesday Corp. 0.8 11.8 3.9 UNIT
SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 2.1 46.3%
$2.86 Boulder Brands 0.9 21.6 5.18 Kinnikinnick Foods 0.214.58.13 Stefano Foods 0.5 56.71.94 Score Tuesday
Corp. 0.5 7.2 1.78 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $6.0
40.4% 29.0% Udi's 4.5 21.6 22.1 Kinnikinnick Foods 1.4 12.2 7.0 Stefanos 1.0 70.4 5.0 Tiseo 0.8 11.8 3.9 House of
Pasta 0.7 -5.1 3.3 Guttenplans 0.6 21.1 3.1 Calise & Sons Bakery 0.6 0.6 3.0 Against the Grain Gourmet 0.5 79.2
2.4 Rhodes 0.4 -4.2 2.0 Category total 20.6 16.9 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Private label 2.1 46.3% $2.86 Udi's 0.9 21.6 5.18 Kinnikinnick Foods 0.2 14.5
8.13 Stefanos 0.5 56.7 1.94 Tiseo 0.5 7.2 1.78 House of Pasta 0.2 -5.7 2.70 Guttenplans 0.5 33.01.24 Calise &
Sons Bakery 0.4 0.0 1.50 Against the Grain Gourmet 0.1 77.37.17 Rhodes 0.1 -6.4 3.79 Category total 7.0 19.5
2.93 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY
26. Frozen Handheld Entrees (Non-Breakfast) Nestle's Hot Pockets pocketed the top spot with 27.2% dollar share,
up 4.5%. Ruiz Food's EI Monterey brand took the second spot with 11.9% dollar share, up almost 10.0%. Category
sales approached $2.5 billion, up 2.1 % for the year. Average price per unit dropped from $2.92 to $2.88. $ SALES
CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Nestle USA $926.8 -2.4% 38.0% Ruiz Food
Products 297.7 11.3 12.2 Hillshire Brands Co. 171.2 -11.3 7.0 JM Smucker Co. 131.8 19.2 5.4 White Castle
Systems 114.9 3.2 4.7 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER
UNIT Nestle USA 300.8 -4.7% $3.08 Ruiz Food Products 100.4 10.62.97 Hillshire Brands Co. 29.3 -6.7 5.85 JM
Smucker Co. 27.7 11.0 4.76 White Castle Systems 20.8 0.6 5.53 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Hot Pockets $662.4 4.5% 27.2% EI Monterey 291.1 9.6 11.9 Lean Pockets 168.1
-2.66.9 State Fair 157.1 -11.26.4 Smucker's Uncrustables 131.819.2 5.4 White Castle 114.9 3.24.7 Foster Farms
103.5 9.04.2 Private label 97.3 -8.5 4.0 Jose Ole 59.9 7.1 2.5 Amy's 54.2 13.52.2 Category total 2,438.5 2.1 100.0
UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Hot Pockets 190.3
1.7% $3.48 EI Monterey 96.0 7.3 3.03 Lean Pockets 72.2 0.5 2.33 State Fair 25.3 -6.7 6.21 Smucker's
Uncrustables 27.711.04.76 White Castle 20.80.65.53 Foster Farms 17.0 6.2 6.09 Private label 46.9 10.02.08
Jose Ole 41.6 5.2 1.44 Amy's 20.6 14.4 2.63 Category total 846.2 2.9 2.88 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Liquid Laundry Detergent Liquid laundry
detergent sales continued to take a hit. Dollars were off almost 5.0%. Units were down 3.1 %. The category still
generated more than $5.3 billion, led by Procter & Gamble (57.3% dollar share) and its Tide line of products, as well
as its Gain brand. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Procter & Gamble
$3,053.6 -5.1% 57.3% Church & Dwight Co. 865.0 1.2 16.2 The Sun Products Corp. 754.9 -8.614.2 The Dial Corp.
384.8 -1.1 7.2 Private label 138.3 -18.7 2.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS)
YEAR AGO PER UNIT Procter & Gamble 291.8 -4.0% $10.46 Church & Dwight Co. 179.6 1.0 4.81 The Sun
Products Corp. 124.8 -6.9 6.05 The Dial Corp. 84.76.74.54 Private label 23.3 -15.1 5.92 $ SALES CHANGE VS.
TOP BRANDS (MILLIONS) YEAR AGO SHARE Tide $1,263.6 -5.4% 23.7% Gain 583.8 -1.5 10.9 All 311.5 -2.8 5.8
Tide Plus Febreze 292.3 -7.75.5 Arm & Flammer 273.5 3.9 5.1 Purex 233.2 -15.2 4.4 Xtra 176.7 -5.4 3.3 Arm &
 Hammer Plus OxiClean 166.7 -7.6 3.1 Tide Plus A Touch of Downy 148.3 -2.2 2.8 Private label 138.3 -18.7 2.6
Category total 5,333.0 -4.9100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO
 PER UNIT Tide 113.4 -4.8% $11.14 Gain 59.7 -1.3 9.77 All 42.2 6.4 7.38 Tide Plus Febreze 25.2 -6.511.61 Arm &
 Flammer 49.1 7.3 5.57 Purex 51.5 -9.9 4.52 Xtra 51.2 -2.7 3.45 Arm & Hammer Plus OxiClean 29.7 -6.0 5.61 Tide
 Plus A Touch of Downy 10.0 -2.514.86 Private label 23.3 -15.1 5.92 Category total 736.7 -3.1 7.24 SOURCE: IRI
 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND
 SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Paper Towels
 Bounty has three brands in the top ten, including number one, providing Procter & Gamble with a stranglehold on
the category. The Cincinnati-based manufacturer had a 45.1 % dollar share, up 2.1 %. Private label was second at
 26.5%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Procter & Gamble $2,188.8
 2.1% 45.1% Private label 1,288.1 1.326.5 Georgia-Pacific Corp. 836.9 -2.417.2 Kimberly Clark Corp. 476.1 1.09.8
 Oasis Brands 20.2 80.8 0.4 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 185 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S ....

PER UNIT Procter & Gamble 308.0 1.6% $7.11 Private label 470.3 -0.4 2.74 Georgia-Pacific Corp. 158.8 -1.75.27
Kimberly Clark Corp. 89.3 -5.4 5.33 Oasis Brands 6.5 50.9 3.09 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Bounty $1,829.62.6% 37.7% Private label 1,288.1 1.326.5 Sparkle 478.5 -1.9 9.9
Bounty Basic 280.8 -5.4 5.8 Kleenex Viva 247.7 -5.2 5.1 Brawny 222.4 -2.5 4.6 Scott 181.3 8.4 3.7 Marathon 84.4
1.81.7 Bounty DuraTowel 56.4 325,703.61.2 Scott Naturals 37.8 14.6 0.8 Category total 4,855.8 1.1 100.0 UNIT
SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Bounty 225.5 -0.6% $8.11
Private label 470.3 -0.4 2.74 Sparkle 108.9 1.1 4.39 Bounty Basic 65.5 -4.6 4.29 Kleenex Viva 50.1 -9.6 4.94
Brawny 40.0 -6.7 5.56 Scott 32.1 -0.75.65 Marathon 3.0 1.327.90 Bounty DuraTowel 14.0799,743.1 4.03 Scott
Naturals 6.4 9.7 5.87 Category total 1,056.9 -0.5 4.59 SOURCE: IRI TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Toilet Tissue Store brands are threatening to make
the big three (Procter & Gamble, Georgia-Pacific and Kimberley Clark) in the category the big four. Store brand
sales were up 8.4%, accounting for almost 20.0% of sales. Charmin Ultra Soft and Charmin Ultra Soft Strong were
both up 4.6% in dollars. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Procter &
Gamble $2,409.3 3.6% 28.7% Georgia-Pacific Corp. 2,178.9 -8.8 25.9 Kimberly Clark Corp. 2,099.4 0.9 25.0
Private label 1,588.1 8.4 18.9 Oasis Brands 51.0 71.9 0.6 UNIT SALES CHANGE VS. AVG. PRICE TOP
VENDORS (MILLIONS) YEAR AGO PER UNIT Procter & Gamble 261.6 2.1 % $9.21 Georgia-Pacific Corp. 346.8 -
10.4 6.28 Kimberly Clark Corp. 305.5 -0.2 6.87 Private label 422.5 2.7 3.76 Oasis Brands 13.567.63.77 $ SALES
CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $1,588.1 8.4% 18.9% Angel soft
1,202.0 -7.8 14.3 Charmin Ultra Soft 1,074.04.6 12.8 Charmin Ultra Strong 952.04.6 11.3 Scott 921.1 -6.6 11.0
Quilted Nrthrn Ultr Sft & Strng 429.6 59,924.0 5.1 Kleenex Cottonelle Clean Care 418.9 -3.2 5.0 Charmin Basic
340.5 -0.6 4.1 Scott Extra Soft 274.8 23.0 3.3 Quilted Northern Ultra Plush 255.5 1.2 3.0 Category total 8,405.6 0.3
100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label
422.5 2.7% $3.76 Angel soft 232.7 -9.3 5.17 Charmin Ultra Soft 107.1 3.6 10.03 Charmin Ultra Strong 94.1 2.6
10.12 Scott 143.7 -7.36.41 Quilted Nrthrn Ultr Sft & Strng 53.3 74,078.9 8.07 Kleenex Cottonelle Clean Care 59.6-
1.77.03 Charmin Basic 55.1 -0.56.18 Scott Extra Soft 38.5 20.4 7.14 Quilted Northern Ultra Plush 35.2 0.4 7.26
Category total 1,377.8 -1.6 6.10 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR
THE 52 WEEKS ENDED JANUARY 26. Peanut Butter With its Jif and Smucker's brands, the J.M. Smucker Co.
accounted for more than 45.0% of peanut butter sales. At 19.0% market share, private label took the second spot.
Hormel Food's Skippy edged out ConAgra's Peter Pan for third spot, 12.5% to 10.2%. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE J.M. Smucker Co. $914.9 -1.6% 45.9% Private label 378.4 -5.0 19.0
Hormel Foods 335.2 0.3 16.8 ConAgra Foods 208.6 -1.9 10.5 Kraft Foods 41.0 -23.7 2.1 UNIT SALES CHANGE
VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT J.M. Smucker Co. 223.1 5.3% $4.10 Private
 label 123.3 9.7 3.07 Hormel Foods 86.5 5.5 3.87 ConAgra Foods 63.5 1.7 3.28 Kraft Foods 15.2 -17.6 2.69 $
SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Jif $721.4 -2.7% 36.2% Private label 378.4 -
5.0 19.0 Skippy 248.5 -0.9 12.5 Peter Pan 202.2 -1.4 10.2 Skippy Natural 71.9 0.4 3.6 Smucker's 59.9 -0.7 3.0
 Smucker's Goober 30.0 -7.6 1.5 Jif To Go 30.0 5.0 1.5 Planter's 28.5 -30.6 1.4 Smart Balance 25.9 -10.4 1.3
Category total 1,991.9 -2.0 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO
 PER UNIT Jif 164.2 3.8% $4.39 Private label 123.3 9.7 3.07 Skippy 62.9 4.9 3.95 Peter Pan 61.32.33.30 Skippy
 Natural 21.5 5.3 3.35 Smucker's 16.1 5.4 3.72 Smucker's Goober 9.2 -0.8 3.27 Jif To Go 13.1 11.52.28 Planter's
 10.9 -24.7 2.62 Smart Balance 6.9 -9.7 3.77 Category total 541.3 5.2 3.68 SOURCE: IRI TOTAL U.S. SALES
 THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
 DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Shelf Stable Jam/Jelly/Preserves Perhaps
 because of the growing trend toward natural, the biggest gainer in the category was Welch's Natural, up almost
 25.0%. Eight of the top 10 brands showed declines. The J.M. Smucker Co. was still the top manufacturer with
 44.2% market share. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE J.M. Smucker Co.
 $413.5 -3.5% 44.2% Private label 189.2 -6.1 20.2 Welch Foods 147.3 3.4 15.7 American Marketing Team 43.616.7
 4.7 B & G Foods 38.8 -6.3 4.1 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO
 PER UNIT J.M. Smucker Co. 141.9 -0.6% $2.91 Private label 81.9 -6.8 2.31 Welch Foods 65.23.92.26 American
 Marketing Team 10.2 16.4 4.30 B & G Foods 14.6 -5.5 2.65 $ SALES CHANGE VS. TOP BRANDS (MILLIONS)
 YEAR AGO SHARE Smucker's $308.0 -1.3% 32.9% Private label 189.2 -6.1 20.2 Welch's 106.1 -0.211.3 Bonne


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 186 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S ....

Maman 43.6 16.74.7 Smucker's Sugar Free 40.5 -10.3 4.3 Smucker's Simply Fruit 31.2 -6.53.3 Polaner All Fruit
25.1 -5.82.7 Welch's Natural 23.4 24.8 2.5 Bama 17.82.5 1.9 Polaner 13.6 -6.9 1.5 Category total 935.7 -1.6 100.0
UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Smucker's 106.9
2.1 % $2.88 Private label 81.9 -6.8 2.31 Welch's 46.6 0.9 2.28 Bonne Maman 10.2 16.4 4.30 Smucker's Sugar Free
13.6 -8.5 2.99 Smucker's Simply Fruit 12.0 -6.0 2.61 Polaner All Fruit 9.8 -5.0 2.55 Welch's Natural 8.3 21.8 2.80
Bama 10.2 5.5 1.75 Polaner 4.8 -5.9 2.85 Category total 344.8 -1.1 2.71 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Breakfast/Cereal/Snack Bars Kellogg's
owns the category. The top four brands are from Kellogg's and the cereal giant had nearly 60.0% of dollar sales.
Cereal rival General Mills was up 20.6% in dollars but still a very distant third with 7.0% market share, behind
private label at 7.9%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Kellogg Co.
$640.0 -4.8% 57.2% Private label 88.1 -5.87.9 General Mills 78.6 20.67.0 Small Planet Foods 68.6 44.16.1 Atkins
Nutritionals 40.5 -6.0 3.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER
UNIT Kellogg Co. 209.8 -2.8% $3.05 Private label 42.1 -6.52.09 General Mills 27.7 11.1 2.84 Small Planet Foods
41.542.8 1.65 Atkins Nutritionals 6.8 -1.7 5.95 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO
SHARE Kelloggs Nutri-Grain Bars $176.6 -13.0% 15.8% Kellogg's Rice Krispies Treats 170.1 1.2 15.2 Kellogg's
Special K Pstry Crsps 154.6151.413.8 Kellogg's Special K Bar 116.3 -29.110.4 Private label 88.1 -5.87.9 Larabar
53.8 24.0 4.8 Atkins Day Break 40.5 -6.0 3.6 Nature Valley 33.5 NA 3.0 Kashi 24.2 136.9 2.2 Rickland Orchards
19.2 199.0 1.7 Category total 1,118.3 -2.6 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Kelloggs Nutri-Grain Bars 59.2 -9.3% $2.98 Kellogg's Rice Krispies Treats 59.2
13.92.87 Kellogg's Special K Pstry Crsps 50.8 160.0 3.05 Kellogg's Special K Bar 37.0 -30.0 3.15 Private label
42.1 -6.52.09 Larabar 33.9 26.6 1.58 Atkins Day Break 6.8 -1.7 5.95 Nature Valley 10.2 NA 3.30 Kashi 7.8 142.5
3.12 Rickland Orchards 3.8 220.5 5.11 Category total 401.4 -1.5 2.79 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Pretzels Pretzel dollar sales were up 4.4%
as the category topped $1 billion. Snyder's-Lance was the leading manufacturer capturing 40.0% of the dollars, an
increase of 5.8%. Private label sales also enjoyed an increase of 10.2% for a 15.2% share. $ SALES CHANGE VS.
TOP VENDORS (MILLIONS) YEAR AGO SHARE Snyder's-Lance $401.1 5.8% 40.0% Frito Lay 184.2 -0.9 18.4
Private label 152.5 10.2 15.2 Utz Quality Foods 78.0 7.27.8 Mars 47.2 -9.6 4.7 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Snyder's-Lance 135.1 1.9% $2.97 Frito Lay 65.5 -1.2
2.81 Private label 78.5 3.1 1.94 Utz Quality Foods 23.0 6.63.39 Mars 22.8 -7.8 2.07 $ SALES CHANGE VS. TOP
BRANDS (MILLIONS) YEAR AGO SHARE Snyder's of Hanover $385.3 5.8% 38.4% Rold Gold 184.2 -0.9 18.4
Private label 152.5 10.2 15.2 Utz 69.1 8.66.9 Combos 47.2 -9.6 4.7 Herr's 21.7 -8.3 2.2 Glutino 17.721.7 1.8
Anderson 16.7 17.8 1.7 Snyders of Hanovr 15.64.4 1.6 100 Calori Pck Bachman 13.7 9.8 1.4 Category total
1,002.24.4 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT
Snyder's of Hanover 131.5 2.0% $2.93 Rold Gold 65.5 -1.2 2.81 Private label 78.5 3.1 1.94 Utz 20.4 8.4 3.39
Combos 22.8 -7.8 2.07 Herr's 6.1 -3.7 3.59 Glutino 3.2 23.6 5.57 Anderson 3.9 20.4 4.33 Snyders of Hanovr 3.5 -
1.4 4.41 100 Calori Pck Bachman 5.1 12.4 2.70 Category total 375.4 1.1 2.67 TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Potato Chips While Lays brand chips hold down the
top spot with 29.1 % dollar share, there is a battle going for spots 2.5. Pringles is currently second at 9.4% followed
by Wavy Lays (9.1%), Ruffles (8.5%) and private label (7.7%). With $5.4 billion in sales the category was up 2.1%.
Units were up 2.3%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Frito Lay $3,249.5
3.5% 59.7% Kellogg Co. 603.5 1.3 11.1 Private label 416.4 -1.4 7.7 Utz Quality Foods 213.6 3.7 3.9 Cape Cod
Potato Chip 152.03.32.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER
UNIT Frito Lay 1,321.83.1 % $2.46 Kellogg Co. 362.32.8 1.67 Private label 214.1 0.3 1.94 Utz Quality Foods 112.9
2.5 1.89 Cape Cod Potato Chip 50.1 4.1 3.03 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO
SHARE Lays $1,581.86.2% 29.1 % Pringles 511.3 14.4 9.4 Wavy Lays 4975 17.69.1 Ruffles 461.9 -6.5 8.5 Private
label 416.4 -1.4 7.7 Lays Kettle Cooked 257.0 -2.3 4.7 Utz 17704.1 3.3 Cape Cod 152.03.32.8 Kettle 133.2 -8.3
2.4 Baked Lays 88.0 -13.5 1.6 Category total 5,442.5 2.1 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Lays 675.9 5.2% $2.34 Pringles 328.8 9.3 1.55 Wavy Lays 180.3
17.52.76 Ruffles 175.8 -6.52.63 Private label 214.1 0.31.94 Lays Kettle Cooked 94.7 -1.4 2.71 Utz 98.8 3.2 1.79


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 187 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S ....

Cape Cod 50.1 4.1 3.03 Kettle 51.0 -6.7 2.61 Baked Lays 27.9 -10.3 3.16 Category total 2,437.1 2.3 2.23
SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY
26. TortiliafTostada Chips Products in the category remain popular as all but one of the top ten brands increased
dollar sales versus the prior year. Total dollars were up 4.9%, reaching more than $3.6 billion. Doritos were the top
brand with 33.9% of dollars. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Frito Lay
$2,706.64.2% 73.2% Private label 194.3 1.75.3 Truco Enterprises 119.04.93.2 Mission Foods 113.2 -6.8 3.1
Bimbo Bakeries USA 87.2 17.2 2.4 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR
AGO PER UNIT Frito Lay 996.5 3.1 % $2.72 Private label 103.0 -1.0 1.89 Truco Enterprises 39.5 5.1 3.01 Mission
Foods 40.9 -8.1 2.77 Bimbo Bakeries USA 39.56.4 2.21 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR
AGO SHARE Doritos $1,253.54.5% 33.9% Tostitos 634.23.917.2 Tostitos Scoops 401.6 2.1 10.9 Santitas 239.7
3.96.5 Private label 194.3 1.7 5.3 On the Border 118.7 5.1 3.2 Mission 112.6 -7.0 3.0 Barcel Takis Fuego 75.1 21.0
2.0 Doritos Jacked 60.718.4 1.6 Calidad 60.0 9.71.6 Category total 3,697.3 4.9100.0 UNIT SALES CHANGE VS.
AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Doritos 507.7 3.5% $2.47 Tostitos 192.4 1.93.30
Tostitos Scoops 116.7 -0.8 3.44 Santitas 116.4 3.3 2.06 Private label 103.0 -1.01.89 On the Border 39.35.73.02
Mission 40.7 -8.2 2.77 Barcel Takis Fuego 33.6 8.3 2.24 Doritos Jacked 22.3 12.5 2.72 Calidad 32.4 4.1 1.85
Category total 1,399.8 3.3 2.64 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS
ENDED JANUARY 26. Cheese Snacks Frito Lay continued to increase its stronghold on the category. The chip
giant's dollar share was 82.6%, up 7.4%, buoyed by Cheetos Mix Ups and Cheetos Simply Natural products. Herr
Foods did well, up 16.9% in dollars. Overall, the category topped $1.1 billion in sales. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Frito Lay $952.4 7.4% 82.6% Private label 43.9 -9.8 3.8 Utz Quality
Foods 43.3 -8.1 3.8 Wise Foods 22.8 1.82.0 Herr Foods 14.4 16.9 1.2 UNIT SALES CHANGE VS. AVG. PRICE
TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Frito Lay 493.1 7.3% $1.93 Private label 24.0 -10.31.83 Utz
Quality Foods 13.8 -10.3 3.15 Wise Foods 16.6 9.5 1.38 Herr Foods 8.9 13.4 1.62 $ SALES CHANGE VS. TOP
BRANDS (MILLIONS) YEAR AGO SHARE Cheetos $860.3 3.1% 74.6% Private label 43.9 -9.8 3.8 Utz 41.0 -10.6
3.6 Cheetos Mix Ups 39.4 56,917,414.3 3.4 Cheetos Simply Natural 24.5 213.2 2.1 Baked Cheetos 24.3 -15.2 2.1
Wise Cheez Doodles 22.2 4.0 1.9 Herr's 14.1 14.7 1.2 Bachman Jax 10.1 113.3 0.9 Smart Puffs 8.6 13.7 0.7
Category total 1,152.8 5.1 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO
PER UNIT Cheetos 459.7 3.5% $1.87 Private label 24.0 -10.3 1.83 Utz 13.2 -12.4 3.09 Cheetos Mix Ups 17.7
56,969,392.22.23 Cheetos Simply Natural 7.0 210.3 3.49 Baked Cheetos 7.1 -13.73.40 Wise Cheez Doodles 16.2
11.4 1.37 Herr's 8.8 12.8 1.60 Bachman Jax 4.4 66.5 2.30 Smart Puffs 2.8 18.3 3.11 Category total 596.9 5.0 1.93
SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY
26. All Other Crackers The category is approaching the $5 billion mark and showing no signs of slowing, up 3.8% in
dollars and 3.4% in units. The top three brands, Sunshine's Cheez It, Nabisco's Ritz and Pepperidge Farm's
Goldfish, are separated by less than three percentage points. $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
YEAR AGO SHARE Mondelez International $1,629.6 4.6% 33.4% Kellogg Co. 1,335.2 1.8 27.4 Pepperidge Farm
736.8 1.1 15.1 Private label 236.8 5.9 4.9 Stacy's Pita Chip Co. 214.3 13.1 4.4 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Mondelez International 602.7 5.0% $2.70 Kellogg Co.
462.93.72.88 Pepperidge Farm 278.4 -1.9 2.65 Private label 124.61.61.90 Stacy's Pita Chip Co. 63.113.5 3.40 $
SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Sunshine Cheez It $627.5 6.2% 12.9%
Nabisco Ritz 514.2 -5.3 10.5 Pepperidge Farm Goldfish 438.5 4.09.0 Nabisco Wheat Thins 372.8 2.4 7.6 Nabisco
Triscuit 350.3 7.3 7.2 Private label 236.8 5.9 4.9 Stacy's 210.9 11.3 4.3 Keebler Club 206.6 0.9 4.2 Keebler
Townhouse 176.2 30.0 3.6 Snack Factory Pretzel Crisps 162.5 12.2 3.3 Category total 4,878.2 3.8 100.0 UNIT
SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Sunshine Cheez It 216.7
8.3% $2.90 Nabisco Ritz 188.1 -7.1 2.73 Pepperidge Farm Goldfish 161.9 1.1 2.71 Nabisco Wheat Thins 134.2 2.6
2.78 Nabisco Triscuit 130.3 8.4 2.69 Private label 124.6 1.6 1.90 Stacy's 62.1 11.7 3.40 Keebler Club 72.1 -1.2 2.87
Keebler Townhouse 67.3 34.3 2.62 Snack Factory Pretzel Crisps 53.7 11.4 3.03 Category total 1,782.5 3.4 2.74
SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY
26. Snack Nuts Consumers are still nuts for nuts. With sales of more than $3.5 billion, dollars were up 3.8% and


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 188 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S....

units 2.6%. Planters was the top selling brand, followed by Wonderful and Blue Diamond. Store brands remained
the category leader with 31.3% market share. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO
SHARE Private label $1,155.8 9.5% 31.3% Kraft Foods 962.6 0.3 26.1 Paramount Farms 552.2 -0.3 14.9 Blue
Diamond Growers 359.4 16.4 9.7 Diamond Foods 119.7 -32.1 3.2 UNIT SALES CHANGE VS. AVG. PRICE TOP
VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 274.3 10.1% $4.21 Kraft Foods 179.0 2.5 5.38
Paramount Farms 96.0 -5.7 5.75 Blue Diamond Growers 77.5 3.04.64 Diamond Foods 30.3 -35.1 3.95 $ SALES
CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $1,155.8 9.5% 31.3% Planters 874.0
4.923.7 Wonderful 549.0 4.314.9 Blue Diamond 318.7 18.2 8.6 Emerald 113.2 -34.0 3.1 Hampton Farms 54.1 1.4
1.5 Planters Nutrition 53.2 -30.3 1.4 Young Pecan 41.0 188.1 1.1 Blue Diamond Smokehouse 40.7 3.4 1.1 Imperial
Nuts 31.2 2.7 0.8 Category total 3,694.3 3.8 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Private label 274.3 10.1% $4.21 Planters 163.06.95.36 Wonderful 95.2 -0.2
5.77 Blue Diamond 68.84.8 4.63 Emerald 29.1 -36.9 3.89 Hampton Farms 19.1 2.5 2.83 Planters Nutrition 9.7 -
29.3 5.50 Young Pecan 3.3 249.5 12.40 Blue Diamond Smokehouse 8.7 -9.4 4.68 Imperial Nuts 10.9 5.3 2.85
Category total 867.82.64.26 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS
ENDED JANUARY 26. Granola Bars The $1.5 billion category was down nearly 3.0% in dollars and more than
4.0% in units. General Mills' Nature Valley fared well, however. The top selling brand was up 8.0% while Nature
Valley Sweet & Salty was the third best seller, up 13.8%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
YEAR AGO SHARE General Mills $637.2 0.3% 40.1 % Quaker Oats Co. 394.8 -6.9 24.8 Private label 163.4 -3.7
10.3 Kashi Co. 95.8 -9.2 6.0 Kellogg Co. 81.1 -20.85.1 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT General Mills 183.03.3% $3.48 Quaker Oats Co. 139.6 -10.1 2.83 Private label
71.2 -5.2 2.29 Kashi Co. 29.5 -8.7 3.25 Kellogg Co. 27.1 -19.2 3.00 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Nature Valley $417.4 8.0% 26.3% Quaker Chewy 229.5 -0.2 14.4 Nature Valley
204.0 13.8 12.8 Sweet & Salty Nut Private label 163.4 -3.7 10.3 Quaker Chewy Dipps 101.6 -12.0 6.4 Kashi 93.3
536.7 5.9 Sunbelt Bakery 76.7 118.5 4.8 j Kellogg's Fiber Plus 41.1 -41.8 2.6 ! Atkins Advantage 30.5 22.7 II
Cascadian Farm Organic 29.311.51.8 Category total 1,589.3 -2.9100.0 UNIT SALES CHANGE VS. AVG. PRICE
TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Nature Valley 116.6 8.7% $3.58 Quaker Chewy 79.0 -0.3 2.91
 Nature Valley 60.9 17.7 3.35 Sweet & Salty Nut Private label 71.2 -5.2 2.29 Quaker Chewy Dipps 35.3 -16.0 2.88
 Kashi 28.7 647.0 3.25 Sunbelt Bakery 31.4 107.82.44 Kellogg's Fiber Plus 12.5 -42.8 3.28 Atkins Advantage 4.1
0.57.51 Cascadian Farm Organic 8.8 13.2 3.32 Category total 527.4 -4.2 3.01 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
 DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 25 Pourable Salad Dressings--Shelf Stable
 Hidden Valley Ranch was front-and-center, capturing 21.4% of market share, top brand in the category. Kraft
 placed second at 18.2%. The biggest gainers were Marzetti Olive Garden and Newman's Own, up 52.5% and
45.3%, respectively. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE HV Food Products
 Co. $440.3 0.7% 22.7% Kraft Foods 372.3 -8.4 19.2 Private label 312.0 -2.5 16.1 Unilever Bestfoods 247.7 -3.9
 12.8 Nrth America zKen's Foods 209.9 2.2 10.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
 (MILLIONS) YEAR AGO PER UNIT HV Food Products Co. 111.0 -0.9% $3.96 Kraft Foods 170.6 -6.3 2.18 Private
 label 167.4 -1.6 1.86 Unilever Bestfoods 113.2 -2.8 2.19 Nrth America Ken's Foods 93.3 -1.0 2.25 $ SALES
 CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Hidden Valley Ranch $416.3 1.3% 21.4% Kraft
 352.9 -6.9 18.2 Private label 312.0 -2.5 16.1 Wishbone 228.8 -2.3 11.8 Ken's Steak House 192.8 2.8 9.9 Newman's
 Own 83.9 45.3 4.3 Brianna's 32.6 9.5 1.7 j Marzetti Olive Garden 29.8 52.5 1.5 Girards 19.8 -3.1 1.0 Maple Grove
 Farms of Vermont 18.3 -4.9 0.9 Category total 1,940.6 -1.9 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
 BRANDS (MILLIONS) YEAR AGO PER UNIT Hidden Valley Ranch 103.30.0% $4.03 Kraft 161.4 -4.5 2.19 Private
 label 167.4 -1.51.86 Wishbone 104.9 -0.8 2.18 Ken's Steak House 83.8 -0.1 2.30 Newman's Own 24.044.83.50
 Brianna's 9.0 10.1 3.64 Marzetti Olive Garden 5.7102.05.27 Girards 5.3 2.33.76 Maple Grove Farms of Vermont
 7.3 -5.7 2.52 Category total 776.6 -2.2 2.50 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS,
 DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR
 THE 52 WEEKS ENDED JANUARY 26. Spice/Seasoning-No Salt/Pepper Spice sales are hot. The category was up
 nearly 6%, accounting for more than $2 billion in sales. McCormick was the top manufacturer with 34.4% market
 share and three of the top four brands. Private label was BHHI the biggest gainer, up 13.6%. $ SALES CHANGE
 VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE McCormick & Co. $729.3 2.5% 34.4% Private label 321.5


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 189 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S ....

13.6 15.1 ACH Food Cos. 168.1 5.0 7.9 B & G Foods 83.7 -7.5 3.9 Goya Foods 72.4 0.8 3.4 UNIT SALES
CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT McCormick & Co. 236.9 -1.6%
$3.08 Private label 153.3 14.1 2.10 ACH Food Cos. 45.84.7 3.67 B & G Foods 28.1 -4.1 2.97 Goya Foods 34.9 0.3
2.08 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE McCormick $421.3 5.9% 19.8%
Private label 321.5 13.6 15.1 McCormick Gourmet Collection 121.6 -0.7 5.7 McCormick Grill Mates 97.1 4.34.6
Tones 67.5 -0.6 3.2 Badia 59.6 11.4 2.8 Mrs. Dash 59.5 -4.1 2.8 Spice Islands 57.4 3.5 2.7 Spice World 49.4 -5.1
2.3 Sazon Goya 44.4 -0.7 2.1 Category total 2,122.5 5.8 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT McCormick 118.5 4.4% $3.55 Private label 153.3 14.1 2.10
McCormick Gourmet Collection 23.0 0.1 5.28 McCormick Grill Mates 37.5 6.32.59 Tones 18.2 -0.8 3.72 Badia 27.6
10.22.15 Mrs. Dash 21.1 -0.1 2.82 Spice Islands 10.9 1.65.26 Spice World 17.6 -5.2 2.81 Sazon Goya 21.6 -1.2
2.06 Category total 792.9 4.32.68 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS,
MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED
JANUARY 26. Noodles Dollar and unit sales were flat, down 0.6% and up 0.3% respectively. World Pasta, with its
No Yolks and Light 'n Fluffy brands, was the top vendor. On the brand side, private label was tops despite a small
decrease in dollars (-2.2%). Category average price per unit was $1.91. $ SALES CHANGE VS. TOP VENDORS
(MILLIONS) YEAR AGO SHARE New World Pasta $81.6 0.3% 35.5% Private label 61.1 -2.226.6 American Italian
Pasta Co. 21.2 -14.9 9.2 T Marzetti Co. 8.9 0.5 3.9 Dutch Corp. 6.7 -2.0 2.9 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT New World Pasta 42.3 4.5% $1.93 Private label 38.3
0.2 1.59 American Italian Pasta Co. 11.5 -14.0 1.85 T Marzetti Co. 4.8 -5.6 1.86 Dutch Corp. 2.2 -1.4 3.04 $ SALES
CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $61.1 -2.2% 26.6% No Yolks 39.1 -3.1
17.0 Light 'n Fluffy 17.2 8.27.5 Pennsylvania Dutch 12.4 -1.7 5.4 Creamette 7.52.23.3 Das Dutchman Essenhaus
6./ -2.0 2.9 Inn Maid 5.7 -2.0 2.5 American Beauty 5.3 6.2 2.3 Manischewitz 5.3 -5.8 2.3 Muellers 4.4 -40.0 1.9
Category total 229.8 -0.6 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO
PER UNIT Private label 38.3 0.2% $1.59 No Yolks 20.2 2.2 1.94 Light 'n Fluffy 9.5 14.1 1.80 Pennsylvania Dutch
6.9 -2.5 1.79 Creamette 3.6 1.9 2.09 Das Dutchman Essenhaus 2.2 -1.4 3.04 Inn Maid 3.1 -7.6 1.84 American
Beauty 2.4 7.8 2.16 Manischewitz 2.4 -15.3 2.18 Muellers 2.4 -37.1 1.80 Category total 120.20.3 1.91 SOURCE:
IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26.
Spaghetti/Macaroni/Pasta (No Noodles) A strong year from top national brand Barilla (up 8.4%, 26.7% dollar share)
and an off year for store brands (-6.2%, 26.7%) has tightened the battle for best brand. The still affordable dinner
option had an average price per unit of $1.32, down 3-cents from the previous year. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Barilla America $558.5 3.0% 29.2% Private label 524.8 -6.2 27.4 New
World Pasta 384.0 -1.6 20.1 American Italian Pasta Co. 155.6 -2.5 8.1 Dakota Growers Pasta Co. 32.4 4.2 1.7
UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Barilla America
404.5 5.1 % $1.38 Private label 409.4 -3.5 1.28 New World Pasta 298.0 3.1 1.29 American Italian Pasta Co. 118.4
0.9 1.31 Dakota Growers Pasta Co. 15.57.62.09 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO
SHARE Private label $524.8 -6.2% 27.4% Barilla 511.6 8.4 26.7 Ronzoni 98.2 0.9 5.1 Mueller's 88.2 -1.3 4.6
Creamette 68.51.13.6 Barilla Plus 46.8 -19.12.4 San Giorgio 41.5 -6.12.2 Skinner41.3 8.12.2 American Beauty
37.1 -4.61.9 De Cecco 32.2 -3.31.7 Category total 1,913.1 -1.1100.0 UNIT SALES CHANGE VS. AVG. PRICE
TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 409.4 -3.5% $1.28 Barilla 382.5 9.7 1.34 Ronzoni
81.92.3 1.20 Mueller's 71.9 1.8 1.23 Creamette 50.2 6.4 1.37 Barilla Plus 21.9 -17.4 2.14 San Giorgio 33.9 -2.1
1.22 Skinner 30.8 13.6 1.34 American Beauty 24.7 -1.6 1.50 De Cecco 13.5 -3.8 2.39 Category total 1,450.4 1.0
1.32 SOURCE: IRI TOTAL U.S. SALES THROUGH SUPERMARKETS. DRUGSTORES, MASS. MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY
26. Spaghetti/Italian Sauce A staple in so many households, not surprisingly the $2.2 billion category was relatively
flat, up just 0.3% in dollars and down 0.1 % in units. With its Ragu and Bertolli brands, Unilever was the top
manufacturer, Campbell's Prego was the top brand. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR
AGO SHARE Unilever Bestfoods $730.0 -3.5% 33.1% Nrth America Campbell Soup Co. 414.77.2 18.8 H.J. Heinz
Co. 233.5 -4.8 10.6 Private label 204.0 2.7 9.3 ConAgra Foods 124.3 -1.0 5.6 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Unilever Bestfoods 335.2 -5.0% 2.18% Nrth America
Campbell Soup Co. 171.1 9.02.42 H.J. Heinz Co. 93.1 -3.32.51 Private label 122.0 1.7 1.67 ConAgra Foods 120.4
0.4 1.03 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Prego $390.4 10.7% 17.7% Ragu


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 190 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S....

246.6 -4.1 11.2 Ragu Old World Style 233.9 -4.8 10.6 Private label 204.0 2.7 9.3 Bertolli 155.4 0.5 7.0 Classico
Signature Recipes 134.9 -6.8 6.1 Hunts 123.6 -1.0 5.6 Classico Traditional 91.1 -5.7 4.1 Favorites Ragu Robusto
69.0 -5.93.1 Francesco Rinaldi 66.9 -0.63.0 Category total 2,205.3 0.3 100.0 UNIT SALES CHANGE VS. AVG.
PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Prego 159.6 12.3% $2.45 Ragu 121.6 -5.6 2.03 Ragu
Old World Style 99.2 -6.4 2.36 Private label 122.0 1.7 1.67 Bertolli 64.9 -0.1 2.39 Classico Signature Recipes 55.8 -
5.12.42 Hunts 119.90.41.03 Classico Traditional 34.5 -4.9 2.64 Favorites Ragu Robusto 38.2 -7.71.81 Francesco
Rinaldi 46.1 3.1 1.45 Category total 1,040.0 -0.1 2.12 SOURCE: IRI TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Condensed Wet Soup Umm ... Campbell's. There
are no other national brands in the top ten. Private label did have a 16.9% dollar share, down 7.2% while unit sales
were down 6.7%. Average price per unit was $1.25, up two-cents from the previous year. Sales topped $1.6 billion.
$ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Campbell Soup Co. $1,319.9 -0.4%
82.4% Private label 270.5 -7.2 16.9 Pacific Foods of Oregon 2.5 22.3 0.2 Look's Gourmet Food Co. 2.222.60.1
Snow's/Doxsee 2.0 -9.6 0.1 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO
PER UNIT Campbell Soup Co. 987.2 -2.3% $1.34 Private label 286.7 -6.7 0.94 Pacific Foods of Oregon 0.925.1
2.60 Look's Gourmet Food Co. 0.623.33.74 Snow's/Doxsee 1.2 -11.8 1.68 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Campbell's $1,068.4 -1.9% 66.7% Private label 270.5 -7.2 16.9 Campbell's
Healthy Request 206.6 8.1 12.9 Campbell's Light 12.5 -5.6 0.8 Campbell's Disney Princess 9.2 26.8 0.6 Campbell's
Scooby Doo 5.710.60.4 Campbell's Disney Phneas 5.2 -11.5 0.3 Ferb Campbell's Batman 4.33.4 0.3 Campbell's
Danny Phntom 3.1 -14.00.2 Nckldn Campbell's Super Mario 3.0 NA 0.2 Category total 1,601.7 -1.6 100.0 UNIT
SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Campbell's 819.4 -3.4%
$1.30 Private label 286.7 -6.7 0.94 Campbell's Healthy Request 137.7 4.9 1.50 Campbell's Light 8.4 -8.1 1.49
Campbell's Disney Princess 6.2 23.8 1.49 Campbell's Scooby Doo 3.86.7 1.51 Campbell's Disney Phneas 3.5 -
14.7 1.51 Ferb Campbell's Batman 2.9 0.1 1.49 Campbell's Danny Phntom 2.2 -16.7 1.46 Nckldn Campbell's Super
Mario 2.1 NA 1.46 Category total 1,279.1 -3.3 1.25 SOURCE: IRI TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Dry Soup Unilever, strengthened by the Upton
brand, grabbed 43.8% of dollars. Upton had three of the top 10 brands, including the top seller. The category was
relatively flat, up just under 1.0% in dollars, down just under 1 1.0% in units. Private label was the biggest loser,
down 6.5% in dollars. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Unilever
Bestfoods Nrth Amrca $163.1 1.2% 43.8% Bear Creek Country Kitchens 61.1 2.6 16.4 Private label 27.6 -6.5 7.4
Nong Shim 22.5 3.8 6.0 N. K. Hurst Co. 14.6 1.83.9 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT Unilever Bestfoods Nrth Amrca 111.00.7% $1.47 Bear Creek Country Kitchens
17.30.1 3.53 Private label 23.4 -7.71.18 Nong Shim 16.0 -5.51.41 N. K. Hurst Co. 5.5 1.62.64 $ SALES CHANGE
VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Lipton Recipe Secrets $84.7 1.7% 22.7% Bear Creek Country
Kitchens 61.1 2.616.4 Lipton Soup Secrets 41.5 2.311.1 Private label 27.6 -6.5 7.4 Knorr 25.9 -0.4 7.0 Nong Shim
22.53.76.0 Hurst's HamBeens 14.6 1.8 3.9 Wyler's Mrs. Grass 12.5 -14.5 3.4 Lipton Cup A Soup 10.8 -3.5 2.9
Maruchan Instant Lunch 6.914.81.8 Category total 372.8 0.9100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Lipton Recipe Secrets 53.4 1.2% $1.59 Bear Creek Country Kitchens
17.30.1 3.53 Lipton Soup Secrets 28.01.61.48 Private label 23.4 -7.71.18 Knorr 22.1 0.4 1.17 Nong Shim 16.0-
5.5 1.41 Hurst's HamBeens 5.5 1.6 2.64 Wyler's Mrs. Grass 6.2 -15.7 2.03 Lipton Cup A Soup 7.4 -4.8 1.47
Maruchan Instant Lunch 1.3 13.5 5.35 Category total 219.7 -0.9 1.70 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. RTS Wet Soup Campbell's was the top
manufacturer (44.5% dollar share), but Progresso held the top brand (38.1%). Chunky was Campbell's top brand at
22.5% dollar share. With an average price per unit of $1.86, category sales were close to $2 billion, up 2.5%. Units
were up 2.8% topping 1 billion. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE
Campbell Soup Co. $856.5 2.5% 44.5% General Mills 773.3 3.2 40.2 Private label 74.3 -2.7 3.9 ConAgra Foods
66.6 -12.0 3.5 Amy's Kitchen 43.7 9.4 2.3 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS)
YEAR AGO PER UNIT Campbell Soup Co. 463.7 3.2% $1.85 General Mills 442.6 3.5 1.75 Private label 42.4 -1.7
1.75 ConAgra Foods 31.6 -12.8 2.11 Amy's Kitchen 16.2 11.2 2.70 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Progresso $733.3 2.3% 38.1% Campbell's Chunky 432.8 7.7 22.5 Campbell's


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 191 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                     comprehensive look at dozens of supermarket categories.(2014 S ....

Chnky Hlthy Rquest 132.4 -8.2 6.9 Private label 74.3 -2.73.9 Campbell's Home Style 70.2 NA 3.6 Campbell's 100
Percent Natura 56.8 -42.0 2.9 Healthy Choice 55.8 -15.5 2.9 Amy's 43.59.72.3 Campbell's on the Go 42.818.02.2
Campbell's 42.3 -3.7 2.2 Category total 1,925.22.5100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Progresso 420.8 2.8% $1.74 Campbell's Chunky 237.8 8.8 1.82 Campbell's
Chnky Hlthy Rquest 74.9 -6.8 1.77 Private label 42.4 -1.7 1.75 Campbell's Home Style 40.5 NA 1.73 Campbell's
100 Percent Natura 30.4 -43.2 1.87 Healthy Choice 28.2 -16.4 1.98 Amy's 16.2 11.32.68 Campbell's on the Go
26.6 17.4 1.61 Campbell's 22.3 -5.4 1.90 Category total 1,037.4 2.8 1.86 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Natural Cheese Chunks Kraft was the
only top 5 vendor with increases, up 4.0% in dollars, good for 13.5% share, and 7.1 % in units. Private label
remained comfortably on top however, with 34.8% dollar share. Overall the category was up 1.6% in units and 1.6%
in dollars, totaling $3.3 billion. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private
label $1,177.4 -2.3% 34.8% Kraft Foods 458.3 4.013.5 Tillamook County Creamery 212.4 -0.56.3 Cabot Creamery
168.7 -0.2 5.0 Lactalis USA 138.8 -5.3 4.1 UNIT SALES CHANGE VS. AVG. PRICE (MILLIONS) YEAR AGO PER
UNIT Private label 335.6 -1.5% $3.51 Kraft Foods 150.5 7.1 3.05 Tillamook County Creamery 38.4 1.8 5.53 Cabot
Creamery 48.2 -6.3 3.50 Lactalis USA 27.9 -5.9 4.97 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR
AGO SHARE Private label $1,177.4 -2.3% 34.8% Kraft 259.1 3.4 7.7 Tillamook 178.7 -0.2 5.3 Laughing Cow Mini
Babybel 129.8 18.7 3.8 Kraft Cracker Barrel 123.5 9.6 3.6 Cabot 98.8 172.6 2.9 Crystal Farms 90.1 -3.9 2.7
Belgioioso 87.9 13.82.6 Cabot Vermont 69.3 -47.3 2.0 President 49.2 -7.4 1.5 Category total 3,385.7 1.5 100.0
UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 335.6 -
1.5% $3.51 Kraft 91.6 5.0 2.83 Tillamook 33.02.2 5.42 Laughing Cow Mini Babybel 28.2 18.04.61 Kraft Cracker
Barrel 40.0 17.9 3.09 Cabot 29.8146.4 3.31 Crystal Farms 35.8 -3.9 2.52 Belgioioso 18.1 14.24.85 Cabot Vermont
18.4 -53.1 3.77 President 8.2 -8.6 5.97 Category total 903.4 1.6 3.75 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Margarine/Spreads Consumers seem to
be shying away from the category. Dollars were down 5.0%, units down 5.1%. Unilever was the top manufacturer
with more than half of the dollar share. Of the top 10 brands, fourth best Land O'Lakes was up 8.1 % in dollars,
6.2% in units. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Unilever Bestfoods Nrth
Amrica $917.9 -6.0% 50.9% ConAgra Foods 305.7 -5.2 17.0 Boulder Brands 219.6 -6.012.2 Land O'Lakes 211.3
5.0 11.7 Private label 93.7 -9.1 5.2 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR
AGO PER UNIT Unilever Bestfoods Nrth Amrica 353.5 -5.1% $2.60 ConAgra Foods 210.9 -4.0 1.45 Boulder
Brands 66.2 -7.4 3.32 Land O'Lakes 81.4 3.1 2.59 Private label 57.2 -10.9 1.64 $ SALES CHANGE VS. TOP
BRANDS (MILLIONS) YEAR AGO SHARE Shedd's Country Crock $390.4 -3.4% 21.7% I Can't Believe It's Not
Butter 262.8 -8.6 14.6 Blue Bonnet 190.6 -3.8 10.6 Land O'Lakes 187.3 8.1 10.4 Smart Balance 186.8 -6.8 10.4
Private label 93.7 -9.1 5.2 Imperial 86.6 2.0 4.8 I Can't Believe It's Not Butter 72.3 -8.0 4.0 Light Parkay 68.7 -6.3
3.8 Brummel & Brown 44.4 -6.4 2.5 Category total 1,802.1 -5.0 100.0 UNIT SALES CHANGE VS. AVG. PRICE
TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Shedd's Country Crock 129.1 -4.5% $3.02 I Can't Believe It's
 Not Butter 80.1 -8.3 3.28 Blue Bonnet 145.8 -3.2 1.31 Land O'Lakes 71.4 6.2 2.62 Smart Balance 57.7 -5.6 3.24
 Private label 57.2 -10.9 1.64 Imperial 82.7 2.01.051 Can't Believe It's Not Butter 24.1 -6.93.00 Light Parkay 34.1 -
6.3 2.01 Brummel & Brown 14.9 -7.1 2.98 Category total 796.1 -5.1 2.26 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
 DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Rfg Butter/Butter Blends Land O'Lakes
was the top national brand with 25.5% dollar share, trailing only store brands, (52.6%). The category was up 5.8%
with sales pushing past $2 billion. Unit sales also increased (4.5%), for a total of $674.7 million. Average price per
 unit was up 4-cents to $3.03. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private
 label $1,076.2 1.3% 52.6% Land O'Lakes 538.0 11.3 26.3 Challenge Dairy Products 93.9 11.5 4.6 Keller's
Creamery 68.2 -8.0 3.3 Tillamook County Creamery 34.7 18.6 1.7 UNIT SALES CHANGE VS. AVG. PRICE TOP
VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 374.3 -1.4% $2.88 Land O'Lakes 158.5 13.5 3.39
 Challenge Dairy Products 30.1 12.83.12 Keller's Creamery 25.9 -6.1 2.63 Tillamook County Creamery 11.1 21.6
 3.14 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $1,076.2 1.3% 52.6%
 Land O'Lakes 520.9 8.525.5 Challenge Butter 87.8 12.24.3 Tillamook 34.7 18.6 1.7 Breakstone's 34.7 2.4 1.7
 Crystal Farms 28.8 29.31.4 Cabot 24.720.71.2 Kerrygold 24.646.51.2 Darigold 17.9 12.4 0.9 Keller's 17.4 -13.3


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 192 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S ....

0.8 Category total 2,046.6 5.8 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR
AGO PER UNIT Private label 374.3 -1.4% $2.88 Land O'Lakes 153.0 10.4 3.41 Challenge Butter 28.5 13.4 3.08
Tillamook 11.121.63.14 Breakstone's 13.83.72.52 Crystal Farms 9.9 32.8 2.91 Cabot 8.0 24.4 3.10 Kerrygold 6.8
48.93.65 Darigold 6.6 19.22.72 Keller's 6.1 -11.62.86 Category total 674.7 4.53.03 SOURCE: IRI TOTAL U.S.
SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB
AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Frozen Mixed Vegetables With three
of the top 10 brands, including second and third, Birds Eye, up 6-4% in dollars, pulled within 10 percentage points
(42.0% versus 32.3%) of category leader private label, up 3.7%. Overall, category dollars were up 3.7% to $781
million. Units were up 4.9%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private
label $328.6 3.7% 42.0% Birds Eye Foods 252.8 6.4 32.3 General Mills 70.7 7.5 9.0 Pictsweet 60.4 -1.0 7.7 Norpac
Foods 31.5 -18.1 4.0 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER
UNIT Private label 197.7 3.6% $1.66 Birds Eye Foods 119.1 7.32.12 General Mills 42.3 15.2 1.67 Pictsweet 35.1 -
1.4 1.72 Norpac Foods 12.1 -9.02.61 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE
Private label $328.6 3.7% 42.0% Birds Eye Steamfresh 149.1 2.1 19.1 Birds Eye 76.3 4.1 9.8 Green Giant 30.5
38.73.9 Pictsweet 24.5 -4.5 3.1 Flav-R-Pac 17.7 -27.0 2.3 Pictsweet Deluxe 13.4 -0.4 1.7 Steamables Green Giant
Simply Steam 12.3 -35.5 1.6 Green Giant Antioxidant 11.6 14.1 1.5 Blend Birds Eye Recipe Ready 11.2
957,827,371.0 1.4 Category total 781.5 3.7 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Private label 197.7 3.6% $1.66 Birds Eye Steamfresh 80.5 3.9 1.85 Birds Eye
25.20.53.03 Green Giant 16.6 53.5 1.84 Pictsweet 13.1 -6.61.87 Flav-R-Pac 3.7 -25.04.80 Pictsweet Deluxe 9.1
1.1 1.48 Steamables Green Giant Simply Steam 8.9 -30.91.39 Green Giant Antioxidant 6.714.1 1.74 Blend Birds
Eye Recipe Ready 6.2 623,726,200.0 1.80 Category total 423.0 4.9 1.85 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Canned/Bottled Corn Private label
remained the category leader, accounting for more than $230 in sales with 36.2% market share. Del Monte Fresh
Cut and Green Giant were the top national brands. Del Monte had two other brands in the top ten, giving it 26.5%
market share. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $230.2 -
0.8% 36.2% Del Monte Foods 168.4 -12.5 26.5 General Mills 103.8 -5.1 16.3 Seneca Foods Corp. 44.4 9.0 7.0
Juanita's Foods 24.3 6.8 3.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO
PER UNIT Private label 339.71.2% $0.68 Del Monte Foods 133.7 -17.1 1.26 General Mills 92.2 -4.4 1.13 Seneca
Foods Corp. 51.99.80.86 Juanita's Foods 10.2 0.72.37 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR
AGO SHARE Private label $230.2 -0.8% 36.2% Del Monte Fresh Cut 112.8 -16.2 17.8 Green Giant 89.7 -6.1 14.1
Libby's 39.8 6.4 6.3 Del Monte 32.710.95.1 Juanita's 24.3 6.8 3.8 Del Monte Fresh 17.1 -18.82.7 Cut Specialties
Bush's Best 13.5 6.02.1 Green Giant Mexicorn 10.2 -3.5 1.6 Teasdale 6.4 1.1 1.0 Category total 635.3 -3.7 100.0
UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 339.7
1.2% $0.68 Del Monte Fresh Cut 110.1 -17.81.02 Green Giant 83.5 -5.01.07 Libby's 46.9 7.8 0.85 Del Monte 7.1
 17.54.57 Juanita's 10.2 0.7 2.37 Del Monte Fresh 11.4 -22.0 1.50 Cut Specialties Bush's Best 8.1 2.6 1.67 Green
Giant Mexicorn 6.8 -5.5 1.51 Teasdale 2.7 -3.2 2.36 Category total 683.7 -3.1 0.93 SOURCE: IRI TOTAL U.S.
SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB
AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Canned/Bottled Green Beans Store
brands, up 1.4% in dollars, vaulted to the top of the vendor list edging Del Monte,down 6.1 %, 36.4% versus
35.7%. The category was down 1.4% in dollars ($609 million is sales) and down 0.96 in units. Del Monte Fresh Cut
was the top national brand. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label
$221.91.4% 36.4% Del Monte Foods 217.5 -6.1 35.7 General Mills 47.6 -7.8 7.8 Seneca Foods Corp. 40.916.36.7
Aliens 29.4 -4.34.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT
 Private label 318.7 3.9% $0.70 Del Monte Foods 157.9 -11.1 1.38 General Mills 50.6 -3.70.94 Seneca Foods Corp.
46.98.30.87 Aliens 21.0 -6.6 1.40 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private
 label $221.91.4% 36.4% Del Monte Fresh Cut 141.6 -12.3 23.2 Del Monte 53.4 13.58.8 Green Giant 37.4 -10.6
 6.1 Libby's 35.9 14.3 5.9 The Aliens 24.4 -3.2 4.0 Del Monte Fresh Cut Specialties 22.5 -2.7 3.7 Hanover 17.4 -3.1
 2.9 Green Giant Kitchen Sliced 9.9 0.9 1.6 Glory Foods 9.89.9 1.6 Category total 609.7 -1.4 100.0 UNIT SALES
 CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 318.7 3.9% $0.70 Del
 Monte Fresh Cut 131.0 -13.81.08 Del Monte 12.1 21.4 4.42 Green Giant 39.1 -4.30.96 Libby's 42.0 6.7 0.86 The
Aliens 15.1 -2.5 1.61 Del Monte Fresh Cut Specialties 14.9 -6.0 1.51 Hanover 8.0 -5.4 2.19 Green Giant Kitchen


     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 193 of 195
       Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                      comprehensive look at dozens of supermarket categories.(2014 S ....

Sliced 11.3 -3.6 0.88 Glory Foods 4.7 13.8 2.08 Category total 636.7 -0.9 0.96 SOURCE: IRI TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND
DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Bagels/Bialys Thomas is the strongest
name in the category, and getting stronger. Thomas Bagels captured 46.8% of dollars, up 11.2% while units were
up 12.2%. Private label was the only other brand in double-digits at 15.0%, up 9.2%. Category sales were $833
million. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Bimbo Bakeries USA $495.5
4.5% 59.5% Private label 124.8 9.2 15.0 EarthGrains Baking Cos. 88.1 -17.4 10.6 Pepperidge Farm 27.9 -6.1 3.4
Flowers Foods Bakeries 24.5 -5.6 2.9 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS)
YEAR AGO PER UNIT Bimbo Bakeries USA 151.64.6% $3.27 Private label 56.6 18.1 2.21 EarthGrains Baking
Cos. 29.3 -21.73.01 Pepperidge Farm 6.7 -5.7 4.15 Flowers Foods Bakeries 8.7 -12.2 2.82 $ SALES CHANGE VS.
TOP BRANDS (MILLIONS) YEAR AGO SHARE Thomas $389.9 11.2% 46.8% Private label 124.8 9.2 15.0 Sara
Lee 82.7 -14.5 9.9 Thomas Bagel Thins 75.2 -17.6 9.0 Thomas Hearty Grains 29.1 -1.93.5 Nature's Own 24.4 1.5
2.9 Pepperidge Farm 14.3 -12.2 1.7 Pepperidge Farm Mini 13.6 1.2 1.6 Franz 12.6 37.5 1.5 Udi's 9.6 32.3 1.2
Category total 833.02.0 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO
PER UNIT Thomas 118.3 12.2% $3.30 Private label 56.6 18.1 2.21 Sara Lee 27.8 -18.62.97 Thomas Bagel Thins
24.3 -19.03.10 Thomas Hearty Grains 8.6 -2.2 3.36 Nature's Own 8.7 -4.32.82 Pepperidge Farm 3.4 -12.3 4.18
Pepperidge Farm Mini 3.32.24.13 Franz 5.5 38.6 2.30 Udi's 1.8 37.7 5.42 Category total 280.8 2.9 2.97 SOURCE:
IRI TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Fresh Bread Sales
approached $9 billion, making bread one of the largest categories in the store. Nearly a quarter of dollars went to
private label. Nature's Own was the best selling national brand and one of the years top performers, up 17.1 %.
Other strong performers were Sunbeam and Pepperidge Farm. $ SALES CHANGE VS. TOP VENDORS
(MILLIONS) YEAR AGO SHARE Private label $2,217.5 3.6% 24.8% Flowers Foods Bakeries 1,419.7 -15.3 15.9
Bimbo Bakeries USA 931.3 -2.5 10.4 EarthGrains Baking Cos. 671.5 -2.4 7.5 Pepperidge Farm 653.8 9.7 7.3 UNIT
SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 1,423.5
2.4% $1.56 Flowers Foods Bakeries 525.4 -20.9 2.70 Bimbo Bakeries USA 325.0 -4.6 2.87 EarthGrains Baking
Cos. 263.6 -1.9 2.55 Pepperidge Farm 193.59.83.38 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR
AGO SHARE Private label $2,217.5 3.6% 24.8% Nature's Own 853.0 17.1 9.5 Brownberry 409.9 4.3 4.6 Sara Lee
335.5 3.03.7 Oroweat 325.2 4.8 3.6 Sunbeam 202.9 20.4 2.3 Pepperidge Farm 180.5 19.52.0 Pepperidge Farm
Swirl 173.6 2.2 1.9 Sara Lee Soft & Smooth 121.2 -16.3 1.4 Mrs. Baird's 121.0 -5.1 1.4 Category total 8,954.9 0.8
100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label
1,423.52.4% $1.56 Nature's Own 305.8 13.02.79 Brownberry 142.60.02.87 Sara Lee 132.02.62.54 Oroweat
94.32.23.45 Sunbeam 82.9 16.4 2.45 Pepperidge Farm 53.321.53.39 Pepperidge Farm Swirl 52.7 0.9 3.29 Sara
Lee Soft & Smooth 50.7 -15.6 2.39 Mrs. Baird's 52.1 -8.7 2.32 Category total 3,887.4 -1.0 2.30 SOURCE: IRI
TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR RETAIL CHAINS FOR THE 52 WEEKS ENDED JANUARY 26. Doughnuts Private
label sales were sweetest. Store brand dollars were up 13.6%, good for 26.3% share. Top national brand
Entenmann's was up almost 20.0%, for a 14.7% share. Little Debbie (up 48.7%), Tastykake (up 281.3%) and
Duchess (up 56.9%) also had strong years. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO
SHARE Private label $306.213.6% 26.3% Bimbo Bakeries USA 294.012.925.2 Krispy Kreme Doughnut Co. 166.7
5.1 14.3 McKee Foods Corp. 127.648.0 10.9 Hostess Brands 66.6 -66.4 5.7 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 118.0 7.6% $2.59 Bimbo Bakeries USA
94.311.53.12 Krispy Kreme Doughnut Co. 41.8 5.1 3.99 McKee Foods Corp. 78.052.61.63 Hostess Brands 36.6
-63.8 1.82 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $306.2 13.6%
26.3% Entenmann's 171.8 19.3 14.7 Krispy Kreme 156.32.1 13.4 Little Debbie 127.648.010.9 Hostess Donettes
66.5 -54.5 5.7 Entenmann's Softees 57.2 4.5 4.9 Tastykake 48.7 281.3 4.2 Entenmann's Popems 38.9 18.7 3.3
Duchess 20.656.91.8 Blue Bird 14.2 -46.4 1.2 Category total 1,165.2 4.0100.0 UNIT SALES CHANGE VS. AVG.
PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 118.07.6% $2.59 Entenmann's 53.7 17.6
3.20 Krispy Kreme 38.3 1.1 4.09 Little Debbie 78.0 52.6 1.63 Hostess Donettes 36.5 -53.0 1.82 Entenmann's
Softees 14.3 1.64.00 Tastykake 24.6369.4 1.98 Entenmann's Popems 14.0 17.32.77 Duchess 4.637.4 4.50 Blue
Bird 7.9 -47.4 1.79 Category total 450.2 0.9 2.59 TOTAL U.S. SALES THROUGH SUPERMARKETS,




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 194 of 195
           Studying supermarket stats: the Grocery Headquarters annual State of the Industry Almanac takes a
                          comprehensive look at dozens of supermarket categories.(2014 S ....

DRUGSTORES, MASS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR RETAIL CHAINS FOR
THE 52 WEEKS ENDED JANUARY 26.


Load-Date: August 14, 2018


  h,d of   !)Ol'HHH'llt




     Case 3:17-cv-00652-KDB-DSC Document 42-4 Filed 10/29/18 Page 195 of 195
